Exhibit 10.39


 


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.








 
 
FURTHER AMENDED AND RESTATED AGREEMENT
BY AND BETWEEN
HSBC GLOBAL SERVICES (UK) LIMITED


AND


GP STRATEGIES LIMITED
RELATING TO
THE PROVISION OF GLOBAL LEARNING SERVICES


Dated as of 5th November, 2018















 

--------------------------------------------------------------------------------


 
 





CONTENTS
1
Definitions and Interpretation
2


2
General
19


3
Term
21


4
Asset Transfer, Transition and Transformation
22


5
Services
22


6
Charges
28


7
Joint-Ventures, Co-operatives and Third Party Services
28


8
HSBC Mergers and Acquisitions
28


9
HSBC Divestments
29


10
General Obligations of the Supplier
31


11
Supplier’s Warranties
35


12
Disaster Recovery
37


13
Supplier’s Security and Health & Safety Obligations
37


14
Content Library and Process Manual
40


15
Computer Viruses
41


16
HSBC Assistance and Support
41


17
HSBC Responsibilities and Relief Events
42


18
Intellectual Property Rights and Indemnity
43


19
Indemnities
46


20
Liability
47


21
Confidentiality
49


22
Publicity
50


23
Data Protection
50


24
Breach, Termination and Exit
53


25
Force Majeure
58


26
Disputes
58


28
Administration, Management and Governance
58


29
Change to the Services
59


30
Assignment and Sub-Contracting
59


31
Variation
59


32
Notices
60


33
Set-Off
60


34
HSBC Competitors
60


35
Further Assurance
61


36
Counterparts
61


37
Insurance
61


38
Audit and Regulatory Requirements
61


39
Relationship of the Parties
62


41
General
64





RESTRICTED


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 
 





Schedules


Schedule 1 HSBC Group Members
68


Schedule 2 [NOT USED]
69


Schedule 3 Services
71


Schedule 4 Operational Measures and Super KPI
119


Schedule 5 Charges
145


Schedule 6 Benchmarking
182


Schedule 7 Human Resources
186


Schedule 8 [NOT USED]
199


Schedule 9 Governance
200


Schedule 10 Approved Sub-Contractors
219


Schedule 11 Service Orders
245


Schedule 12 Change Procedure
249


Schedule 13 Exit Management
253


Schedule 14 Policies and Procedures
260


Schedule 15 Disaster Recovery
261


Schedule 16 HSBC Premises and Facilities
267


Schedule 17 [NOT USED]
268


Schedule 18 HSBC Responsibilities
269


Schedule 19 [NOT USED]
271


Schedule 20 [NOT USED]
272


Schedule 21 Guarantee
273


Schedule 22 Standard Form Novation Agreement
277


Schedule 23 Local Services Agreement And One Off Local Services Agreement
283


Schedule 24 Licence Terms
304


Schedule 25 Local Services Agreement References
307



















RESTRICTED


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





THIS FURTHER AMENDED AND RESTATED GLOBAL OUTSOURCING AGREEMENT (Further Amended
and Restated Agreement) is made on 2018


BETWEEN:
(1)
HSBC Global Services (UK) Limited a company incorporated in England & Wales
(registered number 727547) whose registered office is at 8 Canada Square,
London, E14 5HQ (HSBC); and

(2)
GP Strategies Limited a company incorporated in England & Wales (registered
number 08003789) whose registered office is at 3rd Floor, 1 Ashley Road,
Altrincham, Cheshire, United Kingdom, WA14 2DT (Supplier).

RECITALS
A.
WHEREAS, GP Strategies Managed Services Limited and HSBC Holdings plc entered
into an agreement on 2 July 2013 for the supply of global learning management
services to HSBC (Original Agreement);

B.
WHEREAS, the rights, liabilities and obligations of GP Strategies Managed
Services Limited under the Original Agreement were novated to the Supplier by a
novation agreement dated 29 May 2015;

C.
WHEREAS, the rights, liabilities and obligations of HSBC Holdings plc under the
Original Agreement were novated to HSBC by a novation agreement effective 1
November 2016;

D.
WHEREAS, the parties amended and restated the Original Agreement, effective 1
May 2017 (Restated Agreement);

E.
WHEREAS, the parties desire to amend and restate the Restated Agreement as set
forth herein in order to reflect the occurrence of certain events and various
other agreed changes;

F.
WHEREAS, clause 31 (Variation) of the Restated Agreement provides that no
variation to the Restated Agreement shall be effective unless in writing signed
by each party thereto; and

G.
WHEREAS, each party to the Restated Agreement is executing this Further Amended
and Restated Agreement as evidence of their agreement to amend and restate the
Restated Agreement.



NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree that the Restated Agreement is, as of the Restatement Date, amended
and restated in its entirety to read as follows:




RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
1

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





1.
    DEFINITIONS AND INTERPRETATION

1.1
Interpretation

The following rules apply in interpreting this Agreement and any Local Services
Agreements entered into pursuant to them, except where the context makes it
clear that a rule is not intended to apply:
(a)
reference to:

(i)
legislation (including subordinate legislation) is, except as otherwise
specifically referenced, to that legislation as amended, re-enacted or replaced,
and includes any subordinate legislation issued under it;

(ii)
a document or agreement, or a provision of a document or agreement, is to that
document, agreement or provision as amended, supplemented, replaced or novated;

(iii)
the word “party” is a reference to HSBC or to the Supplier, and the word
“parties” is a reference to both HSBC and the Supplier, unless the context
requires otherwise;

(iv)
a party to this Agreement, Local Services Agreements or to any other document
includes a successor or a permitted assign of that party; and

(v)
a person includes natural persons, corporates or unincorporated bodies (whether
or not having separate legal personality) any type of entity or body of persons,
whether or not it is incorporated, and any executor, administrator or successor
in law of the person;

(b)
a singular word includes the plural, and vice versa;

(c)
a word which suggests one gender includes the other genders;

(d)
the words “subsidiary” and “holding company” have the meanings set out in
section 1159 and schedule 6 of the Companies Act 2006 (except that for the
purposes of the membership requirements in section 1159(1)(b) and
section 1159(1)(c) a company shall be treated as a member of another company
even if its shares in that other company are registered (i) in the name of its
nominee, or (ii) in the name of a person (or the nominee of that person) who is
holding the shares as security) and “management control” shall be demonstrated
by the ability to exercise significant influence over an entity or its
management;

(e)
the headings to clauses are for reference purposes only and shall not affect the
interpretation or construction of the clauses;

(f)
general words are not to be given a restrictive meaning because they are
followed by particular examples, and any words introduced by the terms
“including”, “include”, “in particular” or any similar expression will be
construed as illustrative and the words following any of those terms will not
limit the sense of the words preceding those terms;

(g)
the Schedules, Appendices, Recitals and Service Orders form part of this
Agreement and will have effect as if set out in full in the body of this
Agreement;

(h)
in the event of conflict or ambiguity the provisions of this Agreement and any
Local Services Agreement are to be read in the following order of precedence in
relation to that conflict:

(i)
the clauses;

(ii)
the Schedules;

(iii)
the Appendices to any schedules;

(iv)
the Local Services Agreement;

(v)
the Service Orders; and

(vi)
any other document not otherwise referred to above.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
2

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





A provision in a Schedule, Appendix, Local Services Agreement or Services Order
may only override a provision in this Agreement if it expressly refers to and
states that the relevant provision(s) of the Local Services Agreement or
Services Order shall override the conflicting provision(s) of this Agreement and
the Local Services Agreement or Services Order is counter-signed by an
authorised representative of HSBC and the Supplier. In all other cases, if a
conflict occurs between the documents listed above then the document higher in
the order of precedence will prevail to resolve that conflict; and
(i)
capitalised terms in this Agreement shall have the meanings set out in
clause 1.2.

1.2
Definitions

In this Agreement:
Academy shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Acceptance means that HSBC confirms in writing, that the Supplier has
successfully passed the Acceptance Criteria or Acceptance Tests required by
HSBC. Acceptance operates without prejudice to any rights and remedies that HSBC
may have in relation to the performance by the Supplier of its obligations under
the Agreement. Acceptance by HSBC does not operate as a waiver of any of its
accrued rights or as a confirmation that the Supplier has in fact complied with
its relevant obligations hereunder and "Accept" and "Accepted" shall be
construed accordingly;
Acceptance Criteria means, in relation to a Deliverable or Service, the criteria
to be achieved or met by the Supplier which, for any Services added to the scope
of this Agreement following the Restatement Date, may include a requirement that
the performance of the Services meets the terms of the Agreement including
Operational Measures. For any Deliverables produced pursuant to a Service Order,
the Acceptance Criteria shall include that all the relevant requirements of the
Service Order are met;
Acceptance Testing means, in relation to a Deliverable, the process by which it
will be tested to determine whether the Supplier has achieved or met the
Acceptance Criteria;
Accessibility Supported means that an online document or tool can be understood
by visually impaired and/or audio impaired users of assistive technologies as
well as accessibility features in browsers and other user agents, subject to
content translation and localisation;
Account Management Charges means the charges set out in Appendix 5‑D (Account
Management Charges) of Schedule 5 (Charges);
Acquired Agreement has the meaning given to it in clause 10.2(b);
Acquired Business has the meaning given to it in clause 10.2(a);
Acquisition Date has the meaning given to it in clause 10.2(b);
Actual VM Spend shall have the meaning given to it in paragraph 1.4 of
Appendix 5‑E of Schedule 5 (Charges);
Agreement means the body of this document comprising clauses 1 (Definitions and
Interpretation) to 42 (Anti-Facilitation of Tax Evasion) (inclusive) together
with the Recitals, Schedules, Appendices, any Service Orders and any documents
incorporated by reference, including the Process Manual;
Alpha Deliverable means the first on-line or developed Deliverable in the
applicable Project that is ready for end user and SME review;
Annual Operating Plan means the operating plan provided by HSBC to the Supplier
from time to time setting out the operating plan for the relevant calendar year;
Approval means any regulatory and/or governmental licence, clearance and
approval, and any other consent or approval applicable to the provision of the
Services;
Approved Sub-Contractor means a third party approved by HSBC or an HSBC Group
Member as set out in Schedule 10 (Approved Sub-Contractors) or the Local
Services Agreement;
Approved to Run means Classes that have achieved the minimum Class capacity;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
3

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Assessments shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Assets means any and all assets and rights used in or necessary to perform the
Services, including equipment, facilities, Software licences, Support Contracts,
consumables, Software, HSBC Assets and property (tangible and intangible);
Asset Register means a complete inventory of all Assets used in or necessary to
provide the Services;
Assumed VM Spend shall have the meaning given to it in paragraph 1.4 of
Appendix 5‑E of Schedule 5 (Charges);
At Risk means a Class which is approaching a delivery date that has not achieved
the minimum Class capacity;
Authorised Representative(s) means those individuals holding the roles
identified in paragraph 4 of Schedule 11 (Service Orders) and shall be
authorised to sign Service Orders;
Authorised User means any person other than HSBC, a HSBC Contracting Party or
any other HSBC Group Member who, with the permission of HSBC has access to the
Services and/or HSBC Systems for the purposes of providing services to HSBC, or
is a beneficiary of the Services at any time during the subsistence of this
Agreement;
Background Intellectual Property means any Intellectual Property owned by the
relevant party before the Original Signature Date and/or created by the relevant
party independently of this Agreement;
Benchmark Review means a review of the Services carried out in accordance with
Schedule 6 (Benchmarking) to determine whether those Services represent Good
Value;
Benchmarked Services means the Services that HSBC elects to include in a
Benchmark Review;
Benchmarker means the independent third party appointed under paragraph 4 of
Schedule 6 (Benchmarking);
Beta Deliverable means the second on-line or developed Deliverable in the
applicable Project that incorporates changes made to the Alpha Deliverable
version;
Best Endeavours means to take every step necessary to achieve the desired result
including taking any action and making available any resources to the extent
necessary to achieve the desired objective but shall not require taking any
step(s) that would result in any material detriment to the relevant party
required to achieve the objective or any breach of Law;
Best Industry Standards means all relevant practices and professional standards
that would be expected of a well-managed "top tier" expert service provider
performing services substantially similar to the Services (taking into account
factors such as the Operational Measures, Super KPI, term and pricing), to
customers of the same nature and size as HSBC and/or any other HSBC Group Member
(as the case may be);
BCDR Plan means the business continuity and disaster recovery plan set out in or
required by Schedule 15 (Disaster Recovery);
Cancelled means HSBC gives formal notice that it requires a Course or Class to
be cancelled;
Certification shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Change Procedure means the procedure set out in Schedule 12 (Change Procedure);
Change Form means the document set out in Schedule 12 (Change Procedure) to be
used to record the parties' agreement to Changes;
Change means any actual or proposed change to the nature, level and/or extent of
the Services, Operational Measures or Super KPI or the manner in which the
Supplier provides or is to provide the Services (whether resulting in additions
to, reductions in, or amendments to the Services, Operational Measures or Super
KPI);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
4

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Charges means the amounts payable for the Services (or any part thereof) as set
out and/or calculated in accordance with Schedule 5 (Charges);
Chargeable Time Units shall have the meaning given to it in paragraph 1.2(c) of
Appendix 5‑B of Schedule 5 (Charges);
Class shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Class Enrolment shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Comparable Services means services that are identical or materially similar to
the Benchmarked Services (including in terms of scope, specification, volume and
required quality of performance);
Comparison Group means a sample group of organisations providing Comparable
Services identified by the Benchmarker under paragraph 5.8 of Schedule 6
(Benchmarking) consisting of organisations which are either of similar size to
the Supplier or which are similarly structured in terms of their business and
their service offering so as to be (in the Benchmarker's professional opinion)
fair comparators with the Supplier or which in the professional opinion of the
Benchmarker are best practice organisations providing Comparable Services;
Community Moderator shall have the meaning given to it in paragraph 3.3(c) of
Appendix 3‑B of Schedule 3 (Services);
Confidential Information means:
(a)
in relation to HSBC or any HSBC Group Member, any information or know how of
HSBC or any HSBC Group Member (including information relating to their
facilities, premises, systems, security, procedures, products, business strategy
and including the existence of the terms of and its position in any dispute in
relation to this Agreement or any Local Services Agreement), employees,
officers, contractors and agents, customers, suppliers and contacts, and any
other information of HSBC or an HSBC Group Member that is supplied during any
audit or is marked confidential or that the recipient ought reasonably to have
known was confidential, imparted to the Supplier, or any Supplier Affiliate or
their employees, agents or contractors pursuant to this Agreement or any Local
Services Agreement; and

(b)
in relation to the Supplier and/or the Supplier Affiliates, any information
relating to their systems and security procedures, business strategy (including
the existence of the terms of and their position in any dispute in relation to
this Agreement or any Local Services Agreement), costs, prices, Charges,
employees, officers, contractors, agents, suppliers and any other information of
the Supplier or the Supplier Affiliates that is supplied during any audit or is
marked confidential or that the recipient ought reasonably to have known was
confidential, imparted to HSBC or any HSBC Group Member pursuant to this
Agreement or any Local Services Agreement,

provided always that Confidential Information shall exclude information (1) that
is in or comes into the public domain (other than as a result of a breach of
confidentiality) or (2) is disclosed by a third party (except where such third
party discloses such information in breach of obligations of confidence), or (3)
that is independently developed by a party without recourse to the Confidential
Information of the other (or the HSBC Group Members or the Supplier Affiliates
(as applicable));
Conflict of Interest means the existence of a situation which constitutes a
conflict between the interests of the Supplier and the Supplier's obligation to
act in the best interests of HSBC and/or the HSBC Group Members, which arises in
the course of providing the Services, including where the Supplier knowingly
acts in such a way as to disadvantage any of HSBC's or the HSBC Group Members'
other providers;
Conflict of Interest Requirements shall have the meaning given to it in
paragraph 9.2 of Schedule 9 (Governance);
Content Library means an on-line library of Learning Content (including any
Documentation that is Learning Content) and other information relating to this
Agreement, access to and maintenance of which is described in clause 14 (Content
Library And Process Manual). As at the Restatement Date


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
5

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





the Content Library is SDL's ADAM Software, but shall include any replacement
system the Supplier may put in place from time to time, subject to providing
HSBC with not less than six months' notice and receiving HSBC written approval
of such replacement system, such approval not to be unreasonably withheld;
Continuation Services means those of the Services that HSBC may continue to
require the Supplier to provide during the Termination Period as further
described in paragraph 2 of Schedule 13 (Exit Management);
Controlling Interest means:
(a)
the ownership or control (directly or indirectly) of more than fifty percent
(50%) of the fully diluted voting share capital of the relevant undertaking;
and/or

(b)
the ability to direct the casting of more than fifty percent (50%) of the fully
diluted votes exercisable at general meetings of the relevant undertakings on
all, or substantially all, matters; and/or

(c)
the right to appoint or remove directors of the relevant undertaking holding a
majority of the voting rights at meetings of the board of directors on all, or
substantially all, matters;

Core Personnel has the meaning given to it in paragraph 9.1 of Part 4 of
Schedule 7 (Human Resources);
Core Personnel Information has the meaning given to it in paragraph 9.3 of
Part 4 of Schedule 7 (Human Resources);
Country means the country identified in the relevant Local Services Agreement;
Course shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Course Materials shall have the meaning given to it in paragraph 3.20 of
Schedule 5 (Charges);
Data Protection Legislation means all applicable Laws relating to the processing
of Personal Data or other data processed in connection with this Agreement,
including, where applicable, the national legislation implementing the Data
Protection Directive (Directive 95/46/EC) and the Directive on Privacy and
Electronic Communications (Directive 2002/58/EC), the GDPR, and any other laws
and regulations implementing, derogating from or made under them, and any orders
and codes of practice, guidelines and recommendations issued by the applicable
Regulator, and codes of conduct notified by HSBC to the Supplier as applicable,
in each case as amended or re-enacted and in force;
Data Subject means a living individual who is the subject of the HSBC Personal
Data;
Day means an eight (8) hour working day or such lower number of hours as stated
to be a chargeable day in any Local Services Agreement;
Default Currency shall have the meaning given to it in paragraph 6.2 of
Appendix 5‑B of Schedule 5 (Charges);
Deliverable means anything delivered or to be delivered to HSBC or an HSBC Group
Member under or in connection with this Agreement by or on behalf of the
Supplier or Supplier Affiliate, including any Project Deliverables;
Delivery Charges has the meaning given to it in paragraph 2.2(b) of Schedule 5
(Charges);
Delivery Partner shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Delivery Rates shall have the meaning given to in in paragraph 1.1 of
Appendix 5‑B of Schedule 5 (Charges);
Delivery Runway shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Delivery Service Order shall have the meaning given to in in paragraph 3.1(b)(i)
of Appendix 3‑B of Schedule 3 (Services);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
6

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Delivery Travel Exception shall have the meaning given to it in paragraph 2.2 of
Appendix 5‑B of Schedule 5 (Charges);
Demand Management Tool shall have the meaning given to it in paragraph 1 of
Schedule 3 (Services);
Designated Location means the location(s) set out in a Local Services Agreement,
or such other location agreed by the parties in writing, from which the Supplier
may provide all or part of the Services and/or process HSBC Data or HSBC
Personal Data;
Design Charges has the meaning given to it in paragraph 2.2(a) of Schedule 5
(Charges);
Design Partner shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Design Rates has the meaning given to it in paragraph 1.1(a)(i) of Appendix 5‑A
of Schedule 5 (Charges);
Design Runway shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Design Service Order shall have the meaning given to it in paragraph 1.3 of
Appendix 3‑A of Schedule 3 (Services);
Detailed Delivery Plan shall have the meaning given to it in paragraph 3.2(a) of
Appendix 3‑B of Schedule 3 (Services);
Disaster has the meaning given to it in clause 13.5;
Disclosure Letter means the letter appended to a Local Services Agreement
(together with all the documents attached to it) from HSBC to the Supplier;
Discount Threshold has the meaning given to it in paragraph 3 of Appendix 5‑A of
Schedule 5 (Charges);
Divested Entity Agreement shall have the meaning given to it in
clause 8.5(a)(ii);
Divested Unit shall have the meaning given to it in clause 9.1;
Divestment Date shall have the meaning given to it in clause 9.1;
Documentation means any document, information, data or other material (in
whatever form), including any descriptions of the Services, descriptions of any
Software, Software releases and version levels, specifications, business rules,
requirements, the Process Manual, network diagrams, user manuals, user guides,
training materials and instructions, operating manuals, documented
methodologies, process definitions and procedures, and any other documented
materials or outputs, including Class and Course content, all as provided and/or
required in relation to the Services from time to time during this Agreement;
DTP shall have the meaning given to it in paragraph 5.1(e) of Appendix 5‑A of
Schedule 5 (Charges);
Early Warning Notice shall have the meaning given to it in clause 17.2(e);
Employment Claim means a/any claim, action proceedings, liability, costs, loss,
expenses (including reasonable legal fees) and demand;
Employment Regulations means the Acquired Rights Directive (Council Directive
77/187/EEC) as amended by Council Directive 98/50/EEC and consolidated by
Council Directive 2001/23/EEC and, in each Country:
(a)
the local statutory instruments implementing and giving effect to such
Directives; or

(b)
any law or regulation of substantially similar effect to such directive in any
Country providing for the automatic transfer of employees;

Entity Agreement has the meaning given to it in clause 8.2;
Equivalent Services Data means data derived from an analysis of the Comparable
Services provided by the Comparison Group that has been adjusted in accordance
with paragraph 5.1(a) of Schedule 6 (Benchmarking);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
7

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Event of Force Majeure means any of the following circumstances which occur and
which are beyond the reasonable control of a party and directly prevent that
party from performing its obligation under this Agreement being war, civil
commotion, armed conflict, riot, act of terrorism, fire, flood, or other act of
God (excluding for the avoidance of doubt any labour dispute, labour shortages,
strikes or lock-outs);
Exit Plan means the plan to be prepared pursuant to the terms of Schedule 13
(Exit Management);
Extended Expiry Date means the date falling two (2) years after the Restatement
Expiry Date, as confirmed by HSBC in the notice served pursuant to clause 3.2
(Renewal Options and Process);
Extended Terms means, in relation to the Supplier Third Party Intellectual
Property and/or the Supplier Intellectual Property, terms which permit (both
during and after the term of this Agreement) such Intellectual Property to be
used, operated, copied, modified and (in the case of Software) merged with other
Software by:
(a)
HSBC, Service Recipients and any Authorised User; and

(b)    any third party (including any Successor Supplier(s)) where such use or
other dealing is for the benefit of HSBC, HSBC Group Member and/or any other
Service Recipients;
GDPR means the Regulation (EU) 2016/679 of the European Parliament and of the
Council of 27 April 2016 on the protection of natural persons with regard to the
processing of personal data and on the free movement of such data, and repealing
Directive 95/46/EC;
Global Academy Head means HSBC's global academy head(s), as may be replaced by
HSBC from time to time;
Global Learning Delivery Plan means an annual plan updated each December, March,
June and September that consolidates all the Learning Delivery Schedules for all
Regions;
Global Monthly Operational Review shall have the meaning given to it in
paragraph 5.4 of Appendix 3‑D of Schedule 3 (Services);
Global Operational Summary shall have the meaning given to it in paragraph 5.4
of Appendix 3-D of Schedule 3 (Services);
Gold Deliverable means the final production version of the Deliverable in the
applicable project that incorporates both Alpha Deliverable and Beta Deliverable
feedback and Accepted by HSBC following testing for functionality and HSBC
accessibility standards;
Good Value means that:
(a)
the Charges attributable to a Benchmarked Service are, having taken into account
the Operational Measures, are within the Upper Quartile; and

(b)
any Operational Measures attributable to Benchmarked Services are, having taken
into account the Charges, equal to or greater than the median service levels for
Comparable Services as adjusted using Equivalent Services Data;

Governance Body has the meaning given to it in paragraph 1.3 of Schedule 9
(Governance), and Governance Bodies shall be construed accordingly;
GP Portal means the portal managed by and provided by the Supplier to HSBC,
which enables Authorised Users to obtain detailed information relating to
Service Orders, Learning Design Projects and associated information as well as
management information relating to individual Projects, programmes and
Operational Measures;
Guarantee means the deed of guarantee to be entered into by the Guarantor in
favour of HSBC in accordance with clause 2.1 substantially in the form of the
template agreement set out in Schedule 21 (Guarantee);
Guarantor means GP Strategies Corporation a company incorporated in the state of
Delaware, whose principal office is at 11000 Broken Land Parkway, Columbia,
Maryland 21044 USA;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
8

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Half Day means a four (4) hour working day or such different number of hours as
is stated to be a chargeable half day in any Local Services Agreement;
High Level Learning Needs Analysis shall have the meaning given to it in
paragraph 1 of Schedule 3 (Services);
Hourly means a period of sixty (60) minutes in any given day;
HSBC Assets means the HSBC Documentation and other assets, equipment facilities
and/or resources which are or are to be licensed, provided or otherwise made
available by HSBC or any other HSBC Group Member to the Supplier for use in
connection with the performance or receipt of the benefit of the Services under
the terms of this Agreement;
HSBC BCDR Representative has the meaning given to it in paragraph 6.1 of
Schedule 15 (Disaster Recovery);
HSBC Competitor means any financial services institutions who are providing
financial products or services in competition to HSBC;
HSBC Consents has the meaning given to it in clause 10.8(a);
HSBC Contracting Party has the meaning given to it in clause 2.3(b);
HSBC CSR Guidelines means HSBC's and/or any other HSBC Group Member's corporate
and/or social responsibility guidelines from time to time as may be notified to
the Supplier;
HSBC Data means:
(a)
all data and information belonging to HSBC or any HSBC Group Member which may be
delivered to, generated by or otherwise used or processed by or on behalf of the
Supplier or any Supplier Affiliate or may otherwise come into the possession or
control of the Supplier, any Supplier Affiliate or any Supplier Personnel; and

(b)
all data and information relating to HSBC and/or any other HSBC Group Member
and/or any of their employees or officers, and any operations, facilities,
personnel, assets and programs,

in each case, in whatever form that data and information may exist and of
whatever nature, including text, drawings, diagrams, images, HSBC Documentation
and sounds;
HSBC Documentation means any Documentation, the Intellectual Property Rights and
HSBC Policies and Procedures in which are owned by HSBC and/or any other HSBC
Group Member;
HSBC Group Member means a legal entity from time to time (1) in which HSBC (or
one or more of its subsidiary companies, or subsequent holding or subsidiary
companies of such entity) owns at least fifty percent (50%) or more of the
voting shares or (2) in which HSBC or any of HSBC’s intermediate holding or
subsidiary companies has a Controlling Interest, or (3) over which HSBC (or one
of its subsidiary companies, or a subsequent holding or subsidiary company of
such entity) either directly or indirectly exercises management control, even
though it may own less than fifty percent (50%) of the shares and is prevented
from owning a greater shareholding, or (4) which is included in the list of the
legal entities listed in Schedule 1 (HSBC Group Members), as otherwise notified
by HSBC from time to time;
HSBC Intellectual Property means Intellectual Property which is owned by HSBC
and/or any other HSBC Group Member;
HSBC Learning Representative shall have the meaning given to it in paragraph 1
of Schedule 3 (Services);
HSBC Marks means the HSBC logo, together with the name of HSBC or such other
name(s) as are specified by HSBC to the Supplier by notice in writing from time
to time;
HSBC Personal Data means Personal Data in respect of which any HSBC Group Member
is primarily responsible and/or accountable under Data Protection Legislation;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
9

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





HSBC Policies and Procedures means the policies, procedures and codes of conduct
set out in Schedule 14 (Policies and Procedures) or as notified by HSBC to the
Supplier from time to time;
HSBC Premises means any and all premises belonging to or occupied by HSBC and/or
any other HSBC Group Member;
HSBC Responsibilities means the specific responsibilities to be undertaken by
HSBC in relation to the Services as set out in Schedule 18 (HSBC
Responsibilities);
HSBC Requested Refresher Training shall have the meaning given to it in
paragraph 3.1(a) of Appendix 5‑A of Schedule 5 (Charges);
HSBC RFP means the HSBC Request for Proposal for the provision of Global
Learning Services submitted to the Supplier on 6 April 2017 as has been updated
and clarified since that date;
HSBC Site Regulations means HSBC’s any other HSBC Group Member's or any
freeholder’s or lessor's regulations from time to time as may be notified to the
Supplier in respect of access, security and health and safety at any HSBC
Premises;
HSBC Systems means:
(a)
all Software, hardware, plant, machinery, media, cabling and other equipment
which is owned, licensed or leased by or on behalf of HSBC and/or any other HSBC
Group Member and managed or maintained by the Supplier as part of the Services;
and

(b)
all Software, hardware, plant, machinery, media, cabling and other equipment
which is used by, or for the benefit of, HSBC any other HSBC Group Member and/or
any Third Party Supplier during the course of this Agreement;

HSBC Third Party Intellectual Property means Third Party Intellectual Property
licensed to HSBC and/or any other HSBC Group Member;
HSBC/GP Travel Policy means the conditions, rules and procedures as amended from
time to time by agreement of HSBC and the Supplier that apply to Supplier
Personnel, or other persons who undertake travel for the performance of Services
to HSBC or any HSBC Group Member under this Agreement and/or the relevant Local
Services Agreement and/or Service Order and where HSBC and/or any HSBC Group
Member contribute to the expenses associated with such travel in accordance with
paragraph 3 of Schedule 5 (Charges). A copy of the current HSBC/GP Travel Policy
may be obtained on request to HSBC or the relevant HSBC Group Member;
Improvement Initiatives shall have the meaning given to it in clause 5.7(e);
In Progress Project means any Project/Service Order that commenced prior to the
Restatement Date;
Incident means any event which causes an interruption to or a reduction in the
quality, functionality or performance of the Services (or any aspect of them);
Information Security Obligations means the obligations reasonably required by
HSBC and notified to the Supplier by HSBC from time to time;
Inscope Employees means those employees of HSBC and/or HSBC Group Members who
are listed in Schedule 2 of a Local Services Agreement under the heading
"Inscope Employees";
Intellectual Property Rights and IPR means all present and future rights
conferred by statute, common law or equity in any territory in or in relation to
copyright and related rights, moral rights, trade marks, designs, patents,
database rights, circuit layouts, business and domain names, inventions and
rights in goodwill or to sue for passing off or equivalent rights or forms of
protection (whether or not registered or capable of registration) and all
applications (and rights to apply) therefor, and for renewals and extensions of,
any such rights as may now or in the future exist anywhere in the world, and
Intellectual Property shall be construed accordingly;
“Interim Period” means, for each Special Resolution Event, the period from and
including the date of the first Special Resolution Event to the earlier of:


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
10

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(a)
the date six months after the date of that Special Resolution Event (or any
longer period required by any Relevant Authority); or

(b)
the date that a Divested Entity Agreement is entered into by Supplier.

Key Personnel means those people listed in a Schedule 2 of a Local Services
Agreement under the heading "Key Personnel" in relation to whom further
provisions are set out in Part 3 of Schedule 7 (Human Resources);
LAO Charges shall have the meaning given to it in paragraph 2.2(c) of Schedule 5
(Charges);
LAO Charge Review shall have the meaning given to it in paragraph 3.1 of
Appendix 5‑C of Schedule 5 (Charges);
LAO Classes Delivered means the number of Classes that have actually been
delivered, in respect of which the Supplier has provided the required LAO
Services, in each case in accordance with the terms of this Agreement;


LAO Deadband shall have the meaning given to it in paragraph 3.1 of Appendix 5‑C
of Schedule 5 (Charges);
LAO Operational Measures means the Operational Measures which apply to the
provision of the LAO Services as set out in Schedule 4 (Operational Measures and
Super KPI);
LAO Plus Baseline shall have the meaning given to it in paragraph 3.1 of
Appendix 5‑C of Schedule 5 (Charges);
LAO Plus Event means a grouping of all the Classes that have actually been
delivered against a specific learning Programme, where HSBC determines that LAO
Plus Services described in Appendix 3‑C are required and such LAO Plus Services
have been delivered in accordance with the terms of this Agreement;
LAO Plus Services shall have the meaning given to it in paragraph 2.1 of
Appendix 3‑C of Schedule 3 (Services);
LAO Services means the services set out in Appendix 3‑C of Schedule 3
(Services);
Law or Laws means:
(a)
all statutes, statutory instruments, regulations, by-laws, rules, ordinances,
guidance or subordinate legislation from time to time made or issued to which a
party is subject;

(b)
the common law and the law of equity as applicable to the parties;

(c)
any binding court order, judgment or decree;

(d)
any applicable industry code, guidance, policy or standard which, in each case,
is enforceable by law; or

(e)
any applicable direction, policy, rule or order that is legally binding on HSBC
and/or any other HSBC Group Member and that is made or given by any Regulator;

in so far as such Law relates to the performance of the parties’ obligations
under this Agreement or in connection with the provision of the Services under
this Agreement, and Legal shall be construed accordingly;
Learning Annual Report means a report summarising the contribution of HSBC's
learning function during the year, including a review of HSBC performance versus
targets;
Learning Content has the meaning set out in clause 14.1;
Learning Dashboard Report shall have the meaning given to it in paragraph 1 of
Schedule 3 (Services);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
11

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Learning Delivery Schedule shall have the meaning given to it in paragraph 1 of
Schedule 3 (Services);
Learning Design Project means a Project for Learning Design Services which may
take the form of one or more e-learning Courses or the materials used in the
delivery and support of an instructor led Course delivered in a classroom or
virtually. Materials include instructor guides, or learner guides, MS Power
Point presentations, job aids, reference material, performance support tools,
and audio or video programming;
Learning Design Services shall have the meaning given to it in paragraph 1 of
Schedule 3 (Services);
Learning Delivery Services means those Services Set out in Appendix 3‑B of
Schedule 3 (Services) and in the relevant Service Order;
Learning Need shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Learning Management System (LMS) means the single standard learning management
system used for hosting and launching learning objects as well as the
administration of instructor led training. It is the system of record for
learner transcripts. The current LMS platform is SuccessFactors;
Learning Vendors shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Learning Vendor Contract shall have the meaning given to it in paragraph 1 of
Schedule 3 (Services);
Licence Terms means the terms set out at Schedule 24 (Licence Terms);
Licensed Areas means those areas within the HSBC Premises as set out in Schedule
16 (HSBC Premises and Facilities) which the Supplier is licensed to access
and/or use in accordance with the provisions of clause 10.9 (HSBC Premises and
HSBC Systems);
Licensed HSBC Systems means those HSBC Systems as set out in Schedule 18 (HSBC
Responsibilities) which the Supplier is licensed to access and/or use in
accordance with the provisions of clause 10.9 (HSBC Premises and HSBC Systems);
Local Services Agreement means each agreement entered into by an HSBC Group
Member and the Supplier or Supplier Affiliate substantially in the form set out
in Annex 1 of Schedule 23 (Local Services Agreement And One Off Local Services
Agreement) including all Schedules and Appendices thereto and any Service Orders
which are entered into under such agreement. A Local Services Agreement may also
include a One Off Local Services Agreement, save that it is not the intent that
separate Service Orders are entered into pursuant to any One Off Local Services
Agreement;
Long Term Rates means the Professional Services Rates applicable to engagements
for Long Term Resources;
Long-Term Resource means any Supplier Personnel who is assigned to provide
Services to HSBC under a Service Order for a period of six (6) months or longer
on a full-time basis (Original Long-Term Assignment Period);
Loss or Losses means all losses, liabilities, damages, costs, claims and
expenses (including legal fees on a full indemnity basis and other professional
advisors’ fees, and disbursements and costs of investigation, litigation,
settlement, judgment, interest, penalties and remedial actions);
Master Services Agreement means the body of this document comprising clauses 1
(Definitions And Interpretation) to 42 (Anti-Facilitation of Tax Evasion)
(inclusive) together with the Recitals, Schedules, Appendices, any Service
Orders entered into by HSBC Global Services (UK) Limited (but excluding any
Service Orders entered into by any other HSBC Group Member) and any documents
incorporated by reference, including the Process Manual but excluding any Local
Services Agreements;
Master Trainer shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Mid-Trainer has the meaning set out in Annex 1 to Appendix 5-B of Schedule 5
(Charges);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
12

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Minor Adjustments shall have the meaning given to it in paragraph 1 of Schedule
3 (Services);
Moderator shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Monthly Charges Report means a written report setting out the aggregate Charges
invoiced by the Supplier to HSBC and HSBC Group Members for the previous month
in respect of: (i) each Region; and (ii) HSBC Global Services (UK) Limited;
New means the end to end design and development of a "new" Course or the
re-design and re-engineer of an existing Course where over 40% of the content
requires changes;
New Entity has the meaning given to it in clause 8.1;
One Off Local Services Agreement means any agreement in whatever form between
any HSBC Group Member and Supplier Affiliate for the one-off provision of
services that are within the scope of the Services set out in this Agreement.
Accordingly, a One Off Local Services Agreement should be read as being both a
Local Services Agreement (even though it may actually set out in a different
template to Local Services Agreement) and a Services Order for that scope of
work together. Without prejudice to the foregoing, the parties shall use the
template One Off Local Services Agreement set out in Annex 2 to Schedule 23 for
any One Off Local Services Agreements entered into following the Restatement
Date;
Onsite Personnel means Supplier Personnel whose normal working location is any
one or more HSBC Premises;
Operational Change means an operational or technical change in respect of the
delivery of the Services or any change to any agreed Service Order and which
does not impact any of the terms of the Agreement and/or any Local Services
Agreement (including the Charges or performance of the Services in accordance
with the relevant Outcomes and/or Operational Measures and Super KPI;
Operational Change Process means the process related to the agreement and
approval of Operational Changes, as agreed by the parties in writing from time
to time pursuant to Schedule 12 (Change Procedure);
Operational Measures means the minimum levels of performance for the Services to
be delivered to HSBC set out in Schedule 4 (Operational Measures and Super KPI);
Original Currency shall have the meaning given to it in paragraph 10.1 of
Schedule 5 (Charges);
Origin Delivery Rate shall have the meaning given to it in paragraph 2.2 of
Appendix 5‑B of Schedule 5 (Charges);
Original Signature Date means 2 July 2013;
Part Termination means a partial Termination;
Part Termination Date means the date of a Part Termination or the partial expiry
of this Agreement;
Pass-Through Charges shall have the meaning attributed to it in
paragraph 11.3(a) of Schedule 5 (Charges);
Personal Data means data that falls within the scope of applicable Data
Protection Legislation;
Personal Data Breach means the accidental or unlawful destruction, loss,
alteration, corruption, unauthorised disclosure of, or access to, HSBC Personal
Data transmitted, stored or otherwise processed;
Pretotype Class shall have the meaning given to it in paragraph 2.2(c) of
Appendix 3‑C of Schedule 3 (Services);
Processing has the meaning set out in applicable Data Protection Legislation
(or, where not defined by applicable Data Protection Legislation, shall include
any broadly equivalent term in applicable Data Protection Legislation relating
to the capture, use and/or storage of Personal Data) and process and processed
shall have a corresponding meaning;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
13

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Problem means the underlying cause of one or more Incidents;
Professional Services means any Services agreed within the scope of Appendix 3‑F
of Schedule 3;
Programme shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Programme Manual shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Process Manual means a manual documenting all operational and technical
procedures, processes, specifications, designs, scripts, standards (including
security and confidentiality standards and procedures) and other information
relevant to the delivery of the Services, in sufficient detail to enable
appropriately skilled personnel from HSBC any other HSBC Group Member or a third
party acting on behalf of an HSBC Contracting Party and/or any other HSBC Group
Member, to understand, operate and perform the operational and technical
requirements for the performance of the Services;
Professional Services Ring Fenced Roles or PS Ring Fenced Roles means those Long
Term Resources (which may be roles rather than individuals) that were engaged by
HSBC prior to the Restatement Date;
Project means:
(a)
a discrete piece of work which is outside the scope of the Services described in
Schedule 3 (Services); or

(b)
learning design or learning delivery work that is the subject of a Service Order
pursuant to Schedule 3 (Services),

carried out by the Supplier on behalf of HSBC and/or any other HSBC Group
Member;
Professional Services Charges shall have the meaning given to it in
paragraph 2.2(f) of Schedule 5 (Charges);
Professional Services Rates shall have the meaning given to it in paragraph 1.4
of Appendix 5‑F of Schedule 5 (Charges);
PSR Default Currency shall have the meaning given to it in paragraph 4.3 of
Appendix 5‑F of Schedule 5 (Charges);
Quarter means 1 January to 31 March, 1 April to 30 June, 1 July to 30 September
or 1 October to 31 December and Quarterly shall be construed accordingly;
Reasonable Endeavours means making every effort that the party concerned
reasonably can, consistent with the objective to be achieved and that it would
have taken had it needed to achieve the desired outcome for its own business
purposes (and taking into account any timescale within which it is aimed to
achieve the objective concerned), including the following:
(a)
the allocation and use of a reasonable amount of resources (including manpower,
financial and other appropriate terms) to achieve the relevant objective within
any applicable timescale;

(b)
obtaining any further information necessary to achieve the relevant objective
within any applicable timescale; and

(c)
co-operating with the other party or with others to the extent necessary to
achieve the relevant objective within any applicable timescale;

Region means each of the following regions: (i) Asia Pacific, (ii) Latin
America, (iii) Europe, Middle East and North Africa, (iv) the United States of
America, and (v) Canada and Regional and Regionally shall be construed
accordingly;
Regional Learning Delivery Schedule shall have the meaning given to it in
paragraph 1 of Schedule 3 (Services);
Regional Head of Learning means the relevant HSBC regional head of learning, as
may be replaced by HSBC from time to time;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
14

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Regulator means any governmental, statutory or regulatory body and any other
competent authority or entity in any jurisdiction having responsibility for the
regulation or governance of any HSBC Group Member, a Supplier Affiliate, a Local
Services Agreement, the Services or the activities which are comprised in all or
some of the Services or the use or application of the output from any part of
the Services (or persons or entities appointed by or on the direction of such
authorities and /or bodies and/or entities);
Relevant Authority means a resolution or an authority or statutory body in the
relevant jurisdiction with Resolution powers with respect to any HSBC Group
Member;
Relevant Charges has the meaning given to it paragraph 3.3 of Schedule 5
(Charges);
Relevant Transfer Date means each Services Commencement Date, in all cases on
which one or more of the Transferring Employee's contracts of employment
transfer from HSBC to the Supplier pursuant to Employment Regulations and as
acknowledged in paragraph 2.1 of Part 1 of Schedule 7 (Human Resources);
Re-Transfer has the meaning given in paragraph 9.1 in Part 4 of Schedule 7
(Human Resources);
Relief Event means either a failure by HSBC to comply with Schedule 18 (HSBC
Responsibilities), a failure by HSBC to perform any Dependency, or an Event of
Force Majeure;
Replacement Services means any services which HSBC or an HSBC Group Member
procures in substitution for the Services or part thereof or the removal of such
Services from the scope of this Agreement or any Local Services Agreement (as
the case may be), whether provided by HSBC itself, any other HSBC Group Member
and/or by any third party;
Reports shall have the meaning given to it in paragraph 8.2 of Schedule 9
(Governance);
Resolution means a Relevant Authority acting in relation to one or more HSBC
Group Members to ensure business continuity, to safeguard assets or effecting an
orderly wind-down of all or part of the relevant HSBC Group Member(s), including
taking actions which result in:
(a)
the Resolution Target ceasing to be an HSBC Group Member;

(b)
a change of management or oversight of the operations of a Resolution Target,
restructuring of a Resolution Target, or a transfer of all or part of the assets
or business of a Resolution Target to a third party; or

(c)
the transfer of the Agreement or any Local Services Agreement to a third party;

Resolution Target has the meaning giving in clause 8.5;
Resources shall have the meaning given to it in paragraph 4.2 of Appendix 3‑D of
Schedule 3 (Services);
Resource Matrix shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Resource Plan shall have the meaning given to it in paragraph 4.3(a)(ii) of
Appendix 3‑D of Schedule 3 (Services);
Restatement Date means 1 January 2019;
Restatement Expiry Date has the meaning set out in clause 3.1;
Required Learning Vendor has the meaning set out in paragraph 11.1 of Schedule 5
(Charges);
Rolling Demand Plan shall have the meaning given to it in paragraph 4.1 of
Appendix 3‑D of Schedule 3 (Services);
Security or Employment Policy means HSBC's or any other HSBC Group Member's
Security or Employment Policy in place from time to time;
Service Credits means a credit against the Charges made in accordance with the
provisions of Schedule 4 (Operational Measures and Super KPI);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
15

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Service Continuity Management shall have the meaning given to it in
paragraph 6.2(a) of Schedule 9 (Governance);
Service Failure means any failure by the Supplier to perform the Services in
accordance with this Agreement, including any failure to meet any Operational
Measure;
Service Line At Risk Amount has the meaning set out in paragraph of 6.3 of Part
3 of Schedule 4 (Operational Measures and Super KPI);
Service Order shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Service Recipient has the meaning given to it in clause 2.3(c);
Service Records shall have the meaning given to it in clause 38.2;
Services means all or, as the context requires, any of the obligations of the
Supplier under or in connection with this Agreement and any Local Services
Agreement, and where the context permits, the Deliverables and Documentation;
Services Commencement Date means the date set out in the relevant Local Services
Agreement on which the Supplier shall commence the provision of the Services in
accordance with this Agreement (being those learning services described in
Schedule 3 (Services) or any equivalent sections of a Local Services Agreement;
Shell shall have the meaning given to it in paragraph 3.1 of Appendix 3-C of
Schedule 3 (Services);
"Short Term Rates" means the Professional Services Rates applicable to
engagements other than for Long Term Resources;
Site(s) means the physical location(s) from which the Supplier performs any
Services as set out in each Local Services Agreement. Sites already identified
in a Local Services Agreement can be used to deliver services pursuant to an
applicable Service Order, new sites may only be added to Local Services
Agreement via the Change Procedure (including the Operational Change Process);
SME means Subject Matter Expert;
Software means any software, computer program or programming code (including
Source Code and object code) and related Documentation, including any
modifications and enhancements to the software and/or the Documentation;
Software Licences means any licence or other permission relating to the use of
Third Party Software;
Solution Centres means the HSBC learning specialists who define, articulate and
set standards for globally applicable and consistent learning content in
leadership, management, induction and risk that crosses multiple regions, global
businesses and functions;
Source Code means the Software source code together with the technical
documentation used in creating the executable version of the Software and other
documentation which a reasonably skilled IT professional would require to
install, operate, maintain and develop the relevant Software;
SR Divested Business means any assets, liabilities, business units or divisions
of an HSBC Group Member subject to a Special Resolution Event;
SR Divested Entity means (i) any third party entity to which any SR Divested
Business is disposed of, or (ii) any HSBC Group Member whose shares are
transferred to a third party, in each case pursuant to a Special Resolution
Event;
Standalone Content means any Supplier Background Intellectual Property which the
Supplier licences to other Customers;
Standard LAO Baseline shall have the meaning given to it in paragraph 3.1(b) of
Appendix 5‑C of Schedule 5 (Charges);
Step-In Right has the meaning given to it in clause 5.8(b)(i);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
16

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Step-In Third Party has the meaning given to it in clause 5.8(b)(i);
Sub-Contractor means any third party from time to time providing goods
(including Third Party Software) and/or services to the Supplier in connection
with the performance of the Services, including:
(a)
the Supplier's contractors, sub-contractors and agents;

(b)
each Approved Sub-Contractor, its contractors, sub-contractors and agents;

(c)
any Supplier Affiliate, its contractors, sub-contractors and agents; and

(d)
the Learning Vendors which the parties agree shall be Sub-Contractors;

Subject Matter Expert means an individual or individuals assigned to a learning
project by HSBC who shall provide relevant content and context, business
language validation and business process and policy expertise from a HSBC
perspective;
Successor Supplier means HSBC, any HSBC Group Member and/or any third party
service provider which is to succeed the Supplier, or any Supplier Affiliates,
in the provision of the Services or any of them following the expiry,
termination or part termination of this Agreement, or the removal of such
Services from the scope of this Agreement (as the case may be);
Super KPI means the performance measures detailed in Parts 3 and 4 of Schedule 4
(Operational Measures and Super KPI);
Supplier Affiliate means (1) the Supplier and any entity which from time to time
is the Supplier's ultimate holding company or a subsidiary of such ultimate
holding company and (2) any entity over which from time to time any of the
entities defined in paragraph (1) of this definition either directly or
indirectly exercises management control, even though it may own less than fifty
percent (50%) of the shares and is prevented by Law from owning a greater
shareholding;
Supplier Additional Payments shall have the meaning given to it in paragraph
4.3 of Schedule 5 (Charges);
Supplier BCDR Representative has the meaning given to it in paragraph 5.1(a) of
Schedule 15 (Disaster Recovery);
Supplier Contracting Party has the meaning given to it in clause 2.3(b);
Supplier Intellectual Property means Intellectual Property which is owned by the
Supplier, and/or any Supplier Affiliate;
Supplier Personnel means all employees, consultants, and other representatives
of the Supplier and any Sub-Contractors who are involved, or proposed to be
involved, in the provision of the Services;
Supplier Systems means all Software, hardware, plant, machinery, media, cabling
and other equipment which is used by the Supplier, any Supplier Affiliate or
their Sub-Contractors in connection with the Services excluding the HSBC
Systems;
Supplier Third Party Intellectual Property means Third Party Intellectual
Property that is licensed to the Supplier and/or any Supplier Affiliate;
Support Contract means any contract (including any Third Party Contract) between
the Supplier and any third party (including, for the purposes of this
definition, any Sub-Contractor), including for services and/or Software, which
is used during the term of this Agreement in the performance of or to support
the performance of Services;
Take Up Review Meeting or TUR Meeting has the meaning set out in
paragraph 5.4(c) of Appendix 3‑D of Schedule 3 (Services);
Target Acceptance Date means the date on which Acceptance is due to occur in
relation to a Deliverable and/or provision of a particular aspect of the
Services in accordance with the relevant Service Order;


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
17

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Term means the term of this Agreement, being the date on which this Agreement
was originally entered into until the date it terminates or expires pursuant to
clause 3 plus any Termination Assistance Period;
Termination means, for the purpose of Schedule 7 (Human Resources), termination
of this Agreement pursuant to clauses 25 (Force Majeure), 24.1 (Termination by
HSBC), or 24.2 (Termination by the Supplier);
Termination Date means, for the purpose of Schedule 7 (Human Resources), the
date of a Termination or the expiry of this Agreement;
Termination Period means the period of twelve (12) months from the earlier of
the date that either party serves a valid notice of termination in accordance
with the provisions of this Agreement or when Termination Services are required
to be commenced by HSBC;
Termination Services means the termination services set out in Schedule 13 (Exit
Management), including the Continuation Services;
Termination Services Fees means the amounts payable for the Termination Services
(or any part thereof) as set out and/or calculated in accordance with Schedule 5
(Charges);
Terms of Reference means the Supplier Performance Management Terms of Reference
LTOM Programme dated 12 April 2016 as updated from time to time;
Third Party Intellectual Property means Intellectual Property which is neither
HSBC Intellectual Property nor Supplier Intellectual Property;
Third Party Software means any Software used or required to be used in the
provision of the Services, the Intellectual Property Rights in which are owned
by a party other than HSBC any other HSBC Group Member, the Supplier or any
Supplier Affiliate;
Third Party Supplier means any supplier of goods or services to HSBC or any
other HSBC Group Member other than the Supplier or any Sub-Contractors but
including any Learning Vendor, as agreed by the parties;
Time Limit shall have the meaning given to it in paragraph 3.20(a) of Schedule 5
(Charges);
Time Unit means Day, Half Day and/or Hourly;
Trainer shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);
Train The Trainer shall have the meaning given to it in paragraph 1 of Schedule
3 (Services);
Train the Trainer Services means the services set out in paragraph 2.1 of
Appendix 3‑B (Learning Delivery) of Schedule 3 (Services);
Translation and Assessment Rates shall have the meaning given to it in
paragraph 1.1(a)(ii) of Appendix 5‑A of Schedule 5 (Charges);
Translation Quote shall have the meaning given to it in paragraph 4.4 of
Appendix 5‑A of Schedule 5 (Charges);
Travel Expenses shall have the meaning given to it in paragraph 3.17(a) of
Schedule 5 (Charges);
Upper Quartile means that based on an analysis of Equivalent Services Data the
Charges for the Benchmarked Services, as compared to the range of prices for
Comparable Services, are within the top twenty five per cent (25%) in terms of
best value for money for the recipients of Comparable Services;
Vendor Management Charges shall have the meaning given to it in paragraph 2.2(e)
of Schedule 5 (Charges);
Vendor Management Services means the services set out in this Appendix 3‑E of
Schedule 3 (Services);
Venue shall have the meaning given to it in paragraph 1 of Schedule 3
(Services);


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
18

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





VM Spend shall have the meaning given to it in paragraph 1.1 of Appendix 5‑E of
Schedule 5 (Charges);
WBT shall have the meaning given to it in paragraph 4.4 of Appendix 5‑A of
Schedule 5 (Charges);
WBT Learning Content means the Learning Content for a web-based training Course;
WBT Rebuild means the re-design or update of an existing web-based training
Course;
Working Day means, in the case of a Local Services Agreement, a day on which
normal business is conducted and excluding bank and other public holidays in the
relevant Country, or in any other circumstance, Monday to Friday inclusive but
excluding bank and other public holidays in England and Wales; and
Year means a period of twelve (12) months commencing on (and including) the
Restatement Date and each anniversary thereof.
2.
    GENERAL

2.1
Guarantee

The Supplier warrants that the Guarantee has been duly executed and delivered to
HSBC on or before the Original Signature Date.
2.2
Due Diligence

(a)
The Supplier agrees, acknowledges and confirms that it:

(i)
has had the opportunity to carry out a thorough due diligence exercise in
relation to the Services;

(ii)
has raised all relevant due diligence questions with HSBC before the Original
Signature Date and Restatement Date;

(iii)
has received all information from HSBC and the HSBC Group Members that has been
requested by it pursuant to clause 2.2(a)(ii), in order to enable it to
determine whether it is able to provide the Services in accordance with the
terms of the Agreement; and

(iv)
has entered into the Agreement in reliance on its own due diligence alone and
has not relied on any representation, warranty, condition or other term, express
or implied statutory or otherwise (including as to condition, quality,
performance or fitness for purpose), save for those expressly provided in this
Agreement and those which cannot be prohibited by Law,

and, accordingly, the Supplier shall not be entitled to conduct any additional
due diligence after the Original Signature Date or Restatement Date or review or
amend the Charges or any other commitments arising from, or related to, any due
diligence exercise conducted before the Original Signature Date or Restatement
Date, or any desire to undertake additional due diligence thereafter.
2.3
Engagement

(a)
This Agreement creates a contractual framework between HSBC and the Supplier
under which the Supplier and Supplier Affiliates shall deliver services to HSBC
and the HSBC Group Members.

(b)
The Supplier agrees that at any time during the term of this Agreement HSBC or
any of the HSBC Group Members (the HSBC Contracting Party) may order the
provision of Services from the Supplier or the Supplier Affiliates (the Supplier
Contracting Party) by executing a Local Services Agreement which shall be
governed by, and incorporate, this Agreement and shall set out where compliance
with local mandatory laws require specific provisions to be adhered to and/or to
allow the relevant parties to take into account local taxes only. The Supplier
shall procure that the Supplier Affiliates shall comply with the ordering
process and contractual arrangements described in this clause 2.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
19

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(c)
The Supplier acknowledges and accepts that the Services are or may (in each
case, at the direction of HSBC) be provided to or for the benefit of:

(i)
the HSBC Group Members; and

(ii)
any other third party that:

(A)
is receiving services from, or is performing services for HSBC and who HSBC
reasonably needs to extend any aspect of the benefit of the Services; and/or

(B)
is affected by the receipt of the Services; and/or

(C)
the parties agree in writing will receive the Services,

together, the Service Recipients. Such Service Recipients shall have the benefit
of the rights including licences (subject to any applicable obligations) of HSBC
under the Agreement.
(d)
The parties acknowledge and agree the following:

(i)
All Local Services Agreements (including One Off Local Services Agreements)
shall be governed by the terms of this Agreement, as described in this
clause 2.3;

(ii)
In respect of any and all agreements, contracts or other arrangements between
any HSBC Group Members and Supplier Affiliates services similar to some or all
of the scope of Services provided hereunder (Other In-Scope Agreements), that do
not reference the terms of this Agreement:

(A)
all such Other In Scope Agreements shall be deemed governed by the terms of this
Agreement (or Original Agreement or Restated Agreement, according to the timing
of execution of the relevant Other In Scope Agreement) and therefore be
considered either Local Services Agreement, One Off Local Services Agreements or
Services Orders, as most accurately reflects the substance of those Other
In-Scope Agreements; and

(B)
clause 2.3(c)(ii)(A) shall apply notwithstanding the inclusion or incorporation
of any other standard terms of business, terms and conditions or similar in
those Other In-Scope Agreements, over which the terms of this Agreement shall
prevail.

(e)
Each Local Services Agreement, upon execution, constitutes a separate legal
agreement between the HSBC Contracting Party and the Supplier Contracting Party
in relation to the particular transaction for the provision of Services and
Deliverables described therein, incorporating by reference all of the provisions
of this Agreement save as may expressly be agreed to the contrary in such Local
Services Agreement (with all references in this Agreement to "the Supplier"
being deemed to be references to the Supplier Contracting Party, as appropriate
and with all references in this Agreement to HSBC being deemed to be references
to the HSBC Contracting Party, as appropriate, excluding, however, those
provisions which by their context are intended to apply solely to the operation
of this Agreement and not an individual Local Services Agreement). The Supplier
as signatory to this Agreement shall however remain jointly and severally liable
for all liabilities of the Supplier Contracting Party otherwise arising in
connection with a Local Services Agreement.

(f)
The parties acknowledge and agree that the Local Services Agreements contain
cross references to clauses, Schedules or paragraphs in either the Original
Agreement or Amended and Restated Agreement, that may be rendered inaccurate as
a result of entering into the Amended and Restated Agreement or this Further
Amended and Restated Agreement ("Inaccurate Referencing"). In respect of any
such Inaccurate Referencing, the following shall apply:



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
20

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(i)
as far as possible the parties shall use the provisions of paragraphs 1.1 and
1.2 of Schedule 25 (Local Services Agreement References) in order to identify
the equivalent provision in this Further Amended and Restated Agreement
("Equivalent Reference"), and where one is so-identified, the applicable
Inaccurate Reference shall be deemed to refer to such Equivalent Reference in
order to give effect to the parties' intentions, unless the circumstances in
clause 2.3(f)(iii)(B) apply;

(ii)
in the event that an Equivalent Reference cannot be identified, then the parties
shall seek to identify in this Further Amended and Restated Agreement the
relevant equivalent subject matter to which the Inaccurate Reference relates
("Equivalent Subject Matter") and where one is so-identified, the Inaccurate
Reference shall instead be read as a reference to the Equivalent Subject Matter
in order to give effect to the parties' intentions, unless the circumstances in
clause 2.3(f)(iii)(B) apply;

(iii)
in the event that:

(A)
an Equivalent Reference or Equivalent Subject Matter cannot be identified in
order to resolve the Inaccurate Referencing in the manner described above; or

(B)
Equivalent References or Equivalent Subject Matter can be identified but the
result clearly does not reflect the original intent of the parties',

then upon becoming aware of such circumstances, the Supplier and HSBC shall,
negotiate in good faith to amend such Inaccurate Referencing such that, as
amended, it to the greatest extent possible achieves the parties' original
commercial intention.
3.    TERM
3.1
Commencement Date and Term

(a)
This Agreement shall continue in full force and effect until 23:59 on 31
December 2021("Restatement Expiry Date") unless and until terminated earlier in
accordance with the provisions of clause 24 (Breach, Termination And Exit).

(b)
Each Local Services Agreement commences on its respective signature date and,
subject to earlier termination or to extension in accordance with this
Agreement, continues in force until the Restatement Expiry Date.

3.2
Renewal Options and Process

HSBC has the option at its discretion to extend the term of this Agreement for
an additional period of two (2) years by serving written notice on the Supplier
by no later than 30 June 2021. On service of such notice the term of this
Agreement shall be extended for the two (2) year period confirmed in such
notice, expiring at 23:59 on the Extended Expiry Date, upon the terms and
conditions which apply immediately prior to the Restatement Expiry Date.

4.
THIRD PARTY CONTRACTS,     ASSET TRANSFER, TRANSITION AND TRANSFORMATION

4.1
[Not Used]

4.2
Asset Transfer

The parties acknowledge that no Assets will be transferred to the Supplier on or
immediately following the Original Signature Date or Restatement Date.
4.3
Inscope Employees

The arrangements for Inscope Employees are set out in Schedule 7 (Human
Resources), and the parties shall comply with their respective obligations in
Schedule 7 (Human Resources).


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
21

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





4.4
Assets and Asset Management

(a)
HSBC shall make available to the Supplier the HSBC Assets identified in Schedule
16 (HSBC Premises and Facilities). The Supplier acknowledges and agrees that
ownership of the HSBC Assets listed in Schedule 16 (HSBC Premises and
Facilities), together with the Intellectual Property Rights and all other rights
in respect thereof, is retained by HSBC, other relevant HSBC Group Members or
third party licensor (as applicable). The Supplier's right to use the HSBC
Assets shall terminate automatically upon termination or expiry of this
Agreement.

(b)
The Supplier shall be responsible for performing the Services to the applicable
Operational Measures and for performing all other relevant obligations under
this Agreement irrespective of whether or not the Assets are HSBC Assets.

(c)
Where the Supplier uses HSBC Assets, the Supplier shall comply with any and all
instructions, conditions and requirements in respect thereof, as set out in this
Agreement or otherwise notified in writing to the Supplier by HSBC from time to
time.

(d)
Except as set out in this Agreement or in any instruction provided pursuant to
clause 4.4(c), the Supplier shall not, and shall procure that each Supplier
Contracting Party shall not, use HSBC Assets or any part of any of them other
than for the performance of this Agreement.

(e)
The Supplier shall not sell, transfer, replace or otherwise dispose of any
Assets other than with HSBC's prior written consent.

(f)
The Supplier shall compile and maintain a complete and up-to-date Asset
Register. The Supplier shall provide to HSBC an updated copy of the Asset
Register or access to an electronic version of the Asset Register from time to
time, at not less than at six (6) monthly intervals, and at any other time as
HSBC may reasonably request. In any event, the Supplier shall provide HSBC with
an updated copy of, or access to an electronic copy of, the Asset Register on
service of any notice to terminate this Agreement or six (6) months prior to
expiry. A copy of the latest and all previous versions of the Asset Register
shall be included by the Supplier in the Content Library.

4.5
Transition and Transformation

(a)
The parties acknowledge that certain Transition Services and Transformation
Services were performed by the Supplier pursuant to (and as defined in) the
Amended and Restated Agreement.


5.
    SERVICES

5.1
Services Objectives

(a)
The parties agree that they are entering into this Agreement in order to realise
the following benefits for HSBC:

(i)
to ensure the delivery of Services to a high standard, at a competitive price
and in a manner that improves flexibility for HSBC and/or HSBC Group Members and
creates predictability in the price for those Services;

(ii)
to ensure that the relationship between the parties will be able to embrace
change in each party's respective business organisation and to share the
benefits of any such change;

(iii)
to ensure that HSBC and/or other HSBC Group Members are able to assess the
impact of change on price for predictable business and other changes over the
term;

(iv)
to ensure that this Agreement incentivises the design and delivery of strategic
value for HSBC and other HSBC Group Members;



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
22

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(v)
to ensure that this Agreement creates an open and effective partnership and
dialogue between the parties; and

(vi)
to ensure that the Supplier is incentivised to deliver the Services in
accordance with this Agreement and to the agreed standards and metrics.

5.2
Non-Exclusive Appointment

(a)
HSBC hereby appoints the Supplier, and the Supplier unconditionally accepts such
appointment, as the non-exclusive provider of the Services, or services similar
to the Services, to HSBC and other HSBC Group Members.

(b)
HSBC and/or any other HSBC Group Member may, at any time, perform itself or
retain third parties to perform the Services (or any part thereof) and/or any
services related to the Services.

(c)
The parties intend to move towards a “best of breed” solution and therefore HSBC
reserves the right to require the Supplier to source solutions from other
suppliers.

(d)
HSBC shall be free to allow business units of HSBC and other HSBC Group Members
to benefit from the Services.

5.3
Services

(a)
The Supplier shall provide the Services for the benefit of HSBC and each HSBC
Group Member from the Services Commencement Date so as to achieve the objectives
described in clause 5.1 (Services Objectives) and the Operational Measures.

(b)
The Services include the following key Service elements:

(i)
the Services which are described in Schedule 3 (Services); and

(ii)
Projects as may be required, delivered and performed in accordance with
clauses 5.3(e) and 5.3(f).

(c)
The Supplier shall, and shall procure that each Supplier Contracting Party
shall, provide the following as part of the Services:

(i)
any services, functions and responsibilities (including any incidental service,
functions or responsibility) not specified in this Agreement but reasonably
required for or related to the proper performance and provision of the Services;
and

(ii)
any services and functions that HSBC can reasonably demonstrate were provided by
the Supplier in the six (6) months prior to the Restatement Date, insofar as
such services and functions are connected to Services that remain in scope of
this Agreement following the Restatement Date.

(d)
The Supplier shall:

(i)
perform the Services from the Sites and Venues; and

(ii)
not relocate the origination or destination of any of the Services either from a
Site or within any Site without obtaining HSBC's prior written consent.

(e)
Projects may be required by HSBC to be delivered at any time using the
procedures set out in Schedule 11 (Service Orders). The particular provisions
relating to In Progress Projects are set out in Schedule 11 (Service Orders).

(f)
The Supplier shall perform Projects in accordance with the relevant Service
Order. Service Orders shall be deemed to be part of this Agreement and shall be
performed in accordance with and subject to the terms and conditions of this
Agreement.

(g)
HSBC will retain full control over any part of the Services that are within the
Retained Authority.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
23

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





5.4
Service Standards

(a)
The Supplier shall perform its obligations under this Agreement and any Local
Services Agreement (and will, in particular, provide the Services) in accordance
and compliance with the following (which are not listed in any order of
precedence):

(i)
Best Industry Standards;

(ii)
HSBC Policies and Procedures;

(iii)
HSBC CSR Guidelines to the extent applicable to the Supplier;

(iv)
the security standards and requirements set out and otherwise referred to in
clause 13 (Supplier’s Security And Health & Safety Obligations); and

(v)
to the extent not in conflict with any of the above, its own standard
approaches, guidelines, methodologies and procedures.

(b)
In the event of any conflict between the requirements referred to in
clause 5.4(a), the Supplier will draw such conflict to the attention of HSBC and
will abide by HSBC’s reasonable determination as to the manner in which such
conflict is to be resolved.

(c)
The Supplier shall procure, maintain and observe all Approvals required in all
Countries to provide the Services and shall, in performing its obligations under
this Agreement, comply with all applicable Laws and, to the extent required for
and related to the proper performance of the Services and its obligations under
this Agreement, perform the Services in such a way that enables HSBC and other
relevant HSBC Group Member's at all times to comply with applicable Laws. The
Supplier shall monitor any proposed changes to Laws, develop plans to
accommodate such changes and notify HSBC of such plans together with details of
the changes to Laws.

(d)
Acceptance or approval communicated by HSBC relating to the delivery or
performance of the Services or any delay or omission to communicate such
approval or acceptance shall not relieve the Supplier of its obligations to
perform in accordance with this Agreement.

(e)
The Supplier shall:

(i)
notify HSBC immediately on becoming aware of any breach or suspected breach by
the Supplier or any Sub-Contractor, of any Laws, provide HSBC and other relevant
HSBC Group Members with such assistance as they may require to investigate such
allegations and correct any breach, and on HSBC's request, do all such things as
are reasonably necessary at the Supplier's own cost in order to minimise the
impact of such breach; and

(ii)
not do or omit to do anything that would cause HSBC or any other HSBC Group
Member to be in breach of any Laws.

(f)
The Supplier shall not, and shall procure that the Supplier Contracting Party
and the Supplier Affiliates shall not, solicit or accept bribes, commissions or
other financial inducements in relation to the Services, nor shall it do any act
or thing nor permit any situation to arise, whereby the Supplier, Supplier
Contracting Party or Supplier Affiliates knowingly or negligently permits an
undisclosed conflict to be created between the interests of HSBC, and/or any
other HSBC Group Member on the one hand and the Supplier, Supplier Contracting
Party or any Supplier Affiliates on the other hand. In particular, where the
provision or planning of Services involves the selection of, or advice upon the
selection of, alternative courses of action (including refraining from a
particular course of action) or the acquisition, or advice upon the acquisition
of goods, services and rights, the Supplier, Supplier Contracting Party, and
Supplier Affiliates shall make such selection or acquisition or give such advice
in an impartial, independent and unbiased manner and in the best interests of
HSBC and other HSBC Group Members, irrespective of the interests of the Supplier
or any benefit to the Supplier, Supplier Contracting Party or any Supplier
Affiliate arising directly or indirectly from such selection or acquisition.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
24

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(g)
The Supplier shall require that each of its Sub-Contractors and all the Supplier
Personnel observe the obligations set out in this clause 5.4.

(h)
The Supplier acknowledges that failure to perform the Services in accordance
with this Agreement may have a material adverse impact on the business and
operations of HSBC and/or any other HSBC Group Member.

(i)
The Supplier recognises that its provision of Services may be impacted by, and
may impact upon, HSBC's relationships with its Regulators. The Supplier shall
provide HSBC with all such assistance as HSBC may reasonably require in order to
enable it to maintain compliance with its obligations to such Regulators (which
shall include good faith negotiation of any consequential amendments to this
Agreement and its underlying structure, should that be required by a Regulator).
The Supplier shall, in particular, also participate in any discussions or
meetings with any Regulator where reasonably required by HSBC in connection with
the Services being provided.

5.5
Operational Measures

The Supplier shall at all times comply with the provisions of Schedule 4
(Operational Measures and Super KPI).
5.6
[Not Used]

5.7
Continuous Improvement

(a)
The Supplier agrees and acknowledges that it is committed to the process of
continuous improvement in the Services and the Operational Measures.
Accordingly, the Supplier shall, and shall procure all Supplier Contracting
Parties shall, keep all Services under review and where, taking into account the
factors listed in clause 5.7(b), it is reasonable to conclude either that the
Operational Measure for a Service should be increased to a more demanding level
than the then current Operational Measure, or that a Service not currently
subject to an Operational Measure should become so subject, the Operational
Measure shall be increased, or a new Operational Measure introduced, as
appropriate. Increased or new Operational Measures shall be agreed in accordance
with the Change Procedure but the Supplier shall not be entitled to any increase
in the Charges, or any other form of compensation, in return for agreeing the
change pursuant to this clause.

(b)
The factors referred to in clause 5.7(a) (in order of significance) are:

(i)
the importance to the business of HSBC and/or other relevant HSBC Group Members
that the Service in question is consistently delivered to the Operational
Measure in question;

(ii)
HSBC Systems and any other infrastructure available to support delivery of the
Services; and

(iii)
the historical achievement of the Operational Measure in question.

(c)
The Supplier shall establish and implement internal procedures whereby
developments and innovations in technology and business processes, and changes
in industry practice, are regularly reviewed with a view to determining whether
their adoption would have a beneficial impact upon the provision of the Services
or any of them, including the cost to HSBC, the efficiency of the Services or
improvements in the quality of the Services.

(d)
The Supplier shall promptly bring to the attention of HSBC all opportunities
(other than those of a trivial nature) for improving service quality or reducing
service cost, whether as a result of the procedures referred to in clause 5.7(c)
above or otherwise.

(e)
Notwithstanding the foregoing sub-clauses, the Supplier shall propose at least
thirty (30) days prior to the beginning of each Year not less than four (4)
initiatives, identifying in a reasonable level of detail potential improvement
opportunities within the scope of this clause 5.7 or otherwise relevant to the
Services for the following Year (Improvement Initiatives). HSBC may require that
one or more of the suggested Improvement Initiatives



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
25

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





addresses a particular area for improvement that HSBC has identified. Such
Improvement Initiatives shall contain a reasonable level of detail, as to the:
(i)
sensible steps required of each party showing how such opportunities will or can
be delivered without the need for material HSBC action to enable execution;

(ii)
associated risks; and

(iii)
clear identifiable benefits from implementing the Improvement Initiative, for
example by identifying defined revised Operational Measures to be achieved and
the actual net saving to HSBC of implementing a particular Improvement
Initiative.

(f)
The Improvement Initiatives shall be discussed at the first global Quarterly
Performance Review in each Year, following which HSBC shall select two such
Improvement Initiatives, which the Supplier shall implement during that Year.
The Supplier's progress against these Improvement Initiatives shall be tracked
at the subsequent global Quarterly Performance Review meetings.

5.8
Performance Management

(a)
Performance remedies relating to Deliverables

Subject to clause 5.8(b), in the event that any Deliverables do not achieve
Acceptance on the Target Acceptance Date, then, without prejudice to HSBC's
other rights or remedies, HSBC shall be entitled at its option either to reject
the Deliverables and thereupon to be repaid all sums paid (and shall be relieved
of any obligation to make payment) under the relevant Service Order or, in the
alternative, accept such part of the Deliverables as HSBC at its discretion
chooses, subject to an appropriate and proportionate abatement of the Charges
and a continuing obligation upon the Supplier to remedy the failure.
(b)
Suspension of Services and Step-In Rights

(i)
Without prejudice to the provisions of Schedule 4 (Operational Measures and
Super KPI) or to any other remedy that HSBC may have, where HSBC reasonably
believes that the Supplier’s failure to provide a Service to the relevant
Operational Measures or otherwise in accordance with this Agreement may have a
material adverse impact on the business of HSBC and any other HSBC Group Member
or where HSBC reasonably believes that the Supplier is about to commit such a
failure which, if committed, would have such an impact, then HSBC may by giving
written notice to the Supplier that it intends to exercise its rights under this
clause 5.8(b) (Step-In Right), immediately take such steps itself or engage
others (each a Step-In Third Party) to take such steps as it reasonably
considers necessary to remedy the circumstances or anticipated circumstances
giving rise to the Step-In Right and the Supplier shall:

(A)
co-operate fully with HSBC and any Step-In Third Party to facilitate the steps
taken;

(B)
suspend performance of the Services to the extent that HSBC so requests for the
purposes of its exercise of Step-In Rights provided always that, for the
avoidance of doubt, the exercise of the Step-In Right shall not excuse the
Supplier from its obligation to provide the Services in accordance with this
Agreement or be deemed to frustrate or waive performance of that obligation
extent to the extent of any suspension;

(C)
grant and procure that any Sub-Contractor grants HSBC such licences as are
reasonably required (for itself or a Step-In Third Party) for the purposes of
this clause 5.8(b);



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
26

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(D)
afford (and procure that its Sub-Contractors afford) to HSBC such co-operation
and access to the following (so far as within the Supplier's control):

(1)
the Assets;

(2)
the Documentation and Deliverables;

(3)
the Supplier Intellectual Property and the Supplier Third Party Intellectual
Property;

(4)
the HSBC Data;

(5)
the HSBC Premises and the premises used by the Supplier for the provision of the
Services;

(6)
the HSBC Systems and the Supplier Systems; and

(7)
such other items as are reasonably required for the purposes of this
clause 5.8(b).

(E)
reimburse HSBC as a liquidated debt (or, at HSBC’s option, allow by way of
deduction from the Charges) costs and expenses properly incurred by HSBC in
taking the steps or engaging Step-In Third Parties to take the steps referred to
in this clause 5.8(b) and in terminating any engagement of a Step-In Third
Party.

(ii)
Following any exercise of Step-In Rights, the Supplier shall, and shall procure
the Supplier Contracting Party shall, be required to put forward proposals to
demonstrate to HSBC and the HSBC Contracting Party that it is able to perform
its obligations under this Agreement. If the Supplier can at any time
demonstrate to HSBC's reasonable satisfaction that it is able to and will remedy
the matter giving rise to the Step-In Right or that the matter giving rise to
the Step-In Right has been remedied, then HSBC shall as soon as is reasonably
practicable (and with effect from the date and time notified by HSBC in writing)
terminate the exercise of its Step-In Rights and remove the suspension of the
Supplier’s performance of the relevant Services.

(iii)
If HSBC has exercised Step-In Rights in respect of any Service for a continuous
period of thirty (30) Working Days or more, then for the purposes of clause 24.1
this shall be deemed to constitute a material breach of the Supplier’s
obligations under this Agreement that has not been remedied within the period
specified in that clause.

5.9
Cross Border Learning Delivery Services

(a)
If an HSBC Group Member wants to receive cross border Learning Delivery Services
from a Supplier Affiliate located outside the country of the HSBC Group Member
(Delivering Supplier Affiliate), as detailed in Appendix 5‑B of Schedule 5
(Charges) in this Agreement (Learning Delivery Services) and the following two
conditions are met:

(i)
there is no Local Services Agreement in place between the HSBC Group Member and
the Delivering Supplier Affiliate; and

(ii)
there is an existing Local Services Agreement in place between the HSBC Group
Member and a Supplier Affiliate located in the same country as the HSBC Group
Member (Relevant LSA),

the HSBC Group Member shall send a request to the Delivering Supplier Affiliate
and the Supplier or the Delivering Supplier Affiliate shall raise a Service
Order to the HSBC Group Member. Such Service Order shall make reference to the
Relevant LSA (as defined above) so as to incorporate (by reference) all the
country-specific terms of such Relevant LSA.


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
27

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





6.
    CHARGES

6.1
In consideration of the performance of the Service, HSBC shall pay the Supplier
the Charges as set out in and/or calculated in accordance with Schedule 5
(Charges).

7.
    JOINT-VENTURES, CO-OPERATIVES AND THIRD PARTY SERVICES

7.1
HSBC and any other HSBC Group Members may use the Services to provide relevant
services for, or require that the Services are provided to (or use the Services
for the benefit of) HSBC's or any other HSBC Group Member's joint-ventures or
co-operatives (being any entity or other association in which HSBC or any other
HSBC Group Member is co-operating with a third party to achieve an agreed
business objective consistent with HSBC's or any other HSBC Group Member's
business objectives) and/or third parties to whom HSBC or any other HSBC Group
Member provides relevant services at the Original Signature Date or Restatement
Date and/or other third parties agreed by HSBC and the Supplier from time to
time (both parties acting reasonably and in good faith). HSBC shall provide
details of such third parties to whom HSBC or any other HSBC Group Member
provides such relevant services, either prior to the Original Signature Date or
Restatement Date, where possible, or otherwise from time to time.

8.
    HSBC MERGERS AND ACQUISITIONS

8.1
In the event of any entity becoming an HSBC Group Member after the Original
Signature Date or Restatement Date (New Entity) the New Entity shall be entitled
(at HSBC’s option) to all rights conferred on the HSBC Group Members under this
Agreement. In no event shall such New Entity be obliged by reason of it becoming
an HSBC Group Member to purchase any Services from the Supplier or any Supplier
Affiliate under this Agreement.

8.2
In the event that any agreement for the supply of Services (or services similar
to the Services) or other products or services was concluded between the New
Entity and the Supplier (or a Supplier Affiliate) prior to the date the New
Entity became an HSBC Group Member (Entity Agreement) then the Supplier shall,
at HSBC's request, procure that the Entity Agreement shall (subject to
clauses 8.3 and 8.4) be terminated and fully replaced and superseded by the
terms of this Agreement and the parties shall execute the necessary amendment to
ensure any services ordered or provided under the Entity Agreement shall become
subject to the terms of this Agreement at no extra cost to HSBC or any other
HSBC Group Member. Any favourable terms or special offers provided to the New
Entity via the Entity Agreement shall be incorporated into this Agreement by
mutual agreement, which shall not be unreasonably withheld or delayed. Any sums
committed or paid by the New Entity to the Supplier or any Supplier Affiliate
(or invoiced by the Supplier or any Supplier Affiliate to the New Entity and
still payable by the New Entity) under an Entity Agreement relating to the
period after the date when the New Entity became an HSBC Group Member shall, at
HSBC's option, either be set-off as HSBC may direct against any Charges payable
under this Agreement or be promptly refunded to the New Entity without
deduction.

8.3
Without prejudice to any set-off or refund pursuant to clause 8.2, the
termination and replacement of an Entity Agreement under clause 8.2 shall not
prejudice any rights accrued due under such Entity Agreement prior to the date
of termination.

8.4
Where an Entity Agreement applies to several services or products, HSBC may
require that the terms of this clause 8 apply to only such of those products and
services as HSBC requires and that the remaining products and services remain
subject to the terms of the Entity Agreement (amended as appropriate to reflect
the division).

8.5
Resolution

(a)
Notwithstanding any other provision in this Agreement and in addition to
Supplier’s obligation to continue to provide the Services, for the duration of
any Interim Period:

(i)
unless HSBC gives the Supplier written notice to the contrary, the Supplier
shall continue to provide the Services relevant to the SR Divested Business
(including any transitional or exit services, if applicable) on the terms of
this Agreement);



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
28

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(ii)
the Supplier agrees that, as soon as reasonably possible, it shall enter into a
direct agreement with the SR Divested Entity concerning the Services relevant to
the SR Divested Business (a Divested Entity Agreement) and that this Agreement
shall be amended to remove these Services from its scope (including adjusting
the Charges proportionately to reflect the cessation or reduction of Services
provided that, if this adjustment would result in any HSBC Group Member
incurring higher Charges, such adjustment shall need to be agreed with HSBC
prior to becoming effective); and

(iii)
any provision of this Agreement that would otherwise prevent or restrict HSBC
from making available the Services to any SR Divested Entity shall not apply.

(b)
Notwithstanding any other provision in this Agreement, HSBC shall not be
responsible for any Charges applicable to the SR Divested Services from the
earlier of:

(i)
date of the Divested Entity Agreement; or

(ii)
the end of the Interim Period,

and the Charges payable by HSBC from such date shall be adjusted by Supplier to
reflect this.

9.
    HSBC DIVESTMENTS

9.1
A Divested Unit shall mean any subsidiary, division or department of HSBC or of
an HSBC Group Member, which was immediately prior to a particular date (the
Divestment Date), properly entitled to receive Services and Deliverables and,
would not, on or after the Divestment Date, be part of HSBC or be HSBC Group
Member or part of an HSBC Group Member and therefore not entitled (other than by
virtue of this provision) to receive Services and/or Deliverable(s).

9.2
Where a Local Services Agreement relevant to a Divested Unit is in full force
and effect, the Supplier Contracting Party agrees that the relevant HSBC
Contracting Party may continue to use the Services and any Deliverables in
respect of which the Supplier Contracting Party has not then assigned the
Intellectual Property Rights to the HSBC Contracting Party, for the benefit of,
or in order to provide services to, such Divested Unit at no additional charge
for such period as the HSBC Contracting Party may, in its discretion, require in
order to allow the Divested Unit to make appropriate alternative arrangements
(which period shall not, however, exceed a period of two (2) years from the
Divestment Date unless otherwise agreed).

9.3
Where the HSBC Contracting Party does continue to use the Services and/or
Deliverables for the benefit of a Divested Unit pursuant to clause 9.2 the HSBC
Contracting Party shall have no responsibility for any acts or omissions of such
Divested Unit after the Divestment Date.

9.4
Where the Divested Unit is a party to a Local Services Agreement the Supplier
Contracting Party shall procure that the Divested Unit may continue to use the
Services and any Deliverables in respect of which the Supplier Contracting Party
has not then assigned the Intellectual Property Rights to the HSBC Contracting
Party, after the Divestment Date and, the Supplier Contracting Party shall offer
equivalent services and deliverables to HSBC or such other HSBC Group Member as
HSBC may nominate under this Agreement or under equivalent and no less
favourable terms as set out herein.

9.5
Unless otherwise agreed by HSBC, and save in respect of this clause, upon
divestment any Agreement, to which a Divested Unit is a party, shall cease to be
subject to this Agreement.

9.6
The Supplier and the Supplier Contracting Party shall not seek to increase the
Charges or fees under any Agreement or other contract with a Divested Unit
except as expressly provided for therein or as agreed for services not
previously provided to the Divested Unit or HSBC or for services that were
discounted for HSBC and are not economically viable without an increase to
provide to the Divested Unit on a standalone basis, or seek to make any
amendment thereto that would have the effect of increasing the Charges payable
thereunder, in each case for a period of not less than one (1) year following
the later of the Divestment Date and the expiry of any period referred to in
clause 9.2.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
29

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





9.7
The Supplier shall, if requested in writing by HSBC, enter into an agreement
(Parallel Contract) with the Divested Unit, to take effect from the Divestment
Date and under which:

(a)
the services to be provided to the Divested Unit are equivalent to the Services,
varied only as reasonably necessary to reflect the Services required by the
Divested Unit as of the Divestment Date;

(b)
the term of the Parallel Contract will commence on the Divestment Date and will
continue for a minimum period of two (2) years from the Divestment Date unless
terminated earlier in accordance with clause 24 (Breach, Termination And Exit);

(c)
pricing of charges, fees or other amounts payable under the Parallel Contract
are on substantially the same terms as this Agreement;

(d)
the other terms of the Parallel Contract are the same as this Agreement, save
for (i) any reasonable amendment or deletion required to give effect to the
intent of this clause 9.7, (ii) any requirement of Laws and Employment
Regulations or directions from a Regulator; and

(e)
as between HSBC and the Divested Unit, the Divested Unit assumes liability for
its obligations under the Parallel Contract from the Divestment Date,

and the parties hereby agree that HSBC shall not be a party to the Parallel
Contract and shall have no further liability in respect of the Divested Unit
from the Divestment Date.
9.8
On the coming into effect of any Parallel Contract:

(a)
the Divested Unit shall be deemed to be automatically removed from the scope of
this Agreement, including the scope of Service Recipients, save in respect of
any antecedent rights or liabilities which shall (in each case as appropriate)
accrue to or be borne by HSBC; and

(b)
the Supplier shall treat the Divested Unit as an arm’s length third party for
the purposes of clauses 18 (Intellectual Property Rights And Indemnity), 21
(Confidentiality), and 23 (Data Protection) in this Agreement.

9.9
The parties shall act reasonably and in good faith in effecting any Parallel
Contract requested by HSBC. The Supplier represents and warrants that it intends
for the provisions of this clause 9 to be fully enforceable so as to give effect
to the parties’ intent.

9.10
The Supplier irrevocably acknowledges that its agreement to this clause 9 is
part of its consideration for entering into this Agreement and that HSBC would
not otherwise appoint the Supplier.

9.11
The Supplier shall not be entitled to adjust the Charges payable pursuant to the
Parallel Contract other than in accordance with the comparable terms set out in
this Agreement.

9.12
To the extent that the Divested Unit requires the Supplier to comply with
policies which are different from the HSBC Policies and Procedures, the Parallel
Contract shall be amended in accordance with the Change Procedure.


10.
    GENERAL OBLIGATIONS OF THE SUPPLIER

10.1
Other Supplier Products and Services

If HSBC or any other HSBC Group Member wishes to purchase any products or
receive any other services (whether new or existing) offered by the Supplier or
any Supplier Affiliate during the Term of this Agreement, HSBC may require the
Supplier to supply such products or services under this Agreement and HSBC and
the Supplier shall amend this Agreement in accordance with the Change Procedure
setting out the details of that supply.
10.2
Supplier Acquired Services

(a)
In the event that the Supplier acquires a company, business, division or
department or any entity otherwise becomes part of the Supplier or a (or part of
a) Supplier Affiliate (Acquired Business), then HSBC shall be entitled to
require the Supplier to supply any of the Acquired



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
30

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Business’ products, deliverables and/or services to HSBC and/or any other HSBC
Group Member under clause 10.1 unless otherwise prohibited by applicable Law.
(b)
In the event that any agreement for the supply of any of the Acquired Business'
products, deliverables and/or services was concluded between the Acquired
Business and HSBC or any other HSBC Group Member (Acquired Agreement) prior to
the date on which the Acquired Business becomes part of the Supplier or a
Supplier Affiliate (or part of) (Acquisition Date), then the Supplier shall at
HSBC's request procure that the Acquired Agreement shall (subject to
clauses 10.2(c) and 10.2(d)) be terminated and fully replaced and superseded by
the terms of this Agreement and the parties shall execute the necessary
amendment to ensure that any products or services ordered or provided under the
Acquired Agreement shall become subject to the terms of this Agreement at no
extra cost to HSBC or any other HSBC Group Member. Any favourable terms or
special offers provided to HSBC and/or any other HSBC Group Member under the
Acquired Agreement shall be incorporated into this Agreement by mutual
agreement, which shall not be unreasonably withheld or delayed. Any sums
committed or paid by HSBC or any other HSBC Group Member to the Acquired
Business (or invoiced by the Acquired Business to HSBC or any other HSBC Group
Member and still payable) under an Acquired Agreement relating to the period
after the date when the Acquired Agreement was terminated under this
clause 10.2(b) shall, at HSBC's option, either be set-off as HSBC may direct
against any Charges payable under this Agreement or be promptly refunded to HSBC
or the relevant HSBC Group Member without deduction.

(c)
Without prejudice to any set-off or refund pursuant to clause 10.2(b), the
termination and replacement of an Acquired Agreement under clause 10.2(b) shall
not prejudice any rights accrued due under such Acquired Agreement prior to the
date of termination.

(d)
Where an Acquired Agreement applies to several services, deliverables or
products, HSBC may require that the terms of this clause 10.2 apply only to such
of those products, deliverables and services as HSBC requires and that the
remaining products and services remain subject to the terms of the Acquired
Agreement (amended as appropriate to reflect the division).

10.3
Notice of Change of Controlling Interest

The Supplier shall, unless prohibited by applicable Law (or any regulations of
any applicable investment exchange), deliver prior written notice to HSBC of any
proposed change of Controlling Interest of the Supplier.
10.4
Not Used

10.5
Supplier Personnel

(a)
The Supplier shall, throughout the term of this Agreement:

(i)
ensure that the Services are provided by persons who are suitably experienced
and qualified for, and competent to perform, the tasks which fall within their
respective responsibilities; and

(ii)
maintain and develop the skills and experience of the personnel engaged in the
provision of the Services by training, development, instruction, work experience
or otherwise.

(b)
The Supplier shall, and shall procure the Supplier Contracting Party and the
Supplier Affiliates shall, take all steps lawfully open to it to require that
appropriate standards of probity and confidentiality are maintained by the
Supplier Personnel.

(c)
The Supplier shall be responsible and liable for the management of all Supplier
Personnel and the unlawful acts and omissions of Supplier Personnel whilst they
are on HSBC Premises as a result of the provision of the Services.

(d)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against all Losses that may be
suffered or



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
31

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





incurred by HSBC or any other HSBC Group Member in connection with the unlawful
acts or omissions of the Supplier Personnel carried out in connection with or
relating to the provision of the Services and/or when dealing with any
individuals employed or engaged in any capacity by HSBC or any other HSBC Group
Member, or any partners, members, directors, consultants, agents or contractors
thereof, save where that act or omission has been caused by HSBC or any other
HSBC Group Member.
(e)
Without relieving the Supplier of its obligations under this Agreement, HSBC
shall have the right by written notice to the Supplier to require the immediate
removal of any of the Supplier Personnel who are acting in a manner which will
cause (in the reasonable opinion of HSBC), material disruption or damage to
HSBC's business, employees, assets or reputation, or those of any other HSBC
Group Member. Without prejudice to paragraphs 1.3 and 1.4of Schedule 4
(Operational Measures and Super KPI) ), HSBC may request the removal of any
Supplier Personnel on grounds of poor or inefficient performance. In such event,
the Supplier shall propose to HSBC a plan for appropriate remedial action. If
the action taken under such plan fails to resolve the issues identified by HSBC
within the timescales reasonably acceptable to HSBC under the agreed remedial
plan, the Supplier shall remove and replace the relevant Supplier Personnel as
soon as reasonably possible.

10.6
Key Personnel

The provisions of paragraph 8 of Part 3 of Schedule 7 (Human Resources) shall
apply in respect of Key Personnel.
10.7
Co-operation with Third Party Suppliers

(a)
The Supplier and all Supplier Affiliates shall co-operate fully with all
relevant Third Party Suppliers and shall (with HSBC’s consent and authority
where appropriate):

(i)
provide such access as such relevant Third Party Suppliers shall reasonably
require in order to provide its services (on such notice as is reasonable in the
circumstances and so far as within the Supplier's or Supplier Affiliate's (as
appropriate) control) to:

(A)
the Assets;

(B)
the Documentation and Deliverables;

(C)
the Supplier Intellectual Property and the Supplier Third Party Intellectual
Property;

(D)
the HSBC Data;

(E)
the HSBC Premises and the premises used by the Supplier for the provision of the
Services; and/or

(F)
the HSBC Systems and the Supplier Systems;

(ii)
co-ordinate its efforts with any such Third Party Supplier to ensure that work,
materials and services provided by the Third Party Supplier are efficiently and
effectively integrated into and/or with the provision of the Services;

(iii)
provide such support services as are necessary to run such work, materials and
services on HSBC Systems then current;

(iv)
attend any meetings with the Third Party Suppliers called by HSBC; and

(v)
where problems or faults relating to the Services are caused or contributed to
by circumstances from time to time subsisting on such Third Party Suppliers'
side of the interface with the Services, manage the resolution or prevention of
such problems or faults either by taking corrective or preventive steps in
relation to the provision of the Services or (to the extent reasonably possible)
by procuring the taking of corrective or preventative steps by such Third Party
Suppliers.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
32

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(b)
Where network, communications, computer or other equipment provided by a Third
Party Supplier are required to interface with HSBC Systems, the Supplier, as the
party with primary management responsibility for problem resolution, shall be
responsible:

(i)
for ensuring that such requirement does not interfere with the provision of the
Services in accordance with this Agreement; and

(ii)
for taking all reasonable steps within its power to ensure that the interface is
successfully achieved.

(c)
Where the Supplier notifies HSBC in writing that it is materially hindered in
the performance of its obligations under this clause 10.7 by the failure of a
Third Party Supplier to co-operate with the Supplier, HSBC shall use Reasonable
Endeavours to convene a meeting of the Supplier and the Third Party Supplier in
question for the purpose of resolving the difficulty. The Supplier shall attend
such meeting and HSBC shall use Reasonable Endeavours to procure the attendance
of the relevant Third Party Supplier.

10.8
Third Party Software and Approvals

(a)
HSBC shall use Reasonable Endeavours to obtain (and the Supplier shall
co-operate with HSBC and provide such assistance as HSBC requires in respect of
such efforts), the right, consent or licence for the Supplier to use the Third
Party Software listed in Schedule 18 (HSBC Responsibilities) (HSBC Consents).
The Supplier and Supplier Affiliates shall use such Third Party Software solely
to support the provision of the Services, and shall ensure that such use is in
compliance with the terms set out in or referenced in Schedule 18 (HSBC
Responsibilities) and/or as advised by notice from HSBC from time to time. The
right to use such Third Party Software shall terminate automatically upon
termination or expiry of this Agreement, or (if earlier) when the relevant Third
Party Software ceases to be required to support the provision of the Services.

(b)
Except in relation to those HSBC Consents referred to in clause 10.8(a), the
Supplier shall obtain, at its own cost, all Approvals which are necessary from
time to time to enable the Supplier to perform the Services in accordance with
this Agreement and otherwise comply with its obligations under this Agreement,
including Approvals from:

(i)
third parties who have any legal interest in any data, Documentation,
Deliverables or Assets used by or on behalf of HSBC, HSBC Contracting Party
and/or any other HSBC Group Member in relation to the Services; and

(ii)
any Regulator or other third parties in relation to the performance of Services
in accordance with this Agreement.

(c)
The Supplier shall advise HSBC promptly in writing from time to time of all
Approvals required to be obtained under clause 10.8(b) and of the details of the
Approvals obtained. Copies of all Approvals obtained shall be placed by the
Supplier in the GP Portal within thirty (30) days of obtaining the relevant
Approval.

(d)
The Supplier shall, and shall procure the Supplier Contracting Party and
Supplier Affiliates shall, structure its contracts and arrangements with third
party providers of services and Software (including Software Licences, services,
maintenance contracts and equipment leases) that relate to the performance of or
support the performance of the Services under this Agreement so that the
relevant Support Contracts may be transferred, assigned or novated as required
in accordance with Schedule 13 (Exit Management) without additional charge and
the ongoing fees under those arrangements payable by HSBC any other HSBC Group
Member or any Successor Supplier, after termination or expiry of this Agreement
or any part of this Agreement are consistent with and no higher than the fees
payable by the Supplier prior to such termination, expiry or partial termination
(as applicable).

(e)
Any Approval given by HSBC pursuant to this Agreement shall be without liability
on the part of HSBC and other HSBC Group Members and without prejudice to any
rights or remedies of HSBC and other HSBC Group Members.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
33

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





10.9
HSBC Premises and HSBC Systems

(a)
The Supplier shall be responsible for providing everything required to perform
the Services save to the extent that HSBC and/or any other HSBC Group Member has
agreed to provide or make available any premises, assets or facilities as set
out expressly in this Agreement.

(b)
HSBC will allow to persons who are duly authorised Supplier Personnel such
access, on a non-exclusive basis, to the Licensed Areas as is reasonably
required for the purpose of providing the Services. Authorisation procedures in
respect of this access, will be agreed between HSBC and the Supplier from time
to time. The Supplier shall use such rights of access for the purposes only of
providing the Services. The Supplier's right of access shall terminate
automatically upon termination or expiry of this Agreement, or (if earlier) when
such access ceases to be required to provide the Services.

(c)
The Supplier shall not do anything which might directly or indirectly cause any
breach by it of the terms of any lease or other terms under which HSBC or HSBC
Group Member is entitled to occupy the Licensed Areas (where those terms have
been disclosed to the Supplier by HSBC or HSBC Group Member) and shall comply
with all HSBC Site Regulations.

(d)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against all Losses arising from:

(i)
any breach of the terms referred to in clause 10.9(c);

(ii)
any failure to comply with HSBC Site Regulations; and/or

(iii)
any damage to the Licensed Areas and their contents caused by persons entering
the Licensed Areas with the authorisation of the Supplier,

in each case, to the extent that such breaches are caused by the Supplier, any
Supplier Affiliate, Supplier Personnel, Sub-Contractor and/or other third party
or person for whom the Supplier is responsible in the performance of the
Services or whose presence in the relevant location or site is authorised by the
Supplier.
(e)
Access to the Licensed Areas will be subject to the Supplier and Supplier
Contracting Party’s compliance with clause 10.9(c) and HSBC or HSBC Group Member
reserves the right to exclude any person from the Licensed Areas in the event of
an actual or threatened breach of such clause.

(f)
HSBC will allow to persons duly authorised by the Supplier and Supplier
Affiliate such use, on a non-exclusive basis, of Licensed HSBC Systems as is
reasonably required for the purpose of providing the Services. Authorisation
procedures in respect of this use will be agreed between HSBC and the Supplier
from time to time. The Supplier and Supplier Affiliate will use Licensed HSBC
Systems for the purpose of providing the Services only. The Supplier and
Supplier Affiliate’s right to use shall terminate automatically upon termination
or expiry of this Agreement, or (if earlier) when such use ceases to be required
to provide the Services.

(g)
The Supplier and Supplier Affiliate shall use Licensed HSBC Systems with all
reasonable skill and care and in accordance with best computing practice, and
shall fully and effectively indemnify and keep indemnified HSBC and each other
HSBC Group Member from and against all Losses arising from any person using the
Licensed HSBC Systems with the Supplier and Supplier Affiliate’s authorisation.

10.10
Off-Shoring

Subject to clause 5.9 (Cross Border Learning Delivery Services), the Supplier
shall obtain the consent of HSBC before supplying any part of the Services from
a country other than the relevant Country. Such consent shall not be
unreasonably withheld to the extent that the Supplier can satisfy HSBC that the
provision of such services from outside the relevant Country will not result in:
(a)
an increase in any item of cost (including any item included within the Charges)
being incurred by HSBC;



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
34

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(b)
an adverse impact on the Supplier's ability to achieve the standards required by
this Agreement, including any Operational Measure;

(c)
an increase in the risks of any of the critical operations of HSBC and for any
other HSBC Group Member;

(d)
it becoming more difficult or expensive for HSBC to exercise its rights under
this Agreement; or

(e)
breach or other contravention of any regulatory or legal restriction or
obligation on such supply including guidance in relation to any regulated
aspects of the Services and Data Protection Legislation.

11.
    SUPPLIER’S WARRANTIES

11.1
The Supplier hereby warrants, represents and undertakes to HSBC that:

(a)
it has and will have for the Term of this Agreement full authority and all
necessary rights (1) to enter into this Agreement, and (2) to perform the
relevant obligations as set out in this Agreement;

(b)
subject to being prevented or prohibited by the provisions of any applicable Law
or regulation, it will give prompt written notice to HSBC of any change of
Controlling Interest of the Supplier;

(c)
the Charges have been and will be calculated in a manner that gives full credit
for all discounts agreed with, or available to, HSBC and any other HSBC Group
Member;

(d)
it will ensure the Services are provided in accordance with this Agreement to
the reasonable satisfaction of HSBC and/or the other relevant HSBC Group Member;

(e)
it will ensure that, where HSBC or any other HSBC Group Member is reliant on the
expertise of the Supplier or any Supplier Affiliate in providing professional
advice (including recommendations as to how the Services are delivered), it will
give such advice in an impartial, informed and independent manner and in the
best interests of HSBC and/or the relevant HSBC Group Member;

(f)
it will ensure that the Services and Deliverables comply with the provisions of
this Agreement and are of satisfactory quality and reasonably fit for the
purpose for which they are supplied, the Supplier will further ensure that the
Services are performed with due diligence, reasonable skill and care and in
accordance with Best Industry Standards at all times;

(g)
it will comply (and will procure that all Supplier Personnel, and
Sub-Contractors will comply) with all applicable Laws which may from time to
time be applicable to the provision of the Services;

(h)
it will promptly notify HSBC of any changes that are required to any of the
Services as a result of any alteration, after the Original Signature Date, in
any applicable Law and will implement such required changes (at no charge to
HSBC) at least thirty (30) days before the due date for the implementation of
such legal or regulatory changes, provided that where the implementation of such
changes results in a reduction in the scope, or the benefit to HSBC or any other
HSBC Group Member, of the Services, HSBC may propose an amendment to the Charges
to reflect such reduction and the Supplier will not unreasonably withhold or
delay its agreement to such amendment, which reduction in price may be recorded
through the Change Procedure;

(i)
it will procure for HSBC and the other HSBC Group Members (unless otherwise
agreed between the Supplier and HSBC in writing) all rights, licences, consents
and permits that HSBC and/or any other HSBC Group Member may require in order to
use and enjoy the Services in accordance with this Agreement;



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
35

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(j)
it will ensure that all Supplier Personnel and Sub-Contractors:

(i)
will, when present at HSBC or an HSBC Group Member site or allowed the use of
any HSBC or HSBC Group Member systems, including any HSBC Assets, HSBC Systems
and HSBC Premises, comply with the applicable site security, health and safety,
system usage and other policies and procedures in force from time to time,
including any HSBC Policies and Procedures and HSBC Site Regulations; and

(ii)
will not load or use on any HSBC or other HSBC Group Member’s computer equipment
or systems, including any HSBC System, any Software, data or other materials,
other than those provided or approved by HSBC Contracting Party, HSBC or the
other relevant HSBC Group Member;

(k)
it will ensure that the Supplier Personnel will at all times behave in a
courteous, professional and appropriate manner and that no Supplier Personnel
will act or make any statement or otherwise behave in any manner that is
reasonably likely to result in any prejudice to HSBC or any other HSBC Group
Member (including to its reputation);

(l)
it will promptly notify HSBC if the Supplier is in breach of any of its banking
covenants or suffers a deterioration in its credit rating with Dunn and
Bradstreet so as to fall below a score of 5A2;

(m)
it will ensure that the Supplier Personnel have appropriate experience,
qualifications and expertise;

(n)
it has complied with and throughout the Term of this Agreement will continue to
comply with:

(i)
its obligation under Section 54 of the Modern Slavery Act 2015, if applicable,
to produce for each financial year an annual slavery and human trafficking
statement setting out the steps it has taken during that year to ensure that
slavery or human trafficking is not taking place in any part of its own business
and in any of its supply chains; and

(ii)
any applicable policy of HSBC in place from time to time relating to the
prevention of slavery, servitude, forced or compulsory labour, human trafficking
or to any human rights matters; and

(o)
it will procure that in the context of any Agreement that the Supplier
Contracting Party shall make and comply with the warranties, representations and
undertakings set out in this clause 11.1.

11.2
Without prejudice to the foregoing or any other rights or remedies of HSBC, the
HSBC Contracting Party or the HSBC Group Members, in the event of breach of any
warranty the Supplier and each Supplier Contracting Party undertakes promptly to
remedy the breach without charge.


12.
    DISASTER RECOVERY

12.1
The Supplier shall, and shall procure the Supplier Contracting Party shall,
comply with its obligations as set out in Schedule 15 (Disaster Recovery).


13.
    SUPPLIER’S SECURITY AND HEALTH & SAFETY OBLIGATIONS

13.1
The Supplier undertakes to comply with:

(a)
the best current security practice, including ISO 17799, ISO 9001 and the ISO
27000 series; and

(b)
the Information Security Obligations.

13.2
Where appropriate and mutually agreed, the Supplier shall seek certified
compliance with other recognized industry standards which may apply to the
Services to be performed hereunder.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
36

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





13.3
In the event of any unauthorised use or any misuse of HSBC’s or any other HSBC
Group Member's premises, equipment, systems, data or information (including HSBC
Data) by the Supplier Personnel, including any HSBC Assets, HSBC Systems and/or
any HSBC Premises, HSBC or the HSBC Group Member shall have the right (without
prejudice to its other rights) to:

(a)
seek adequate compensation for any damage or costs incurred in such instances;
and

(b)
require that Supplier Personnel in breach of the above cease to be employed in
connection with services provided to HSBC and/or any other HSBC Group Member.

13.4
The exercise by HSBC or an HSBC Group Member of its rights under clause 13.2
shall not relieve the Supplier of its responsibility to perform its obligations
under this Agreement or any Local Services Agreement.

13.5
Without prejudice to its obligations under clause 12 and Schedule 15 (Disaster
Recovery), the Supplier shall ensure that all data of HSBC and/or the other HSBC
Group Members (including all HSBC Data) is appropriately backed-up and shall
have in place and maintain up-to-date business continuity procedures to ensure
that in the event of a failure of, or disruption to, the Services (other than a
Disaster (as defined below)) the Supplier, Supplier Affiliates and
Sub-Contractors are able to continue to provide the Services to normal
performance levels within the shortest practicable time, and in the event of a
Disaster, recovery of the Services is made within the time frame set out in the
Supplier’s business continuity procedures. Notwithstanding the foregoing, if the
Supplier Contracting Party is affected by an event which requires it to invoke
its business continuity procedures, it will ensure that in allocating its
resources and providing service to its customers it treats the HSBC Contracting
Party, HSBC and any relevant HSBC Group Members collectively as one of its five
(5) most favoured customers. Disaster means an event which materially impacts
the normal operation of the Services so as to prevent achievement of the
Operational Measures or otherwise prevents the Supplier from performing its
obligations and providing any of the Services.

13.6
The Supplier will ensure that any Supplier Personnel who will be entering into
HSBC Premises and/or will have access (remotely or otherwise) to HSBC's systems,
data or information, including any HSBC Assets, HSBC Systems, HSBC Premises
and/or HSBC Data shall have been subject to pre-employment screening at least to
the standards set out in the HSBC’s then-current policy for the screening of
personnel provided by contractors, a copy of which may be obtained from HSBC on
request. The Supplier shall provide: (i) evidence of completion of the screening
checks; and (ii) that the requirements of HSBC's then-current policy for the
screening of personnel have been met, within a reasonable period but in any
event prior to the personnel in question gaining access to HSBC’s or any other
HSBC Group Member’s premises, systems, data or information. The extent and
nature of these screening checks will be advised to the Supplier by HSBC, or the
other relevant Group Member and will depend on the premises, systems, data and
information to which access may be granted. As a minimum requirement, the
Supplier will comply with requests to carry out the following checks on its
personnel and personnel of its Sub-Contractors unless not permitted by Law:

(a)
a check on identity (and, if appropriate, eligibility to work in the relevant
Country);

(b)
verification of current and previous employment covering a period of five (5)
years; and

(c)
a criminal record check.

Additional screening checks may be required in particular where Supplier
Personnel have access to data that is subject to the Data Protection
Legislation.
13.7
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against any and all Losses
incurred by or awarded against HSBC or any other HSBC Group Member as a result
of, or in connection with breach by the Supplier, any Supplier Affiliate,
Supplier Personnel or Sub-Contractor of the obligations under of clause 13.6.

13.8
Failure by the Supplier to either conduct pre-employment screening or comply
with the requirements of HSBC's then-current policy for the screening of
personnel, shall constitute a material breach of the purposes of
clause 24.1(a)(i)(D) and 24.1(b)(i)(D) of this Agreement.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
37

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





13.9
The HSBC Contracting Party reserves the right to visit the Supplier Contracting
Party’s offices to carry out such checks as it deems necessary to ensure that
the Supplier is properly fulfilling its obligations as set out in this clause 13
and, unless not permitted by Law, may request sight of records and documents
held by the Supplier Contracting Party in respect of such obligations. The HSBC
Contracting Party shall give the Supplier Contracting Party reasonable prior
notice (which may, depending on the circumstances giving rise to the visit, be
very short) of any intended visit and the Supplier Contracting Party shall use
all Reasonable Endeavours to provide for the HSBC Contracting Party access to
all information, facilities, procedures or other resources (including staff) as
it shall reasonably require.

13.10
The Supplier hereby acknowledges and agrees that it shall procure that the
Supplier Affiliates shall comply with any pre-contractual enquiries and
requirements (unless not permitted by Law) that the HSBC Contracting Party, HSBC
or any HSBC Group Member may reasonably request.

13.11
When performing work at HSBC Premises, the Supplier Contracting Party shall
ensure that any disruption to the normal operations of HSBC and HSBC Group
Members (including the operations of other parties employed by HSBC and HSBC
Group Members) are minimised and shall comply with the instructions given by
HSBC’s and/or the relevant HSBC Group Members’ representatives at the HSBC
Premises. The Supplier Contracting Party shall ensure that any Supplier
Personnel comply with the site and security regulations relating to the HSBC
Premises and with HSBC’s or the relevant HSBC Group Member’s then current health
and safety requirements for contractors, a copy of which may be obtained on
request to HSBC or the relevant HSBC Group Member.

13.12
The Supplier Contracting Party shall ensure that all electrical portable
equipment to be used by the Supplier Personnel at the HSBC Premises conform to
the Electricity at Work Regulations Act 1989 or equivalent legislation in the
relevant country in which the HSBC Premises is situated, and that prior to
putting any electrical equipment or extension leads, to use they are checked to
ensure their condition and fitness for use.

13.13
The Supplier Contracting Party shall immediately remove from the HSBC Premises
any of Supplier Personnel who fail to comply with the instructions of the HSBC
Contracting Party, HSBC or the relevant HSBC Group Member, the regulations and
codes of practice relating to Health and Safety or who, in the sole opinion of
the HSBC Contracting Party, HSBC or the relevant HSBC Group Member, has been
guilty of misconduct or has been negligent or incompetent. Compliance with this
obligation shall not constitute a valid reason for the Supplier Contracting
Party’s failure to comply with any obligation in accordance with, and at the
time required by, the Agreement. The Supplier Contracting Party shall indemnify
and keep indemnified the HSBC Contracting Party, HSBC and the relevant HSBC
Group Member from and against all or any Employment Liabilities arising from or
in connection with such removal.

13.14
The Supplier will ensure that it and any relevant Supplier Affiliates and
Sub-Contractors implement, follow and maintain appropriate security controls, at
least in compliance with the HSBC IT security standards and requirements as the
same may be communicated to the Supplier from time to time and apply to the
Services performed by such Supplier Affiliate or Sub-Contractor. Discrepancies
between the Supplier Contracting Party’s security controls (or those established
by any Approved Sub-Contractor, if applicable to the Services provided by such
Sub-Contractor) and those required by the HSBC Contracting Party shall be
identified and addressed following a gap analysis conducted by HSBC’s IT
security personnel and/or any periodic reassessments conducted thereafter. The
Supplier Contracting Party shall (and hereby undertakes to procure that any
Approved Sub-Contractor shall), if so requested by HSBC or the HSBC Contracting
Party on reasonable notice, submit to periodical formal security reviews
conducted by the HSBC Contracting Party, to ensure the confidentiality,
availability and integrity of all data and information belonging to HSBC, or any
HSBC Group Member which may be delivered to, generated by or otherwise used or
processed by or on behalf of the Supplier, any Supplier Affiliate or any
Sub-Contractor or may otherwise come into the possession or control of the
Supplier, any Supplier Affiliate, any Supplier Personnel or Sub-Contractor (HSBC
Data), and warrants and represents that such appropriate security controls, are
operational and effective as at the Restatement Date. The Supplier shall not and
shall procure that the Supplier Contracting Parties and



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
38

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





relevant Supplier Affiliates do not downgrade the security configuration of any
system processing any such HSBC Data without the prior written consent of HSBC.
13.15
Without prejudice to the generality of clauses 13.1 and 13.7, the Supplier shall
ensure that all HSBC Data received, obtained, created or otherwise processed by
the Supplier (including its Sub-Contractors) is handled, processed and stored at
all times, in such manner as (subject to clause 13.7) is consistent with the
HSBC’s data security classification applicable to such data. The Supplier
Contracting Party shall protect all HSBC Data from corruption and from
unauthorised access and interference both while such HSBC Data is within the
possession and/or control of the Supplier, or relevant Supplier Affiliates and
while (if transmission is consistent with the classification of such HSBC Data
and is strictly required for the purpose of performing any Services) it is in
transit across a network (whether public or private).

13.16
The Supplier shall ensure that no HSBC Data is stored on any portable medium or
device except where: (a) such storage is strictly required for the performance
of the Supplier's obligations under this Agreement; and (b) such HSBC Data is
encrypted.

13.17
Where HSBC Data is transmitted across a network or stored on any portable medium
or device, the level of protection that the Supplier or Supplier Affiliate is
obliged to adopt pursuant to clause 13.1 shall be consistent both with the data
security classification of the HSBC Data in question and with the additional
risk posed by its transmission and/or its storage on a portable medium or
device.

13.18
Without prejudice to the generality of the Supplier’s obligation to preserve the
confidentiality of the Confidential Information of HSBC and HSBC Group Members
and to observe proper IT security procedures, and subject to any policy in
relation to the security of portable devices that is expressly agreed between
HSBC and the Supplier to be in substitution for this clause, the Supplier shall
ensure either that:

(a)
no HSBC Data or any data or information relating to this Agreement from which
HSBC, or any HSBC Group Member could be identified shall be stored or processed
on portable devices capable of data storage (including laptops, PDAs, and memory
sticks) unless such HSBC Data has been encrypted; or

(b)
that such storage and processing occurs only on the premises of HSBC, or an HSBC
Group Member or on secure premises of the Supplier and that no such data is
resident on such portable devices when they are not on such premises;

(c)
it maintains and implements robust and efficient procedures for promptly
notifying HSBC of (and managing) any security incidents which relate to the
unauthorised disclosure of (or access to) HSBC Data; and

(d)
where HSBC Data is no longer required to be stored or processed in accordance
with HSBC’s data retention policy and/or this Agreement, then such HSBC Data
shall be securely destroyed or deleted and the Supplier Contracting Party shall
thereafter provide the HSBC Contracting Party with a certificate evidencing such
action.

13.19
The Supplier confirms that it will comply with any additional requirements in
relation to data integrity, handling or storage which HSBC may from time to time
reasonably request.


14.
    CONTENT LIBRARY AND PROCESS MANUAL

14.1
The Supplier shall maintain, from the Services Commencement Date in respect of
the first Local Services Agreement to be entered into pursuant to this
Agreement, a complete and up-to-date set of Documentation related to any Course
to be delivered to HSBC learners, including via e-learning (save in respect of
any e-learning Content not produced by the Supplier or a Learning Vendor), ILT
and VILT (Learning Content), excluding legacy Documentation retained and
preserved by HSBC, in the Content Library which shall be directly accessible by
HSBC in a form which enables HSBC and the HSBC Group Members to review,
interrogate, print and copy the Learning Content stored in the Content Library.
All Learning Content shall be included in the Content Library promptly and in
any event within thirty (30) days of the creation or acquisition of the same.
The Supplier shall promptly



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
39

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





inform HSBC of any changes it makes to Learning Content in the Content Library
and provide such content to HSBC if required.
14.2
Failure by the Supplier to maintain the Content Library in accordance with this
clause 14 shall be deemed to be a material breach of this Agreement by the
Supplier.

14.3
HSBC Group Members, Successor Suppliers and any other person duly authorised by
HSBC shall have full rights of access (subject always to compliance with
obligations relating to Confidential Information set out in this Agreement) to
the Content Library and the Learning Content at all times during the term of
this Agreement for the purpose of assisting members of HSBC and other HSBC Group
Members in connection with the Services and any matter relating to this
Agreement, including their expiry, termination, or any reorganisation,
evaluation or retender of any or all of the Services. The Supplier shall from
time to time and on the expiry or termination of this Agreement provide HSBC
with a complete and up-to-date copy of the Content Library in electronic form.

14.4
In the event that HSBC implements its own replacement to the Content Library,
then the Supplier shall provide all reasonable assistance to HSBC to transition
to the new system, including by performing or assisting with a migration of all
Learning Content to the replacement system.

14.5
The Supplier shall, within one (1) month of the Services Commencement Date in
respect of the first Local Services Agreement to be entered into pursuant to
this Agreement, produce a draft Process Manual. The Supplier shall ensure that
the Process Manual takes into account input obtained by the Supplier from global
and regional Academy heads, regional heads of learning within HSBC and any HSBC
Group Members, and the HSBC representative from the central HSBC learning team
and is updated from time to time as reasonably required by HSBC to reflect
changes in HSBC's business processes, as the same are communicated by HSBC to
the Supplier. The Supplier shall maintain version control in relation to the
Process Manual and any documents, forms or templates set out in it and shall
include the Process Manual in the GP Portal.

14.6
The Supplier shall continuously review the Process Manual and shall propose to
HSBC any updates or other changes which the Supplier identifies as necessary or
desirable to ensure that the Process Manual always reflects the then current
Services. Such changes shall be reviewed and, if approved by HSBC, shall be
incorporated in the Process Manual as soon as reasonably practical.

14.7
The Process Manual is not a waiver or variation to this Agreement and shall not
constitute any direction or instruction from HSBC to the Supplier under or in
connection with this Agreement that the Supplier should perform the Services in
any particular manner.

14.8
Subject to clause 14.7 and to clause 1.1(h), the Supplier shall perform its
obligations in accordance with the Process Manual.

14.9
The provisions of this clause 14 relating to Learning Content shall apply
equally to any such learning content created by a Design Partner other than the
Supplier, provided that HSBC provides (or procures the provision of) such
content to the Supplier.


15.
    COMPUTER VIRUSES

15.1
The Supplier shall use Reasonable Endeavours to ensure that no computer virus or
similar destructive code is introduced onto HSBC’s or any other HSBC Group
Member’s computer equipment or systems, including any HSBC System by any act,
omission or negligence of the Supplier, Supplier Affiliate, Supplier Personnel
or any Sub-Contractor. Without limitation to the foregoing obligation, the
Supplier Contracting Party shall test the Deliverables prior to delivery of the
same to identify and remove any Computer Viruses and/or similar destruction code
in order to prevent introduction of the same on to HSBC’s and/or the HSBC Group
Members’ computer equipment or systems, and shall secure for the HSBC
Contracting Party, HSBC and/ or the relevant HSBC Group Members sufficient
rights to perform periodic scans and checks on the Deliverables and any other
computer software that the Supplier Contracting Party, Supplier or any Supplier
Affiliate introduces or connects to any of the HSBC and/or the HSBC Group Member
computer equipment or systems.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
40

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





15.2
Without prejudice to HSBC's or any other HSBC Group Member’s other rights, in
the event that a computer virus or similar destructive code is introduced onto
HSBC, or any other HSBC Group Member’s computer equipment or systems, including
any HSBC System by reason of any Supplier, Supplier Affiliate, Supplier
Personnel or any Sub-Contractor, the Supplier shall provide all reasonable
assistance to HSBC and/or the other relevant HSBC Group Member (as appropriate)
at HSBC’s request to promptly restore HSBC's or the other relevant HSBC Group
Member’s computer equipment and system (as appropriate) to normal operational
readiness.

15.3
The Supplier Contracting Party hereby warrants and represents that, in the
context of this Agreement, it shall, and the Supplier and the relevant Supplier
Affiliates shall, use Reasonable Endeavours to implement appropriate anti-virus
measures on their respective computer equipment, systems and environments.


16.
    HSBC ASSISTANCE AND SUPPORT

16.1
General Assistance

So far as reasonably required in order to enable the Supplier to provide the
Services, HSBC will at its own expense, on reasonable notice and to the extent
that HSBC is legally able to do so and may be reasonable in the circumstances:
(a)
provide the Supplier with access to information and documentation within HSBC's
possession or control which relates to and is reasonably required in connection
with the Services;

(b)
provide the Supplier with access to such HSBC's staff as can give the Supplier
information which is pertinent to the Services;

(c)
make available to the Supplier for consultation (at reasonable times and on
reasonable notice) staff who are familiar with HSBC's organisation operations
and business practices; and

(d)
provide the Supplier with timely decisions or determinations where Supplier’s
ability to perform the Services in a satisfactory manner is dependent upon
HSBC’s decision(s) or determination(s), only to the extent identified in respect
of the specific responsibilities set out in the HSBC Responsibilities.


17.
    HSBC RESPONSIBILITIES AND RELIEF EVENTS

17.1
HSBC Responsibilities

HSBC will undertake HSBC Responsibilities or otherwise procure that the HSBC
Responsibilities are undertaken.
17.2
Relief Events

(a)
The Supplier shall only be relieved of its obligation to perform its obligations
pursuant to this Agreement (including the provision of the Services and/or the
Deliverables and compliance with any particular timetables or milestones) if and
to the extent:

(i)
the Supplier's non-performance results directly from a Relief Event;

(ii)
the Supplier uses Reasonable Endeavours to mitigate the Relief Event and to
perform the Services notwithstanding the Relief Event; and

(iii)
the Supplier immediately notifies HSBC's Global Head of Learning Operations as
soon as the Supplier becomes aware of the Relief Event via a notice of the
relevant failure to perform an HSBC Requirement (Relief Notice).

(b)
Such Relief Notice shall specify the following information:

(i)
the affected Services;

(ii)
the cause(s) of the delay or interruption; and



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
41

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(iii)
details of the extent of the likely delay or interruption.

(c)
Relief Notices shall only bind HSBC when it has confirmed in writing that it
accepts the contents of the particular Relief Notice. Any dispute as to any
submitted Relief Notice shall be submitted for resolution in accordance with the
clause 26 (Disputes).Notwithstanding the submission of a Relief Notice, the
Supplier shall perform and/or recommence performance of the affected Services as
soon as possible.

(d)
The provisions of clause 17.2(a) are the Supplier's exclusive remedy for any
Relief Event.

(e)
Without prejudice to clause 17.2(d) and the Supplier's obligations under the
Agreement, the Supplier will notify HSBC in writing immediately on becoming
aware that it will be unable to perform, or has not performed, its obligations
in accordance with the terms of the Agreement (an Early Warning Notice). The
Early Warning Notice shall provide as much detail as is reasonably available to
the Supplier so as to describe the affected elements of its obligations, the
reason for the disruption and the steps the Supplier will undertake to prevent
the disruption and/or mitigate the effects of the disruption. The Supplier will
provide regular status updates and will, in any event, immediately notify HSBC
in the event of a material change in circumstances. Unless agreed in writing by
HSBC by express reference to clause 41.4 (Waiver) and 41.5 (Cumulative Nature of
Remedies) the service and/or receipt of an Early Warning Notice shall not
absolve the Supplier of any responsibility or release the Supplier of any
obligations.


18.
    INTELLECTUAL PROPERTY RIGHTS AND INDEMNITY

18.1
Background Intellectual Property

This Agreement shall not operate to assign any right, title or interest in or to
any Background Intellectual Property.
18.2
HSBC Intellectual Property

(a)
HSBC, on its own behalf and (where applicable) as agent for other relevant HSBC
Group Members, will grant to the Supplier for the Term of this Agreement, a
non-exclusive, royalty-free licence (and, subject to the Supplier imposing
obligations of confidentiality similar to those set out in clause 21
(Confidentiality), with a right to grant sub-licences to the Supplier, relevant
Supplier Affiliates and Sub-Contractors) to use, operate, copy, modify and (in
the case of Software) merge with other computer programs such HSBC Intellectual
Property for the purpose only of fulfilling the Supplier's obligations under
this Agreement and only to the extent necessary for that purpose. The Supplier,
warrants, represents and undertakes to HSBC (on behalf of HSBC and each other
relevant HSBC Group Member), not to use or otherwise deal with such HSBC
Intellectual Property for any other purpose.

(b)
The licence granted in this clause 18.2 shall terminate automatically upon
termination or expiry of this Agreement, or (if earlier) when the relevant
Intellectual Property ceases to be required for the purpose of fulfilling the
Supplier's obligations under this Agreement.

(c)
The Supplier shall not (and shall procure that the Supplier Contracting Party,
Supplier Affiliates, Supplier Personnel and Sub-Contractors shall not) do
anything or cause anything to be done which could prejudice any HSBC
Intellectual Property.

18.3
Supplier Intellectual Property

(a)
Where the Supplier uses any Supplier Intellectual Property in connection with
the provision of the Services and/or creation of the Deliverables by the
Supplier, the Supplier shall secure or grant to HSBC (without charge to HSBC and
for the benefit of HSBC and Authorised Users, including Service Recipients), a
perpetual, non-exclusive, royalty-free licence of such Supplier Intellectual
Property.

(b)
Subject to clause 18.3(a) where HSBC wishes to procure any Standalone Content
from the Supplier, the parties shall agree the Charges applicable to such
Standalone Content in a Service Order and the Supplier shall secure or grant to
HSBC (for a fee no higher than



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
42

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





generally charged by the Supplier to its other customers and for the benefit of
HSBC and its Authorised Users, including Service Recipients), a perpetual,
non-exclusive, royalty-free licence of such Standalone Content. For clarity any
Supplier Intellectual Property in respect of which any Design Services have been
provided shall not be considered Standalone Content (and the provisions of
clause 18.3(a) shall therefore apply), save only where the only Services
provided are to implement Minor Adjustments to such Standalone Content.
18.4
Intellectual Property developed by the Supplier

(a)
Notwithstanding clause 18.3 (Supplier Intellectual Property), the Supplier
assigns absolutely (and shall procure that all Supplier Contracting Parties,
Supplier Affiliates, Supplier Personnel and Sub-Contractors assign absolutely)
to HSBC and/or (at HSBC’s option) any other HSBC Group Member or Authorised
User, by way of present assignment of all existing and all future property,
rights, title and interest, all Intellectual Property Rights created by the
Supplier, any Supplier Personnel and/or Sub-Contractor in the course of
performing the Services, including, for the avoidance of doubt, Intellectual
Property Rights in the Deliverables, all of which shall vest in HSBC and/or the
other relevant HSBC Group Members immediately upon creation of the same with
full title guarantee and free from all encumbrances and other rights of whatever
nature exercisable by a third party, together with the right to take action for
any past, present and future damages and other remedies in respect of any
infringement or alleged infringement of such Intellectual Property Rights.

(b)
The provisions of clause 18.4(a) above shall not apply in respect of any
enhancements or improvements to the Supplier’s Background Intellectual Property
that have application to services, which may include the Services, provided by
the Supplier to its clients generally, provided always that the Supplier has
notified HSBC in advance of any such enhancements or improvements to the
Supplier's Background Intellectual Property being used in the provision of the
Services. In respect of any such enhancements or improvements to the Supplier’s
Background Intellectual Property, the Supplier shall grant to HSBC a licence on
the terms set out in clause 18.3 above.

(c)
The Supplier shall (and shall procure that Supplier Personnel and
Sub-Contractors shall) waive absolutely and irrevocably in favour of HSBC their
moral rights granted under the Copyright Designs and Patents Act 1988 or
equivalent or analogous rights under laws of other jurisdictions in relation to
such property.

(d)
The Supplier shall (and shall procure that all Supplier Personnel and
Sub-Contractors shall) comply with clause 35 (Further Assurance) in order to
perfect, confirm, formalise or achieve the assignment envisaged by
clause 18.4(a).

18.5
Third Party Intellectual Property

(a)
Where the Supplier uses any Supplier Third Party Intellectual Property in
connection with the provision of the Services and such Third Party Intellectual
Property cannot lawfully be used for the purposes of this Agreement without a
licence to HSBC, other relevant Service Recipients and/or Authorised Users from
such Third Party (or a sub-licence from the Supplier to HSBC, other relevant
Service Recipients and/or Authorised Users), the Supplier shall secure or grant
to HSBC, other relevant Service Recipients and Authorised Users (without charge
and for the benefit of Service Recipients and Authorised Users save as set out
in paragraph 1.1(e) of Appendix 5‑A Schedule 5 (Charges)) a royalty-free,
non-exclusive licence or sub-licence to use the Third Party Intellectual
Property for the provision of the Services (whether by HSBC, any other Service
Recipients, Authorised User and/or a Successor Supplier) upon terms that include
the Extended Terms. All costs payable in respect of such licence during the term
of this Agreement shall be to the account of the Supplier save as set out in
paragraph 1.1(e) of Appendix 5‑A of Schedule 5 (Charges).

(b)
If it is reasonably necessary for the provision of the Services that the
Supplier is licensed to use any HSBC Third Party Intellectual Property, HSBC
shall secure or grant (without charge to the Supplier) a non-exclusive,
royalty-free licence or sub-licence to use such



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
43

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





HSBC Third Party Intellectual Property on terms to be notified to the Supplier
by HSBC from time to time, for the purpose only of fulfilling the Supplier's
obligations under this Agreement and only to the extent necessary for that
purpose. The Supplier represents, warrants and undertakes to HSBC (on behalf of
HSBC and each other relevant Service Recipient), not to use or otherwise deal
with such HSBC Third Party Intellectual Property for any other purpose.
(c)
The parties acknowledge and agree that where the Supplier in accordance with a
Service Order arranges for an employee of HSBC, other relevant Service
Recipients and/or Authorised Users to attend or participate in a Course (whether
at HSBC Premises, Third Party Supplier premises or electronically) where a Third
Party Supplier or a Sub-Contractor uses its standard pre-existing Third Party
Intellectual Property which has not been developed, configured or customised in
any way for HSBC, other relevant Service Recipients and/or Authorised Users
(save for customisations to identify the date, location, event, HSBC, Service
Recipient, Authorised User or other customisations which do not alter the Course
in any substantive way), then, unless specified otherwise in a Service Order,
the extent of the rights to use the relevant Third Party Intellectual Property
which the Supplier must secure for HSBC, other relevant Service Recipients
and/or Authorised Users is limited to such rights as required to use and receive
the benefit of the relevant Third Party Intellectual Property in the same manner
as would be expected for an attendee of the Course who is not an employee of
HSBC, other relevant Service Recipient and/or Authorised User.

18.6
Intellectual Property Warranties and Indemnities

(a)
The Supplier warrants, represents and undertakes to HSBC (on behalf of HSBC and
each other relevant HSBC Group Member and Authorised User):

(i)
that

(A)
the Supplier Intellectual Property and Supplier Third Party Intellectual
Property (i) used by the Supplier in the provision of the Services or (ii) used
by HSBC, any other Service Recipient or an Authorised User, in each case in
accordance with this Agreement; and

(B)
any Intellectual Property Rights, ownership of which becomes vested in HSBC or
an HSBC Group Member pursuant to this Agreement,

do not and will not constitute an infringement or misappropriation of any
Intellectual Property Rights of any third party;
(ii)
that it shall (and shall procure that all Supplier Affiliates, Supplier
Personnel and Sub-Contractors shall) perform its responsibilities under this
Agreement in a manner that does not constitute an infringement or
misappropriation of any Intellectual Property Rights of any third party; and

(iii)
that it shall not breach any of the licence terms set out in or granted pursuant
to this Agreement in respect of any HSBC Intellectual Property or HSBC Third
Party Intellectual Property.

(b)
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
each other relevant HSBC Group Member from and against any and all Losses
incurred by or awarded against HSBC or any other HSBC Group Member:

(i)
as a result of any breach of clauses 18.2(a), 18.2(c), 18.6(a) and 18.7; or

(ii)
as a result of any claim for infringement of any Intellectual Property Rights
relating to the Services provided by or on behalf of the Supplier or any
Supplier Affiliate under this Agreement (Claim), save to the extent that any
such claim arises directly as a result of HSBC or any HSBC Group Member failing
to use any such Intellectual Property Rights of the Supplier or any Supplier
Affiliate in an authorised manner; or



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
44

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(iii)
in the event of an injunction or any other interim relief being granted or
threatened against the HSBC Contracting Party, HSBC or any other HSBC Group
Member.

18.7
HSBC Trade Marks

(a)
HSBC hereby grants to the Supplier a royalty free, non-exclusive licence to use
the HSBC Marks solely for the provision of the Services, in accordance with the
Licence Terms and in accordance with and in fulfilment of the terms of this
Agreement (including any Local Services Agreement for the time being in force)
and in a manner such that the distinctiveness and reputation of such HSBC Marks
are maintained.

(b)
Without limitation to the foregoing, the Supplier shall only be entitled to use
the HSBC Marks:

(i)
for the purposes of associating HSBC with the Services; and

(ii)
in accordance with HSBC's brand guidelines as advised from time to time.


19.
    INDEMNITIES

19.1
In addition to the indemnities set out elsewhere in this Agreement, the Supplier
shall at all times during and after the Term of this Agreement indemnify, keep
indemnified and hold harmless HSBC (and the HSBC Group Members and their
respective contractors, employees and suppliers) against all claims, demands,
actions, proceedings and all Losses:

(a)
in relation to any claim relating to death and/or personal injury caused by its
(or its Sub-Contractor's or Supplier Personnel's) negligence;

(b)
in relation to, or damage, loss or destruction of, any property owned by or used
by HSBC where the Supplier, or Supplier Personnel is legally liable or
responsible for the damage, loss or destruction or the same results from a
breach of this Agreement or as a result of an act or omission, as applicable, by
the Supplier, Supplier Personnel, any Sub-Contractor and/or and other third
party or person for whom the Supplier is responsible in the performance of the
Services or whose presence in the relevant location or site is authorised by the
Supplier;

(c)
in relation to the Supplier, Supplier Personnel or any Sub-Contractor, breach by
the Supplier or any Sub-Contractor of its information security obligations;

(d)
incurred by HSBC or any HSBC Group Member as a direct result of any breach of
any Laws by the Supplier, Supplier Personnel or any Sub-Contractor; and

(e)
in relation to the Supplier's liability for any regulatory losses, fines,
expenses incurred by HSBC or the HSBC Group Members as a direct result of a
breach by the Supplier of any laws and further costs incurred by HSBC to meet
additional requirements imposed by the relevant Regulator as a result of such
breach.

19.2
In the event that HSBC reasonably believes that any claim arising from the
indemnities set out in this Agreement may:

(a)
cause damage to HSBC's or any HSBC Group Member's goodwill or reputation;

(b)
materially impact upon HSBC's business;

(c)
cause it to be in breach of Laws;

(d)
have a significant public relations impact on HSBC; or

(e)
mean the Supplier is unable to pay Losses arising under such claim,

then HSBC may conduct the defence and/or settlement of such litigation
(including any associated settlement discussions) and the Supplier will permit
HSBC to do so. The Supplier will: (a) provide all reasonable assistance to HSBC
in relation to HSBC's conduct of such litigation; and (b) not make any admission
of liability or agree to any settlement or compromise of any such claim without
the prior written consent of HSBC, should HSBC decide to exercise this option.
Any settlement binding


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
45

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





upon the Supplier shall require the Supplier’s prior written consent, which
Supplier agrees it shall not unreasonably withhold or delay.
19.3
Without prejudice to clause 19.2, in relation to any third party claim giving
rise to a claim under any indemnity, HSBC shall (and shall procure that any
relevant HSBC Group Member shall) use Reasonable Endeavours to:

(a)
notify the Supplier in writing of any such claim of which it has notice;

(b)
not make any admission of liability or agree to any settlement or compromise of
any such claim without the prior written consent of the Supplier (which shall
not be unreasonably withheld or delayed); and

(c)
at the Supplier’s request and expense, give the Supplier all reasonable
assistance in connection with those negotiations and litigation.

19.4
Without prejudice to the above, the Supplier shall pay promptly any legal
damages, costs and expenses incurred or suffered by HSBC and/or any other
Service Recipient, including any financial awards against HSBC and/or any other
Service Recipient in such action, which are attributable to any claim giving
rise to a claim under the indemnity in this Agreement. Where such legal damages,
costs and expenses are payable to third parties, the Supplier shall pay the
equivalent amount to HSBC or the other relevant Service Recipient on or before
the date on which HSBC or the other relevant Service Recipient is due to pay
them to the third party. Where such costs and expenses are incurred internally
the Supplier shall pay to HSBC and/or the other relevant Service Recipient such
expenses or other amounts when notified by HSBC or Service Recipient to the
Supplier or, if later, when incurred.

19.5
In addition to the other provisions of this clause, should any aspect of the
Services become, or in HSBC's opinion be reasonably likely to become, the
subject of a claim of infringement of any Intellectual Property Right, the
Supplier shall:

(a)
procure for HSBC, and all relevant Service Recipients the right to continue
using and/or receiving the Services (as appropriate); or

(b)
replace or modify the Services (as appropriate) to make it non‑infringing
without affecting its performance or functionality.

19.6
If the Supplier is unable to achieve the purpose in clauses 19.5(a) or 19.5(b)
within one (1) month of the date on which the relevant aspect of the Services
becomes subject to a claim of infringement or three (3) months of the date on
which HSBC or the relevant HSBC Group Member has reasonably ceased the use of
the relevant Services or any material part thereof on grounds that continued use
might give rise to a claim of infringement (whichever first occurs) then,
without prejudice to HSBC's or the other relevant Service Recipient's other
rights and remedies, the Supplier will return to HSBC and the other relevant
Service Recipient an equitable portion of all Charges paid in respect of the
Services in question.


20.
    LIABILITY

20.1
Neither party shall be liable to the other, in tort (including negligence),
breach of contract, breach of statutory duty or otherwise due to, under and/or
arising out of or in connection with this Agreement to the extent such loss or
damage is consequential, indirect, special or punitive, whether or not that
party had been advised of the likelihood of any such loss or damage.

20.2
The liability of HSBC to the Supplier under or in connection with this Master
Services Agreement whether arising in tort (including negligence), breach of
contract, breach of statutory duty or otherwise shall, in aggregate, in respect
of any claim, or series of connected claims arising out of the same cause, not
exceed [***] of the Charges paid and payable under this Agreement (where payable
means those Charges that have been invoiced by the Supplier in accordance with
this Master Services Agreement, but have not been paid by HSBC) in respect of
the calendar year in which the event first giving rise to the claim or series of
connected claims occurred.

20.3
The liability of the relevant HSBC Contracting Party under or in connection with
the relevant Local Services Agreement to which it is a party entered into
pursuant to the terms of this Master Services



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
46

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Agreement, whether arising in tort (including negligence), breach of contract,
breach of statutory duty or otherwise shall, in aggregate, in respect of any
claim, or series of connected claims arising out of the same cause, not exceed
[***] of the Charges paid and payable under the relevant Local Services
Agreement (where payable means those Charges that have been invoiced by the
Supplier Contracting Party in accordance with the relevant Local Services
Agreement, but have not been paid by the relevant HSBC Contracting Party) in
respect of the calendar year in which the event first giving rise to the claim
or series of connected claims occurred.
20.4
The aggregate liability of the Supplier to HSBC due to, under and/or arising out
of or in connection with this Master Service Agreement in tort (including
negligence), breach of contract, breach of statutory duty or otherwise shall, in
respect of any claim or series of connected claims arising out of the same
cause, not exceed the highest of:

(a)
a sum equal to [***] of the Charges paid or payable under this Master Services
Agreement (where payable means those Charges that have been invoiced by the
Supplier in accordance with this Agreement, but have not been paid by HSBC) in
respect of the calendar year in which the event first giving rise to the claim
or series of connected claims occurred;

(b)
where Charges will be paid for less than twelve (12) months in respect of such
calendar year, a sum calculated by dividing the Charges actually paid or payable
(where payable means those Charges that have been invoiced by the Supplier in
accordance with this Master Services Agreement, but have not been paid by HSBC)
in respect of such calendar year by the number of months in respect of which
such Charges have been or will be paid and multiplying the result by twelve (12)
across such part year and then extrapolated to provide a twelve (12) month
figure; and

(c)
[***]

20.5
The aggregate liability of the Supplier and any Supplier Contracting Party to
the relevant HSBC Contracting Party due to, under and/or arising out of or in
connection with a Local Services Agreement entered into pursuant to the terms of
this Agreement in tort (including negligence), breach of contract, breach of
statutory duty or otherwise shall, in respect of any claim or series of
connected claims arising out of the same cause, not exceed the highest of:

(a)
a sum equal to [***] of the Charges paid or payable under such Local Services
Agreement (where payable means those Charges that have been invoiced by the
Supplier in accordance with the relevant Local Services Agreement, but have not
been paid by HSBC) in respect of the calendar year in which the event first
giving rise to the claim or series of connected claims occurred;

(b)
where Charges will be paid for less than twelve (12) months in respect of such
calendar year, a sum calculated by dividing the Charges actually paid or payable
(where payable means those Charges that have been invoiced by the Supplier in
accordance with the relevant Local Services Agreement, but have not been paid by
HSBC) in respect of such calendar year by the number of months in respect of
which such Charges have been or will be paid and multiplying the result by
twelve (12) across such part year and then extrapolated to provide a twelve (12)
month figure; and

(c)
[***]

20.6
In calculating the Charges that are paid or payable for the purpose of
clauses 20.4 and 20.5, no account shall be taken of any deductions from, or
reduction in, such Charges that are attributable to the Supplier or Supplier
Contracting Party's performance or of any set-off legitimately applied to such
Charges by HSBC or an HSBC Contracting Party in accordance with this Master
Services Agreement and/or the Local Services Agreement, that is, any such
deduction, reduction or amount that is set-off shall be added back to the
Charges for the purpose of the calculation.

20.7
In the event that the Supplier or a Supplier Affiliate has a claim of whatever
nature against HSBC or an HSBC Group Member arising out of or in connection with
this Agreement the Supplier or relevant Supplier Affiliate with such claim
shall:



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
47

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(a)
bring such claim only against HSBC or the relevant HSBC Group Member whichever
of them is in breach of an obligation under this Agreement which relates to such
claim; and

(b)
not bring any such claim against HSBC or any other HSBC Group Member which is
not in breach of an obligation under this Agreement which relates to such claim.

For the avoidance of doubt, the Supplier and/or the Supplier Affiliates shall
not bring any claims against HSBC or an HSBC Group Member where it has brought
the same or substantially similar claim for the same loss or damages against
another of them.
20.8
Subject to clause 20.9, in the event that HSBC or any HSBC Group Member has a
claim of whatever nature against the Supplier or any Supplier Affiliate arising
out of or in connection with this Agreement, HSBC or relevant HSBC Group Member
with such claim shall:

(a)
bring such claim only against the Supplier or relevant Supplier Affiliate
whichever of them is in breach of an obligation under this Agreement which
relates to such claim; and

(b)
not bring any such claim against the Supplier or any Supplier Affiliate which is
not in breach of an obligation under this Agreement which relates to such claim.

For the avoidance of doubt, HSBC and/or the HSBC Group Members shall not bring
any claims against the Supplier or any Supplier Affiliate where it has brought
the same or substantially similar claim for the same loss or damages against
another of them.
20.9
In the event that any HSBC Contracting Party or Service Recipient has a claim of
whatever nature against the Supplier or any Supplier Affiliate arising out of or
in connection with this Agreement or a Local Services Agreement entered into
pursuant to the terms of this Agreement, then HSBC may, at its option, elect to
bring such a claim against the Supplier or any Supplier Affiliate as if HSBC
itself was entitled to make such a claim, in which case the provisions of
clause 20.8 above shall not apply, provided that the Supplier or any Supplier
Affiliate shall not be liable to any HSBC Contracting Party or Service Recipient
or HSBC (as the case may be) to the extent that HSBC or any such HSBC
Contracting Party or Service Recipient (as the case may be) has already made
recovery of any amounts arising out of the same liability or Loss.

20.10
No limit on or exclusion of liability shall apply under this Agreement or any
Local Services Agreement to:

(a)
claims of fraud or fraudulent statements;

(b)
claims for the Supplier's wilful default or abandonment of its obligations;

(c)
any liability under the indemnities granted in this Agreement by the Supplier,
save that any liability arising under the indemnities granted pursuant to
clauses 10.9(d), 10.9(g), 13.7, 19.1(b) and 19.1(c) shall fall within the caps
set out at clauses 20.4 and 20.5, as applicable;

(d)
any breach of the obligations set out in clauses 21 (Confidentiality) or 22
(Publicity);

(e)
the Supplier's liabilities arising under Schedule 7 (Human Resources);

(f)
any liability under clause 40 (Anti-Bribery Corruption And Sanctions
Compliance); or

(g)
any other liability which cannot be lawfully excluded or limited.


21.
    CONFIDENTIALITY

21.1
During the Term of this Agreement and for a reasonable period following
termination of the same the Supplier shall, and shall procure that the Supplier
Contracting Party, all Supplier Affiliates and its Supplier Personnel and
Sub-Contractors shall:

(a)
keep confidential all Confidential Information of HSBC, and the HSBC Group
Members;

(b)
not disclose or transfer (directly or indirectly) to any third party (other than
as permitted hereunder) any Confidential Information of HSBC or any HSBC Group
Member; and



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
48

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(c)
not use (including by making unnecessary copies) unless expressly authorised by
HSBC or as applicable by an HSBC Group Member (where such HSBC Group Member has
the necessary authority) any Confidential Information or Intellectual Property
Rights of HSBC or any HSBC Group Member.

21.2
During the Term of this Agreement and for a reasonable period following
termination of the same HSBC shall, and shall procure that the HSBC Contracting
Party, all HSBC Group Members and its and their respective employees, agents and
contractors shall:

(a)
keep confidential all Confidential Information of the Supplier and Supplier
Affiliates;

(b)
not disclose or transfer (directly or indirectly) to any third party (except
HSBC Group Members which are not parties to this Agreement and as otherwise
permitted hereunder, provided such HSBC Group Members are under obligations of
confidentiality equivalent to those set out in this Agreement) any Confidential
Information of the Supplier or the Supplier Affiliates; and

(c)
not use (including by making unnecessary copies) other than as strictly
necessary for the performance of this Agreement any Confidential Information of
the Supplier or the Supplier Affiliates.

21.3
Nothing in this Agreement shall prevent disclosure of another party’s
Confidential Information where such disclosure is required by applicable Law, or
any Regulator, recognised stock exchange or court of competent jurisdiction,
subject (except where such notice is prohibited by the Law, Regulator, stock
exchange or court in question) to the party required to make the disclosure
giving the party whose Confidential Information is to be disclosed notice of the
disclosure, and reasonable assistance if that party wishes to challenge the
requirement to make the disclosure, or in the case of HSBC, where use/disclosure
of the Confidential Information is reasonably required in connection with the
envisaged use of the Services and/or Deliverables.


22.
    PUBLICITY

The Supplier shall not, and shall procure that none of the Supplier Contracting
Parties, Supplier Personnel and Supplier Affiliates shall disclose the existence
of this Agreement, nor of any Local Services Agreement either during the term of
any of them or at any time following expiry or termination of them in any
journal magazine or publication or any other medium or otherwise use HSBC’s or
the HSBC Group Members’ names or logos (including any trade marks) in any of its
advertising or publicity material without HSBC’s prior written consent, which
may be withheld or given in HSBC’s absolute discretion, except to the extent
mandated by applicable Law or as required by any Regulator or Securities
Exchange. For the avoidance of doubt the parties accept and acknowledge that
parts of this Agreement may be made available publically as part of the filing
made to the Securities and Exchange Commission.

23.
    DATA PROTECTION

23.1
If the Supplier and/or any Supplier Affiliate receive, obtain, create or
otherwise process (HSBC Personal Data) pursuant to or in connection with this
Agreement, the Supplier and Supplier Contracting Party (as applicable) shall and
shall procure that the other of them and/ or any relevant Affiliate which
receives, obtains, creates, or otherwise processes HSBC Personal Data shall:

(a)
comply with all Data Protection Legislation applicable to it;

(b)
only process such HSBC Personal Data:

(i)
on the documented instructions of HSBC and as strictly necessary for the
performance of its obligations under this Agreement or as otherwise directed in
writing by HSBC or the relevant HSBC Contracting Party and no further; or

(ii)
where required to do so by any applicable Data Protection Legislation, in which
case the Supplier shall notify HSBC or the relevant HSBC Contracting Party of
such requirement and shall follow HSBC’s (or the relevant HSBC Contracting



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
49

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Party's) instructions regarding such requirement, unless such notification or
instruction is prohibited by law;
(c)
ensure that only those Supplier Personnel that need to have access to the HSBC
Personal Data are given access to the extent necessary to perform the
obligations under this Agreement;

(d)
except when using HSBC Systems to perform Services, not transfer HSBC Personal
Data to, or store, host access or process it in any jurisdiction outside of the
Designated Location without having obtained the prior written consent of HSBC or
the relevant HSBC Contracting Party in advance of such transfer, storage,
hosting, access or processing taking place, or otherwise move such HSBC Personal
Data in any way which would cause any HSBC Group Member to be in breach of
and/or incur additional obligations under Data Protection Legislation. Should
HSBC or the relevant HSBC Contracting Party consent to processing of HSBC
Personal Data outside of the Designated Location, the Supplier will ensure that
a level of data protection deemed adequate under Data Protection Legislation is
put in place (such adequate protection to be subject always to the approval of
HSBC or the relevant HSBC Contracting Party), which may include entering into a
separate data transfer agreement on terms required or recommended as best
practice under the relevant Data Protection Legislation;

(e)
not permit any other party (including any Sub-Contractor and/or Supplier
Personnel) to use, store, host, access or otherwise process any HSBC Personal
Data except as required to perform Services using HSBC equipment or Systems
and/or at HSBC direction without having obtained prior written consent from HSBC
or the relevant HSBC Contracting Party of the same in writing and in advance of
such use, storage, hosting, accessing or processing taking place. Should HSBC or
the relevant HSBC Contracting Party consent to the sub-contracting of processing
of HSBC Personal Data, the Supplier will obligate its Sub-Contractors to comply
with the obligations under this clause 23 as if the Sub-Contractor was the
Supplier. In the case that such Sub-Contractor is located outside the Designated
Location, the Supplier will and will procure each Sub-Contractor complies with
the requirements of clause 23.1(d);

(f)
comply with all instructions of HSBC or the relevant HSBC Contracting Party in
relation to any such HSBC Personal Data, including in relation to complying with
any registration and/or notification requirements, providing full cooperation
and assistance following requests from any Regulator, amending or deleting the
HSBC Personal Data, or entering into any further contracts or paperwork
(including where required by HSBC or the relevant HSBC Contracting Party and/or
by any data processing agreement between HSBC or a HSBC Group Member and the
Supplier). In the event that a legal requirement prevents the Supplier from
complying with such instructions, it shall, unless such legal requirement
prohibits it from doing so, promptly inform HSBC or the relevant HSBC
Contracting Party of the relevant legal requirement before carrying out further
processing activities in respect of the affected HSBC Personal Data;

(g)
maintain and provide to HSBC and/or any HSBC Group Member upon request an
accurate, up-to-date written record of processing activities carried out in
respect of HSBC Personal Data (Processing Record), such Processing Record
containing such information and being in such format as to meet the requirements
of:

(i)
any applicable Data Protection Legislation; and

(ii)
any requirements notified by HSBC to the Supplier from time to time;

(h)
provide full co-operation and assistance to HSBC in ensuring its compliance with
Data Protection Legislation in relation to the Services;

(i)
not otherwise process such HSBC Personal Data in any way contrary to any Data
Protection Legislation;



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
50

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(j)
not sell, trade or rent HSBC Personal Data to any third parties; and

(k)
not otherwise disclose HSBC Personal Data to a Data Subject or to a third party
other than at the specific written request of HSBC or as otherwise set out in
any Local Services Agreement.

23.2
The Supplier acknowledges and agrees that if, in the context of any Local
Services Agreement, the HSBC Contracting Party advises via a Change Procedure
that requirements additional and/or different to those already specified in this
clause exist under the relevant Data Protection Legislation, then the Supplier
Contracting Party shall implement and shall procure that the Supplier and/or
relevant Supplier Affiliates shall implement such additional and/or different
requirements to satisfy the relevant Data Protection Legislation and on request
from the HSBC Contracting Party shall provide evidence of the same.

23.3
The Supplier shall implement and ensure that its agents, Sub-Contractors and
employees implement strict and adequate security, technical and organisational
measures in respect of the integrity and confidentiality of the HSBC Personal
Data whilst in its possession to protect against the HSBC Personal Data being
recorded, disclosed, processed, deleted, loss, damaged, altered, used or
otherwise tampered with in an unauthorised, unlawful or accidental manner and to
protect the HSBC Personal Data in accordance with the relevant Data Protection
Legislation. Such security, technical and organisational measures shall include
(without limitation):

(a)
taking reasonable steps to ensure the reliability of any Supplier Personnel who
have access to HSBC Personal Data; and

(b)
ensuring a level of security appropriate to the harm that might result from such
unauthorised or unlawful processing or accidental loss, destruction or damage
of, and appropriate to the nature of, the HSBC Personal Data.

23.4
The Supplier shall immediately notify HSBC in writing of any actual, potential
or alleged breach of the provisions of this clause 23 or otherwise if any
Personal Data Breach or successful cyber-attack against the Supplier systems
being used to process HSBC Personal Data occurs or any complaint, allegation or
request is made (including by any Regulator but excluding any requests made by
Data Subjects in accordance with clause 23.5 below) relating to HSBC Personal
Data (each a Notification Event). The Supplier will provide full co-operation
and assistance to HSBC and each affected HSBC Group Member in relation to any
such Notification Event including by:

(a)
providing full details of any such Notification Event at the time of its initial
notification to HSBC pursuant to this clause 23.4, where readily available in
the circumstances;

(b)
providing a copy of all HSBC Personal Data held by it in relation to any
affected individuals within three (3) Business Days of receipt of the request
for such HSBC Personal Data or such shorter period in order to enable HSBC
and/or any other HSBC Group Member to comply with the requirements of the Data
Protection Legislation;

(c)
allowing HSBC and any other affected HSBC Group Member unrestricted access to
the relevant HSBC Personal Data and such other records as they shall reasonably
require;

(d)
assisting HSBC and any other affected HSBC Group Member with the making of any
mandatory notifications to Regulator and/or affected individuals;

(e)
unless prohibited by Law, following the instructions of HSBC as to any response
to and/or correspondence by the Supplier with any Regulator; and

(f)
if the Notification Event concerns a Personal Data Breach, taking all steps to
mitigate or avoid such Personal Data Breach.

23.5
The Supplier shall notify HSBC in writing:

(a)
within 5 (five) Working Days if it receives a request, demand, enquiry or
complaint from or on behalf of an individual in relation to the exercise of
their rights in respect of their Personal Data; or



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
51

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(b)
within 1 (one) Working Day if it receives a request, demand, enquiry or
complaint from a Regulator in relation to HSBC Personal Data or compliance with
Data Protection Legislation,

and shall, in either case, provide full co-operation and assistance to HSBC in
respect of the same and comply with any request from HSBC requiring the Supplier
to take reasonable steps to ensure that third parties to whom the relevant HSBC
Personal Data has been provided by the Supplier erase any links to, or copies
of, such HSBC Personal Data in accordance with the requirements of Data
Protection Legislation.
23.6
The Supplier will provide HSBC and each affected HSBC Group Member with prompt
and full co-operation and assistance in relation to any request referred to in
clause 23.5 made by a Data Subject, including by:

(a)
providing HSBC and any affected HSBC Group Member with full details of any such
request;

(b)
providing HSBC and any affected HSBC Group Member with unrestricted access to
the relevant HSBC Personal Data and such other records as they shall reasonably
require; and

(c)
complying with and providing full co-operation and assistance in relation to any
request from HSBC or any affected HSBC Group Member requiring the Supplier to
take reasonable steps to ensure that third parties to whom the relevant HSBC
Personal Data has been provided by the Supplier erase any links to, or copies
of, such HSBC Personal Data in accordance with the requirements of Data
Protection Legislation.

23.7
HSBC retains all rights, title and interest in and to HSBC Personal Data
including any amendments or alterations to such data made by the Supplier or on
the Supplier’s behalf.

23.8
The Supplier shall fully and effectively indemnify and keep indemnified HSBC and
all relevant HSBC Group Members from and against any and all Losses incurred by
or awarded against HSBC and all relevant HSBC Group Members as a result of or in
connection with any breach of this clause 23 (except to the extent caused by a
breach of clause 23.10). Without prejudice to the foregoing or to any other
rights or remedies of HSBC and relevant HSBC Group Members, if there is any
breach of this clause (except for a breach of clause 23.10) the Supplier will
undertake promptly to remedy the breach (or the circumstances giving rise to the
breach) without charge and at no additional cost to HSBC or the relevant HSBC
Group Members.

23.9
The Supplier shall provide HSBC upon request with such information as HSBC
reasonably requires to evidence compliance with applicable Data Protection
Legislation, including for the purpose of any audit or inspection being carried
out by or on behalf of HSBC, a HSBC Group Member, or a Regulator.

23.10
HSBC shall comply with the applicable Data Protection Legislation in connection
with its use of the Services. This obligation includes, but is not limited to,
that HSBC shall, in its use of the Services, (a) process HSBC Personal Data in
accordance with the requirements of the applicable Data Protection Legislation;
(b) provide the Supplier with instructions for the processing of HSBC Personal
Data that comply with the applicable Data Protection Legislation (subject to the
Supplier’s ability to challenge the lawfulness of such instructions under
Article 28(3) of the GDPR), (c) have sole responsibility for the legality of
acquiring HSBC Personal Data in, and (d) if HSBC instructs the Supplier to
process HSBC Personal Data on a system not owned or controlled by Supplier,
ensure that such system complies with any requirements of the applicable Data
Protection Legislation.


24.
    BREACH, TERMINATION AND EXIT

24.1
Termination by HSBC

(a)
Termination of this Master Services Agreement

(i)
HSBC may, without prejudice to its other rights or remedies, terminate this
Master Services Agreement, in part or in whole, if one or more of the following
events occurs:



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
52

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(A)
at any time for any reason whatsoever on three (3) month’s written notice;

(B)
immediately on written notice if it becomes apparent that the Supplier has
become insolvent or has had a receiver, administrator or administrative receiver
appointed or applied for or has called a meeting of creditors or resolved to go
into liquidation (except for bona fide amalgamation or reconstruction while
solvent) or an application is made to appoint a provisional liquidator of the
Supplier or for an administration order or notice of intention to appoint an
administrator is given or a proposal is made for a voluntary arrangement or any
other composition, scheme or arrangement with or assignment for the benefit of
any of the Supplier's creditors, or any event analogous to any of the foregoing
occurs in any jurisdiction other than England and Wales in respect of a Supplier
Affiliate engaged in providing Services or if the Supplier ceases or threatens
to cease to carry on business;

(C)
on three (3) months’ written notice if there is a change of Controlling Interest
of the Supplier;

(D)
immediately on written notice if the Supplier commits any material or persistent
default of this Master Services Agreement, which is either incapable of remedy,
or if capable of remedy is not remedied to the reasonable satisfaction of HSBC
within thirty (30) days of written notice requiring the default to be remedied;

(E)
the Supplier's average NPS Survey Score for all Service Lines is less than three
(3) in any three (3) of six (6) consecutive Quarters;

(F)
the Supplier fails to achieve the same Operational Measure more than three (3)
times within any period of six (6) consecutive months;

(G)
immediately on written notice if the Supplier fails to perform or procure the
Services for any reasonable period specified by HSBC, or if no such period is
specified then for a period of seven (7) consecutive days or an aggregate of
fourteen (14) days in any six (6) month period;

(H)
immediately on written notice if HSBC considers (in its absolute discretion)
that termination is required by any rule or guidance of any Regulator that has
authority over HSBC or more than one of the HSBC Group Members (or with whose
rules and guidance HSBC or the relevant HSBC Group Members are accustomed to
comply);

(I)
immediately on written notice if the Supplier or other Supplier Affiliate
behaves in a manner which in the reasonable opinion of HSBC is likely to bring
HSBC or any HSBC Group Member into disrepute or otherwise to compromise or
adversely affect the reputation and standing of HSBC or any HSBC Group Member;

(J)
if the Supplier is in breach of any of its banking covenants, or suffers a
deterioration in its credit rating with Dunn and Bradstreet so as to fall to a
'Risk Indicator' and/or 'Financial Strength Indicator' of 4; or

(K)
as otherwise described in clauses 25.1 (Force Majeure), 40 (Anti-Bribery
Corruption And Sanctions Compliance) and 42.8 (Anti-Facilitation Of Tax
Evasion);

(ii)
Save where HSBC is also the HSBC Contracting Party to a Local Services
Agreement, HSBC shall not be entitled to terminate any Local Services Agreement.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
53

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





(b)
Termination of a Local Services Agreement

(i)
Subject to clause 24.1(b)(ii), a HSBC Contracting Party may, without prejudice
to its other rights or remedies, terminate a Local Services Agreement to which
is it a party, in part or in whole, if one or more of the following events
occurs:

(A)
at any time for any reason whatsoever on three (3) months' written notice to the
relevant Supplier Contracting Party;

(B)
immediately on written notice to the relevant Supplier Contracting Party if it
becomes apparent that the Supplier Contracting Party has become insolvent or has
had a receiver, administrator or administrative receiver appointed or applied
for or has called a meeting of creditors or resolved to go into liquidation
(except for bona fide amalgamation or reconstruction while solvent) or an
application is made to appoint a provisional liquidator of the Supplier
Contracting Party or for an administration order or notice of intention to
appoint an administrator is given or a proposal is made for a voluntary
arrangement or any other composition, scheme or arrangement with or assignment
for the benefit of any of the Supplier Contracting Party's creditors, or any
event analogous to any of the foregoing occurs in any jurisdiction other than
England and Wales in respect of a Supplier Affiliate engaged in providing
Services or if the Supplier Contracting Party ceases or threatens to cease to
carry on business;

(C)
on three (3) months’ written notice to the relevant Supplier Contracting Party
if there is a change of Controlling Interest of the Supplier Contracting Party;

(D)
immediately on written notice to the relevant Supplier Contracting Party if the
Supplier Contracting Party commits any material or persistent default of the
Local Services Agreement, which is either incapable of remedy, or if capable of
remedy is not remedied to the reasonable satisfaction of the HSBC Contracting
Party within thirty (30) days of written notice requiring the default to be
remedied;

(E)
immediately on written notice to the relevant Supplier Contracting Party where
the Supplier Contracting Party fails to achieve the same Operational Measure
more than three (3) times within any period of six (6) consecutive months;

(F)
immediately on written notice to the relevant Supplier Contracting Party if the
Supplier Contracting Party fails to perform or procure the Services for any
reasonable period specified by the HSBC Contracting Party, or if no such period
is specified then for a period of seven (7) consecutive days or an aggregate of
fourteen (14) days in any six (6) month period;

(G)
immediately on written notice to the relevant Supplier Contracting Party if the
HSBC Contracting Party considers (in its absolute discretion) that termination
is required by any rule or guidance of any Regulator that has authority over the
HSBC Contracting Party or more than one of the HSBC Group Members (or with whose
rules and guidance the HSBC Contracting Party or the relevant HSBC Group Members
are accustomed to comply);

(H)
immediately on written notice to the relevant Supplier Contracting Party if the
Supplier Contracting Party or other Supplier Affiliate behaves in a manner which
in the reasonable opinion of the HSBC Contracting Party is likely to bring the
HSBC Contracting Party or any HSBC Group Member into disrepute or otherwise to
compromise or adversely affect



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
54

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





the reputation and standing of the HSBC Contracting Party or any HSBC Group
Member;
(I)
if the Supplier Contracting Party is in breach of any of its banking covenants,
or suffers a deterioration in its credit rating with Dunn and Bradstreet so as
to fall to a 'Risk Indicator' and/or 'Financial Strength Indicator' of 4; and

(J)
as otherwise described in clauses 25.1 (Force Majeure),40 (Anti-Bribery
Corruption And Sanctions Compliance) and 42 (Anti-Facilitation of Tax Evasion).

(ii)
A HSBC Contracting Party shall provide thirty (30) days prior written notice
(or, where this is not possible, as much prior written notice as possible) to
HSBC of its intention to terminate a Local Services Agreement pursuant to
clause 24.1(b). Any failure to provide such notice shall not however invalidate
any termination by a HSBC Contracting Party pursuant to clause 24.1(b) or
constitute a breach of the Master Services Agreement or the relevant Local
Services Agreement.

(c)
Additional HSBC Termination Rights

(i)
If this Master Services Agreement is terminated, each HSBC Contracting Party
may, in its sole discretion, terminate any Local Services Agreements to which it
is a party, which shall be terminable on the same grounds.

(ii)
If termination of a Local Services Agreement would have a material impact on the
provision of the Services being provided pursuant to this Master Services
Agreement, HSBC may, in its sole discretion, treat the right of termination of
such Local Services Agreement as a right of termination for this Master Services
Agreement, which shall be terminable on the same grounds.

(iii)
If termination of a Local Services Agreement would have a material impact on the
provision of the Services being provided pursuant to any other Local Services
Agreement, the relevant HSBC Contracting Party in respect of such other Local
Services Agreements may, in its sole discretion, treat the right of termination
of such Local Services Agreement as a right of termination for any other Local
Services Agreements to which it is a party, which shall be treated as if being
terminable on the same grounds as the first terminated Local Services Agreement.

24.2
Termination by the Supplier

(a)
The Supplier may terminate this Master Services Agreement, immediately on
written notice, if it becomes apparent that HSBC has become insolvent or has had
a receiver appointed or applied for or has called a meeting of creditors or
resolved to go into liquidation (except for bona fide amalgamation or
reconstruction while solvent) or has had a petition lodged against it in
relation to any potential insolvency which is not successfully opposed within
thirty (30) days of being lodged.

(b)
A Supplier Contracting Party may terminate a Local Services Agreement to which
is it a party, immediately on written notice, if it becomes apparent that the
relevant HSBC Contracting Party has become insolvent or has had a receiver
appointed or applied for or has called a meeting of creditors or resolved to go
into liquidation (except for bona fide amalgamation or reconstruction while
solvent) or has had a petition lodged against it in relation to any potential
insolvency which is not successfully opposed within thirty (30) days of being
lodged.

(c)
A Supplier Contracting Party may terminate a Local Services Agreement to which
it is a party, on giving written notice, should the HSBC Contracting Party fail
to pay to the Supplier Contracting Party by the due date for payment any
material undisputed and validly invoiced Charges under the relevant Local
Services Agreement due to the Supplier Contracting Party,



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
55

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





which, in aggregate (having taken into account and been reduced by any pre-paid
Charges and any other fees), exceed an amount equivalent to:
(i)
the greater of [***] if the Local Services Agreement relates to the US, UK, Hong
Kong, Canada, Mexico, China and India; or

(ii)
[***] Charges in respect of all Local Services Agreements not covered in (i)
above,

provided always that the Supplier Contracting Party has:
(iii)
given to the HSBC Contracting Party in writing a first notice of default
relating to such non-payment;

(iv)
escalated the matter for urgent senior level review between the Supplier
Contracting Party and the HSBC Contracting Party;

(v)
following such escalation, provided a further written default notice of its
intended termination for such non-payment, where such notice has been dated and
given not less than thirty (30) days' following the previous notice; and

(vi)
following receipt of the second notice, the HSBC Contracting Party fails to pay
the aggregate amount within thirty (30) days of the date of such second notice,

save that if the HSBC Contracting Party makes full payment prior to the expiry
of the second notice, such notice shall be set aside and the termination shall
not take effect.
(d)
The termination rights of the Supplier as set out in this clause 24.2 are the
sole termination rights of the Supplier, whether arising under the terms of this
Agreement, any Local Services Agreement or pursuant to common law or otherwise.

24.3
Continued Operation and Validity

(a)
Except as set out in clause 24.1(c)(i), termination of this Master Services
Agreement shall not affect the operation or validity of any Local Services
Agreement and any terms incorporated into a Local Services Agreement shall
continue to apply in accordance with clause 24.4(f).

(b)
Except as set out in clauses 24.1(c)(ii), termination of a Local Services
Agreement shall not affect the operation or validity of this Master Services
Agreement.

(c)
Except as set out in clauses 24.1(c)(iii), termination of a Local Services
Agreement shall not affect the operation or validity of any other Local Services
Agreement.

24.4
Consequences of Termination

(a)
On expiry or termination of this Agreement or any Local Services Agreement or
any Service (or any part of this Agreement, Local Services Agreement or any
Service), the parties shall comply with their respective obligations in Schedule
7 (Human Resources) and Schedule 13 (Exit Management).

(b)
Without prejudice to any other right or remedy of HSBC, the HSBC Contracting
Party and the other HSBC Group Members under this Agreement or any Local
Services Agreement, in the event of the expiry or any termination (in full or in
part) of this Agreement or any Local Services Agreement for any reason
whatsoever, HSBC, the HSBC Contracting Party and the other relevant HSBC Group
Members may keep copies of the Documentation for archival and/or regulatory
purposes as stipulated by any Regulator of HSBC, the HSBC Contracting Party or
any other relevant HSBC Group Member, and the Supplier, the Supplier Contracting
Party and the Supplier Affiliates shall procure that such party is entitled to
retain such Documentation for such purposes.

(c)
Except for termination by HSBC or a HSBC Contracting Party under
clauses 24.1(a)(i)(A) or 24.1(b)(i)(A), as appropriate, or by a Supplier
Contracting Party under clause 24.2(c) to the extent that the sum of any such
pre-paid Charges and any other fees, is greater than the amount of the unpaid
Charges giving rise to the right to terminate pursuant to clause 24.2(c),



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
56

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





HSBC or the relevant HSBC Contracting Party shall be entitled to a pro rata
refund of any and all pre-paid Charges and any other fees in respect of any
terminated Services that relate to any period after the relevant termination
date.
(d)
Without prejudice to any right or remedy of HSBC, the HSBC Contracting Party and
the other HSBC Group Member under this Agreement or any Local Services
Agreement, in the event of the termination (in full or in part) of this
Agreement, any Local Services Agreement or any Service Order for any reason, the
Supplier and Supplier Contracting Party shall be paid for all Services performed
and all reimbursable costs incurred according to this Agreement, the Local
Services Agreement and/or the Service Order, as applicable. For Services
terminated prior to completion, the Supplier and Supplier Contracting Party (as
the case may be) shall be paid for milestones achieved, hours/days of work
performed, and/or percentage of work completed for fixed-price Services, as
applicable.

(e)
Termination or expiry of this Agreement (or any part thereof) shall not affect
any rights accrued prior to termination or expiry.

(f)
Notwithstanding the expiry or termination of this Agreement (or any part
thereof) for any reason, it shall continue in force to the extent necessary to
give effect to those of its provisions which expressly or by implication have
effect after termination.

24.5
Exit Management

The Supplier shall at all times comply with the provisions of Schedule 13 (Exit
Management).

25.
    FORCE MAJEURE

25.1
Subject to the exceptions set out in clauses 25.2 and 25.3, and in the case of
the Supplier, compliance with clause 17.2 (Relief Events), neither HSBC nor the
Supplier shall be liable for any delays or failures of performance of any part
of this Agreement to the extent that they are attributable to its being affected
by an Event of Force Majeure, provided always that the party so affected shall
use Best Endeavours to resume performance as quickly as possible and shall
promptly give the other party full particulars of the failure or delay and
consult with the other party concerning the failure or delay and the steps that
it is taking in order to resume performance from time to time as appropriate.
The unaffected party shall likewise be relieved of liability in respect of
performance of any corresponding or related obligations to an equivalent extent.
If any delay or failure attributable to an Event of Force Majeure on the part of
the Supplier continues for a period of three (3) months, or for sixty (60) days
in any one hundred and twenty (120) day period, HSBC shall be entitled to
terminate this Agreement immediately on giving written notice to the Supplier.
For the avoidance of doubt, the provisions of this clause shall not relieve the
Supplier where the impact of an Event of Force Majeure could have been mitigated
by way of the Supplier taking precautions which, having regard to all the
matters known to it before it was first impacted by the Event of Force Majeure,
it ought reasonably to have taken, but did not.

25.2
A party cannot claim relief from liability where the Event of Force Majeure is
caused by its (or its Sub-Contractors' (or in the case of HSBC, its
sub-contractors')) neglect, failure to take reasonable precautions against the
relevant Event of Force Majeure, or is caused by its agents, employee(s),
Sub-Contractors or suppliers.

25.3
The Supplier shall not be entitled to claim relief where a reasonable supplier
should have foreseen and provided for the cause in question or the Event of
Force Majeure (or the effect of the Event of Force Majeure upon the Supplier's
ability to perform its obligations under this Agreement) is attributable to the
Supplier's failure to comply with its obligations under Schedule 15 (Disaster
Recovery).


26.
    DISPUTES

26.1
The parties shall comply with paragraph 10 of Schedule 9 (Governance) in respect
of any disputes arising out of or in connection with this Agreement.

27.
[NOT USED]



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
57

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





28.
    ADMINISTRATION, MANAGEMENT AND GOVERNANCE

28.1
The Supplier recognises the importance of effectively utilising this Agreement,
the Schedules and Local Services Agreements, and will dedicate a central team of
representatives to manage the account commercially and technically and to report
centrally on local and global activities; this team will be appropriately
authorised to make decisions concerning this Agreement and the Local Services
Agreements. In addition, unless otherwise agreed appropriate senior personnel
from both organisations will meet Quarterly on a central basis, at 8 Canada
Square, London to review the execution and management of this Agreement.

28.2
The provisions of Schedule 9 (Governance) shall apply to the management of the
relationship of the parties and to the management of the Services in connection
with this Agreement.


29.
    CHANGE TO THE SERVICES

If HSBC or the Supplier wishes to change any of the Services provided under this
Agreement, the relevant party shall notify the other party in accordance with
the Change Procedure and such changes shall take effect in accordance with the
Change Procedure. Any changes to this Agreement shall be made only in accordance
with clause 31 (Variation).

30.
    ASSIGNMENT AND SUB-CONTRACTING

30.1
The Supplier shall not without the prior written consent of HSBC assign,
transfer, part with or sub-contract any of its rights, responsibilities and/or
obligations under this Agreement (in whole or in part) or delegate any of its
responsibilities or obligations under this Agreement. The Sub-Contractors set
out in Schedule 10 (Approved Sub-Contractors) shall be deemed to have been
approved by HSBC for the purposes of this clause 30.1.

30.2
Where HSBC permits the Supplier or Supplier Contracting Party to sub-contract
any of its obligations under this Agreement, the Supplier shall be liable for
the acts and omissions of the Sub-Contractor. The Supplier shall fully and
effectively indemnify and keep indemnified HSBC and the other HSBC Group Members
from and against, and agrees to pay on demand, any and all Losses incurred by or
awarded against HSBC, and/or any other HSBC Group Member as a result of any act
or omission of any Sub-Contractor.

30.3
HSBC may assign, transfer, part with or sub-contract any of its rights,
responsibilities and/or obligations under this Agreement (in whole or in part)
without the prior consent of the Supplier and the Supplier shall do all such
things and execute a novation agreement substantially in the form set out in
Schedule 22 (Standard Form Novation Agreement) and all other documents as may be
reasonably required to facilitate this.

30.4
On an on-going basis, the Supplier shall be responsible for reviewing its
Sub-Contractors and proactively sourcing new learning services providers and
assessing which learning services providers in the market would be able to
provide an improved, better quality and/or better value service to HSBC,
leveraging any existing relationships the Supplier or any Supplier Affiliate may
have with learning service providers, with a view to rolling on to such learning
services providers and securing them as Sub-Contractors.


31.
    VARIATION

31.1
No variation to this Agreement shall be effective unless in writing signed by a
duly authorised officer of each of HSBC and the Supplier.

31.2
No variation to any Local Services Agreement shall be effective unless in
writing signed by a duly authorised officer of each of the HSBC Contracting
Party and the Supplier Contracting Party, and if such variation is a variation
to this Agreement as they are incorporated into such Agreement, such variation
must also be countersigned by HSBC and the Supplier, provided always that the
application of such countersignature shall be for governance purposes only and
shall not cause either of HSBC or the Supplier to be bound, obligated or liable
as parties to such Agreement.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
58

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





31.3
In the event that the parties agree multiple variations to this Agreement, the
Supplier shall, at the request of HSBC and at no cost to HSBC or the HSBC Group
Members prepare an updated copy of this Agreement incorporating all such
variations as are then in effect and provide such updated copy to HSBC.


32.
    NOTICES

32.1
All notices shall be given in writing (including where agreed by email) and
shall be sent to the following:

If in relation to this Agreement or a Local Services Agreement to which HSBC is
a party:
for the attention of:
Chief Procurement Officer (with a copy to Global Head of Learning Operations)
8 Canada Square, London E14 5HQ
Fax: 44 (0)20 79924818
If in relation to this Agreement or a Local Services Agreement to which the
Supplier is a party:
for the attention of:
James D. Moran (Managing Director)
Unit 2 Bredbury Business Park
Bredbury Parkway
Stockport, UK SK6 2SN
Fax: 0161 406 4881
32.2
Where a notice relates to a Local Services Agreement to which an HSBC Group
Member and/or a Supplier Affiliate is a party, such notices shall be sent to
such HSBC Contracting Party and/or Supplier Contracting Party as set out in the
relevant Local Services Agreement.

32.3
Notices relating to the activities of any relevant HSBC Group Member shall be
copied to the relationship manager or other senior representative of that HSBC
Group Member.

32.4
A notice sent by post or recognised overnight courier shall be deemed (in the
absence of evidence of earlier receipt) to have been delivered forty-eight (48)
hours after despatch. A notice sent by electronic means shall be deemed to have
been received on the first working day following its despatch provided (in the
case of fax) notification of a successful and complete transmission is obtained.


33.
    SET-OFF

Where the Supplier or any Supplier Affiliates have incurred any liability to
HSBC or any HSBC Group Member under this Agreement, any Local Services Agreement
or any other agreement between the parties, HSBC or any HSBC Group Member may
set-off the amount of such liability against any sum that would otherwise be due
to the Supplier or the Supplier Affiliate under this Agreement or such Local
Services Agreement or otherwise.

34.
    HSBC COMPETITORS

The Supplier commits and warrants that during all such periods as it is
providing the Services to HSBC, the HSBC Contracting Party and/or other Service
Recipients pursuant to this Agreement, it shall ensure that any Supplier
Personnel involved in the provision of the Services have entered into strict
confidentiality undertakings in respect of their involvement in and knowledge of
the provision of the Services and shall not at any time discuss or disclose
information relating to the Services with any other employees, agents,
subsidiary undertakings, sub-contractors and/or other service providers of the
Supplier or of a Sub-Contractor who are not involved in the provision of the
Services under this Agreement but who are providing services which are the same
or similar to the Services in any of the Countries in which the Services are
being provided under a Local Services Agreement, to other


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
59

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





clients of the Supplier who are financial services providers and entities which
might reasonably be considered to be HSBC Competitors.

35.
    FURTHER ASSURANCE

The Supplier shall, at its sole cost and expense, do and/or procure to be done
all such further acts and things and execute and/or procure the execution of all
such other documents as HSBC may from time to time reasonably require for the
purpose of giving HSBC and the other relevant HSBC Group Members the full
benefit of the provisions of this Agreement and for the fulfilment of the
Supplier’s obligations under this Agreement.

36.
    COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

37.
    INSURANCE

37.1
The Supplier shall maintain, and shall procure that the Supplier Contracting
Party and any Supplier Affiliates that are involved in the delivery of the
Services shall maintain throughout the Term of this Agreement and the relevant
Local Services Agreement and for six (6) years thereafter policies of insurance
cover with a reputable insurer with good financial standing which has a Standard
& Poor's credit rating of not less than Grade AA, acceptable to the HSBC and the
HSBC Contracting Party in relation to the Supplier's and if applicable, the
Supplier Contracting Party’s and relevant Supplier Affiliates’ risks under such
Local Services Agreement. The Supplier shall at the request of HSBC from time to
time furnish or procure the furnishing of such evidence as HSBC may reasonably
request to demonstrate that such insurance cover has been maintained in force
with such insurer, including copies of any policy documentation requested by
HSBC. Such policies shall include:

(a)
employer's liability insurance for a minimum amount of cover of [***] on a
single event or series of related events in a single calendar year;

(b)
professional indemnity insurance for a minimum amount of cover of [***] on a
single event or series of related events in a single calendar year;

(c)
public liability insurance for a minimum amount of cover of [***] on a single
event or series of related events in a single calendar year; and

(d)
product liability insurance for a minimum amount of cover of ***] on a single
event or series of related events in a single calendar year.

37.2
The Supplier shall, at the inception of the Agreement and as and when each
policy of insurance is renewed (and, in any event, on request from HSBC),
provide HSBC with such evidence as HSBC may reasonably require of its terms
together with evidence of payment of the last premium.

37.3
The Supplier shall notify HSBC:

(a)
promptly of any material changes to the level, type or other material provisions
of insurance cover from those previously notified to HSBC;

(b)
as soon as practicable when it becomes aware of any fact, relevant circumstance
or matter which has caused or is reasonably likely to cause the relevant insurer
to give notice to cancel, rescind, suspend or avoid any insurance or any cover
or claim under any insurance.

37.4
The Supplier's insurance policies shall be maintained on terms that are as
favourable to those generally available to a prudent contractor in respect of
usual and reasonable risks.


38.
    AUDIT AND REGULATORY REQUIREMENTS

38.1
In connection with this Agreement the Supplier shall provide and shall procure
that the relevant Sub-Contractors shall provide, and in connection with any
Local Services Agreement the Supplier



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
60

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





Contracting Party shall provide and shall procure that the Supplier and the
relevant Sub-Contractors shall provide access to their facilities, Deliverables,
Documentation and full details of the nature and delivery of any and all
Services to any internal or external auditors or examiners of HSBC or the HSBC
Group Members. Any such auditors or examiners shall be subject to reasonable
obligations of confidentiality.
38.2
The Supplier shall keep detailed records of all activities carried out in
connection with the provision of the Services, including any such records as are
expressly required to be kept by the Supplier under this Agreement and any Local
Services Agreement (Service Records).

38.3
Unless otherwise directed or permitted by HSBC, HSBC Contracting Party or
Service Recipient, the Supplier shall keep the Service Records in the UK or in
such other Countries as may be appropriate to the Services provided during the
Term and for at least seven (7) years after the expiry of this Agreement or the
relevant Local Services Agreement, as the case may be, and such Service Records,
wherever located shall be readily available to HSBC on request at any time. This
clause 38.3 shall not apply to any Service Records already returned to HSBC,
stored on HSBC Systems, delivered to a third party at the direction of HSBC, or
erased or destroyed at the direction or with the agreement of the HSBC
Contracting Party.

38.4
HSBC and the HSBC Group Members are subject to certain regulatory requirements
(including from the Prudential Regulation Authority, the Financial Conduct
Authority, the Bank of England and other competent authorities and Regulators in
other jurisdictions) and as a result, in addition to the Supplier’s and the
Sub-Contractors' obligations described in clause 38.1, in connection with this
Agreement the Supplier shall provide and shall procure that the relevant
Sub-Contractors and Supplier Personnel shall, subject to any reasonable
obligations of confidentiality owed to any third parties to which such
information may relate, upon request and reasonable prior notice, provide to or
procure for HSBC and the HSBC Group Members or internal or external auditors,
Regulators or examiners of HSBC or the HSBC Group Members, access to the
Supplier’s or any Sub-Contractor's premises and copies of the Supplier’s or
Sub-Contractor's records pertaining to the transactions contemplated thereunder.
In addition, in connection with this Agreement the Supplier shall provide and
shall procure that the relevant Sub-Contractors shall, upon request and
reasonable notice, provide to or procure for HSBC and the HSBC Group Members or
internal or external auditors, Regulators or examiners of HSBC or the HSBC Group
Members, a statement attesting to the Supplier’s and/or any relevant
Sub-Contractor's ongoing financial viability in the opinion of, and issued by,
the Supplier’s and Sub-Contractor's independent third party accounting firm.

38.5
In connection with this Agreement, the Supplier and the relevant Sub-Contractors
shall comply with any reasonable request of HSBC or any HSBC Group Member for
information relating to the Services that may be required by HSBC or any HSBC
Group Member to enable HSBC or any HSBC Group Member to comply with the US
Sarbanes-Oxley Act of 2002 (and any resultant, similar or replacement
legislation, rules or guidance).

38.6
Subject to clause 38.7, each party shall bear its own costs in respect of its
respective obligations under clauses 38.4 and 38.5.

38.7
If any audit or other inspection by or on behalf of HSBC demonstrates any
non-compliance by the Supplier with its obligations pursuant to the Agreement,
the Supplier shall, without prejudice to any other rights and remedies HSBC may
have:

(a)
remedy the cause of such non-compliance as soon as reasonably practicable; and

(b)
promptly refund HSBC all costs and expenses relating to such audit or inspection
(including those of third party advisers).


39.
    RELATIONSHIP OF THE PARTIES

39.1
The relationship of the HSBC and the HSBC Group Members with the Supplier and
the Supplier Affiliates shall not be that of employer-employee. No employee,
agent, contractor or representative of the Supplier or the Supplier Affiliates
shall make any representations on behalf of HSBC or the HSBC Group Members nor
may they bind or commit the same to any obligation, purchase or liability.



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
61

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





The Supplier will be responsible for the acts and omissions of the Supplier
Personnel in connection with their interaction and relationship with HSBC and/
or any HSBC Group Member and performing obligations under this Agreement
(including while on the premises of HSBC and the HSBC Group Members).
39.2
The Supplier Contracting Party will have and exercise sole authority and
independent control over the means by which the Services, Deliverables and
Documentation are delivered but always in compliance with the obligations in the
relevant Local Services Agreement and/or Service Order.

39.3
No part of this Agreement is intended to create or record any partnership, joint
venture, agency or other such relationship between HSBC and the HSBC Group
Members and the Supplier or the Sub-Contractors on the other (or any of their
respective employees, agents, contractors, officers and other representatives).
The Supplier, and the Sub-Contractors are not agents of HSBC or any HSBC Group
Member and have no authority whatsoever to bind or commit HSBC, or any HSBC
Group Member by representations, contract or agreement of any kind.

40.
ANTI-BRIBERY CORRUPTION AND SANCTIONS COMPLIANCE

40.1
In connection with the provision of the Services and/or activities to be carried
out under this Agreement, the Supplier shall comply with, and shall ensure that
Supplier Affiliates and its and their directors, employees, and any other third
parties engaged or instructed to act for or on behalf of the Supplier (Relevant
Persons) are aware of and comply with all anti-bribery and corruption laws
applicable to this Agreement (ABC Laws) including the UK Bribery Act 2010, the
US Foreign Corrupt Practices Act of 1977 and the Hong Kong Prevention of Bribery
Ordinance.

40.2
The Relevant Persons shall not take any actions or make any omissions that would
cause HSBC or the Supplier to be in violation of any applicable ABC Laws.

40.3
The Relevant Persons shall not, directly or indirectly, offer, pay, promise to
pay or authorise any bribe, other undue financial or other advantage or make any
facilitation payment to, or receive any bribe or other undue financial or other
advantage from, a public official or a private party in connection with this
Agreement or any transactions undertaken for or on behalf of HSBC.

40.4
The Supplier or the relevant Supplier Contracting Party warrants and represents
that, in relation to the provision of Services to HSBC and/or the HSBC
Contracting Party and/or any HSBC Group Member, and any other activities to be
carried out under this Agreement, or any Local Services Agreement, that the
Relevant Persons are subject to written agreements requiring that the Relevant
Persons adopt and comply with policies and procedures which are reasonably
designed to prevent bribery and corrupt conduct and ensure compliance with ABC
Laws, and undertakes that it shall procure the compliance with such policies and
procedures by the Relevant Persons.

40.5
The Supplier warrants and represents that neither the Supplier nor, to its
knowledge any of the other Relevant Persons:

(a)
are currently under actual or threatened investigation or inquiry, or audit by
any governmental authority in relation to any offence or alleged offence
involving fraud, corruption or dishonesty;

(b)
have been convicted of or pleaded guilty to an offence involving fraud, bribery,
corruption, or dishonesty;

(c)
have ever been listed by any government agency or non-governmental organisation
as debarred, suspended, proposed for suspension or debarment, or otherwise
ineligible for procurement programs; and

(d)
or Ultimate Beneficial Owners (as such term is defined below) of the Supplier
are the target of economic and financial sanctions measures imposed by the
United Nations, the European Union, the United Kingdom, the United States or any
relevant and applicable jurisdiction (Restricted Persons). Ultimate Beneficial
Owner means any natural person(s) who



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
62

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





directly or indirectly own(s) or control(s) 25% or more of the shares of a
company and/or any natural person(s) who exercise(s) a Controlling Interest in
that company. Controlling Interest means for any company:
(i)
the ownership or control, directly or indirectly, of more than 50% of the
company’s fully diluted voting share capital; and/or

(ii)
the ability to direct how more than 50% of the fully diluted votes are exercised
at its general meetings on all, or substantially all, matters; and/or

(iii)
the right to appoint or remove its directors that hold a majority of the voting
rights at its board meetings on all, or substantially all, matters.

40.6
The Supplier shall not directly or indirectly deal with Restricted Persons in
connection with its dealings with HSBC and/or the HSBC Contracting Party and/or
any HSBC Group Member or otherwise in relation to this Agreement.

40.7
The Supplier and the relevant Supplier Contracting Party shall ensure that all
transactions, payments, and expenses related to this Agreement are:

(a)
fairly and accurately recorded, in reasonable detail, in its books and records;
and

(b)
evidenced and supported by complete and accurate documentation, including but
not limited to invoices and receipts for expenses submitted to HSBC (unless
expressly not required in this Agreement), which shall be maintained throughout
the duration of this Agreement and for no less than 6 (six) years after this
Agreement’s termination and shall be made available to HSBC upon reasonable
notice for review.

40.8
The Supplier and the relevant Supplier Contracting Party shall:

(a)
promptly report to HSBC or the relevant HSBC Contracting Party any breach or
suspected breach of this clause 40, including any changes in the representations
and warranties set forth in clauses 40.4 and 40.5, and any requests or demands
for any bribes, undue financial or other advantage of any kind or facilitation
payments in connection with the performance of this Agreement, or any Local
Services Agreement which would violate the anti-corruption laws of any relevant
country; and

(b)
assist HSBC or the relevant HSBC Contracting Party in investigating and
remedying any such breach or suspected breach.

40.9
Notwithstanding any provision of this Agreement to the contrary, HSBC shall not
be obligated to make any payment or take any other action under this Agreement
if HSBC believes in good faith that such action may constitute a violation, or
contribute to any violation, of any ABC Laws, and HSBC shall not be liable to
the Supplier for any claims, losses, or damages arising from HSBC’s exercise of
its right under this clause 40.

40.10
The Supplier and the relevant Supplier Contracting Party acknowledges that HSBC
or the relevant HSBC Contracting Party may terminate this Agreement, or the
Local Services Agreement immediately in the event that HSBC or the relevant HSBC
Contracting Party has a reasonable belief that a breach of this clause 40, or of
any similar or equivalent provisions in any other agreement between the Supplier
and HSBC or any HSBC Contracting Party, has occurred or may occur.


41.
    GENERAL

41.1
Entire Agreement

(a)
As between HSBC and the Supplier the entire agreement shall comprise this
Agreement and the documents incorporated hereto by reference all as may be
amended from time to



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
63

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





time, and supersede all prior agreements, representations, statements,
negotiations, arrangements and understandings between them relating to the
subject matter hereof.
(b)
Subject to clause 41.1(c), each party confirms that it has not relied upon, and
(subject to clause 41.1(d)) shall have no remedy in respect of, any agreement,
warranty, statement, representation, understanding or undertaking made by any
party (whether or not a party to the Agreement) unless that warranty, statement,
representation, understanding or undertaking is expressly set out in the
Agreement.

(c)
Each party agrees that, in the event of a dispute relating to the interpretation
of this Agreement, regard may be had to the HSBC RFP and the Supplier's written
responses in order to resolve the dispute.

(d)
Subject to clause 41.1(e) neither party shall be entitled to the remedies of
rescission or damages for misrepresentation arising out of, or in connection
with, any agreement, warranty, statement, representation, understanding or
undertaking whether or not it is set out in the Agreement.

(e)
Nothing in the Agreement shall restrict or exclude any liability for (or remedy
in respect of) fraud or fraudulent misrepresentation.

41.2
Severability

If any provision of this Agreement is held by a court or competent authority to
be invalid, illegal or unenforceable and can be deleted without altering the
essence of this Agreement, the unlawful provision will be severed and the
remaining provisions will remain valid and in full force and effect. In the
event that such provision cannot be so deleted, then the Supplier and HSBC
shall, negotiate in good faith to amend such provision such that, as amended, it
is legal, valid and enforceable, and, to the greatest extent possible, achieves
the parties' original commercial intention.
41.3
Survival

Clauses 1 (Definitions), 18 (Intellectual Property Rights And Indemnity), 20
(Liability), 21 (Confidentiality), 22 (Publicity), 23 (Data Protection), 24
(Breach, Termination And Exit), 32 (Notices), 33 (Set-Off), 35 (Further
Assurance), 37 (Insurance), 38 (Audit And Regulatory Requirements) and this
clause 41 and all other provisions of this Agreement intended to survive
termination shall survive termination of them as the context requires.
41.4
Waiver

No full or partial relaxation, forbearance or, delay or negligence by HSBC or a
relevant HSBC Group Member or the Supplier or a relevant Supplier Affiliate in
enforcing any of the provisions of or exercising any of the rights under this
Agreement or the granting of time by HSBC or a relevant HSBC Group Member to the
Supplier, or a relevant Supplier Affiliate or by the Supplier or a relevant
Supplier Affiliate to HSBC or a relevant HSBC Group Member shall prejudice,
affect or restrict the rights and powers of that party. No waiver of any
provisions of this Agreement shall be effective unless made in writing and
signed by an authorised representative of the party against which enforcement of
the waiver is sought. The waiver of any breach or of any rights, obligations or
liabilities arising pursuant to the provisions of this Agreement shall not be
construed as a waiver of any subsequent breach or subsequent provision of,
creation of or exercising of any of such rights, obligations or liabilities
under this Agreement whether of the same or different nature. Except where
otherwise explicitly provided or agreed in writing all remedies arising under or
in connection with this Agreement and any Local Services Agreement are
cumulative and not exclusive of any other remedy or right in these Terms and
Condition or any Agreement or available at law.
41.5
Cumulative Nature of Remedies

Except where otherwise explicitly agreed, all right and remedies granted in this
Agreement and any Local Services Agreement are cumulative and not exclusive of
any other remedy or right in this Agreement or any Local Services Agreement or
at law, and no exercise of any right or remedy shall restrict or prejudice any
further exercise of it.


RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
64

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





41.6
Third Parties

Except as set forth in this Agreement in relation to the HSBC Group Members and
subject to Schedule 7 (Human Resources), nothing in this Agreement intended to,
nor shall, create any right enforceable by any third party or person not a party
to this Agreement and the Contracts (Rights of Third Parties) Act 1999 shall not
otherwise apply to this Agreement. The consent of a third party (including of
the relevant HSBC Group Members and, notwithstanding Schedule 7 (Human
Resources), of any Successor Supplier) shall not be required for the amendment,
variation or termination of this Agreement. In the event of any dispute arising
as to any matter that gives rise, or is alleged to give rise, to a claim by a
Successor Supplier under the indemnity in Schedule 7 (Human Resources), HSBC
shall be entitled, by notice to the Supplier, to require that the provisions of
paragraphs 10.1 to 10.5 (inclusive) of Schedule 9 (Governance) shall not apply
to such dispute.
41.7
Governing Law

(a)
This Agreement and any dispute or claim arising out of or in connection with
them or their subject matter or formation (including non-contractual disputes or
claims) shall in all respects be governed by and construed in accordance with
the laws of England and Wales and the parties hereto submit to the exclusive
jurisdiction of the English Courts in respect of the same.

(b)
Any and all Local Services Agreements and any dispute or claim arising out of or
in connection with them or their subject matter or formation (including
non-contractual disputes or claims) shall in all respects be governed by and
construed in accordance with the laws of England and Wales and the parties
thereto submit to the exclusive jurisdiction of the English Courts in respect of
the same.

42.
ANTI-FACILITATION OF TAX EVASION

42.1
The Supplier shall and shall procure that persons associated with it in
connection with this Agreement shall:

(a)
not, when acting in the capacity of a person associated with HSBC or any HSBC
Group Member, engage in any act or omission which would constitute a UK tax
evasion facilitation offence or a foreign tax evasion facilitation offence as
those terms are defined in Part 3 of the Criminal Finances Act 2017;

(b)
not cause, facilitate or contribute to the commission by HSBC or any HSBC Group
Member of an offence of failing to prevent the facilitation of tax evasion under
section 45 or 46 of the Criminal Finances Act 2017 or any other legal and
regulatory anti-facilitation of tax evasion obligations (Relevant AFTE
Requirements);

(c)
not do, or omit to do, any act that causes or leads HSBC or any HSBC Group
Member to be in breach of any of the Relevant AFTE Requirements;

(d)
have and maintain in place throughout the term of the Agreement, such policies
and procedures as are reasonable to prevent the commission or facilitation of
tax evasion and to ensure compliance with this clause 42;

(e)
promptly report to HSBC any request or demand from a third party to facilitate
the evasion of tax within the meaning of Part 3 of the Criminal Finances Act
2017 or otherwise breach the Relevant AFTE Requirements; and

(f)
keep accurate books, records, invoices and accompanying documentation available
for inspection by HSBC or any HSBC Group Member, auditors and investigating
authorities in relation to compliance with the Relevant AFTE Policies, this
clause 42 and any applicable anti-tax evasion laws and regulations.

42.2
The Supplier shall within three months of the date of the Restatement Date, and
annually thereafter, certify to HSBC in writing signed by an officer of the
Supplier, compliance with this clause 42 by the Supplier and all persons
associated with it in connection with this Agreement. The Supplier shall



RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
65

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018





provide such supporting evidence of compliance as the HSBC or any HSBC Group
Member may reasonably request.
42.3
The Supplier shall ensure that any person associated with the Supplier who is
performing services and providing goods in connection with this Agreement does
so only on the basis of a written contract which imposes upon that person terms
equivalent to the obligations within this clause 42.

42.4
If any breach of this clause is alleged, suspected or known the Supplier shall
notify the HSBC immediately.

42.5
If the Supplier notifies HSBC that it suspects, or knows, that there may be a
breach of this clause or of any of the Relevant AFTE Requirements, the Supplier
shall respond promptly to HSBC's enquiries, co-operate with any investigation
and allow HSBC to audit books, records, and any other relevant documentation.
The obligations within this clause 42.5 will continue after the termination or
expiry of this Agreement.

42.6
The Supplier shall indemnify HSBC and any HSBC Group Member against any Losses
incurred by, or awarded against, HSBC or any HSBC Group Member as a result of
any breach of this clause 42 by the Supplier or persons associated with it in
connection with this Agreement or any failure of Supplier to include provisions
equivalent to this clause 42 in any subcontract with any Sub-Contractor.

42.7
The Supplier warrants and represents that neither the Supplier nor any of its
officers, employees or, having made reasonable enquiries, other persons
associated with it:

(a)
has been convicted of any offence involving tax evasion or the facilitation of
tax evasion;

(b)
has been or is the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body regarding any
offence or alleged offence concerning tax evasion or the facilitation of tax
evasion; or

(c)
has been or is listed by any government agency as being debarred, suspended,
proposed for suspension or debarment, or otherwise ineligible for participation
in government procurement programmes or other government contracts including any
exclusion under regulation 57 of the Public Contracts Regulations 2015 (SI
2015/102) or regulation 80 of the Utilities Contracts Regulations 2016 (SI
2016/274).

42.8
HSBC will be entitled to terminate this Agreement immediately upon written
notice to the Supplier and, subject to clause 20 (Liability) recover its Losses
in connection with such termination if, in connection with this Agreement,

(a)
the Supplier or any person associated with it (whether with or without the
knowledge of the Supplier) breaches any of the provisions of this clause 42; or

(b)
HSBC has good faith belief of the same.

42.9
For the purposes of this clause 42 the question of whether a person is
associated with another person shall be determined in accordance with section 44
of the Criminal Finances Act 2017 (and any guidance issued under section 47 of
that Act) and, for the purposes of this clause 42, a person associated with the
Supplier includes any Subcontractor;





RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
66

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Limited
Further Amended and Restated Global Outsourcing Services Agreement
¨ 2018







SIGNATORIES


SIGNED for and on behalf of
 
HSBC GLOBAL SERVICES (UK) LIMITED
 
Signature:
/s/ Natalie Joanna Bayliss
 
Full Name:
Natalie Joanna Bayliss
 
Position:
Category Director - Services
 
Date:
November 6, 2018
 


SIGNED for and on behalf of
 
GP STRATEGIES LIMITED
 
Signature:
/s/ Scott N. Greenberg
Full Name:
Scott N. Greenberg
Position:
CEO
Date:
November 6, 2018








RESTRICTED – Further Amended and Restated Global Outsourcing Services Agreement
67

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
2013





Schedule 1

HSBC GROUP MEMBERS


The Saudi British Bank
HSBC Saudi Arabia Limited
SABB Takaful
HSBC Jintrust Fund Management Company Limited







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 2

[NOT USED]










INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 3

SERVICES
1.
Definitions

The definitions used in this Schedule 3 are as set out in clause 1.2 of this
Agreement and below:
Academy means an HSBC global learning team, managed by a Global Head of
Learning, which represents an HSBC business or function. Each HSBC Academy will
articulate and define the learning strategy needs and objectives of the relevant
business or function to be serviced by the Supplier in accordance with and as
set out in this Agreement;
Assessments means an online assessment taken by an attendee to a Class or
e-learning event to measure understanding of the relevant Course objective;
Certification means the certification or accreditation of a Trainer to deliver a
Programme, certification will be given if a Trainer is deemed by HSBC to have
met all the requirements set out in the "Train the Trainer" section of the
Programme Manual for that Programme;
Class means a date (e.g. 1st April) or consecutive dates (e.g. 1st-3rd April,
together counting as one Class) during which a Course or part of a Course is
delivered via ILT or VILT but not including any e-learning delivery of a Course.
For example, there are three "people management essentials" classes being
delivered in October, the calendar instance being the Class, "people management
essentials" being the Course;
Class Enrolment means the process by which learners book onto specific training
Courses;
Course means the delivery mechanism for Learning Content that has multiple
Classes (or may comprise of only one Class) scheduled to deliver to the target
audience. Courses may be delivered via different channels, such as an instructor
led training Classes (ILT), virtual instructor led training Classes (VILT) or
completed by a learner in a self‑paced e‑learning environment ;
Delivery Partner means the person(s) selected by a HSBC Contracting Party and
with whom the HSBC Contracting Party enters into an agreement for the
performance of a learning delivery service which, in the case of the Supplier
shall be via a Delivery Service Order;
Design Partner means the person(s) selected by a HSBC Contracting Party and with
whom the HSBC Contracting Party enters into an agreement for the performance of
a learning design service which, in the case of the Supplier shall be via a
Design Service Order;
Delivery Runway means a forecast of HSBC's future learning needs aligned to the
delivery of Courses;
Demand Management Tool means Power BI as at the Restatement Date or such other
tool to manage the Supplier's demand management obligations as is approved by
HSBC in writing from time to time;
Design Runway means a document that identifies, at a granular level, the
activities required to be performed to design a particular Learning Need over a
specified period of time;
High Level Learning Needs Analysis means a document setting out the high-level
learning requirements of HSBC for a Learning Need;


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





HSBC Learning Representative means HSBC's representative for the Learning
function, or replacement from time to time;
Learning Delivery Schedule means the delivery schedule for a Course which
contains the following information Course code, Academy, Course delivery method,
Programme, Course name, date, location, minimum and maximum Class capacity and
instructor details;
Learning Dashboard Report means the form of a detailed report to be provided by
the Supplier to HSBC in accordance with paragraph 2.11(a) of Appendix 3‑A,
paragraph 3.5 of Appendix 3‑B and paragraph 5.4(f) of Appendix 3‑D , which will
include at minimum the information set out in those paragraphs;
Learning Design Services means those Services set out in Appendix 3‑A of
Schedule 3 (Services) and in the relevant Service Order;
Learning Need means the solution requirements for the HSBC Contracting Party,
learning objectives and any other information relating to HSBC's requirements of
a Course;
Learning Vendor Contract means a contract entered into by the Supplier or a
Supplier Contracting Party and a Learning Vendor;
Learning Vendors means those vendors of learning Services who are Approved
Sub-Contractors or Sub-Contractors subject to agreement of HSBC and the Supplier
to such vendor becoming a Sub-Contractor;
Master Trainer means a subject matter expert who brings deep knowledge in
his/her particular field and who serves as lead Trainer for delivery of Train
the Trainer, responsible for the quality of the Trainers delivering a Course and
who holds the relevant qualifications and experience required by this Agreement;
Minor Adjustments means a minor adjustment to Learning Content by the Supplier
which does not alter the substantive meaning of the Learning Content (which
would require HSBC approval), for example date changes, name changes or swapping
the order of Learning Content;
Moderator means a resource who supports a Trainer during VILT, who shall ensure
that the technical and operational needs of the Class are met, whose
responsibilities shall include:
(a)
launching Webex;

(b)
create and administer polls;

(c)
set up pre-prepared whiteboards;

(d)
manages learner access and provides technical support throughout session;

(e)
run through a mini-tutorial on how to use Webex for learners and all the
functionality it offers;

(f)
manage the chat function in Webex;

(g)
monitor for "raised hands", create break-out sessions and support these;

(h)
ensure session runs to time; and

(i)
monitor learner attention and refocus if required.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Programme means a collection of Courses thematically linked by HSBC. For example
"Leading Business and Functions" is an example of a Programme, which consists of
the following Courses, including ILT and VILT Classes:
(a)
Banking in the Day after Tomorrow;

(b)
Leadership: a sense of possibility;

(c)
Uncommon sense/Common Nonsense;

(d)
Customer Centric Leadership;

(e)
The power of positive psychology/Leading with your signature strengths; and

(f)
The Knowing Doing Gap;

Programme Manual means the document approved by HSBC detailing, amongst other
things, the delivery requirements for a Programme including: the relevant tasks
detailing the required faculty, Venue, equipment, administration requirements,
Learning Vendors, financial information, governance and reporting requirements;
Resource Matrix means the Resource Matrix described in paragraph 4.2 of
Appendix 3‑D of Schedule 3 (Services);
Service Order means an order for Services substantially in the form of the
template Service Order agreed pursuant to paragraph 2.4 of Schedule 11 (Service
Orders) or in such other form as is agreed by the parties from time to time in
writing;
Trainer means any Supplier Personnel that train, facilitate, instruct a Class or
Course and who hold qualifications and/or Certifications required by this
Agreement;
Train The Trainer means a learning technique where an event is delivered by a
Master Trainer for the specific Course being taught to Trainers to facilitate
learners. Train the Trainer requirements include Trainers being able to evidence
content understanding and the skills to deliver in a classroom and/or virtual
setting and it may also include a requirement to pass a formal assessment
against the Course learned. Train the Trainer training may be delivered face to
face or through virtual methods depending on the Course and the audience; and
Venue means any location that meets the logistical requirements, and any other
requirements of this Agreement, for the delivery of any given Course.
2.
Introduction And Overview

This Schedule 3 sets out the services that will be provided by the Supplier to
HSBC in accordance with the terms of this Agreement.
2.1
Structure of Services

The Supplier recognises that it is the intent of the parties for HSBC to have
complete flexibility in its consumption of the Learning Design Services,
Learning Delivery Services and any Professional Services (as set out in
Appendix 3‑F), such that HSBC is able to procure such of those Services as it
requires from time to time pursuant to a Service Order. As a consequence, the
Supplier expressly recognises that there are no minimum volume or Charges
commitments in respect of such Services and if HSBC should choose not to procure
such Services this shall not constitute a "termination" of such Services and the
Supplier shall not be entitled to additional Charges for the performance of any
activities within the scope of such Services.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





2.2
Objectives

The Supplier shall provide services to support HSBC in meeting the overall
objectives of Services, which are as follows:
(a)
determine a flexible model of best internal and external learning resources
based on demand, quality and cost;

(b)
establish consistent, standardised ways of working within the areas of learning
administration, account management, vendor management and learning delivery; and

(c)
provide global and regional governance and management of all learning
administration and learning delivery activities.

3.
Scope of Services

3.1
The Supplier shall provide the learning Services, which are categorised as
follows:

(a)
Learning Design Services, as set out in Appendix 3‑A of this Schedule 3;

(b)
Learning Delivery Services, as set out in Appendix 3‑B of this Schedule 3;

(c)
LAO Services, as set out in Appendix 3‑C of this Schedule 3;

(d)
Account Management Services, as set out in Appendix 3‑D of this Schedule 3;

(e)
Vendor Management Services, as set out in Appendix 3‑E of this Schedule 3;

(f)
the provision of professional services personnel, as set out in Appendix 3‑F of
this Schedule 3; and

(g)
In‑Progress Projects, as set out in IDS/IDS/390323/6/UKM/92528311.3Schedule 11
(Service Orders).





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑A
LEARNING DESIGN
1.
Design Engagement

1.1
Design Partner Selection

(a)
In respect of each Learning Need, where required by HSBC, the Supplier shall
engage as a prospective Design Partner in a HSBC procurement process for Design
Partners, which may include a formal RFP process, informal procurement process,
or direct award, as determined by HSBC.

(b)
When providing a quote for Learning Design Services, the Supplier shall
calculate such quote in accordance with Appendix 5‑A of Schedule 5 (Charges).

1.2
Learning Needs Analysis and Service Order

(a)
If required by HSBC, the Supplier shall produce or contribute to a High Level
Learning Needs Analysis and a draft Service Order for any Learning Need; and the
Supplier shall provide such information as may be reasonably requested by HSBC
from time to time or provide a detailed estimate of its estimated Charges for
the delivery of a Learning Need, at no additional cost to HSBC.

(b)
In the event that HSBC requires a detailed learning needs analysis then this
shall be agreed in the relevant Service Order and shall be chargeable in
accordance with the provisions of Appendix 5‑A of Schedule 5 (Charges).

(c)
The Supplier shall follow the agreed HSBC process for the development of any
Learning Need and draft Service Order.

1.3
Business Proposal and Approval

If HSBC selects the Supplier as Design Partner for a Learning Need, the Supplier
shall contract with HSBC for such Learning Design Services using a Service
Order, in accordance with Schedule 11 (Service Orders), which once agreed shall
form the Service Order for those Learning Design Services for the whole Learning
Need (Design Service Order).
1.4
Update Design Runway

The Supplier shall provide such additional information as HSBC may reasonably
request in connection with HSBC updating the Design Runway following the
selection of the Supplier for any Services connected to that Learning Need.
2.
Design Activity

2.1
Once the Design Service Order has been agreed, the Supplier shall perform the
Learning Content design and development activities set out in this paragraph 2.

2.2
The Supplier shall:

(a)
provide Learning Design Services in relation to each Course in accordance with
the Design Service Order and HSBC's reasonable instructions;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
assign the resources defined in the Service Order to support the design of the
Course;

(c)
within five (5) Working Days of the agreement of the Service Order pursuant to
paragraph 1.3 (or such other period of time as set out in the Service Order),
the Supplier shall schedule and conduct a project kick off meeting between the
Supplier’s design team and HSBC stakeholders and SMEs in order to review the
timelines, design elements, Deliverables, source content, roles and
responsibilities for the delivery of the Design Service Order;

(d)
in relation to New Courses, use source material provided by HSBC prior to Course
design/development starting. If HSBC is unable to provide such content, the
Supplier shall provide options to source or build the source material at
additional cost in accordance with Appendix 5‑A of Schedule 5 (Charges), such
cost to be agreed between the parties in advance. HSBC may, in its discretion,
identify and inform the Supplier of any existing Course content that may be
reused in the design and build of a New Course;

(e)
work with HSBC to manage risks and issues related to Design Service Order,
including managing project timelines, Deliverables, costs and performing project
closing tasks such as conducting a post implementation review (PIR). In respect
of each Design Service Order, the Supplier shall provide to HSBC at least on a
monthly basis a Learning Design Project report in the form requested by HSBC. In
relation to each Design Service Order, the Supplier shall schedule regular
meetings with HSBC Learning Representative and relevant SMEs to review source
content, regional requirements and the mapping of source content to the learning
objectives, as defined in the Service Order;

(f)
schedule regular meetings with the HSBC Business Project Manager and relevant
SMEs to review source content, regional requirements and the mapping of source
content to the learning objectives, as defined in the Service Order;

(g)
be responsible for tracking, measuring and managing the development of Learning
Design Services. Progress against all Design Service Orders shall be updated in
the relevant sharepoint site (or such replacement system as HSBC designates from
time to time) and presented to HSBC on a weekly basis.

2.3
Learning Design Development And Testing

(a)
If required by HSBC pursuant to the Design Service Order, the Supplier shall
provide a design project manager to manage the design programme for the Learning
Need for which it is Design Partner, the Charges for which shall be agreed in
advance in the Design Service Order utilising the rate card set out at
Appendix 5‑F of Schedule 5 (Charges). The responsibilities of a design project
manager shall be agreed in respect of each Design Service Order and set out in
the Design Service Order but shall include, as a minimum:

(i)
responsibility for managing all risks related to the Design Service Order;

(ii)
managing the Supplier's resources to ensure an efficient design process;

(iii)
coordinating activities with relevant HSBC personnel;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(iv)
managing any sign‑off and approvals processes for Learning Content (including
Deliverables); and

(v)
providing such reports as HSBC may reasonably require.

(b)
Where the Supplier has been selected as the Design Partner for a Learning Need,
the Supplier shall design the Learning Content in accordance with HSBC's
requirements, any applicable HSBC governance and design standards and the Design
Service Order. This shall also include:

(i)
ongoing engagement with HSBC in relation to the relevant Course; and

(ii)
engagement with HSBC for validation of the Learning Content, including the
carrying out, and participation in, testing, which may require the Supplier to:

(A)
for ILT and VILT designs:

(1)
produce Deliverables to be reviewed and Accepted by HSBC, including for legal,
diversity, accessibility and regulatory purposes;

(2)
if HSBC is to carry out online reviews, provide HSBC SMEs with access to
applicable collaboration tools;

(3)
organise and engage in pilots for ILT or VILT materials, to validate the
instructional design and materials;

(4)
once it has been designed, test the solution as a pilot in a classroom; and

(5)
take remediation action to remedy any issues identified during testing;

(B)
for e‑learning needs:

(1)
produce Deliverables to be reviewed and Accepted by HSBC, including for legal,
diversity, accessibility and regulatory purposes;

(2)
schedule and manage reviews and testing by HSBC in accordance with the relevant
project plan;

(3)
if HSBC is to carry out online reviews, provide HSBC SMEs with access to
applicable collaboration tools;

(4)
once it has been designed, test all digital content through content testing, to
ensure that it renders properly; and

(5)
take remediation action to remedy any issues identified during testing;

(c)
incorporate changes into the learning solution as required and documented by
HSBC during the Acceptance Testing. Where there is inconsistency amongst SMEs,
the HSBC Learning Representative will mediate and make the final determination
on changes;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(d)
managing the Course hand off to the relevant HSBC delivery unit; and

(e)
notifying HSBC when a Deliverable has been fully tested and is ready for
production and/or deployment.

2.4
Accessibility Supported Services

Where engaged to do so by HSBC pursuant to the Design Service Order, the
Supplier shall perform the following Accessibility Supported Services, as more
particularly set out in the Design Service Order:
(a)
provide Accessibility Supported web‑based learning content services for New
Courses (requiring end‑to‑end design and development);

(b)
in respect of web‑based learning content, address the following learning
impairment(s) in the following manner:

(i)
visually impaired (who require aides to allow them to complete e‑learning
training Courses utilizing JAWS (Job Access With Speech), a computer screen
reader program for Microsoft Windows that allows blind and visually impaired
users to read the screen either with a text‑to‑speech output); and/or

(ii)
audio impaired (who need a text alternative (script) for any narrative audio
used in web‑based content);

(c)
use reasonable endeavours to maximise utilisation of HSBC approved tools,
templates and facilities for performance of Accessibility Supported Services.

2.5
Learning Content translation and localisation

(a)
Unless otherwise required in the Design Service Order, global programmes shall
be created by the Supplier in UK English, which is considered the master
language.

(b)
In addition, HSBC may require Learning Content produced for global audiences to
undergo translation and localisation for regional, national, cultural or
regulatory differences in up to sixteen (16) different languages, as follows:

Region
Languages
APAC
Bahasa (Indonesian), Japanese, Korean, Simplified Chinese, Thai, Traditional
Chinese, Vietnamese
LATAM
Portuguese, Spanish
ME
Arabic
NAM
US English, French Canadian
UK/CE
Russian, French European, Turkish, German





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
In respect of any such translation and/or localisation of any Learning Content,
where required by HSBC, the Supplier shall:

(i)
interact and provide material to HSBC's directly‑contracted preferred
translation provider, with HSBC retaining responsibility for the translation or
localisation;

(ii)
translate or localise Learning Content (which the Supplier may have designed, or
may have been designed by another Design Partner) and the Supplier shall carry
out such translation and/or localisation activity in accordance with HSBC's
processes and guidelines in place from time to time; and/or

(iii)
provide project management in connection with translation or localisation.

(d)
Once the translation of text is completed, if required pursuant to the Design
Service Order, the Supplier shall execute the Course integration process
creating graphics, PDFs and managing the review of Deliverables in accordance
with the process set out at paragraph 2.3. The Supplier shall publish any
translated and/or localised content in the appropriate format (e‑learning SCORM
Package, ILT or VILT version) and deliver as the Deliverable in the prescribed
language(s).

2.6
Assessment Creation

If required by HSBC pursuant to the Design Service Order, the Supplier shall
build learning Assessments on the Question Mark system (or such other
replacement system in place from time to time).
2.7
Design Input from Delivery Partner

If selected as the Design Partner for a Learning Need, the Supplier shall
provide input to and consult with the selected Delivery Partner (if not the
Supplier) to agree how the solution shall be delivered so as to deliver the
requirements of the Learning Design Project.
2.8
[Not used]

2.9
Maintenance of Design Content

(a)
The Supplier shall ensure that it provides a notification for a review of
Learning Content to ensure its currency at such frequencies as HSBC may specify
from time to time in a Service Order in respect of such Learning Content and any
consequent adjustments required by HSBC shall be agreed pursuant to
paragraph 2.10 below.

(b)
The Supplier shall, at no additional Charge, undertake Minor Adjustments to
Learning Content either as requested by HSBC or as determined by the Supplier
based on Trainer experience. Any Learning Content to which Minor Adjustments
have been made shall be notified to HSBC and a copy provided to HSBC on request
and shall in any event be stored in the Content Library.

2.10
Learning Content revision

The Supplier may be required by HSBC to perform the Learning Content revision
activities, as more particularly set out in the Design Service Order.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





2.11
Reporting and Governance

Progress against an individual Learning Design Service Order shall be reported
to HSBC by the Supplier and sent to the Global Head of Design and Global Third
Party Engagement Manager in the form of a Learning Dashboard Report. The
Learning Dashboard Report shall be categorised by Academy and shall include the
following information in relation to each Learning Design Service Order:
(a)
project status summary, including key milestones and start/end date;

(b)
comparison of indicative costs versus actual costs;

(c)
stage of project and RAG (red, amber, green) status;

(d)
start of deployment and identify any delay;

(e)
number of change requests;

(f)
satisfaction for the project as assessed by the agreed feedback mechanism;

(g)
High level risks;

(h)
High level dependencies;

(i)
Key activities completed last period (limited to five (5)); and

(j)
Key activities to complete next period (limited to five (5) items).





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑B
LEARNING DELIVERY
1.
Introduction

The Supplier shall provide the Services within the five (5) high level learning
categories outlined by HSBC in paragraph 4 below to this Appendix 3‑B. The
Supplier shall provide Learning Delivery Services pursuant to, and in accordance
with, the relevant Delivery Service Order.
2.
Faculty Management

The Supplier shall perform the following faculty management services set out in
this paragraph 2 in respect of ILT and VILT Learning Content and which shall not
be separately chargeable by the Supplier unless specifically identified in
Schedule 5 (Charges):
2.1
Attaining Competence ‑ Train the Trainer

For New Courses only, the Supplier shall carry out Train the Trainer and take
such other steps as are necessary to ensure that its Trainers attain the
necessary Certification to deliver a Course, including:
(a)
arranging for Trainers to be interviewed by any Certification organisation or to
participate in other on‑boarding programmes necessary for Certification;

(b)
procuring Certification and learning licensing and/or testing; and

(c)
cross‑training existing Trainers into other skill sets and developing newly
hired Trainers through a formalised cross‑training process which satisfies the
following minimum requirements for the Trainer being developed:

(i)
participate as a student in a Class which they are slated to teach once
certified;

(ii)
when the situation allows, co‑facilitate a Class with an existing certified
Trainer unless otherwise required by HSBC; and

(iii)
deliver a Class on their own and be observed.

For clarity, the Supplier shall not be entitled to any Charges for any Train the
Trainer Services or Certification for any Courses that are not New Courses, but
shall ensure that any Trainers it uses for Learning Delivery Services remain
Certified as required by this Agreement.
3.
Delivery

3.1
Delivery Partner Selection and Engagement

(a)
If requested by HSBC, the Supplier shall respond to HSBC requests to provide
Learning Delivery Services and propose a Trainer solution, which shall not be
the subject of any additional Charges.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
HSBC may then at its discretion either:

(i)
engage the Supplier to deliver, and the Supplier shall deliver, the applicable
Learning Delivery Services set out in a Service Order agreed pursuant to
Schedule 11 (Service Orders) for that complete delivery need and the Charges for
such delivery shall be calculated in accordance with Appendix 5‑B (Learning
Delivery Charges); or

(ii)
subject to paragraph 11.1 of Schedule 5 (Charges), engage the Supplier to engage
specific Sub‑Contractor(s) prescribed by HSBC to deliver the Delivery Service
Order in order to become a Learning Vendor.

3.2
Delivery requirements and Detailed Delivery Plan

(a)
Upon HSBC providing the Supplier with HSBC's delivery requirements for a Course,
the Supplier shall create and maintain a Detailed Delivery Plan for each Region,
detailing how the Supplier shall deliver the Course to satisfy the anticipated
demand and in accordance with HSBC's delivery requirements, including:

(i)
learning Courses scheduled;

(ii)
learning category;

(iii)
Course title;

(iv)
Course duration;

(v)
Class date;

(vi)
global Solution Centre or Academy; and

(vii)
Trainer List, Resources Matrix, scheduled Charges and the name of any
Sub‑Contractor(s) to be engaged in the delivery.

(b)
The Supplier shall upload the details of the Classes to the LRM each time it is
updated.

3.3
Learning delivery management

(a)
The Supplier shall, unless otherwise required by HSBC (for example as specified
in the relevant Delivery Service Order) provide at least one (1) Moderator and
one (1) appropriately qualified Trainer for every VILT session.

(b)
The Supplier shall provide Trainers who are native speakers of the session
language for all ILT and VILT sessions that are presented in languages other
than English and which have the necessary skills and Certifications to deliver
the relevant Course.

(c)
Where required in the relevant Delivery Service Order, the Supplier shall
provide Supplier Personnel to act as moderators in social learning communities
where such communities are set up as collateral components to Courses or
Programmes and who shall:

(i)
have the ability to communicate, understand the relevant platform, read
situational context, be a problem solver, and deliver a high level of customer
service;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(ii)
ensure the following tasks are performed (without limitation): registration,
removing enrollees, addressing technology challenges, managing communications,
monitoring posts and sharing progress reports; and

(iii)
not be required to be an expert in the relevant Learning Content,

(the role being that of a Community Moderator). If participation in a social
learning community is a requirement in a blended learning solution, the Supplier
shall coordinate the availability of such Community Moderator to ensure
continuity between instruction in the classroom and in the community.
(d)
The Supplier shall provide the following Learning Delivery Services:

(i)
conduct the formal ILT or VILT activity in accordance with the Programme Manual
for the Course;

(ii)
prepare for new and pilot (to include any follow up) training as required by the
Delivery Service Order for the Course;

(iii)
conduct learning delivery at the relevant Venue;

(iv)
Classroom set up; and

(v)
Course validation to ensure that the content of the Course is still relevant and
up‑to‑date with HSBC current requirements.

(e)
The Supplier shall provide the following Learning Delivery Services post Class
delivery:

(i)
restore the training room to a clean and ready state;

(ii)
collect unused supplies for future use by HSBC or recycle as appropriate;

(iii)
report any recommendations for improvement of Courses through the appropriate
Trainer reaction form for inclusion in future updates to the Programme with HSBC
approval; and

(iv)
Class feedback review (forms/L1, L2, L3, L4 assessment).



3.4
Monitor Monthly Roster Completion Report to track class updates are within
Operational Measures

The Supplier shall review the Monthly Roster Completion Report to ensure rosters
are completed in accordance with Operational Measure OM-LAO-001 of Appendix 4‑B
(Operational Measures) and any deviations are reported to HSBC learning, with
rationale and identifying the steps being taken to resolve.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.5
Reporting and Governance

Progress against an individual Delivery Service Order shall be reported to HSBC
by the Supplier and sent to the Global Head of Delivery and Global Third Party
Engagement Manager in the form of a Learning Dashboard Report. The Learning
Dashboard Report shall be categorised by Country and shall include the following
information in relation to each Delivery Service Order:
(a)
status summary of Delivery Services covered by the Delivery Service Order;

(b)
comparison of indicative costs versus actual costs;

(c)
start of deployment and identify any delay;

(d)
number of cancellations; and

(e)
satisfaction with the delivery of the Service Order as assessed by the agreed
feedback mechanism.

4.
Learning Categories

The parties shall identify the most appropriate Learning Category that best
reflects the particular Learning Need and shall in doing so take into account
the broad characteristics identified in the table below.
Learning Category
Characteristics
Example Courses
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑C
LEARNING ADMINISTRATION OPERATIONS SERVICES


1.
Learning Administration Operations Services

1.1
The Supplier shall provide the LAO Services set out in this Appendix 3‑C
globally for HSBC. The paragraphs below supersedes any requirements for LAO
Services set out in any Local Services Agreement, subject to paragraph 1.3 of
Schedule 25 (Local Services Agreement References).

1.2
The Supplier shall provide the LAO Services to support HSBC in meeting the
overall objectives of the deployment of learning programmes and, as part of the
LAO Services, the Supplier shall:

(a)
produce and maintain accurate globally consistent transaction process flows for
all tasks undertaken by learning administration operations (LAO) with current
process flow version made available to HSBC on an ongoing basis in such format
and by such means as HSBC may reasonably require from time to time;

(b)
rationalise and centrally govern and manage the LAO Services carried out by
Supplier Personnel; and

(c)
deploy resources operating to globally consistent job profiles.

1.3
Notwithstanding anything to the contrary in this Agreement, the Supplier shall
provide the LAO Services irrespective of whether it is selected as Design
Partner or Delivery Partner in respect of any given Course, including where
trainers (which may be HSBC Personnel or those of its other Delivery Partners)
are not Trainers provided by the Supplier. Accordingly where "trainer" is
referred to in this Appendix, it shall refer to any such persons.

1.4
In addition to providing a number of training administrators based upon the
volume of training required, the Supplier shall provide a Global LAO Manager who
shall be a single person who shall fulfil the responsibilities set out in
Annex 1 of Appendix 3‑D.

2.
Design, Development and Deployment support ‑ LAO Plus Services

2.1
In addition to the standard LAO services described in this Appendix 3-C, certain
additional services (LAO Plus Services) are applicable to certain Programmes
identified by HSBC (LAO Plus Programmes). The LAO Plus Services are described in
this paragraph 2 and also specifically identified in the remaining paragraphs of
this Appendix 3-C.

2.2
As part of the LAO Plus Services, the Supplier shall:

(a)
assist with the development of the Programme Manual, including by contributing
to and writing the relevant sections of the Programme Manual, taking input from
HSBC, Learning Vendors or the relevant Design Partner or Delivery Partner;

(b)
monitor and maintain action logs and meeting minutes for the relevant Programme
and ensure that all actions are taken by the relevant parties in a timely
fashion;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
arrange any run through of relevant Classes or sections of such Classes prior to
the finalisation of its design to enable HSBC to make decisions as to the
content of such Class (sometimes known as a Pretotype Class);

(d)
organise the pilot and/or experimental Classes required by HSBC in order to
trial a Course or elements of a Course, including:

(i)
by ensuring that learners and guest speakers as well as any other required
attendees are engaged to attend;

(ii)
sending out manual communications, evaluations or other invitations to attendees
of the Class; and

(iii)
ensuring that the Learning Content necessary for the pilot is prepared and
available, including its collation and physical printing;

(e)
organise all meetings in respect of that Course, including for both Design and
Delivery, including, as applicable, between subject matter experts, business
stakeholders, Learning Vendors, the Supplier and the relevant Design Partner or
the relevant Delivery Partner; and

(f)
organise all meetings or any pilot, Pretotype Class or pilot Classes which shall
include inviting all relevant participants, managing communications and
identifying and arranging the relevant Venue and all associated logistics in
accordance with HSBC requirements.

3.
LAO Course transition and planning

3.1
New Course Mobilisation Intake Process

The Supplier shall ensure that in respect of New Courses at either the Regional
or Global level, it shall ensure that the requirements for such Course are fully
defined and documented (the Shell). The Shell shall include all information
relevant to the set‑up and delivery of such New Course including logistics,
scheduling, duration, Venue requirements, infrastructure requirements, resource
requirements (including for any Trainers, Master Trainers and Moderators or
their equivalent from another Delivery Partner) and the intended attendees.
3.2
Input to Schedule Planning

(a)
The Supplier shall provide:

(i)
the Demand Management Tool in order to support the production of the Detailed
Delivery Plan which, in addition to the parameters captured in paragraph 3.2 of
Appendix 3‑B, shall also address all the parameters captured in the Shell; and

(ii)
rights to access, manage and update the information in the Demand Management
Tool for such HSBC Personnel as HSBC may from time to time require.

(b)
The Supplier shall provide scheduling input to assist HSBC with the demand
planning of New Courses in order to create effective and efficient schedules.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
The Supplier shall:

(i)
add ad‑hoc Courses to the Regional Learning Delivery Schedule from time to time
as agreed between the parties; and

(ii)
arrange to upload the Regional Learning Delivery Schedule to the LMS each time
it is updated.

4.
Class Planning Logistics

4.1
LAO actions resulting from Take Up Review meetings

The Supplier shall take such follow up actions as are required by HSBC following
a Take Up Review Meeting, including:
(a)
reorganising the delivery of Classes and/or Courses;

(b)
moving participants to another Class or Course; and/or

(c)
Cancelling Courses or Classes.

4.2
Venues

(a)
As part of demand planning, the Supplier shall ensure that it has booked the
appropriate number of Venues to meet the identified training demand and relevant
requirements for the Course and that particular Class. When booking or reserving
Venues for Classes preference shall be given to HSBC Venues above third party
Venues, in order to achieve the greatest possible cost effectiveness for HSBC.

(b)
The Supplier shall inspect potential Venues (whether they are HSBC internal or
external Venues) for the delivery of Classes including their suitability,
capabilities and location.

(c)
The Supplier shall ensure that the relevant Class logistics needs are met in
each Venue, including for provision and configuration of equipment.

4.3
Trainer booking

The Supplier shall:
(a)
schedule the required number of trainers (including Trainers, Master Trainers
and or HSBC and/or Delivery Partner personnel who deliver training) to meet the
relevant requirements for the Course;

(b)
communicate with all trainers, concerning upcoming Class logistics; and

(c)
ensure trainer access to the relevant classrooms/Venues, where appropriate.

4.4
Learner Resource Management (LRM) class review and upload to LMS

(a)
The Supplier shall ensure that all Venues and trainer scheduling aligns and that
it has undertaken all scheduling activities, all of which is consolidated in the
LRM for upload into the LMS, as detailed below.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
The Supplier shall ensure that the LRM in respect of each Course is accurate and
that LRM files are provided to HSBC IT in two (2) drops each day for uploading
into the HSBC Learning Management System.

4.5
LAO PLUS SERVICE: Identify and manage Classes with any special catering
requirements

The Supplier shall in respect of each LAO Plus Programme:
(a)
identify Courses with special catering requirements including but not limited to
private dining and drinks reception requirements;

(b)
complete all logistical arrangements for each Class with those special catering
requirements, including all menu choices to be selected and collated for each
participant depending on the Programme and the type of event being organised and
any special dietary requirements and shall confirm the same to the HSBC Learning
Representative;

(c)
conduct site visits to ensure suitability of Venues to meet catering/dining
requirements; and

(d)
ensure that all catering or private dining events required are booked either
with the internal HSBC facilities teams or external Venues and vendors, as may
be required by HSBC.

4.6
Manage and Cancel Classes in the Class Schedule

The Supplier shall:
(a)
manage the logistics for the cancellation of a Class including cancelling
trainers, Venues, materials and all attendees including learners;

(b)
ensure that in respect of the cancellation of Classes:

(i)
where such Course or Class is to be delivered by the Supplier or a Learning
Vendor then for the purposes of the requisite notice periods set out in
paragraph 5.1 of Appendix 5‑B;

(A)
a decision taken by HSBC in a TUR to Cancel a Class or Course shall be deemed
notice by HSBC to Cancel such Class or Course; and

(B)
otherwise the date on which HSBC provides the instruction to Cancel the Class or
Course shall be the date such notice is deemed to be given;

(c)
subject to receiving notice of Cancellation from HSBC in sufficient time to
avoid additional costs, cancel any facilities, classrooms, materials and/or
other items or services provided by Third Party Suppliers within the time frames
set out in the relevant contracts between HSBC and the Third Party Supplier in
order to avoid any additional cost to HSBC.

(d)
Subject to the foregoing, notify HSBC of any Cancellation charges due in
accordance with this Agreement within thirty (30) Working Days of the applicable
Cancellation.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.7
Manage and Amend Changes in the Class Schedule

The Supplier shall be responsible for the management of all changes, including
creation or Cancellation requests, to the Classes, Courses or schedule required
by HSBC. This shall include ensuring all required HSBC approvals are in place,
critical updates are confirmed in the LMS and directly with the Venues,
trainers, learners and other attendees if the changes are made at short notice.
4.8
Business led retrospective classes for LMS upload

The Supplier shall:
(a)
manage retrospective creation of Classes to HSBC instructions; and

(b)
ensure that the LMS is updated to capture that a learner has attended a Class,
even if such learner was not registered in the LMS to attend such Class.

4.9
LAO Rejected Request Resolution

The Supplier shall correct any scheduling requests or work orders for Classes
that have been rejected by HSBC and provide timely appropriate resolution in
order to maintain Service quality and undertake a route cause investigation in
order to prevent reoccurrence of the relevant issue.
4.10
External Course Booking

The Supplier shall:
(a)
undertake all actions required to support a learner's attendance on a course run
by a Delivery Partner that is not set‑up in the LMS, including by recording
attendance where required; and

(b)
provide all support to the relevant learner through booking and confirmation;
and

(c)
support the settlement of any HSBC invoicing for learners attending a course not
delivered by the Supplier or any Learning Vendor pursuant to this Agreement.

5.
Pre Class, Class Actions and Support

5.1
Identify Class print materials

The Supplier shall:
(a)
identify the relevant current print materials for a Course by reference to the
Programme Manual or from the most current form of Learning Content versions in
the Content Library (including any Learning Content produced by any third party)
and ensure that they are available prior to placing a print order; and

(b)
ensure such materials are printed in line with the Course required schedule.

5.2
Confirm Class print requirements to HSBC preferred printer

The Supplier shall issue print requirements to HSBC preferred printers in order
to ensure timely delivery of the materials for use in the relevant Class.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





5.3
Dispatch pre‑course materials to learners

Where applicable, the Supplier shall:
(a)
arrange the dispatch of physical pre‑course materials to learners; and

(b)
arrange dispatch of physical course materials or props to the Venue or trainer.

5.4
Invigilation

Subject to paragraph 1.3 of this Schedule 25 (Local Services Agreement
References), where the Service Order delivery of a Course requires an
invigilation (which may be subject to an additional Charge to HSBC pursuant to
paragraph 1.3 of Schedule 25 (Local Services Agreement References)), the
Supplier shall:
(a)
provide effective and timely organisation and invigilation services for
examinations and placement tests according to the requirements of Course
curricula;

(b)
arrange for qualified invigilators to be in examination rooms to ensure the
fairness of examinations and placement tests; and

(c)
ensure that appropriate processes are in place to ensure that any irregularities
are recorded and reported to relevant stakeholders with HSBC.

5.5
LAO PLUS SERVICE: Collate and produce additional pre Class materials

In respect of LAO Plus Programmes, the Supplier shall identify Classes which
require pre‑Class support including learner reports, surveys, learner
biography's for sharing and trainer review, as required by HSBC and arrange for
the same to be provided.
5.6
LAO PLUS SERVICE: Identify and manage any Class with special roster requirements

In respect of LAO Plus Programmes, the Supplier shall identify Classes with
special roster requirements (i.e. executive classes), register learners in the
LMS and confirm details to trainer and to HSBC learner.
5.7
LAO PLUS SERVICE: Learner Class Nominations

For Classes with special roster requirements, the Supplier shall collate the
appropriate nominations for learners from HSBC where they have not registered
for a Class, confirm their availability, communicate with such learners (or
their support staff e.g. PA) and confirm their attendance at the Class and
inform the relevant trainer or project manager.
5.8
LAO PLUS SERVICE: LAO initiation, receive and processing of L1 classroom
evaluations

In respect of LAO Plus Programmes, the Supplier shall manage and support Class
evaluations where this is not run through the LMS.
6.
Class On Site Support



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





6.1
LAO PLUS SERVICE: Provide support for trainers, Guest Speakers, Panellists and
any other attendees participating in delivery

In respect of LAO Plus Programmes, the Supplier shall:
(a)
identify and where such participants are required, confirm attendance of the
guest speakers, panellists or other attendees participating in delivery of the
relevant Class, often these will be HSBC speakers; and

(b)
coordinate diaries with such persons or their support staff (e.g. PA) and where
required identify and ensure attendance of replacement speakers on an expedited
basis to accommodate any unforeseen cancellations.

6.2
LAO PLUS SERVICE: Provide on‑site logistical support

In respect of LAO Plus Programmes, the Supplier shall provide on‑site logistical
support before, during and after the actual Class, as required by HSBC. The
Supplier may often be required to work additional hours to provide the right
level of onsite support and can involve overnight stays, all of which are
included in the relevant LAO Charges, save for approved travel expenses.
7.
Learner Query Support

7.1
Support and respond to learner queries created via HR Direct / HR Connect

The Supplier will respond to all HSBC learner queries received by HSBC via HR
Direct / HR Connect and that are then directed to it by HSBC, in accordance with
the relevant guidance from HSBC and Operational Measures, or such other system
as HSBC may have in place from time to time, in accordance with the relevant
guidance from HSBC.
8.
Programme Manual

8.1
Ensure distribution of Programme Manual

The Supplier shall ensure that all Delivery Partners are aware of the relevant
sections of the Programme Manual that govern all Course activities and
restrictions and notify HSBC if any deviations are requested or occur.
9.
Post Class Actions & Support

9.1
Learner signed hard copy roster return and storage and Class close out

The Supplier shall:
(a)
identify Classes that require a learner signed hardcopy roster to be returned by
the trainer either for legal or regulatory purposes or as defined by a Country
or Course owner; and

(b)
arrange for the completion of such hardcopy roster and ensure it is returned by
the trainer and stored by the Supplier and a copy sent to HSBC's LAO offshore
team.

9.2
LAO PLUS SERVICE: LAO consolidation and reporting of Level 1 evaluations

(a)
The Supplier shall administer such Level 1 evaluations, whether inside or
outside of the LMS, as may be required by HSBC from time to time.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
The Supplier shall collate all evaluation results and prepare for presentation
to interested parties (such as trainers, facilitators, HSBC stakeholders or such
other persons as HSBC may identify).

9.3
Management of the return of trainer delivery materials or props used during the
delivery of a Class

The Supplier shall plan, implement and track the return of trainer materials or
props used during the delivery of a Class.
10.
Invoice Review & Approval

10.1
HSBC Venue invoice validation

For Classes at Non‑HSBC Venues, validate the invoice against the original
booking details prior to forwarding the invoice to HSBC for processing.
11.
Operational Governance

11.1
LAO Global Incident Log

The Supplier shall record, track and address all Service issues, Incidents,
feedback and observations regarding the Supplier's LAO Services and engage with
HSBC to address them to HSBC's satisfaction.
11.2
LAO Global and Regional governance scheduling work in progress reports

The Supplier shall review Classes in draft status prior to scheduling to ensure
they are progressed or removed from scheduling in a proactive fashion.
11.3
LAO Global and regional governance LRM class synchronisation to LMS check

The Supplier shall check the daily files are being triggered from LRM to be
loaded to the HSBC LMS.
11.4
LAO global and regional governance LRM trainer holding name

The Supplier shall ensure that all Classes scheduled contain a Certified / live
trainer that has complete instructor only access to the LMS;
11.5
LAO global and regional governance LRM class cancellation tracking

The Supplier shall monitor and report to HSBC (at such frequency as HSBC may
require), data on Class cancellations, including the number, reasons, notice
periods and other such information as HSBC may require.
11.6
LAO Global and Regional Governance Activity Reporting Print    

The Supplier shall monitor and report upon all print ordering in order to assist
with planning for future print orders as required in paragraph 5.1 and 5.2
above.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





11.7
LAO global and regional governance LRM Data quality blank field tracking

The Supplier shall review reports from the LRM in order to monitor for gaps in
Class scheduling non‑mandatory field data and shall take such action as is
required to resolve such gaps so as to ensure that data quality is maintained
and future activities are not compromised.
11.8
LAO global and regional governance LRM class Service Order approval tracking

The Supplier shall review reports from the LRM in order to check for gaps in the
approval details being included in respect of all Service Orders and shall take
such action as is required to resolve any gaps identified.
11.9
LAO global and regional governance reporting hardcopy return roster for required
Classes

The Supplier shall review reports from the LMS in order to check for gaps in the
hard copy rosters to be returned by trainers that are used to record learner
attendance and shall take such action as is required to resolve any gaps
identified.
11.10
LRM View creation governance    

The Supplier shall ensure that there is no duplication of LAO reports built and
used by the Supplier globally and that reports are consistent in measures used
and data referenced across Regions.
11.11
LAC Database updates to LRM

The Supplier shall undertake a daily check to ensure data files that are sent
from HSBC as part of a core data file in order to ensure that the LRM fields
match those in the LMS.
11.12
HSBC LMS Master Data Lists updates to LRM

(a)
The Supplier shall undertake a daily check of the master data lists from the
HSBC LMS in the LRM application to ensure that they match in order to support
uninterrupted scheduling activities are completed by the Supplier scheduling
teams. Output from LRM should list current and accurate data that aligns with
the HSBC LMS.

(b)
The Supplier shall develop and maintain process documentation to be used in the
provision of the LAO Services, including detailed work instructions, checklists
and forms. Any such process documentation shall be subject to HSBC's approval
(which shall not be unreasonably withheld). HSBC shall be provided with all
current process flows (Levels 1‑3) on a Quarterly basis for retention on their
systems.

11.13
Governance

(a)
Without prejudice to the foregoing, any issues and Incidents connected to the
LAO Services shall be notified and escalated to the appropriate Governance forum
set out in Schedule 9 (Governance).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑D
ACCOUNT MANAGEMENT
1.
Account Management

1.1
The Supplier shall be responsible for the effective management of the business
relationship between the Supplier and HSBC, in respect of which the Supplier
shall, as a minimum, fulfil the account management responsibilities set out in
this paragraph 1.1. The Account Management Services shall include the provision
of the roles identified in Annex 1 to this Appendix 3‑D (the Account Management
Personnel)

1.2
The Supplier shall:

(a)
provide to HSBC a report on a monthly basis, detailing any Incidents relating to
Account Management Personnel performance and any applicable remediation plans;
and

(b)
implement the relevant remediation plan and if HSBC is satisfied that the
remedial action has been completed and they are satisfied with the outcome, then
no further action shall be required in respect of such Incident.

1.3
The Supplier shall ensure that all Supplier Personnel engaged in the provision
of the Services, shall be appropriately qualified, have sufficient experience
for the role that they are performing and put in place a remediation plan in
respect of any Incident in connection with such Supplier Personnel. If the
remediation plan does not address the Incident or cause of the relevant Incident
then the Supplier shall remove such Supplier Personnel from the provision of the
Services and immediately replace them with a suitably qualified alternative, to
be approved in writing by HSBC.

1.4
As part of the Account Management function, the Supplier shall ensure compliance
with the terms of this Agreement and shall notify HSBC of any instances of
non-compliance with such terms.

2.
Content Library

Once Learning Content has been completed and Accepted by HSBC pursuant to
paragraph 2.3 of Appendix 3‑A or in respect of any other Learning Content
provided to the Supplier by HSBC from another Design Partner, the Supplier shall
upload such Learning Content onto the Content Library and also make such
Learning Content available to HSBC by such means as HSBC may reasonably require
from time to time to enable HSBC to upload such Learning Content onto its own
content repository.
3.
Assessments

The Supplier shall test and upload up to eighty (80) Assessments each Year in
the English language, which are included within the Charges set out in
paragraph 1 of Appendix 5‑D (Account Management Charges). Further Assessments
shall be provided by the Supplier subject to the parties agreeing a Service
Order and shall be charged at the rates set out in paragraph 1.1 of
Appendix 5‑A.
4.
Resource Management



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.1
Rolling Demand Plan

Where required by HSBC, the Supplier shall provide one or more of the following
types of assistance to enable the production of the HSBC annual delivery plan,
which consolidates, at a high‑level, Learning Needs globally to enable
forecasting (the Rolling Demand Plan), which is updated monthly:
(a)
produce the Rolling Demand Plan using the Demand Management Tool, with input
from HSBC;

(b)
provide inputs (at no extra charge) to HSBC to enable HSBC to produce the
Rolling Demand Plan; and/or

provide HSBC with access to the Supplier's Demand Management Tool.
4.2
Resource Matrix

The Supplier shall produce and maintain, by updating on at least a Quarterly
basis, a Resource Matrix, where the Resources Matrix shall include:
(a)
a list of all:

(i)
Trainers, Master Trainers and Moderators resources engaged in the provision of
Services to HSBC; and

(ii)
Other resources engaged in the provision of Services to HSBC, including
Professional Services resources, account management, design, delivery and
deployment activity engaged in the provision of Services to HSBC;

((a) and (b) together being Resources)
(b)
Certifications and qualifications for all Trainers, Master Trainers and
Moderators;

(c)
the applicable rate for those Resources, where such Resources do not fall within
the fixed Charges;

(d)
identification of what Services those Resources are engaged in (including
Courses, Classes and Programmes and the particular Services/Projects they are
engaged on) for HSBC;

(e)
whether those Resources are Sub‑Contractors or Supplier employees;

(f)
whether any Resources have moved role since the last Resource Matrix was
provided to HSBC and if so, highlighting such Resources; and

(g)
highlighting any Resources which are new to the delivery of the Services.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.3
Recruitment

The Supplier shall:
(a)
In respect of Trainers:

(i)
ensure that all Trainers satisfy an appropriate standard if they are selected
for delivery (including ensuring that Trainers are appropriately accredited or
Certified, as further detailed in paragraph 2.1 to Appendix 3‑B);

(ii)
generate a resource plan to identify the instructor resources required in each
Region (Resource Plan). The Supplier shall update the Resource Plan on a
Quarterly basis using information contained in the Rolling Demand Plan, ensuring
that any new initiatives planned by HSBC that are likely to result in a new
training requirement are adequately provided for; and

(iii)
recruit and maintain a pool of qualified Trainers required to meet the
requirements set out in the Resource Plan in respect of each Region and/or
Country (as required by HSBC).

(b)
In respect of all Resources:

(i)
prior to finalising any Resources Matrix, discuss and agree it with the
appropriate HSBC learning Regional lead, which shall include a review of its
alignment to the Resource Plan;

(ii)
ensure that any new Resources engaged in the provision of the Services or that
move from one role to another, are approved by HSBC at the Regional bi‑monthly
governance meeting as being suitable for that role;

(iii)
ensure that all Resources engaged in the provision of the Services are
appropriate to the work being undertaken and the rates at which they are
charged;

(iv)
ensure that in the event that attrition of Resources engaged in the provision of
the Services is, in the reasonable opinion of HSBC, unsatisfactory, then it
shall produce a remediation plan, which it shall share with HSBC and comply
with, in order to stabilise the Resources engaged in the Services; and

(v)
when onboarding any Resources, ensure such Resources shall undergo an
orientation course in order to familiarise themselves with the provision of
Services to HSBC as distinct from those of other customers which for clarity
shall not be separately chargeable to HSBC (including in respect of any time
spent by such Resources attending such training).

4.4
Maintaining Competence

(a)
The Supplier shall be responsible for maintaining delivery capabilities and
expertise through the following methodology, focusing on best practices and
areas for development:

(i)
SME collaboration through virtual and face‑to‑face networking;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(ii)
Trainer collaboration and networking with other Supplier Trainers supporting the
HSBC account who teach the same Programme;

(iii)
communication with HSBC to keep abreast of current processes;

(iv)
work in a supervised status when applicable to maintain current skill level;

(v)
ensure that all Trainers are informed of any changes to Learning Content and,
where required by HSBC, disseminate updated Learning Content on an expedited
basis;

(vi)
participate, review and instruct monthly releases from HSBC to maintain up to
date information on recent changes to systems and processes. This may be in the
form of web based training (WBT) lessons or ILT sessions;

(vii)
HSBC shall be entitled to attend any training sessions delivered to Trainers for
the purposes of maintaining competence subject to Venue limitations, in order to
provide updates and/or insights into HSBC's business; and

(viii)
conduct periodic coordination and review sessions with all Trainers for a
particular Programme to share best practices and further enhance consistency.

(b)
In addition to the obligations set out at paragraph 4.4 above, the Supplier
shall perform the following activities in respect of the monitoring and
remediation of the performance of trainers:

(i)
Ninety (90) day observation:

(A)
the Supplier's Delivery Managers, Regional Faculty Managers or Master Trainers
in the relevant Region shall carry out observation of all Trainers ninety (90)
days after Certification of the applicable Trainer;

(B)
the observation shall be a full review of all preparation, facilitation and
post‑Course wrap up, including a review of the Trainer's facilitation skills and
technical skills, if applicable;

(C)
a summary report shall be provided monthly. In the event that an assessment is
assessed as being a 'failure to meet expectations', details of those
observations shall be provided to HSBC within five (5) Working Days of the
observation having taken place;

(ii)
Six (6) Monthly Follow‑up observation:

(A)
The Supplier's Delivery Managers, Regional Faculty Managers or Master Trainers
in the relevant Region shall carry out observation of Courses or trainers on a
rolling six‑month basis, such that all Trainers/Courses are observed twice (2)
per Year, covering:

(1)
Observation 1: Formal observation. A full observation of all preparation,
facilitation and post‑Course wrap up, including a review of the Trainer's
facilitation skills and technical skills (if it is a technical course); and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(2)
Observation 2: Informal Observation, covering a minimum of three (3) hours with
a focus on facilitation;

(B)
a summary report shall be provided monthly. In the event that an Assessment is
assessed as being a 'failure to meet expectations', the observation form
detailing those observations shall be provided to HSBC within five (5) Working
Days of the observation having taken place;

(iii)
Reactive and Remediation:

(A)
the Supplier shall provide to HSBC a report on a monthly basis, detailing any
issues relating to Trainer performance and any applicable remediation plans;

(B)
where there is an Incident in respect of a Trainer not provided pursuant to this
Agreement, then it shall inform HSBC of the Incident and provide relevant
details of the Incident;

(C)
where there is an Incident in respect of a Trainer, a full observation (as
described in 4.4(b)(ii)(A)(1) above) shall be undertaken by a Master Trainer if
required by HSBC and if a remediation plan is required by HSBC thereafter, such
remediation plan shall be provided by the Supplier to the HSBC delivery unit
within five (5) Working Days of the Incident having occurred;

(D)
the Supplier shall implement the relevant remediation plan and HSBC is satisfied
that the remedial action has been completed and they are satisfied with the
outcome, then no further action shall be required in respect of such Incident;
and

(E)
the Supplier's Delivery Managers, Regional Faculty Managers or Master Trainers
in the relevant Region shall meet with HSBC on not less than a Quarterly basis
to discuss observations and L1 evaluation scores.

(c)
HSBC Observations: HSBC will complete adhoc observations (in such format as may
be agreed with the Supplier) as required to ensure quality of Trainers. The HSBC
Learning Representative will complete the observation and will be provided with
an observation guide which will detail the relevant requirements of the Course.

(d)
Trainer Removal: HSBC has the right to remove a Trainer from the provision of
the Services if it is not satisfied with the facilitation or technical
capability of the Trainer, whether as a result of observations pursuant to this
paragraph, Incidents, or failure to comply with the remedial plan to remedy a
Trainer‑related Incident or otherwise. In such circumstances, the Supplier shall
immediately replace such person with a suitably qualified alternative.

(e)
Travel and Expenses for Observations: Despite the fact that the Supplier may not
charge for time carrying out or participating in the observations described
above, the Supplier shall be entitled to travel expenses for Supplier Personnel
undertaking any



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





observations described above, save those set out in paragraph (b)(iii) above,
provided that (i) all such expenses are incurred in line with the HSBC / GP
Travel Policy; and (ii) the Supplier has used Best Endeavours to use Supplier
Personnel based in the same Country or, failing that, the same Region, as where
the observation is being undertaken.
5.
Service Quality

5.1
Incident Management and Quality Assurance

The Supplier shall:
(a)
develop, and provide to HSBC for review and approval, appropriate learning
Services quality assurance procedures and policies for the monitoring of the
delivery of the Services to HSBC;

(b)
develop and, following approval by HSBC, implement quality assurance monitoring
through the use of customer satisfaction surveys to be delivered every six (6)
months to HSBC key stakeholders by the Supplier, which shall include feedback
from all global and regional heads of learning on the quality of the Services by
the Supplier. This is different to the NPS forming part of the Super KPI
assessment;

(c)
make available to HSBC the raw data and summary data of the results
(respondents) of the customer satisfaction surveys and provide dashboards and
trends tracking in such forms required by HSBC;

(d)
implement and maintain:

(i)
continuous improvement and training programme for Supplier Personnel; and

(ii)
a strong remediation program for Supplier Personnel needing to increase
performance;

(e)
develop for and review with HSBC an improvement plan for all areas of the
customer satisfaction surveys where the ratings/scores received by the Supplier
are below the agreed minimum and target scores/ratings;

(f)
implement all HSBC customer satisfaction surveys improvement plans in a timely
fashion and to a timescale to be agreed with HSBC as part of the overall
improvement plan;

(g)
track all changes with respect to the raw/originally gathered customer
satisfaction data in an auditable way to allow HSBC to view the details of such
changes (i.e. the change itself and who made the change and when);

(h)
be responsible for the assessment of delivery performance in respect of all
Trainers to HSBC learner, academies and solution centres and review overall
Course evaluations and Class level evaluations and where the average
satisfaction rating result from learner responses is formally less than the
targets specified in Operational Measure OM-AM-004 of Schedule 4 (Operational
Measures and Super KPI), take corrective action as necessary to improve Trainer
performance; and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(i)
where there is an Incident in respect of a Trainer implement Trainer remediation
plans and provide updates to HSBC on the progress of remediation as part of the
aforementioned monthly report.

(j)
The Supplier shall not be entitled to additional Charges for the performance of
its obligations pursuant to this paragraph 5.

5.2
Personnel leading learning delivery process

(a)
The Supplier shall provide appropriate Supplier Personnel in each Region to lead
the regional learning delivery process and undertake the following tasks:

(i)
collaborate with HSBC learning regional leads to provide and maintain a rolling
monthly Learning Delivery Schedule that is specific to that Region (the Regional
Learning Delivery Schedule); and

(ii)
suggest alternative Course dates to HSBC learning regional leads when
instructors are unavailable such alternative dates to be approved by HSBC,
provided reasons for unavailability has been accepted by relevant HSBC
personnel.

(b)
The Supplier shall provide HSBC with such information and assistance as HSBC may
reasonably require to carry out a review of “Classes in focus” on a weekly
basis. Classes in focus are Classes that are due to be delivered within the
following four (4) weeks. Accordingly, the information that HSBC may require the
Supplier to provide may include:

(i)
latest Learning Delivery Schedule and the previous Learning Delivery Schedule;

(ii)
the list of Classes; and

(iii)
Class Enrolment and Class capacities.

(c)
The Supplier shall, as a result of the above review, work with HSBC to
categorize each Class as “Approved to Run”, “Cancelled”, or “At Risk”.

(d)
Other changes need to have prior approval from an Academy head. For Classes that
are “Approved to Run”, the Supplier shall manage the delivery accordingly.

(e)
For Classes that are “At Risk”, the Supplier and the relevant HSBC learning
regional lead will jointly identify and take appropriate actions.

(f)
Classes classified as “At Risk” will be converted to “Approved to Run” or
“Cancelled” at least fourteen (14) Working Days prior to the proposed Class
start date.

(g)
The Supplier shall be responsible for maintaining learning delivery management
quality and its continuous improvement.

5.3
Delivery Runway

Where the Supplier has been selected as the Delivery Partner for a Learning
Need, if required by HSBC, the Supplier shall provide such assistance and
information to HSBC as HSBC


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





reasonably requires to enable HSBC to produce the Delivery Runway for those
Learning Needs using the Rolling Demand Plan.
5.4
Reporting and Governance

(a)
The Supplier shall monitor Class Enrolment in respect of each Course in order to
report to HSBC the HSBC learners enrolled onto such Courses.

(b)
The Supplier shall ensure that the delivery programme has sufficient
availability and scheduling to support delivery to all relevant HSBC learners.

(c)
The Supplier shall attend meetings held in respect of each Region to review the
upcoming Courses and registration of the learners for such Courses ("Take Up
Review meeting" or "TUR meeting"). The Supplier shall ensure that all relevant
information needed for the TUR meeting is available at such meetings, including
the uptake of each Course and Class by participants.

(d)
TUR meetings for each Region shall occur on a monthly basis unless otherwise
required by HSBC.

(e)
The Supplier shall provide HSBC with detailed reports, including those
identified in Schedule 9 (Governance), relating to the performance of the
Services in order to enable HSBC and the Supplier to follow the governance
process described in Schedule 9 (Governance) and in Schedule 3 (Services) and to
enable HSBC to monitor the Supplier's performance against the Operational
Measures and any other key metrics agreed. The reports to be provided by the
Supplier shall include the provision of management information reports and
analysis in order to allow HSBC to ensure that it complies with any internal
business requirements or the requirements of any Regulator. The Supplier shall
provide any such additional reports as HSBC may request (acting reasonably)
within the time period set out in the request. Reporting, as at the Restatement
Date, provided by Group HR Analytics and the HSBC off‑shore LAO team shall
continue to be the responsibility of those organizations.

(f)
Progress against all Service Orders shall be reported to HSBC by the Supplier
and sent to the HSBC Global Head of Delivery, Global Head of Design and Global
Third Party Engagement Manager in the form of a Learning Dashboard Report. The
Learning Dashboard Report shall be categorised by Academy and shall include the
following information in relation to each Service Order by line of business,
Region and Country:

(i)
summary of applicable Services, including Service Line status summary detailing
overall amount of Classes delivered, costs incurred and demand, forecast; ;

(ii)
comparison of indicative costs versus actual costs;

(iii)
stage of projects and RAG (red, amber, green) status (where applicable);

(iv)
graphical representation of Service Order pipeline;

(v)
average start of deployment and any delays;

(vi)
average / minimum / maximum indicative cost;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(vii)
average / minimum / maximum cost;

(viii)
average / minimum / maximum actual cost;

(ix)
average variance between indicative cost vs actual cost; and

(x)
aggregated reporting of satisfaction of all Projects, Delivery Services and
Design Services as assessed by the agreed feedback mechanism.

(g)
On a monthly basis, the Supplier shall conduct global monthly operational
reviews to assess the following for each region:

(i)
the volume of learning activity undertaken versus the Learning Strategic Plan;

(ii)
performance against Operational Measures;

(iii)
analysis of Incidents where activities were outside of Operational Measures and
any escalations;

(iv)
key risks and risk mitigation plan,

(each a Global Monthly Operational Review) and the Supplier shall provide a
summary of each Global Monthly Operational Review report completed in the
preceding Quarter to HSBC at least five (5) Working Days in advance of each
Global Monthly Operational Review(Global Operational Summary).
6.
POLICY AND COMPLIANCE

The Supplier shall, in the month immediately preceding the anniversary of the
Restatement Date, confirm to HSBC in writing that all Supplier Personnel have
complied with HSBC Policies.
7.
MARKET INSIGHT

7.1
The Supplier shall provide a report on an annual basis to HSBC that contains
information regarding Best Industry Standards, research and benchmarking based
on the Supplier’s own research and resources. The report shall include the
following:

(a)
current learning market practices and their impact and their differences for
HSBC's practice; and

(b)
trends and information related to learning in the financial services industry
generally and to learning administration and operations, content
design/development, learning delivery, learning technology and outsourcing in
particular.

7.2
Notwithstanding the above, the Supplier shall provide periodic updates on
developments on the areas covered by paragraph 7.1 above as they happen.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





ANNEX 1 TO APPENDIX 3‑D
ACCOUNT MANAGEMENT ROLES


The table below sets out the roles and responsibilities of the Supplier
Personnel providing the Account Management Services. The Supplier shall procure
that the Supplier Personnel performing these roles undertake all of the roles
and responsibilities set out in the table below.


Role
Role description
Responsibilities
Location
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]


[***]


[***]
[***]
[***]


[***]


[***]
[***]
[***]
[***]


[***]
[***]
[***]


[***]


[***]
[***]
[***]


[***]


[***]


[***]


[***]
[***]


[***]
[***]







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑E
VENDOR MANAGEMENT SERVICES


Vendor Management Services means the services and activities set out in this
Appendix 3‑E.
1.
INTRODUCTION AND OVERVIEW

This Appendix 3‑E sets out the Vendor Management Services that shall be provided
by the Supplier to HSBC in accordance with the terms of this Agreement. Vendor
Management Services apply to any existing Learning Vendors as at the Restatement
Date and additional Learning Vendors agreed by the parties in accordance with
the terms of this Agreement, from time to time thereafter.
This Appendix 3‑E supplements any requirements for Vendor Management Services
(or Services similar to the Vendor Management Services) set out in any Local
Services Agreement as of the effective date of this Agreement, which shall be
considered within the scope of Vendor Management Services described in this
Appendix 3‑E and the associated Vendor Management Charges.
1.1
Overarching Responsibility

(a)
The Supplier is responsible for all aspects of managing any Learning Vendor and
entering into or managing any Learning Vendor Contract in connection with this
Agreement, which includes, but is not limited, to ensuring such Learning Vendors
comply with the terms of this Agreement and which includes the activities set
out in this Appendix 3‑E.

(b)
Notwithstanding anything to the contrary in this Agreement, the Supplier shall
not be entitled to any additional Charges (save in the circumstances set out in
paragraph 1 of Appendix 5‑E) in respect of any Vendor Management Services
whether or not expressly described herein.

1.2
Obligations

Without prejudice to the generality of paragraph 1.1 above, the Supplier shall
provide Vendor Management Services both globally and Regionally to support HSBC
in meeting the overall objectives of the learning Courses, Classes and
Programmes and the Services as a whole. The Supplier shall:
(a)
where applicable, engage with HSBC and the Supplier Account Management team(s)
to gather vendor sourcing requirements to support the delivery of Services under
this Agreement, including in respect of the management of resources to meet
applicable demand;

(b)
where HSBC requests Services from a certain vendor, use Reasonable Endeavours to
contract with such vendor to meet HSBC demand in order to ensure they become a
Learning Vendor;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
enter into Learning Vendor Contracts with Learning Vendors that are compliant
with the terms of this Agreement, unless mutually agreed by HSBC and the
Supplier in writing;

(d)
establish rate schedules and maintain contract records for Learning Vendors
detailing the information required in paragraph 1.3(f) below;

(e)
Report to HSBC immediately any non‑compliance of a Learning Vendor with the
terms of this Agreement;

(f)
manage the RFP/RFI process (if one is required) for potential vendors as
required to support 1.2(a); and

(g)
through an approved Service Order, directly engage Learning Vendor(s) under
Learning Vendor Contract to perform the applicable Services.

1.3
Scope of Vendor Management Services

Subject to paragraph 1.1 above, the Supplier shall provide Vendor Management
Services globally and Regionally for HSBC. This scope shall include:
(a)
Sourcing, New Learning Vendor request, and On‑boarding ‑ the Supplier shall
on‑board new Learning Vendors that HSBC may, subject to its prior approval, wish
to use in the future. Any new Learning Vendor on‑boarding is subject to due
diligence to meet HSBC requirements from time to time including but not limited
to background checks, vetting requirements, on the Learning Vendor, financial
solvency, conflict of interests, insurance cover, and sanctions. The Supplier
will provide all procurement activities connected to on-boarding the new
Learning Vendors in respect of the relevant sub‑contracted Services.

(b)
Engagement management ‑ the Supplier will agree a Learning Vendor or call‑off to
a Learning Vendor Contract following a fully approved Service Order to which the
Services being Sub‑Contracted relate. The Supplier shall validate that all
Learning Vendor invoices are correct and accurate, and ensure payment is made
within the agreed payment terms set out in the Learning Vendor Contract.

(c)
Performance management ‑ In addition to all other reports agreed to be provided
pursuant to this Agreement, the Supplier shall conduct a Quarterly performance
review alternating each Quarter between: (i) the top twenty‑five (25) (i.e.
1‑25); and (ii) the next highest twenty‑five (25) (i.e. 26‑50), in each case of
the highest spend Learning Vendors and in addition those Learning Vendors that
are deemed critical to the Services by HSBC. The performance review shall
include a contractual review/update, review of available performance metrics,
and a review of the engagement process to address and/or improve operational
efficiencies and the outcome of such performance review shall be shared with
HSBC within thirty (30) days of the end of each Quarter.

(d)
Off‑boarding ‑ Any Learning Vendor that has not performed Services on the HSBC
account for a consecutive period of 24 months, shall be subject to (with HSBC
approval) off‑boarding (i.e. shall be removed from the list of approved
Sub‑Contractors so as to no longer be a Learning Vendor).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(e)
Without prejudice to any of HSBC's other rights or remedies any Learning Vendor
that does not deliver the expected level of quality, or that is not aligned with
the current HSBC business requirements, will be subject to a review conducted by
a Supplier Vendor Manager and the Third Party Engagement Manager. The outcome of
this review should be one of the following:

(i)
Learning Vendor is allowed to conclude any current Services, and kept as an
active Learning Vendor for other types of work more suitable for such Learning
Vendor;

(ii)
Upon HSBC approval, the Learning Vendor shall conclude any current Services, and
will be off‑boarded once all outstanding invoices and other obligations are
settled; or

(iii)
If severe in HSBC's opinion, any current Services are to be assigned to another
Learning Vendor, and the Learning Vendor will be off‑boarded once all
outstanding invoices and other obligations are settled.

(f)
Reporting ‑ Monthly Learning Vendor Report shall be provided (in the mutually
agreed electronic format) to HSBC on a monthly basis by the tenth (10th) Working
Day of each month. Such Report shall include (i) Listing of all currently
on‑boarded Learning Vendors that can be engaged by HSBC through Supplier, and
(ii) Listing of all off‑boarded Learning Vendors during the term of this
Agreement; (iii) Services in which Learning Vendors are engaged; (iv) their L1
evaluation score and details of any Incidents in respect of such Learning
Vendors; (v) known risks and issues in respect of such Learning Vendors
including in respect of compliance with the terms of this Agreement; and (vi)
Charges aligned to that Learning Vendor by Category, business line, Region and
by Country.

(g)
Cost Saving and Quality Improvement Opportunities ‑ Undertake a cost (where the
Learning Vendor is the subject of a Pass Through Charge in accordance with the
terms of this Agreement) and quality analysis, which should be used to identify
Learning Vendors where either the cost is higher than the norm and/or where the
quality is lower than the average. The Supplier shall challenge any excessive
cost and Learning Vendors with a high delivery rate should be requested to
provide a breakdown of their charges, where they are the subject of Pass Through
Charges.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 3‑F
PROFESSIONAL SERVICES


1.
PROFESSIONAL SERVICES PERSONNEL

HSBC may from time to time procure the provision of additional professional
services, which shall be agreed via a Service Order, by reference to the role
descriptions set out below. The Supplier shall procure that the Supplier
Personnel performing these roles undertake all of the roles and responsibilities
set out in the table below in addition to any relevant specific Services they
are engaged to perform pursuant to any Service Order.
Role
Role description
Responsibilities to include
•    Project Management
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




•    Deployment Management
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
•    Consultancy
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 4

OPERATIONAL MEASURES AND SUPER KPI


Part 1: GENERAL
1.
INTRODUCTION

1.1
The definitions used in this Schedule 4 (Operational Measures and Super KPI) are
as set out in clause 1 of this Agreement.

1.2
The Operational Measures and the Super KPI are designed to ensure that the
Services are of a consistently high quality and meet the requirements of HSBC.

2.
GENERAL

2.1
The Supplier shall, at all times, provide each Service for which an Operational
Measure has been agreed to achieve or exceed the applicable Operational Measure.

2.2
In the event that existing Services are varied and/or new Services are added to
this Agreement, or where HSBC wishes to impose an Operational Measure on a
Service not previously subject to an Operational Measure or introduce or vary
any part of the Super KPI, the parties will agree the Operational Measures
and/or amendments to the Super KPI which will apply to the Services in question
in accordance with clause 5.7 (Continuous Improvement) and the procedures set
out in this Schedule 4 (Operational Measures and Super KPI).

3.
CHANGES

3.1
Subject to paragraph 3.2 below, any changes to this Schedule 4 (Operational
Measures and Super KPI) shall be made by way of variation pursuant to clause 31
(Variation) of this Agreement. The Supplier shall not unreasonably delay or
withhold its consent to any change.

3.2
Any Changes to the Operational Measures or Super KPI shall be made in accordance
with the Change Procedure.

3.3
Unless otherwise agreed, measurement and reporting against amended Operational
Measures or Super KPI shall commence with effect from the date on which such
Change takes effect.



Part 2: OPERATIONAL MEASURES
1.
OPERATIONAL MEASURES

1.1
The objectives of the Operational Measures are to ensure that the Services are
of a consistently high quality, delivered on time and in order to meet the
requirements of HSBC.

1.2
The Supplier is to provide the Services so as to meet the Operational Measures.
The Operational Measures for the Services are set out in Appendices 4A to 4-F to
this Schedule 4 (Operational Measures and Super KPI) and as may subsequently be
added to in accordance with the provisions of this Agreement.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





1.3
Without prejudice to HSBC's other rights and remedies of any nature, in the
event the Supplier does not at least meets the Operational Measures:

1.3.1
HSBC may require the Supplier to re-perform the Services in accordance with an
Operational Measure; and/or

1.3.2
HSBC may request the re-performance by the Supplier, at the Supplier's cost, of
the Services in relation to which there was a breach; and/or

1.3.3
HSBC may withhold payment of the Charges relating to the breach until (if
capable of remedy) such breach has been remedied; and/or

1.3.4
HSBC may arrange, in accordance with clause 5.8(b) (Suspension of Services and
Step-In Rights), for performance of the Services in default itself or by a third
party.

1.4
If the Operational Measures are not achieved or if the Supplier otherwise fails
to perform its obligations under this Agreement so that the Operational Measures
may be adversely impacted, the Supplier shall notify HSBC as soon as reasonably
practicable of the failure and advise HSBC of the steps that it proposes to take
to address the failure consistent with the Supplier's obligation to remedy the
failure as a priority at no additional charge to HSBC. In respect of Service
Failures, the Supplier shall also:

1.4.1
where requested by HSBC, investigate, assemble and preserve pertinent
information with respect to the cause(s) of the Problem, including performing a
root cause analysis of the Problem and provide details of such causes to HSBC;

1.4.2
correct the Service Failure and resume provision of the Services in accordance
with the relevant Operational Measure and/or other provisions(s) of this
Agreement, as applicable;

1.4.3
advise HSBC to the extent reasonably requested by HSBC of the status of remedial
efforts being undertaken with respect to such Problem and or Service Failure;

1.4.4
minimise the impact of and correct the Problem and/or Service Failure and
thereafter recommence performance in accordance with the Operational Measures as
soon as possible; and

1.4.5
take appropriate preventative measures so that the underlying Problem or cause
of the relevant Incident does not reoccur.

1.5
The Supplier acknowledges that its failure to meet an Operational Measure may
have a material adverse impact on the business and operations of HSBC and will
be remedied in accordance with paragraph 1.4.

1.6
The Supplier shall use such measuring and monitoring tools and procedures as are
necessary to measure and report the Supplier's performance of the Services
(together with such tools and procedures as may be supplied by HSBC or described
or referred to in this Agreement), and in particular as required by paragraph 3
below.

1.7
The Supplier shall provide records of, and reports summarising, the performance
of the Services achieved by the Supplier against the Operational Measures as
required by this Schedule 4 (Operational Measures and Super KPI) and Schedule 9
(Governance).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





1.8
The Supplier shall provide HSBC with the details as to the levels of performance
relevant to the Operational Measures in writing on a monthly basis or as
otherwise agreed in writing, together with all supporting information reasonably
required by HSBC.

2.
[NOT USED]

3.
MEASUREMENT AND REPORTING

3.1
The Supplier shall be responsible for monitoring its performance against all of
the agreed Operational Measures and shall maintain adequate technical and
organisational procedures and reasonable auditable tools to enable it to do so.
HSBC reserves the right to measure the Supplier's performance, however the
Supplier toolset shall be recognised as the system of record. In the event of a
discrepancy between the Supplier's measurement and HSBC's measurement, the
parties will discuss and resolve such discrepancy via the regular meetings held
pursuant to Schedule 9 (Governance).

3.2
Operational Measures measured on a "time to perform" basis shall be measured
from the time the relevant Incident is:

3.2.1
reported to the Supplier as measured by the time/date stamp of the Incident in
HSBC's or the Supplier's problem management system (provided always that the
Supplier shall have immediately logged and reported Incident upon such system,
having been notified by HSBC or any connected third party); or

3.2.2
discovered by the Supplier,

whichever is earlier.
3.3
The Supplier shall provide to HSBC, on a Quarterly basis, a written statement
from the director, managing director or secretary of the Supplier confirming in
good faith and to the best of its knowledge and belief having carried out due
diligence:

3.3.1
the number of Learning Vendors by Region;

3.3.2
that all Learning Vendors have entered into a written and valid contract (e.g.
the contract has not expired) with the Supplier (not applicable to instances
where services have been requested of the Learning Vendor directly by HSBC); and

3.3.3
that all Learning Vendors have information security risk assessments in
compliance with HSBC’s IT Security Policy and the dates of reassessment;

3.3.4
that all reports provided by the Supplier to HSBC in respect of the Operational
Measures and Service Credits are accurate and complete and the underlying data
and information upon which the Operational Measures and Service Credits are
calculated is accurate and complete (excluding any data provided by HSBC or by a
third party on behalf of HSBC) addressed to the Group Head of Learning Talent
and Development and delivered by email.

(such statement being the “Quarterly Statement”).
3.4
The Supplier shall ensure that the Quarterly Statement is received by HSBC's
Global Third Party Engagement Manager by the end of the 15th Working Day of each
Quarter (January, April, July, October).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.5
HSBC shall (acting reasonably) confirm to the Supplier whether or not it is
satisfied that the Quarterly Statement complies with such requirements.

4.
COOPERATION

4.1
The achievement of the Operational Measures by the Supplier may require the
coordinated, collaborative effort of Third Party Suppliers. The Supplier's
contract manager will, unless otherwise agreed, provide a single point of
contact for the resolution of all Service Failures in relation to the
Operational Measures identified in this Schedule 4 (Operational Measures and
Super KPI), regardless of whether the reason for such Service Failures was
caused by the Supplier or a Third Party Supplier. The Supplier will cooperate as
reasonably required by HSBC with HSBC and any Third Party Suppliers in their
attempts to resolve service problems in relation to the services which the Third
Party Suppliers are providing to HSBC.



Part 3: SUPER KPI AND SERVICE CREDITS
5.
General

5.1
Treated in isolation, the Operational Measures do not provide an adequate
assessment of the Supplier's contribution to the overall service and HSBC's
business outcomes. As such, HSBC will assess the Supplier's performance in the
context of the Supplier's participation in, and contribution to, HSBC's learning
function and services delivery as a whole.

5.2
Accordingly, in addition to the Supplier's performance against the Operational
Measures, the Supplier's performance in respect of the Super KPI shall be
measured by HSBC on a Quarterly basis.

6.
Calculation of Service Credits

6.1
A Service Credit will be applied depending on the Supplier's performance in
respect of the Super KPI.

6.2
The circumstances in which the Service Credit is payable for each Service Line
are described in Part 4 to this Schedule 4 (Operational Measures and Super KPI)
below.

6.3
For each Service Line, the applicable Service Credit shall be the applicable
percentage of the Service Line At Risk Amount set out in the table in
paragraph 6.4 below, where:

6.3.1
the Service Line At Risk Amount are the Charges (excluding Pass Through Charges
paid by HSBC in respect of Required Learning Vendors pursuant to paragraph 11 of
Schedule 5 (Charges)) that relate to the Services performed globally in the
relevant Quarter for the Service Line to which the relevant NPS score relates;
and

6.3.2
the Service Lines are Delivery Services (ii) LAO Services, (iii) Vendor
Management Services and (iv) Account Management Services.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





6.4
The Service Credits referred to in paragraph 6.3 above, are as follows:

Service Line
Service Credit (as percentage of Service Line At Risk Amount)
Delivery Services
[***]
LAO Services
[***]
Vendor Management Services
[***]
Account Management Services
[***]



6.5
The Supplier shall, within 10 Working Days of the end of the relevant Quarter,
notify HSBC's Global Third Party Engagement Manager in writing (for which
purposes email shall suffice) of its calculation of the Service Line At Risk
Amount for the relevant Quarter.

6.6
Where requested by HSBC, the Supplier shall permit HSBC such access to the
Supplier's personnel, systems and records as HSBC reasonably requires in order
that HSBC may assess the Supplier's calculation of the Service Line At Risk
Amount.

6.7
Where a sum is expressed to be payable as a Service Credit, the parties agree
that:

6.7.1
such sums are a price adjustment to reflect the actual quality of service
provided to HSBC and do not represent an estimate of the loss of damage that may
be suffered by HSBC in respect of the poor Super KPI performance which gives
rise to the Service Credit; and

6.7.2
the crediting of such sums is without prejudice to any entitlement HSBC may have
under the Further Amended and Restated Agreement and the Local Services
Agreement(s) (including but not limited to the right to claim damages from the
Supplier relating to any loss arising from the poor Super KPI performance).

6.8
Payment of accrued Service Credits shall be made:

6.8.1
by way of a credit note provided to HSBC Global Services (UK) Limited equal to
the amount of the accrued Service Credits that may be applied by such HSBC
Contracting Parties as HSBC may, following consultation with the Supplier,
determine (in whole or part), against any undisputed invoices issued by the
Supplier to any HSBC Contracting Party in accordance with this Agreement; or

6.8.2
if there are no outstanding invoices, the amount equal to the accrued Service
Credits shall be repayable by the Supplier to HSBC Global Services (UK) Limited
as a debt (by way of direct payment),

within thirty (30) days of the end of the Quarter in which the Service Credits
accrued.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------







Part 4: Super KPI
7.
Net Promoter Score Survey

7.1
As at the Restatement Date, there is a single Super KPI as follows: to achieve
an overall net promoter score of no less than 3, in the NPS Survey.

7.2
The NPS Survey to be used is set out below:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Number
Question
Score 1-5
 
Service Line: Delivery
1
Has the Supplier's Delivery Services met HSBC requirement in execution of
demand?
 
2
Has the Supplier's Delivery Services met HSBC requirement with regards to cost
to deliver the Service?
 
3
Based on the Learning client survey, has the Supplier delivered an effective
delivery solution?
 
4
Has the Supplier's continuous improvement initiatives been effective and have GP
brought the latest thinking and applications in Learning to HSBC for
consideration?
 
5
Has the Supplier met HSBC requirement with regard to faculty management for
effective delivery of classes?
 
 
Service Line: LAO
1
Please rate how the Supplier’s LAO services have met HSBC's requirements for
scheduling and administration of classes
 
2
Please rate how the Supplier’s LAO services have met HSBC's requirements for
cost of services against budget
 
 
Service Line: Account Management
1
Please rate how the Supplier’s Account Management Services have met HSBC's
requirement for the provision of strategic learning support, risk management,
contractual obligations, continuous improvement, effective resource management
and resource capability.
 
2
Please rate how the Supplier’s Account Management Services have met HSBC
Requirements for the provision of meaningful and accurate MI and reporting
 
3
Have you found the Supplier's Account Management services to be proactive,
engaged and display HSBC values?
 
 
Service Line: Vendor Management
1
Please rate how the Supplier’s Vendor Management Services have met HSBC's
requirements for strategic sourcing support, value for money, day to day
operational and performance management of vendors and understanding of vendor
capabilities.
 
2
Please rate how the Supplier’s Vendor Management Services have met HSBC's
requirement for the timely onboarding of suppliers and invoice payments
 



7.3
The NPS Survey has five (5) possible scores of the Supplier's performance in
relation to each question, as set out below ("NPS Survey Scores"). The overall
NPS Survey Score for each NPS Survey will be the average of the individual NPS
Survey Scores for each of the questions. In deciding the relevant score for each
question, reference will be made to the Operational



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Measure reports produced by the Supplier pursuant to this Schedule 4
(Operational Measures and Super KPI), but this shall not in any way fetter the
discretion of the NPS Survey Recipients in determining the relevant NPS Survey
Scores.
NPS Survey Scores
Score
Definition
1
Exceptionally poor performance, failing expectations
2
Mixed performance, sometimes failing expectations
3
Solid performance, in line with expectations
4
Strong Performance, above expectations
5
Top performance, exceeding expectations



7.4
The NPS Survey will be sent, during each applicable Quarter, with a sufficient
time for completion to enable compliance with paragraph 7.7 below (which HSBC
shall use reasonable endeavours to ensure is not later than: (i) for Q1-Q3, 10
Working Days prior to the end of the applicable Quarter; or (ii) for Q4, 1
December) to the NPS Survey Recipients, namely:

7.4.1
HSBC's Global Head of Learning;

7.4.2
HSBC's Global Head of Delivery;

7.4.3
HSBC's CLO University;

7.4.4
Each of HSBC's Regional Heads (as the Restatement Date there are six (6)
Regions);

7.4.5
HSBC's Delivery Execution Manager - who will answer only the questions relating
to the LAO Services;

7.4.6
HSBC's Global Learning Third Party Engagement Manager - who will answer only the
questions relating to the Vendor Management Services and the Account Management
Services.

7.5
HSBC may change the identities of the NPS Survey Recipients, from time to time,
and shall provide revised details of the NPS Survey Recipients to the Supplier.

7.6
NPS Survey Recipients may delegate completion of an NPS Survey to any other
appropriate person who has an appropriate understanding of the Services.

7.7
Subject to paragraph 8 below, HSBC will notify the Supplier of the overall NPS
Survey Score no later than the 10th Working Day of the first month after the end
of each Quarter.

8.
Governance

8.1
Prior to finalising the NPS Survey Score from a particular NPS Survey Recipient,
HSBC and the Supplier shall discuss the NPS Survey Score at the Quarterly
Performance Review, at which meeting the Supplier may discuss with HSBC its
views on the scores. Thereafter, HSBC shall



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





finalise the NPS Survey Score as it sees fit (which may involve an increase or
decrease to the score). Such finalised NPS Survey Score shall be the NPS Survey
Score for all other purposes.
8.2
In conjunction with finalising the NPS Survey Scores, HSBC shall use its
reasonable endeavours to provide to the Supplier in writingthe rationale for the
relevant NPS Survey Score together with, if relevant, suggested improvement
activities. For clarity, implementing these improvement activities does not mean
that the Supplier will automatically increase its NPS Survey Score.

8.3
If a particular Service has an NPS Survey Score of two (2) or less for two (2)
Quarters in any single Contract Year, then there shall be monthly meetings
attended by the Supplier Global Operations Manager and HSBC's nominated
representatives to discuss the reasons behind the scores and actions needed to
improve performance. The Supplier will develop an improvement plan for which it
shall share with HSBC and share progress against the plan during these meetings.

9.
Accrual of the Service Credit

9.1
If the overall NPS Survey Score is less than three (3) in two (2) consecutive
Quarters for any given Service Line(s), the applicable Service Credit(s) for the
relevant Service Line(s) shall accrue and be payable by the Supplier. The
Service Credit shall accrue be payable in the second and any subsequent,
consecutively following Quarter in which the NPS Survey Score is less than three
(3).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 4‑A

Design Operational Measure Tables
[Appendix Not Used]


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Appendix 4‑B
DELIVERY OPERATIONAL MEASURES
The following tables specify the Operational Measures required by the Supplier,
as further set out in each relevant Local Services Agreement.
The column marked "Global Only/Regional Only/Global & Regional" indicates
whether the Operational Measure are to be measured and reported on a global
basis (ie one measure reflecting the Supplier's performance in respect of all
activities, on an aggregated basis, on a Regional basis (ie one measure per
Region) or in respect of both a Global measurement and a set of Regional
measurements.
OPERATIONAL MEASURE REF. NO.
GLOBAL ONLY / REGIONAL ONLY / GLOBAL & REGIONAL
TITLE
DESCRIPTION / REQUIREMENT
MEASUREMENT FREQUENCY
SLA TARGET
VALIDATION / MONITOR
[***]
[***]
[***]
[***]
[***]
[***]


[***]


[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 [***]
[***]
[***]
[***]





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









Appendix 4‑C
LAO OPERATIONAL MEASURES
The following tables specify the Operational Measures required by the Supplier,
as further set out in each relevant Local Services Agreement.
The column marked "Global Only/Regional Only/Global & Regional" indicates
whether the Operational Measure is to be measured and reported on a global basis
(ie one measure reflecting the Supplier's performance in respect of all
activities, on an aggregated basis, on a Regional basis (ie one measure per
Region) or in respect of both a Global measurement and a set of Regional
measurements.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





OPERATIONAL MEASUREREF. NO.
GLOBAL ONLY / REGIONAL ONLY / GLOBAL & REGIONAL
TITLE
DESCRIPTION / REQUIREMENT
MEASUREMENT FREQUENCY
TARGET
VALIDATION / MONITOR
[***]
[***]
[***]
[***]


[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]


[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Appendix 4‑D
ACCOUNT MANAGEMENT OPERATIONAL MEASURES
The following tables specify the Operational Measures required by the Supplier,
as further set out in each relevant Local Services Agreement.
The column marked "Global Only/Regional Only/Global & Regional" indicates
whether the Operational Measure is to be measured and reported on a global basis
(ie one measure reflecting the Supplier's performance in respect of all
activities, on an aggregated basis, on a Regional basis (ie one measure per
Region) or in respect of both a Global measurement and a set of Regional
measurements.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





OPERATIONAL MEASURE REF. NO.
GLOBAL ONLY / REGIONAL ONLY / GLOBAL & REGIONAL
TITLE
DESCRIPTION/ REQUIREMENT
TARGET
MEASUREMENT FREQUENCY
VALIDATION/ MONITOR
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]




[***]
[***]
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]
[***]







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Appendix 4‑E
VENDOR MANAGEMENT OPERATIONAL MEASURES
The following tables specify the Operational Measures required by the Supplier,
as further set out in each relevant Local Services Agreement.
The column marked "Global Only/Regional Only/Global & Regional" indicates
whether the Operational Measure is to be measured and reported on a global basis
(ie one measure reflecting the Supplier's performance in respect of all
activities, on an aggregated basis, on a Regional basis (ie one measure per
Region) or in respect of both a Global measurement and a set of Regional
measurements.
OPERATIONAL MEASUREREF. NO.
GLOBAL ONLY / REGIONAL ONLY / GLOBAL & REGIONAL
TITLE
DESCRIPTION / REQUIREMENT
TARGET
MEASUREMENT FREQUENCY
VALIDATION / MONITOR
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------










INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 5

CHARGES
1.
Definitions

The definitions used in this Schedule 5 are as set out in clause 1.2 of the
Agreement.
2.
Introduction and Overview

2.1
This Schedule 5 sets out the Charges that are payable by HSBC to the Supplier
for the Services required from the Supplier and the basic principles relating to
the calculation of such Charges.

2.2
The Charges are broken down as follows:

(a)
Charges in respect of Learning Design Services, as identified in Appendix 3‑A of
Schedule 3 (Services) (Learning Design Services), which shall be calculated in
accordance with Appendix 5‑A of this Schedule 5 (the Design Charges);

(b)
Charges in respect of Learning Delivery Services, as identified in Appendix 3‑B
of Schedule 3 (Services) (Learning Delivery Services), which shall be calculated
in accordance with Appendix 5‑B of this Schedule 5 (the Delivery Charges);

(c)
Charges in respect of the LAO Services, as identified in Appendix 3‑C of
Schedule 3 (Services), which shall be calculated in accordance with Appendix 5‑C
of this Schedule 5 (the LAO Charges);

(d)
Charges in respect of the Account Management Services, as identified in
Appendix 3‑D of Schedule 3 (Services), which shall be calculated in accordance
with Appendix 5‑D of this Schedule 5 (the Account Management Charges);

(e)
Charges in respect of Vendor Management Services, as identified in Appendix 3‑E
of Schedule 3 (Services), which shall be calculated in accordance with
Appendix 5‑E of this Schedule 5 (the Vendor Management Charges);

(f)
Charges in respect of Professional Services, as identified in Appendix 3‑F of
Schedule 3 (Services), which shall be calculated in accordance with Appendix 5‑F
of this Schedule 5 (the Professional Services Charges);

(g)
Termination Services Fees, which are further described in paragraph 6 of this
Schedule 5.

3.
General Payment Provisions

3.1
Unless otherwise expressly agreed by the parties, the Charges and such other
amounts expressed to be payable by HSBC under this Schedule 5 (or applicable
Local Services Agreement) shall constitute HSBC's entire payment liability to
the Supplier for the Services under this Agreement.

3.2
If HSBC receives an invoice from the Supplier which it disputes in good faith,
HSBC shall notify the Supplier in writing of such dispute as soon as reasonably
practicable and HSBC may withhold payment of such sums as are in dispute pending
resolution of such dispute in accordance with paragraph 5 below (Disputed
Invoices).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.3
If the Supplier fails to perform the Services (or any part thereof) in
accordance with this Agreement or Local Services Agreement, HSBC shall have the
right to suspend payment of such of the Charges as it considers (acting
reasonably) are allocable to the Services which relate to the default (Relevant
Charges) until such default has been remedied, after which payment of the
Relevant Charges so suspended shall (subject to any other rights of HSBC or HSBC
Contracting Party to suspend or withhold payment) be payable to the Supplier
promptly.

3.4
The Supplier shall make available to HSBC on a real-time basis and in a format
readily accessible by HSBC, electronic records of all invoices relating to this
Agreement, together with monthly statements of invoices paid, outstanding and in
dispute.

3.5
Invoices shall be rendered to HSBC in arrears on the invoice dates and if
correct and undisputed shall fall due and payable to the Supplier forty-two (42)
days following receipt of the invoice by HSBC.

3.6
All sums payable under this Agreement are expressed exclusive of value-added tax
or any relevant local sales taxes, which the Supplier shall add to such sums in
accordance with the relevant local regulations in force at the time of making
the relevant taxable supply and which shall only be payable by HSBC after
receipt of a valid value-added tax or local sales tax invoice.

3.7
Subject to paragraph 4 below (Withholding Tax Provisions), all sums payable
under this Agreement shall be paid free and clear of all deductions or
withholdings whatsoever unless the deduction or withholding is required by Law.
The Supplier agrees that it shall be responsible for payment of all taxes
properly payable by it, including withholding taxes. The Supplier further agrees
that, if any deductions or withholdings are required by Law to be made from any
of the Charges payable, HSBC or the relevant HSBC Group Member (as applicable)
may, if required by Law, deduct and remit payment of such taxes directly to the
applicable taxing authority from the payment due. HSBC or the relevant HSBC
Group Member (as applicable) shall, if so required, provide to the Supplier
receipts of such payments in the name of the Supplier within such period as may
be reasonable in the circumstances, of such payments being made to the
applicable taxing authority.

3.8
Save as required by Law (in which case the parties shall discuss and agree the
relevant currency and any required currency conversions in a manner consistent
with applicable Law), all Charges payable under a Local Services Agreement shall
be expressed, invoiced and payable in the currency set out in this Schedule 5
(Charges). Without prejudice to paragraph 3.6, invoices shall be in a form
specified by HSBC.

3.9
Where HSBC requests that invoices are apportioned between HSBC Group Members,
invoices shall be rendered in line with the apportionment directed by HSBC.

3.10
[Not used]

3.11
In the event of late payment by HSBC of any undisputed sums due and payable
under the relevant Agreement (and provided HSBC has been given at least fifteen
(15) days' written notice to cure such a late payment), the Supplier reserves
the right to charge interest in respect of the undisputed late payment at the
rate of one per cent (1%) per annum above the base rate from time to time of
HSBC (or if that entity does not have a base rate then the base rate of the
central bank in the territory in which the HSBC Contracting Party is located)
from the due date thereof until judgement (or if no judgement the date on which
payment is received by the Supplier). The



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





parties agree that this interest rate constitutes a reasonable sum for the
purposes of the Late Payment of Commercial Debts (Interest) Act 1998.
3.12
Payment for the Services shall not be deemed to be acceptance by HSBC that all
or any of the Services have been performed in accordance with this Agreement
and/or that any Acceptance Criteria have been satisfied.

3.13
Any overpayments by either party to this Agreement or any Local Services
Agreement (as applicable) shall be a sum of money recoverable from the other
party thereto.

3.14
Notwithstanding anything to the contrary in this Agreement, no Charges shall be
payable unless such Charges are invoiced by the Supplier in the manner set out
in this paragraph 3 within twelve (12) months of the date on which an invoice
for the same could first properly have been presented to HSBC under paragraph 3
of this Schedule 5.

3.15
The Charges, Services and Operational Measures shall be benchmarked in
accordance with Schedule 6 (Benchmarking).

3.16
In consideration for the due and proper performance by the Supplier of its
obligations under the Agreement, HSBC shall pay the Supplier the Charges in
accordance with this Schedule 5. In calculating the Charges for Services
provided by the Supplier Personnel no rates higher than the relevant rates
specified in this Schedule 5 shall be used, save in the circumstances where
paragraph 11 of this Schedule 5 applies.

3.17
The Charges identified and/or described within this Schedule 5, the wider
Agreement and in any Local Services Agreement or Service Order shall include
within them:

(a)
Supplier Personnel travel costs and related expenses including any Supplier
Personnel accommodation and subsistence costs, travel to and from their
applicable primary office location (including any primary HSBC Premises) and all
additional travel expenses to any location as may be required for the
performance of the Services (Travel Expenses), unless such Travel Expenses:

(i)
are agreed to be charged in the relevant Service Order, and were incurred in
relation to travel which was specifically requested and approved by HSBC; and

(ii)
are for travel, accommodation or subsistence and were incurred strictly in
accordance with the then-current HSBC/GP Travel Policy; and

(iii)
are detailed on the corresponding invoice and accompanied by supporting
documentation as requested by the then-current HSBC/GP Travel Policy,

in which case such Travel Expenses may be charged to HSBC in addition to the
relevant Charges, unless such Travel Expenses are expressly not permitted to be
chargeable pursuant to this Schedule 5 (Charges).
The Supplier acknowledges and agrees that HSBC shall not be liable to reimburse
the Supplier or Supplier Personnel for any cost or expense item that does not
satisfy the foregoing criteria above including any cost or expense item incurred
not in compliance with the then-current HSBC/GP Travel Policy;
(b)
Supplier Personnel travel time, except as expressly permitted under the
then-current HSBC/GP Travel Policy;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
two hundred (200) Days in the performance of the Termination Services pursuant
to Schedule 13 (Exit Management);

(d)
the costs of any office accommodation used by the Supplier in the provision of
the Services;

(e)
any overtime worked by Supplier Personnel in the delivery of the Services (which
shall not be separately chargeable;

(f)
the cost of interfacing with and, as applicable, managing any Supplier
Affiliate, Sub-Contractor or Third Party Suppliers (including other technology
and systems providers), save to the extent otherwise agreed under this
Agreement;

(g)
the cost of interfacing, in the provision of the Services, with any Software,
hardware, plant, machinery, media, cabling and other equipment which is owned,
licensed or leased by or on behalf of HSBC and/or any other HSBC Group Member,
which shall include the costs of any data migration from the Supplier's Content
Library to a replacement Content Library of the Supplier;

(h)
any and all costs of the Supplier: (i) in carrying out due diligence, (ii)
relating to internal project management and the project management of any
Supplier Affiliate or Sub-Contractor, (iii) relating to management information,
(iv) any ordering and billing system development, and (v) any other similar
costs incurred at the Supplier’s entire discretion, unless the parties
specifically agree that such costs are to be charged to HSBC in accordance with
the Change Procedure in advance of being incurred (where such advance agreement
shall be to nature and amount of such costs).

3.18
In no event shall HSBC be responsible for any fees or charges not identified in
or calculated in accordance with the Agreement (and in particular this Schedule
5), or agreed pursuant to a Service Order signed by both parties, or any
applicable Local Services Agreement subject always to paragraph 11 and 12 of
this Schedule 5. In this regard, where a fee or charge is not identified in or
calculated in accordance with the Agreement, any applicable Local Services
Agreement or Service Order for an activity to be undertaken by the Supplier
pursuant to the same, then such activity shall be carried out by the Supplier at
no cost to HSBC beyond the payment of the Charges as set out or calculated in
accordance with this Agreement, any applicable Local Services Agreement or
Service Order.

3.19
Any proposed variation to the Charges shall be dealt with through the Change
Procedure as set out in Schedule 12 (Change Procedure).

3.20
The cost of printing of any instructor guides, learner guides, MS Power Point
presentations, reference material and any other Course materials (collectively
Course Materials) shall be the sole responsibility of HSBC unless otherwise set
out and agreed in the relevant Service Order. In respect of printing:

(a)
HSBC shall bear the cost of carrying out the printing and the
delivering/shipping of the Course Materials to the relevant Class location
sufficiently in advance and in any event no later than twenty-four (24) hours
prior to the scheduled start time of the Class (Time Limit), for clarity the
Supplier shall provide instructions to the printers in accordance with
paragraphs 5.1 and 5.2 of Appendix 3‑C of Schedule 3 so as to enable printing
within the Time Limit;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
Notwithstanding the above, if the Course Materials are not delivered to the
Class location by the Time Limit, the Supplier may on an exception basis, carry
out the printing of the missing Course Materials using local HSBC-approved
printers only (for the avoidance of doubt the cost of printing using local
HSBC-approved printers is directly borne by HSBC unless failure to deliver
within the Time Limit was due to a Supplier failure in which case the Supplier
shall be liable for any printing costs in excess of the original costs of
printing had the Time Limit not been missed), so as to permit the Class to start
on schedule; and

(c)
The Supplier acknowledges and agrees that in no event shall the cost of printing
or delivering/shipping any Course Materials, be included in the relevant Charges
or separately charged to HSBC including any costs in respect of the Supplier
Personnel carrying out the printing of any missing Course Materials in
accordance with paragraph (b) above.

4.
Withholding Tax Provisions

4.1
The provisions of this paragraph 4 shall apply only in respect of Required
Learning Vendors required by HSBC pursuant to paragraph 11 of this Schedule 5
(Charges). In all other circumstances, the provisions of paragraph 3.7 of this
Schedule 5(Charges) shall apply.

4.2
In respect of any Required Learning Vendors, the Supplier shall use Reasonable
Endeavours to ensure that the Required Learning Vendor applies for and provides
any tax clearance certificates or similar documents that may be required by any
state, local or other taxing authority to reduce the withholding rate or give
effect to a complete exemption from withholding with respect to taxes on
payments to it by the Supplier.

4.3
Supplier Additional Payments. This paragraph is subject to the Supplier's
compliance with paragraph 4.2 above. If:

(a)
the Supplier has a contractual obligation to make any payment to a Required
Learning Vendor without withholding or deduction for, or on account of:

(i)
any present or future withholding taxes imposed or levied by or on behalf of any
governmental taxing authority; or

(ii)
if any such withholding taxes are required to be made by applicable Law; and

(b)
such contractual obligation requires the payment of such additional amounts as
will result in the Required Learning Vendor receiving such amounts as it would
have received had no such withholdings (as described above) been required
(Supplier Additional Payments),

then the Supplier may charge HSBC for any such Supplier Additional Payments made
by the Supplier to the Required Learning Vendor by including them in the total
of the relevant invoice to HSBC, provided that the Supplier actually remits such
Supplier Additional Payments to the applicable Required Learning Vendor.
4.4
HSBC reserves the right (i) to make reasonable inquiries to be satisfied of the
Supplier’s compliance with this paragraph 4, and (ii) not to pay the relevant
Supplier Additional Payments (if applicable) if the Supplier is unable to
demonstrate, to HSBC’s reasonable satisfaction, its compliance with the terms of
paragraph  4.2 and 4.3.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.5
For the avoidance of doubt, any payments in respect of cross-border Services
other than described in the paragraphs 4.1 to 4.4 above shall be made in
accordance with paragraph 3.7 of this Schedule 5 (Charges). In no event shall
HSBC be under any obligation to make any additional payments to the Supplier in
respect of any withholding or deductions required to be made by applicable Law
and the net amounts (after such deductions if applicable) paid by HSBC to the
Supplier shall be complete and final discharge by HSBC of its obligations to
make the relevant payments under such Services. HSBC may nonetheless, on an
ad-hoc basis and in its sole discretion, decide to make or cause to be made such
HSBC additional withholding tax payments to the Supplier for commercial reasons.

5.
Disputed Invoices

5.1
If at any time a dispute arises out of or in connection with an invoice
submitted by the Supplier under this Agreement or by the Supplier Contracting
Party under a Local Services Agreement, the dispute process will be governed by
the HSBC process relating to invoicing in place in the relevant Country. In
Countries where there is no HSBC process related to invoicing the following
provisions of this paragraph 5 shall apply.

5.2
If at any time a dispute arises out of or in connection with an invoice
submitted by the Supplier under this Agreement or by the Supplier Contracting
Party under a Local Services Agreement, representatives of HSBC and the Supplier
shall in the first instance meet in good faith with a view to resolving the
dispute within a period of thirty days (30) from the day that HSBC first
notifies the Supplier or the Supplier Contracting Party of the dispute. In
respect of any such dispute, the Supplier shall provide such reasonable
information as may be required by HSBC to assist with resolution of the dispute.

5.3
Should the parties not be able to resolve the dispute within thirty days (30),
then both parties shall refer the matter to their own appropriate senior
manager(s) respectively for resolution.

5.4
Where the parties are not HSBC and the Supplier, if the senior manager(s) of the
parties are unable to resolve the dispute within a further ten (10) Working
Days, then both parties shall refer the matter to an appropriate senior
manager(s) of HSBC and the Supplier respectively for resolution.

5.5
If the relevant senior manager(s) of HSBC and the Supplier respectively are
unable to resolve the dispute within a further twenty (20) Working Days, then
the parties may, by agreement, attempt to settle the dispute by mediation in
accordance with the Centre for Effective Dispute Resolution (CEDR) Model
Mediation Procedure in accordance with clause 26 (Disputes).

5.6
Unless otherwise agreed in writing, the costs of any mediation carried out
pursuant to this clause shall be shared equally between the parties.

6.
Termination Services Fees

6.1
The Supplier shall provide two hundred (200) Days free of charge in the
performance of the Termination Services. The Termination Services Fees in
respect of any additional support or assistance required by HSBC in accordance
with Schedule 13 (Exit Management) shall be agreed as follows:

(a)
the parties shall agree the Termination Services Fees for defined activities in
advance of such activities being performed, provided that such fees shall be at
least fifteen per



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





cent (15%) less than the equivalent fees for the same activities calculated on a
time and materials basis by reference to the rate card set out at Appendix 5‑F
(Professional Services Charges); and
(b)
where otherwise agreed between the parties, the Termination Services Fees shall
be calculated on a time and materials basis using the rate card set out at
Appendix 5‑F (Professional Services Charges).

7.
Savings

7.1
The Supplier shall, through-out the life of the Agreement and in accordance with
clause 5.7 of the Agreement, commit to the process of the continuous improvement
of the Services, which shall include a commitment to proactively seek to deliver
savings for HSBC.

7.2
In the performance of the Services, the Supplier shall enhance efficiency and
strive to deliver the Services at a lower overall cost, year on year.

8.
Extension of Term

In the event that HSBC extends the term of this Agreement pursuant to clause 3.2
of the Agreement, then the Charges payable by HSBC shall be the same as the
Charges payable immediately prior to the Restatement Expiry Date.
9.
Indexation

9.1
Indexation shall not be applied to the Charges during Years one to three of the
term of the Agreement following the Restatement Date.

9.2
During the fourth Year of the term of the Agreement following the Restatement
Date, the Supplier shall be entitled to apply indexation in respect of Charges
payable pursuant to each Local Services Agreement entered into pursuant to this
Agreement; such entitlement to apply indexation shall be capped at the level
identified in the relevant Local Services Agreement.

10.
Currency Conversion

The parties agree that where currency conversion is required in respect of any
Charges pursuant to the terms of this Agreement, such conversion shall be made
as follows:
10.1
at the point of agreeing the applicable Service Order, the parties shall convert
the Charges in the original currency required by this Agreement ("Original
Currency") into the currency required by HSBC by applying an exchange rate based
on the three (3) month average exchange rate set out on Oanda.com prior to the
month that the Service Order is signed; and

10.2
in respect of any Pass Through Charges payable in accordance with paragraph 11
below, the Original Currency shall be the currency in which the Supplier is
invoiced by the relevant Required Learning Vendor and if any currency conversion
is required, such Pass Through Charges shall be converted from the Original
Currency at the date of invoicing to HSBC by the Supplier following receipt of
the Required Learning Vendor's invoice.

11.
Rates Exceptions

11.1
In the event that HSBC:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
elects not to use the Supplier as Delivery Partner for the delivery of any
learning delivery services; or

(b)
requires a specific Sub-Contractor to become a Learning Vendor in accordance
with paragraphs 6.5 of Appendix 5‑B and 4.3 of Appendix 5‑A (a Required Learning
Vendor),

then it will ensure that any such decisions are discussed at and taken by HSBC
at the Weekly Intake Meeting, or such other meetings as HSBC may deem
appropriate in the circumstances, other than in exceptional circumstances. Any
decisions taken by HSBC shall be notified to the Supplier. If requested by the
Supplier, HSBC shall provide the rationale for its decision.
11.2
In no circumstances shall:

(a)
a Learning Vendor be considered a Required Learning Vendor where the reason HSBC
uses such Learning Vendor is because the Supplier refuses to, declines or does
not have either the readily available capability or capacity to deliver the
relevant Services;

(b)
the Supplier charge rates that exceed the relevant Design Rates or Delivery
Rates, other than for a Required Learning Vendor as identified in
paragraph 11.1(b) above. Where the circumstances in paragraph 11.1(b) do apply,
then the relevant charges shall be calculated in accordance with paragraph 11.3
below; and

(c)
the classification of a Required Learning Vendor for any particular Service
Order or other set of Services, give rise to an assumption that such Learning
Vendor shall always be a Required Learning Vendor. This shall be assessed on a
case by case basis in accordance with this paragraph 11.

11.3
Subject to paragraph 11.2 above, the alternative rates applicable to this
paragraph shall be Pass Through Charges only for the relevant Required Learning
Vendor and subject to the following:

(a)
Pass-Through Charges are any costs, fees and other charges in respect of goods
and/or services provided by the relevant Required Learning Vendor (excluding any
Supplier Affiliate), which are paid for by the Supplier to the relevant Required
Learning Vendor and which are further described below and as agreed between the
parties from time to time; and

(b)
for the avoidance of doubt, the Supplier shall not apply any additional charges
or mark-up to the Pass-Through Charges, and if requested by HSBC the Supplier
shall provide such evidence as is sufficient to establish that the Pass-Through
Charges are being charged to HSBC as agreed between the parties without uplift,
inflation or other increase.

12.
Invoicing

The Supplier shall comply with the HSBC invoicing processes set out at
Appendix 5‑G (HSBC Invoicing Processes) of this Schedule 5 (Charges).
13.
Overpayment

Further to paragraph 3.13 of this Schedule 5 (Charges) of the Agreement, any
overpayments made by HSBC shall be repaid by the Supplier within sixty (60) days
of discovery by the Supplier or of HSBC's notice to the Supplier of the
overpayment (whichever is the earlier). Failure on the part of the Supplier to
pay within this time period will result in interest being charged in


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





respect of the amount overpaid at the per annum rate set out in paragraph 3.13
of this Schedule 5 (Charges) of the Agreement, calculated from day to day from
the date of discovery or notice as described above (whichever is the earlier),
until (and including) the date of repayment.
14.
Changes to the Charges

14.1
All charges set out in this Schedule 5 (Charges) are maximums and shall not be
subject to increases except where:

(a)
an increase in relation to specific charges has been agreed as a Change in
accordance with the Change Procedure; and

(b)
such charge is subject to indexation in accordance with paragraph 9.2 of this
Schedule 5 (Charges) (adjusted for Index) or foreign exchange in accordance with
paragraph 10 of this Schedule 5 (Charges).




APPENDIX 5‑A: DESIGN CHARGES
1.
Design Charges

1.1
The Design Charges for each Design Service Order shall be calculated on the
basis of the following principles:

(a)
different fixed price rates apply depending on:

(i)
the relevant Time Unit and resource roles (Design Rates) as further described in
the table at paragraph 5 to this Appendix 5‑A of Schedule 5 (Charges); or

(ii)
for translation or assessment Services, the rates and Charges are calculated as
set out in paragraphs 5 and 6 below (Translation and Assessment Rates);

(b)
where the parties agree that the Design Charges for a Design Service Order are
charged on a time and materials basis, the total Design Charges for that Design
Service Order shall be calculated by multiplying the relevant Time Units by the
applicable Design Rates;

(c)
as an alternative to paragraph 1.1(b) of this Appendix 5‑A of Schedule 5
(Charges), the parties may agree alternative charging structures such as fixed
fees or capped fees for a particular Design Service Order, built up on the basis
of the Design Rates or lower;

(d)
the Design Rates and Translation and Assessment Rates are "not to exceed" rates
for Learning Design Services, and accordingly, the parties may agree lower rates
for some services, but the Supplier may not charge higher rates; and

(e)
the Design Rates do not include any third party charges for:

(i)
Intellectual Property provided on a standalone basis, (i.e. not Intellectual
Property that is the output of design work for which they are paid); or

(ii)
any third party costs (not including Sub-Contractors) for venue, equipment or
talent,



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





which in each case shall be as agreed pursuant to the relevant Design Service
Order and in all cases shall be charged on a pass through basis, without mark-up
of any kind.
1.2
The Supplier shall not be entitled to any additional Design Charges in
connection with any rework or additional work required in order to meet the
relevant requirements of the Design Service Order as set out in this Agreement
and any relevant Service Order. For clarity this shall not apply to changes in
the scope of the applicable Design Service Order agreed via the Change
Procedure.

2.
Invoicing

The Supplier shall be entitled to prepare an invoice at the time prescribed in
the relevant Service Order (or, if none is stated, upon Acceptance by HSBC of
the successful completion of the relevant Design Service Order) which shall be
issued to HSBC or the relevant HSBC Contracting Party, as applicable, and shall
detail the Design Charges attributable to the Design Service Order over the
relevant period.
3.
Annual Discount

3.1
In the event that the Supplier invoices undisputed Design Charges that meet or
exceed five million pounds sterling (£5,000,000) across all Local Services
Agreements or any other ordering documents in any given Year (Discount
Threshold), then HSBC shall be entitled to a discount of five per cent (5%)
against all future invoices for Design Service Orders performed for the
remainder of that Year. The Supplier shall:

(a)
provide a monthly report to HSBC tracking global spend against Design Charges
and, accordingly, shall notify HSBC at the end of the month when the Discount
Threshold has been met and the discount is applicable (Threshold Month); and

(b)
shall provide to HSBC a credit equal to the value of any discounts that should
have been applied to invoices that exceeded the Discount Threshold during the
Threshold Month, but that were not applied to such invoices during that period;
and

(c)
thereafter apply the relevant discount to all future invoices for the remainder
of that Year.

3.2
All invoices to which a discount applies shall clearly identify the full Design
Charges and the applicable discount.

4.
Rates

4.1
The Design Rates are global rates applicable to the Learning Design Services and
are expressed in GBP. To the extent that any HSBC Contracting Party requires to
be billed in any other currency, then such Design Rates shall be converted into
the local currency required by HSBC in accordance with the provisions of
paragraph 10 of this Schedule 5 (Charges).

4.2
Any exclusively local Learning Design Service requirements (i.e. only those
pursuant to a Local Services Agreement between a non-UK HSBC Contracting Party
and Supplier Contracting Party) may be sourced and priced based on local market
rate and currency on a case by case basis to the extent a currency conversion
rate for the local currency is not set out in this Schedule 5 (Charges) as being
applicable to the Design Rates set out below.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.3
Where HSBC wishes to use a specific Sub-Contractor of the Supplier in any
particular Country, at a rate that is higher to that set out in paragraph 4.4
below, then the parties shall follow the process set out in paragraph 11 to this
Schedule 5 (Charges) and the applicable rate shall be set out in the Design
Service Order.

4.4
The Design Rates are set out in the table below and represent the maximum rates
applicable. Overtime is not payable and therefore the maximum possible
chargeable increment in any given twenty four (24) hour period shall be the
applicable Day Rate:

Role
Role Description




Design Rate
Day rate (GBP)
Half Day rate (GBP)
Hourly Rate (GBP)
Designer
Creating engaging Learning Content working with SMEs and internal Learning Teams
as required
[***]
[***]
[***]
Senior Designer
Creating engaging Learning Content working with SMEs and the internal Learning
Teams as required
[***]
[***]
[***]
Digital Learning Designer
Involved in the creation of digital learning solutions. Drives creative input,
experienced in UX design and works with technical developers to create solutions
that leverage digital channels
[***]
[***]
[***]
Graphic Animation Designer
Designs images, videos, animations for inclusion in learning programmes or as
stand alone resources
[***]
[***]
[***]
Visual Designer
Responsible for designing the look and feel of a learning solution working
closely with digital designers and learning technology channels
[***]
[***]
[***]
E-Learning Designer
Responsible for designing high quality e-learning courses
[***]
[***]
[***]
Design Project Manager
Provides project management support for design projects
[***]
[***]
[***]



5.
Estimated Translation

5.1
Translation Rates

(a)
Where a Service Order incorporates a requirement for translation Services, the
Charges set out in the Service Orders in relation to translation Services shall
be estimates based



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





on the provisions of this paragraph 5. Such initial translation costs shall be
annotated as being “estimates only”.
(b)
Where the estimated Charges are to be calculated on the basis of hours of
delivered Learning Content, the hours of delivered Learning Content shall be
rounded up for the purpose of determining the estimated Charges to be included
in the Service Order. For example, if HSBC provides the Supplier with 1.4 hours
of Web based training (WBT) Learning Content, the estimated Charges shall be
based upon the Supplier translating two (2) hours of WBT Learning Content.

(c)
There shall be a line item in the Service Order for each translated language,
and the total rates for all required languages.

(d)
The tables below provide guidance for estimating the translation costs when
completing a Service Order for design and development work.

(e)
These translation rates do not take into account desktop publishing (DTP) or the
re-creation of any graphics and un-editable images and the Professional Services
Hourly Rates table rates set out in Appendix 5-F of this Schedule 5 (Charges)
shall apply or at alternative Design Rates, in each case as agreed in the
relevant Design Service Order.

(f)
The Supplier's translation team shall present a Service Order with a written
quote for the actual translation costs from the relevant Sub-Contractor to HSBC
prior to HSBC's Acceptance of the relevant Gold Deliverable (Translation Quote).
If HSBC notifies the Supplier in writing that it:

(i)
accepts such Translation Quote within five (5) Working Days of its receipt of
the Translation Quote, the Supplier shall continue with the provision of the
translation Services for such Gold Deliverable. HSBC shall pay the relevant
Charges in respect of the translation services provided in relation to such
Deliverable, which shall not exceed the actual translation costs set out in the
Translation Quote; or

(ii)
does not accept such Translation Quote or if HSBC does not notify the Supplier
in writing within five (5) Working Days of its receipt of the Translation Quote
that it accepts such Translation Quote, the Supplier shall not continue with the
provision of the translation services for such Gold Deliverable. HSBC shall not
be liable to pay the Supplier for any Charges in respect of any translation
Services in relation to such Deliverable.

(g)
The rates in the tables below are quoted in pounds sterling. However, if HSBC
requires to be billed in an alternative currency then (using the conversion rate
mechanism described in paragraph 10 of this Schedule 5 (Charges) above) this
shall be set out in the relevant Service Orders and Change Forms.

(h)
Additional charges may apply if HSBC requires any changes to be made to Gold
Deliverables after the translation has commenced. The Supplier shall raise a
Change Form setting out such additional charges in accordance with paragraph 2
of Schedule 12 (Change Procedure).

5.2
Estimated Translation Rates for Web Based Training (WBT) Content



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
The estimated Charges for the translation of WBT Learning Content shall be
calculated in accordance with the table below.

(b)
The total WBT estimated translation rates per language are calculated by adding
the estimated rates in the WBT Learning Content table below to the estimated
rates in the WBT rebuild table in paragraph 5.3 below.

 
Language
Rate (in GBP) 1 hour WBT
  
Arabic
 [***]
 
Bahasa (Indonesian)
 [***]
 
Chinese (Simplified)
 [***]
 
Chinese (Traditional)
 [***]
 
French
 [***]
 
Portuguese (Brazilian)
 [***]
 
Spanish (Latin-American)
 [***]
 
Turkish
 [***]
 
Japanese
 [***]
 
Korean
 [***]
 
Polish
 [***]
 
Russian
 [***]
 
Thai
 [***]
 
Vietnamese
 [***]



5.3
Translation Rates for WBT Rebuild

(a)
The Charges for the rebuild of WBT Learning Content shall be calculated in
accordance with the Design Rates and set out in the relevant Service Order.

(b)
The following assumptions apply when calculating the estimated and actual
Charges for the rebuild of WBT Learning Content:

(i)
the translated WBT Learning Content is ready for rebuild (i.e. standard story
board format in a single package);

(ii)
the text in graphics is layered, not part of any image;

(iii)
any graphic edit is not required to replace text;

(iv)
the rebuild is to be conducted in the existing template (i.e. the Supplier shall
not be required to create a new template); and

(v)
any audio/video integration is not included in the estimated Charges.

(c)
If any of the assumptions set out in this paragraph 5.3 are incorrect, the
Supplier shall raise a Change Form in accordance with paragraph 2 of Schedule 12
(Change Procedure) setting out any such additional charges. Such additional
charges shall be calculated using the Professional Services Hourly Rates table
set out in paragraph 5 of Appendix 5-F or at alternative Design Rates, in each
case as agreed in the relevant Change Form.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





5.4
Estimated Translation Rates for ILT/VILT Training Content

The estimated Charges for the translation of ILT/VILT Learning Content shall be
calculated in accordance with the table below. These estimates are based on
eight (8) hours of finished Learning Content. By way of an example, if the
finished Learning Content is less than eight (8) hours, the estimated Charges
shall be rounded up to eight (8) hours. By way of a further example, if the
finished Learning Content is ten (10) hours, the estimated Charges shall be
rounded up to sixteen (16) hours. Eight (8) hours of ILT/VILT is assumed to have
a base word count of twelve thousand five hundred (12,500) words.
Language
Rate (in GPB) per eight (8) hours of finished content
Arabic
 [***]
Bahasa (Indonesian)
 [***]
Chinese (Simplified)
 [***]
Chinese (Traditional)
 [***]
French
 [***]
Portuguese (Brazilian)
 [***]
Spanish (Latin-American)
 [***]
Turkish
 [***]
Japanese
 [***]
Korean
 [***]
Polish
 [***]
Russian
 [***]
Thai
 [***]
Vietnamese
 [***]



5.5
Estimated Translation Video Rates - Audio Recording

(a)
The estimated Charges for the translation of audio recordings shall be
calculated in accordance with the table below. These estimates are based on the
translation of four thousand (4,000) words and include: (i) a review of any
script; (ii) recording studio costs; (iii) one (1) voice over actor; (iv) pre
and post production, editing; (v) quality assurance (being sound quality and
adherence to approved translation script); and (vi) the delivery of one (1)
audio file in a format specified by HSBC. The estimated Charges are based on a
minimum of four thousand (4,000) words and shall be rounded up to the next
highest multiple of 4,000 words. By way of an example, if the translation is six
thousand (6,000) words, the estimate shall be calculated based on eight thousand
(8,000) words.

(b)
These estimated Charges are based on the following assumptions: (i) that the
recordings will be wild (where wild means that the audio has not been segmented
into distinct parts that are synced to the picture(s)); and (ii) that an HSBC
reviewer will attend the recording. Any Charges for one of the Supplier's
language directors to attend the recording are not included in the rates shown
in the table below. If one of the Supplier's language directors is required to
attend the recording, the Supplier shall raise a Change Form in accordance with
paragraph 2 of Schedule 12 (Change Procedure) setting out the additional
Charges.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
The Charges would vary depending on the quality of the English audio provided to
the Supplier. If the Supplier considers that the quality is poor, the Supplier
shall notify HSBC in advance (prior to commencing the provision of translation
Services) and provide to HSBC a cost for the provision of transcription Services
as set out below in this paragraph 5.5.

(d)
If a usable script is not available (i.e., provided by HSBC or already in
Supplier’s possession) for an audio recording, an additional one-off
transcription Charge would apply in addition to the costs in the table below.
Such estimated additional one-off transcription Charges, based on four thousand
(4,000) words is £561 Sterling, which shall be rounded to the next highest
multiple of four thousand (4,000) if the actual word count is not an exact
multiple of four thousand (4,000)). If a transcription is required, the Supplier
shall raise a Change Form in accordance with paragraph 2 of Schedule 12 (Change
Procedure) setting out the additional Charges calculated in accordance with this
paragraph.

Language
Rate (in GPB) per 4000 words
Arabic
 [***]
Chinese (Simplified)
 [***]
Chinese (Traditional)
 [***]
French
 [***]
Indonesian (Bahasa)
 [***]
Japanese
 [***]
Korean
 [***]
Polish
 [***]
Portuguese (Brazilian)
 [***]
Russian
 [***]
Spanish (Latin-American)
 [***]
Turkish
 [***]
Vietnamese
 [***]
Thai
 [***]



5.6
Estimated Rates for Video Words On-Screen Text Changes

The estimated Charges for the editing of on-screen text, are set out in the
table below. These estimates are based on the translation and text editing of
two thousand five hundred (2,500) words. Estimates will be based on word count
or video duration per minute in the script for the video. A minimum charge for
one minute (two hundred and fifty (250) words) of video on-screen would apply
and be equal to 1/10th of the ten (10)-minute rate in the table below.




INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Language
Rate (in GPB) per 10 minutes of video on-screen
Arabic
 [***]
Chinese (Simplified)
 [***]
Chinese (Traditional)
 [***]
French
 [***]
Indonesian (Bahasa)
 [***]
Japanese
 [***]
Korean
 [***]
Polish
 [***]
Portuguese (Brazilian)
 [***]
Russian
 [***]
Spanish (Latin-American)
 [***]
Turkish
 [***]
Vietnamese
 [***]
Thai
 [***]



5.7
Estimated Rates for Translation of Assessment Questions & Answers

The estimated Charges for translation of assessment questions and answers are
set out in the table below. The estimated Charges for translation of assessment
questions and answers is based on a twenty (20) question assessment (with one
hundred and eighty (180) words per question, and four hundred (400) words for
introduction assessment text).
Language
Rate (in GPB) per 20 assessment questions
Arabic
 [***]
Chinese (Simplified)
 [***]
Chinese (Traditional)
 [***]
French
 [***]
Indonesian (Bahasa)
 [***]
Japanese
 [***]
Korean
 [***]
Polish
 [***]
Portuguese (Brazilian)
 [***]
Russian
 [***]
Spanish (Latin-American)
 [***]
Turkish
 [***]
Vietnamese
 [***]
Thai
 [***]



5.8
French Canadian Translation

French Canadian translation will be done by HSBC Canada’s "French Translation
Team", and not by the Supplier. Consequently no Charges shall be payable by HSBC
to the Supplier for any translation into French Canadian.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





French Canadian translations must be requested by the Supplier through the
agreed HSBC Canada process: the English content must be approved by HSBC Canada,
and may be subject to HSBC legal and compliance review before progressing. Once
approved, the specific request form provided by HSBC to the Supplier's
translation team. The Supplier's translation team shall completed such form and
submit it to HSBC Canada’s French translation team.




INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






6.
Assessment Rates

6.1
On-Shore and Off-Shore rates

Where Assessments are required that are not within the scope of the Assessments
provided pursuant to paragraph 3 of Appendix 3‑D of Schedule 3 (Services), the
following Charges shall apply in respect of such Assessments:
 
Language of Integrated Asssessment
No of Questions
English
Arabic
Other Languages
5
 [***]
 [***]
 [***]
10
 [***]
 [***]
 [***]
15
 [***]
 [***]
 [***]
20
 [***]
 [***]
 [***]
25
 [***]
 [***]
 [***]
30
 [***]
 [***]
 [***]
35
 [***]
 [***]
 [***]
40
 [***]
 [***]
 [***]
45
 [***]
 [***]
 [***]
50
 [***]
[***]
 [***]
55
 [***]
[***]
 [***]
60
 [***]
 [***]
 [***]



Assumptions:
•
Assessment rates are for standard multiple choice and true/false questions in
English.

•
In order to keep the per question pricing as low as possible the minimum number
of Assessment questions in the Assessment rate table is five (5).

•
Learning Content Developer / Question Mark Developer hours includes a quick copy
edit, putting the questions into the template, building the assessment in
Question Mark, and testing in Question Mark. Curriculum testing is not included.

•
Assessment functionality testing in Question Mark will cover the following
items: proper loading/display of the assessment; functioning of question
pooling; randomization; pass/fail criteria, confirming correct answer
programming and feedback.

•
Questionnaire and the assessment instructions will be provided in the Question
Mark templates.

•
The questionnaire and assessment instructions text will need to be approved by
HSBC prior to making available for Question Mark Integration.

•
There will be one round of review post development. Any additional round of
reviews will have an impact on the timelines and costing.

•
References to Question Mark include any replacement system in use from time to
time.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 5‑B DELIVERY CHARGES
1.
Delivery Charges

1.1
Different "Delivery Rates" shall apply based on the following factors:

(a)
the applicable Time Units, being either Half Day or Day for Learning Delivery
Services;

(b)
the requirement for an instructor in the relevant Delivery Learning Category as
determined by HSBC by reference to paragraph 2 of Appendix 3‑B to Schedule 3
(Services);

(c)
Delivery role, being either Master Trainer or Trainer for each of ILT and VILT;
and

(d)
subject to paragraph 2 below:

(i)
for ILT, the Country in which the relevant Course is provided (see the first
column of the table at Annex 1 of this Appendix 5‑B); and

(ii)
for VILT, the Country from which HSBC requires the Trainer or Master Trainer (as
applicable) to provide the Services from;

(e)
specific provisions apply to the Delivery Rates for Community Moderators, as
further detailed in paragraph 7 of this Appendix 5‑B,

in each case the applicable Delivery Rates are laid out in Annex 1 of this
Appendix 5‑B.
1.2
The Delivery Charges shall be calculated on the basis of the following
principles:

(a)
the Delivery Charges for a Delivery Service Order are calculated by multiplying
the applicable Chargeable Time Units (as defined in paragraph 1.2(c) below) by
the relevant Delivery Rate;

(b)
the Delivery Rates are "not to exceed" rates for Learning Delivery Services, and
accordingly, the parties may agree lower rates for some Services, but the
Supplier may not charge higher rates;

(c)
Chargeable Time Units shall represent the applicable Time Units spent by a
Trainer/Master Trainer (as agreed) in the actual teaching of Classes or Courses.
The applicable Delivery Rates are fully loaded rates which include all
preparation and follow up associated with the teaching of a Class or Course, and
which therefore shall not be separately chargeable by the Supplier, including
for the following:

(i)
Interaction with students and actual teaching of the Class(s);

(ii)
all travel time, subject to paragraph 2.3 below;

(iii)
Class follow-up, monitoring, coaching (only if part of the Course design and
content), moderation and assessment;

(iv)
Classroom set up;

(v)
Class feedback review (forms/L1, L2, L3, L4 assessment);

(vi)
Course validation to ensure that the content of the Course is still relevant and
up-to-date with HSBC current requirements (e.g., review of recent circulars,



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





understanding policy or process changes that have occurred within HSBC’s
business that would impact the content of the Course, and review recent Course
modifications);
(vii)
Course refresh in respect of Courses which have not been taught by the
instructor in the past six (6) months; and

(viii)
Undertaking Minor Adjustments which, for clarity shall not be separately
chargeable at all under this Agreement.

(d)
For the avoidance of doubt and without limitation, any time spent by an
instructor in carrying out the following activities or under the following
circumstances shall not be counted as Chargeable Time Units or otherwise charged
to HSBC:

(i)
Holidays;

(ii)
Sickness;

(iii)
Statutory leave;

(iv)
Self-development;

(v)
Completing GP/HSBC Certification / training, save as set out in paragraph 3 of
this Appendix 5‑B;

(vi)
Non-HSBC administration (e.g. checking internal emails);

(vii)
Evaluations follow-up;

(viii)
Upskilling leading to first-time delivery of a Course other than a New Course;

(ix)
Master trainer observation;

(x)
Setting up computer materials for the Class (including personal computer
setting/configuration, download/install of software); or

(xi)
Attending any HSBC meetings to provide support in branch/ on-site/ department
support.

2.
Location of Services

2.1
Subject to paragraph 2.2 of this Appendix 5‑B:

(a)
For ILT, the Country where the Services are delivered determines the applicable
Delivery Rate and not the Country from which the Master Trainer or Trainer
originates or has travelled. For example, if a Course is to be delivered in the
U.S.A. by a Master Trainer from Mexico, the applicable Delivery Rate shall be
for a Master Trainer in the U.S.A; and

(b)
For VILT, the Country from which the Master Trainer or Trainer is required by
HSBC to provide the Services from, determines the applicable Delivery Rate and
not the Country where the Services are received.

2.2
For ILT, where HSBC specifically requires in a Delivery Service Order that a
particular Master Trainer or Trainer travel from another country to deliver a
Course or Classes (Delivery Travel



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Exception), then by way of exception to paragraph 2.1(a) of this Appendix 5‑B,
the Supplier shall be entitled to charge the Delivery Rate for the Country in
which the relevant person is based (Origin Delivery Rate).
2.3
Where HSBC has agreed a Delivery Travel Exception, then subject to compliance
with paragraph 3.17 of Schedule 5 (Charges), the Supplier shall be entitled to
include within the Chargeable Time Units time spent travelling at 50% of the
Origin Delivery Rate for such Master Trainer or Trainer (as applicable). In no
other circumstances shall travel time be chargeable to HSBC, save as set out in
paragraph 2.4 below.

2.4
Where travel time within a Country will exceed four (4) hours within any 24 hour
period, then subject to compliance with paragraph 3.17 of Schedule 5 (Charges),
the Supplier shall be entitled to include within the Chargeable Time Units a
one-off Half Day charge, at 50% of the applicable Delivery Rates set out in
paragraph 2.1 above, for such Master Trainer or Trainer (as applicable). In no
other circumstances shall travel time be chargeable to HSBC, save as set out in
paragraph 2.3 above.

2.5
In no circumstances shall Travel Expenses associated with international travel
(such as flights, international rail travel or associated accommodation) be
chargeable to HSBC, unless a Delivery Travel Exception applies. The provisions
of paragraph 3.17 shall apply in respect of all of the Supplier's remaining
Travel Expenses.

2.6
In no event shall the unavailability of resources in any particular Country
required by HSBC entitle the Supplier to charge Delivery Rates other than in
accordance with paragraph 2.1 above of this Appendix 5‑B.

3.
Train the Trainer

3.1
Where "Train the Trainer" Services are procured via a Service Order, then the
following shall apply:

(a)
the applicable Delivery Rate of the relevant Trainer or Master Trainer receiving
the training shall be based on the Country in which the training is delivered
and shall be reduced by 50%;

(b)
the Chargeable Time Units shall relate only to time spent being taught during
the relevant Class or Course;

(c)
the Supplier shall not be entitled to charge for repeat Classes or Courses that
may be required to achieve Certification where the relevant Trainer or Master
Trainer has not passed such Class or Course first time or any additional Charges
for maintaining accreditation or Certification for Courses that are not New
Courses;

(d)
costs relating to Train The Trainer activities shall not be billable to HSBC
unless such costs:

(i)
are attributable to New Courses (as per the definition of “New” in clause 1.2
(Definitions) of this Agreement); or

(ii)
are attributable to bespoke Courses; or

(iii)
are specified to be billable in the relevant Service Order; or



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(iv)
are attributable to a refresher training specifically requested by HSBC in the
relevant Service Order (HSBC Requested Refresher Training).

(e)
for the avoidance of doubt, Train The Trainer costs shall not be billable to
HSBC where such costs are attributable to:

(i)
a refresher training other than an HSBC Requested Refresher Training; or

(ii)
a retraining on a Course, where less than 40% of the content of which has been
updated/amended; or

(iii)
remediation of instructors; or

(iv)
instructors' need to develop their team skills i.e. succession planning and
resource development,

for clarity, Master Trainers delivering Train the Trainer services shall be
chargeable at the applicable Delivery Rate, without the requirement to reduce
such Charges by 50%.
4.
Invoicing

4.1
In respect of each Delivery Service Order the Supplier may invoice either:

(a)
on completion of Learning Delivery Services for that Delivery Service Order;

(b)
on completion of certain milestones defined within that Delivery Service Order;
or

(c)
at a pre-determined frequency in arrears (e.g. monthly),

in each case as stated in the relevant Delivery Service Order or, if none is
stated, then on completion of the Learning Delivery Services for that Delivery
Service Order.
5.
Cancellations

5.1
In the event of Cancellation of a Class or a Course by HSBC, the Delivery
Charges attributable to that Class or a Course (as applicable) shall be payable
as follows:

(a)
100% of the applicable Delivery Charges set out in the Service Order and any out
of pocket travel expenses that cannot be cancelled, shall be payable if the
Class or Course is Cancelled with less than seven (7) Working Days' notice
before the scheduled training delivery date;

(b)
50% of the applicable Delivery Charges set out in the Service Order but not any
travel expenses shall be payable if the Class or Course is Cancelled with
between seven (7) Working Days’ and less than fourteen (14) Working Days’ notice
before the scheduled training delivery date; and

(c)
none of the applicable Delivery Charges set out in the Service Order or any
travel expenses shall be payable where fourteen (14) or more Working Days'
notice is given before the scheduled training delivery date.

5.2
In the event that a Class or Course is Cancelled in accordance with
paragraph 5.1 above of this Appendix 5‑B, irrespective of the notice given and
provided that an alternative Class or Course can be delivered by the same
Trainer instead or other Services provided instead, then no cancellation charges
shall be payable.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





5.3
If for any reason the Supplier fails to deliver a Class or Course on the
scheduled training date and has not provided at least seven (7) Working Days
advance notice that it will not deliver such Class or Couse then, without
prejudice to HSBC's other rights or remedies, the Supplier shall reimburse HSBC
for all out-of-pocket expenses incurred by it in connection with such
non-delivered Class or Course, including travel expenses.

6.
Currency and Billing

6.1
The Delivery Charges for each Delivery Service Order shall be payable by the
relevant HSBC Contracting Entity to the Supplier entity relevant to that
Country, as identified in the table in Annex 1 to this Appendix 5-B below.

6.2
The table set out in Annex 1 to this Appendix 5-B below sets out the relevant
currency that the applicable Delivery Rates for a Country are payable in
("Default Currency"). The Delivery Charges shall be payable in the Default
Currency by HSBC, save as set out in paragraphs 6.3 to 6.5 of this Appendix 5‑B.

6.3
In the event that a HSBC Contracting Party wishes to pay in a currency other
than the Default Currency, then the applicable Delivery Rate shall be converted
into such different currency in accordance with the provisions of paragraph 10
to this Schedule 5 (Charges).

6.4
In the event that HSBC has agreed a Delivery Travel Exception, then the Delivery
Charges shall be payable in the Default Currency of the applicable Origin
Delivery Rate determined in accordance with paragraph 2.2 above of this
Appendix 5‑B. In such cases HSBC may, at its discretion, either:

(a)
pay the Delivery Charges in the applicable Default Currency; or

(b)
convert such Default Currency to another currency as set out in paragraph 6.2 of
this Appendix 5‑B of Schedule 5 (Charges).

6.5
Where HSBC wishes to use a specific Sub-Contractor of the Supplier in any
particular Country, at a rate different to that set out in Annex 1 to this
Appendix 5-B below, then the parties shall follow the process set out in
paragraph 11 to this Schedule 5 (Charges) and the applicable rate shall be set
out in the Delivery Service Order.

7.
Delivery Rates

7.1
The Delivery Rates are set out in Annex 1 of this Appendix 5-B.

7.2
Community Moderators. The following shall apply in respect of Community
Moderators:

(a)
The applicable Time Unit shall be Hourly;

(b)
As agreed in a relevant Service Order, the applicable Hourly Delivery Rate shall
be:

(i)
for UK based Community Moderators: £50-60 (UK Sterling); and

(ii)
for India based Community Moderators: $25-30 (US Dollars),

in each case depending on the complexity of the required Services.




INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------








ANNEX 1 TO APPENDIX 5-B
MSA Delivery Rates – Global Country Rate Card
 
 
 
 
 
 
 
Product
Technical
Behaviour
Leadership
Risk - Low
Risk - High
 
 
 
 
 
 
 
 
 
 
Rate
Rate
Rate
Rate
Rate
Rate
 
 
 
 
 
 
Country
Region
Service Type
Role
Day
Half Day
Day
Half Day
Day
Half Day
Day
Half Day
Day
Half Day
Day
Half Day
Bill in local currency
Currency
USD Exchange Rate
Local-to-Local Billing
GP Billing Entity
Primary Location of Delivery
UK (Inc CI and IoM)
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UK (Inc CI and IoM)
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
US
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
US
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Hong Kong
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Hong Kong
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
France
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
France
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Mexico
LATAM
ILT/VILT
Master trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Mexico
LATAM
ILT/VILT
Mid Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Mexico
LATAM
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
India
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
India
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Canada
CAN
ILT/VILT
reamer Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Canada
CAN
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
China
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
China
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UAE
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UAE
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Singapore
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Singapore
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Malaysia
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Malaysia
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Australia
APAC
ILT/VILT
Masses Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Australia
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Indonesia
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Indonesia
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Argentina
LATAM
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Argentina
LATAM
ILT/VILT
Mid Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Argentina
LATAM
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Turkey
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Turkey
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Germany
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Germany
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Switzerland
EMEA
ILT/VILT
Pilaster Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Switzerland
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Egypt
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Egypt
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Philippines
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Philippines
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Taiwan
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Taiwan
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





MSA Delivery Rates – Global Country Rate Card
 
Poland
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Poland
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Korea
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Korea
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Japan
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Japan
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
South Africa
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
South Africa
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Netherlands
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Netherlands
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Sri Lanka
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Sri Lanka
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Vietnam
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Vietnam
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bangladesh
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bangladesh
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Malta
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Malta
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bermuda
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bermuda
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Oman
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Oman
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Thailand
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Thailand
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
New Zealand
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
New Zealand
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bahrain
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Bahrain
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Qatar
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Qatar
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Uruguay
LATAM
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Uruguay
LATAM
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Chile
LATAM
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Chile
LATAM
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kuwait
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kuwait
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Mauritius
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Mauritius
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Luxembourg
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Luxembourg
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Macau
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Macau
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Armenia
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Armenia
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Greece
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Greece
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Russia
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Russia
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ireland
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ireland
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Spain
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Spain
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Italy
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





MSA Delivery Rates – Global Country Rate Card
 
Italy
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Czech Republic
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Czech Republic
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Brunei
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Brunei
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Israel
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Israel
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Belgium
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Belgium
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Monaco
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Monaco
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Nigeria
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Nigeria
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Cayman Islands
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Cayman Islands
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Maldives
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Maldives
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Brazil
LATAM
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Brazil
LATAM
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Hungary
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Hungary
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Sweden
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Sweden
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Algeria
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Algeria
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Jordan
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Jordan
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Lebanon
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Lebanon
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Saudi Arabia
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Saudi Arabia
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Angola
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Angola
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Cook Islands
APAC
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Cook Islands
APAC
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Georgia
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Georgia
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kazakhstan
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kazakhstan
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kenya
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Kenya
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ukraine
EMEA
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ukraine
EMEA
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT India
GRGLT
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT India
GRGLT
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Malaysia
GRGLT
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Malaysia
GRGLT
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Philippines
GRGLT
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Philippines
GRGLT
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Poland
GRGLT
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT Poland
GRGLT
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
GRGLT China
GRGLT
ILT/VILT
Master Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





MSA Delivery Rates – Global Country Rate Card
 
GRGLT China
GRGLT
ILT/VILT
Trainer
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
All countries
ALL
VILT
Moderator
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



































For the purposes of the table above Mid-Trainer means any Supplier Personnel
that train, facilitate, instruct a Class or Course and who hold qualifications
and/or Certifications, specific to Leadership training delivered in Latin
America to mid-level management populations as specified by HSBC.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 5‑C: LAO CHARGES
1.
LAO Charges

1.1
Subject to paragraph 2.2 below, the LAO Charges shall be a fixed US Dollar
amount per Year for all Local Services Agreements in the aggregate as follows:

Service
Year 1 Annual Fixed Cost (USD)
Year 2 Annual Fixed Cost (USD)
Year 3 Annual Fixed Cost (USD)
LAO
[***]
[***]
[***]



1.2
The Supplier expressly agrees that at all times during the Term it shall not
move any Supplier Personnel, roles and/or scale of LAO Services performed from
an onshore location (i.e. in the Country to which the relevant LAO Services
relate or from which those LAO Services were provided as at the Restatement
Date) to an offshore location (i.e. outside the Country to which the LAO
Services relate or from which the relevant LAO Services were provided as at the
Restatement Date) without the written consent of the Global Head of Learning
Services.

2.
Currency and Billing

2.1
The LAO Charges shall be payable as follows:

(a)
the Supplier shall be entitled to invoice one twelfth (1/12) of the annual LAO
Charges each month, in arrears; and

(b)
shall be apportioned between each Local Services Agreement as HSBC shall in its
discretion determine and notify to the Supplier in writing from time to time.

2.2
Where HSBC wishes to pay the LAO Charges in any currency other than US Dollars,
pursuant to paragraph 2.1(b) of this Appendix 5‑C or otherwise, then the
currency conversion principles set out at paragraph 10 of this Schedule 5
(Charges) shall apply.

3.
Adjustments

3.1
The LAO Charges are based on an assumed number of LAO Classes Delivered per Year
as follows:

(a)
fifty (50) LAO Plus Events (the LAO Plus Baseline); and

(b)
eighteen thousand (18,000) standard Classes excluding any LAO Plus Events (the
Standard LAO Baseline).

The LAO Charges shall not be changed in the event that the actual LAO Plus
Events or standard Classes in any given Year is +/- 10% against the applicable
LAO Plus Baseline or Standard LAO Baseline (each an LAO Deadband). In the event
that the relevant events fall outside the applicable LAO Deadband, then the
parties shall meet and use their reasonable endeavours to agree an appropriate
adjustment to the LAO Charges (an LAO Charge Review). Any Changes agreed to the
LAO Charges shall be implemented via the Change Procedure.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.2
The Supplier shall report to HSBC on a Quarterly basis the number of LAO Plus
Events and standard Classes delivered both during that Quarter and for that Year
so far.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 5‑D: Account Management Charges
1.
Account Management Charges

1.1
The Account Management Charges shall be a fixed US Dollar amount per Year for
all Local Services Agreement in the aggregate as follows:

Service
Annual Fixed Cost Years 1-3
Account Management
[***]
Fixed Assessment Charge
[***]
TOTAL
[***]



1.2
The Supplier shall be entitled to any additional Charges under this Agreement
for the Content Library (or any replacement from time to time).

1.3
The Account Management Charges detailed above include a Fixed Assessment Charge
of $34,000 (thirty-four thousand US Dollars), for the provision of Asssessments
pursuant to paragraph 3 of Appendix 3-D.

2.
Currency And Billing

2.1
The Account Management Charges shall be payable as follows:

(a)
the Supplier shall be entitled to invoice one twelfth (1/12) of the annual
Account Management Charges each month, in arrears; and

(b)
the Account Management Charges shall be apportioned between each Local Services
Agreement as HSBC shall in its discretion determine and notify to the Supplier
in writing from time to time.

2.2
Where HSBC wishes to pay the Account Management Charges in any currency other
than US Dollars, pursuant to paragraph 2.1(b) of this Appendix 5‑D or otherwise,
then the currency conversion principles set out at paragraph 10 of this Schedule
5 (Charges) shall apply.

3.
Adjustment

In the event of an LAO Charge Review pursuant to paragraph 3 of Appendix 5‑C of
Schedule 5 (Charges), the parties shall also discuss whether any adjustment to
the Account Management Charges is appropriate. Any Changes agreed shall be
implemented via the Change Procedure.






INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 5‑E VENDOR MANAGEMENT CHARGES AND
PASS-THROUGH CHARGES
1.
Vendor Management Charges

1.1
The Vendor Management Charges shall be a fixed amount of per Year for all Local
Services Agreement in the aggregate. The applicable fixed charge shall be based
on the level of Pass Through Charges in that Year on Required Learning Vendors
to perform the Learning Design Services and Learning Delivery Services directly
to HSBC in accordance with paragraph 11.1(b) and 11.3 of this Schedule 5
(Charges) (VM Spend), as follows:

Required Learning Vendor Spend
Fixed Fee (USD)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



1.2
For the purposes of calculating the total VM Spend in any given Year, the
parties shall discount any exceptional or unusual instances of VM Spend that are
either not reasonably likely to indicate a continuing upwards or downwards trend
(as applicable) in the level of VM Spend in future Years or did not result in
material additional effort to resource in order to provide the Vendor Management
Services.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





1.3
The Supplier shall report VM Spend on a Quarterly basis at the global Quarterly
Performance Review Meeting.

1.4
Each Year the parties shall base the Vendor Management Charges at an assumed VM
Spend of [***] (Assumed VM Spend), meaning the annual Vendor Management Charge
shall be [***]. Within ninety (90) days of the end of each Year the parties
shall meet and review the actual VM Spend for the previous Year (Actual VM
Spend) and:

(a)
in the event that the Actual VM Spend is higher than the Assumed VM Spend for
that Year and this would result in a higher Vendor Management Charge pursuant to
paragraph 1.1 above, then the Supplier shall be entitled to invoice HSBC for the
amount of any shortfall; and

(b)
in the event that the Actual VM Spend is lower than the Assumed VM Spend for
that Year and this would result in a lower Vendor Management Charge pursuant to
paragraph 1.1 above, the Supplier shall apply the amount by which HSBC has
overpaid against the invoice for the following month or, if no invoice is due,
then it shall pay such amounts to HSBC as a debt due within thirty (30) days of
demand from HSBC,

and in either case, for each following Year the process above shall repeated.
2.
Currency and Billing

2.1
The Vendor Management Charges shall be payable as follows:

(a)
the Supplier shall be entitled to invoice one twelfth (1/12) of the annual
Vendor Management Charges each month, in arrears; and

(b)
the Vendor Management Charges shall be apportioned between each Local Services
Agreement as HSBC shall in its discretion determine and notify to the Supplier
in writing from time to time. .

2.2
Where HSBC wishes to pay the Vendor Management Charges in any currency other
than Sterling, pursuant to paragraph 2.1(b) of this Appendix 5‑E or otherwise,
then the currency conversion principles set out at paragraph 10 of this Schedule
5 (Charges) shall apply.

3.
Adjustments

In the event that the VM Spend falls above $44,000,000 (forty-four million US
Dollars), the parties shall meet and use reasonable endeavours to agree an
appropriate adjustment to the Vendor Management Charges, with the existing
Vendor Management Charges continuing to apply until the relevant Change is
agreed. Any Changes agreed to the Vendor Management Charges shall be implemented
via the Change Procedure.






INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 5‑F: PROFESSIONAL SERVICES CHARGES
1.
Professional Services Rates

1.1
The parties may from time to time agree Service Orders for the provision of
Professional Services which may be for the provision of resources or
alternatively for discrete projects using such resources.

1.2
The Professional Services Day Rates are rates applicable to a Day and are set
out in the table set out at paragraph 5 of this Appendix 5‑F of Schedule 5
(Charges).

1.3
Different Professional Services Rates shall apply based on the following
factors:

(a)
whether the engagement is for Long Term Resources or not, as further detailed in
paragraph 2 of this Appendix 5‑F of Schedule 5 (Charges);

(b)
the applicable professional services role, as such roles are further described
in Appendix 3‑F of Schedule 3 (Services); and

(c)
subject to paragraph 4 below, the Country in which the applicable Services are
to be delivered,

in each case the applicable Professional Services Rates are laid out in
paragraph 5 of this Appendix 5‑F of Schedule 5 (Charges).
1.4
The Professional Services Charges shall be calculated on the basis of the
following principles:

(a)
the Charges for the relevant Service Order are charged by multiplying the
applicable Days by the relevant Professional Services Rate;

(b)
as an alternative to paragraph 1.4(a) of this Appendix 5‑F, the parties may
agree alternative charging structures such as fixed fees or capped fees for a
particular Service Order, built up on the basis of the Professional Services
Rates or lower; and

(c)
the Professional Services Rates are "not to exceed" rates for the provision of
Professional Service resources, and accordingly, the parties may agree lower
rates for some services, but the Supplier may not charge higher rates.

2.
Long Term and Short Term Rates

2.1
The Long-Term Rates in the Professional Services Day Rates table shall only
apply to Long-Term Resources. In any other cases the Short-Term Rates in the
Professional Services Day rates table set out in paragraph 5 below shall apply.

2.2
If HSBC causes the assignment of a Long-Term Resource to terminate before the
end of the Original Long-Term Assignment Period (being six months) and such
Long-Term Resource is not immediately re-assigned to another full-time
assignment to provide Services to HSBC under a new Service Order until the end
of the Original Long-Term Assignment Period or longer then, unless such
Long-Term Resource failed or was unable to deliver the Services in a
satisfactory manner, HSBC shall pay by way of compensation the lower of:

(a)
(Number of days billed during the portion of the Original Long-Term Assignment
Period when Services were provided to HSBC by the Long-Term Resource) X
(relevant Short-Term Rate less relevant Long-Term Rate); and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(b)
(Number of unbilled days left in the Original Long-Term Assignment Period) X
(relevant Long-Term Rate).

For the avoidance of doubt, if HSBC causes the assignment of Supplier Personnel
who was originally assigned to provide Services to HSBC under a Service Order
for a period of less than six (6) months, to terminate before the end of such
period, no compensation shall be due to the Supplier by HSBC.
3.
Professional Services Ring Fenced Roles

The Supplier agrees that in respect of PS Ring Fenced Roles, the Professional
Services Rates that apply shall be those rates that applied immediately prior to
the Restatement Date until such time as HSBC terminates those roles from the
provision of the Services. To the extent that any such rates are annual rates,
these shall instead be converted into, and charged as, a Day rate following the
Restatement Date.
4.
Currency Conversion / Billing Structure

4.1
The Country in which HSBC requires the Services to be performed determines the
applicable Professional Services Rate and not the Country from which the request
for particular Professional Services originates.

4.2
The table set out in paragraph 5 below sets out the relevant currency that the
applicable Professional Services Rates for a Country are payable in ("PSR
Default Currency"). The Delivery Charges shall be payable in the PSR Default
Currency by HSBC, save as set out in paragraphs 4.3 to 4.4 below of this
Appendix 5‑F .

4.3
In the event that a HSBC Contracting Party wishes to pay in a currency other
than the PSR Default Currency, then the applicable Professional Service Rate
shall be converted into such different currency in accordance with the
provisions of paragraph 10 to this Schedule 5 (Charges).

4.4
Where Professional Services are required in a Country that is not included in
the Professional Services Rate card below, the parties shall agree the
applicable Professional Services Rate in the relevant Service Order.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






5.
Professional Services Rate Card



MSA Professional Services Rates - Country Rate Card 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UK (GBP)
USA (USD)
Canada (CAD)
Hong Kong (HKD)
France (EUR)
Mexico (MXN)
India (INR)
China (RMB)
UAE (AED)
Turkey (TRY)
Service Type
Role
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
 
+ 6 Months
Project
Management
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Deployment
Management
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Consultancy
(Learning)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






APPENDIX 5‑G HSBC INVOICING PROCESSES
1.
Standard Invoicing

1.1
The Supplier shall ensure that all invoices submitted to HSBC pursuant to this
Agreement are submitted electronically and contain:

(a)
the VAT reference number if applicable;

(b)
the relevant Service Order number to which it relates;

(c)
where applicable, the purchase order number provided by HSBC; and

(d)
the total amount payable and a breakdown of how such total amount has been
calculated and the period it relates to.

1.2
In addition, the Supplier shall issue an accompanying electronic version of the
spread sheet set out below (either electronically with the invoice or as an
enclosure together with the hard copy paper invoice, as applicable) containing
the information set out in the following table (which for the avoidance of doubt
shall be provided in the table format set out below):

Cost Centre
Nominal
Net Amount
VAT Amount
Gross Amount
Vat Percentage
Supplier Name
Invoice Date
Description of Services
Supplier Number
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]
[insert]



1.3
The Supplier shall provide a copy of the relevant Service Order, associated
quote and any other reasonable supporting information, in each case on request
by HSBC together with any invoice.

1.4
Where any invoices require information to be provided by HSBC and/or the HSBC
Contracting Party in order for the Supplier to submit invoices in accordance
with this Agreement, then HSBC and /or the HSBC Contracting Party shall ensure
that such information is provided in order to enable invoices to be produced and
submitted in accordance with the Invoice Dates.

2.
Manual and E-Invoicing

2.1
Where requested by HSBC, the Supplier shall submit invoices either
electronically or in hard copy by post, in which case the following details
shall be notified to the Supplier:

(a)
name of recipient;

(b)
relevant HSBC Contracting Entity;

(c)
address of recipient (for paper invoices); and

(d)
recipient email address (for e-invoicing).

2.2
HSBC may notify the Supplier of any updates or changes to the above invoicing
details from time to time and the Supplier shall ensure that within two (2)
Working Days of receipt of such notice all invoices comply with the updated
details.

3.
Local Invoicing Process and Service Orders



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Any local additions or variations to this HSBC invoicing process shall be set
out in the relevant Local Services Agreement or the relevant Service Order, as
applicable.








INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------










INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 6

BENCHMARKING
1.
Definitions

The definitions used in this Schedule 6 (Benchmarking) are as set out in
clause 1.2 of this Agreement.
2.
Frequency of Benchmark Review

2.1
HSBC may, by written notice to the Supplier, require a Benchmark Review of any
or all of the Services.

2.2
HSBC shall not be entitled to carry out a Benchmark Review during the six (6)
month period from the Restatement Date nor at intervals of less than twelve (12)
months after any previous Benchmark Review in respect of the Services in the
relevant Country that were the subject of that previous Benchmark Review.

3.
Purpose and Scope of Benchmark Review

3.1
The purpose of a Benchmark Review will be to establish whether a Benchmarked
Service is, and/or the Benchmarked Services as a whole are, Good Value.

3.2
The Services that are to be the Benchmarked Services will be identified by HSBC
in the written request submitted to the Supplier under paragraph 2.1 above.

4.
Appointment of Benchmarker

4.1
The parties shall select the Benchmarker to carry out the Benchmark Review from
one of the following organisations: Gartner, Deloitte, Ovum, KPMG, ISG or
Everest provided if the parties cannot agree within ten (10) Working Days of
notification of the Benchmark Review by HSBC, HSBC may select the Benchmarker.
HSBC shall appoint and engage the Benchmarker.

4.2
HSBC will, at the written request of the Supplier, require the Benchmarker to
enter into an appropriate confidentiality undertaking with the Supplier.

4.3
Each party shall bear its own costs (other than the costs of the Benchmarker)
relating to a Benchmark Review. The costs and expenses of the Benchmarker shall
be borne by HSBC unless the Benchmark Review finds that the Benchmarked Services
are not Good Value or finds that particular Benchmarked Services are not Good
Value, in which case the costs of the Benchmark Review (or the costs of the
review relating to those particular Benchmarked Services) shall be borne by the
Supplier.

5.
Benchmarking Process

5.1
HSBC shall require the Benchmarker to produce, and to send to each party for
approval, a draft plan for the Benchmark Review within ten (10) days after the
date of the appointment of the Benchmarker, or such longer period as the
Benchmarker shall reasonably request in all the circumstances. The plan shall
include:

(a)
a proposed timetable for the Benchmark Review;

(b)
a description of the information that the Benchmarker requires each party to
provide;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
a description of the benchmarking methodology to be used based on this
Schedule 6 (Benchmarking); and

(d)
details of any entities which the Benchmarker proposes, having consulted with
HSBC and the Supplier, to include within the Comparison Group.

5.2
Each party must give notice in writing to the Benchmarker and to the other party
within ten (10) days after receiving the draft plan, advising whether it
approves the draft plan, or, if it does not approve the draft plan, its reasons
for withholding approval and any suggested amendments to that plan. Neither
party may unreasonably withhold or delay its approval of the draft plan, and any
suggested amendments must be reasonable. The decision to make any changes shall
be at the sole discretion of the Benchmarker, unless the parties agree on the
change(s) to be made (having considered the Benchmarker's recommendations), in
which case the Benchmarker shall follow the parties’ joint instructions.

5.3
Where a party suggests amendments to the draft plan under paragraph 5.2, the
Benchmarker shall, if it believes the amendments are reasonable, produce an
amended draft plan and again send it to each party for approval. Paragraph 5.2
shall apply to any amended draft plan.

5.4
Failure by a party to give notice under paragraph 5.2 will be treated as
approval of the draft plan by that party.

5.5
Once the plan is finalised, the Benchmarker will carry out the Benchmark Review
in accordance with it. Each party shall procure that all the information
described in the plan, together with any additional information reasonably
required by the Benchmarker, is provided to the Benchmarker without undue delay.

5.6
Each party shall co‑operate fully with the Benchmarker, including by providing
access to records, technical documentation, premises, equipment, systems and
personnel as and when reasonably requested by the Benchmarker, provided that the
Benchmarker shall be instructed to minimise any disruption to the Services.

5.7
Either party may provide additional material to the Benchmarker to assist the
Benchmarker in conducting the Benchmark Review.

5.8
Once it has received the information it requires, the Benchmarker shall finalise
a sample of entities constituting the Comparison Group and collect data relating
to Comparable Services provided that, if no identical or materially similar
services exist in the market the Benchmarker shall propose an approach for
developing a comparable service benchmark.

5.9
The selection of the Comparison Group (both in terms of number and identity of
entities) and Comparable Services shall be a matter for the Benchmarker's
professional judgment, but will be requested to consider the following:

(a)
information from other service providers to HSBC;

(b)
survey information;

(c)
market intelligence;

(d)
the Benchmarker's own data and experience;

(e)
relevant published information;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(f)
information from consultancies and/or other vendors or purchasers of Comparable
Services; and

(g)
information from "in‑house" providers to HSBC to the extent that Benchmarker
considers that they are valid comparators.

5.10
The Benchmarker shall by applying the adjustment factors listed in
paragraph 5.11 below and from an analysis of the Comparable Services derive the
Equivalent Services Data and:

(a)
using the Equivalent Services Data calculate the Upper Quartile and/or median
Operational Measures;

(b)
compare the Charges attributable to the Benchmarked Services (having regard in
particular to the Operational Measures and Service Credits regime) with the
Upper Quartile using the Equivalent Services Data;

(c)
compare the Operational Measures attributable to the Benchmarked Services
(having regard to the Charges and Service Credits) with the median Operational
Measures using the Equivalent Services Data; and

(d)
determine whether or not each Benchmarked Service is, and/or the Benchmarked
Services as a whole are, Good Value.

5.11
In carrying out the benchmarking analysis, the Benchmarker shall have regard to
such matters as it considers appropriate, but it will be asked to consider the
following matters when performing a comparative assessment of the Benchmarked
Services and the Comparable Services in order to derive Equivalent Services
Data:

(a)
the contractual and business environment under which the Services are being
provided;

(b)
any front‑end investment and development costs of the Supplier;

(c)
the Supplier's risk profile including the financial, performance or liability
risks associated with the provision of the Services as a whole;

(d)
the extent of the Supplier's management and contract governance
responsibilities; and

(e)
any other factors reasonably identified by the Supplier, which, if not taken
into consideration, could unfairly cause the Supplier's pricing to appear
non‑competitive (such as erroneous costing or over‑aggressive pricing).

6.
Benchmarker's Report

6.1
The Benchmarker shall be required to prepare a report (Benchmarking Report), at
the time specified in the plan approved under paragraph 5 of this Schedule 6
(Benchmarking), setting out its findings. Those findings shall be required to:

(a)
include a finding as to whether or not each Benchmarked Service is, and/or
whether the Benchmarked Services as a whole are, Good Value;

(b)
include other findings (if any) regarding the quality and competitiveness or
otherwise of those Services; and

(c)
if any Benchmarked Service is not Good Value, or the Benchmarked Services as a
whole are not Good Value, specify the changes that would be required to the
Services, and in



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





particular to the Charges or the Operational Measures, that would be required to
make that Benchmarked Service, or those Benchmarked Services as a whole, Good
Value.
6.2
The Benchmarker shall act as an expert and not as an arbitrator and its decision
shall be final and binding on the Supplier and HSBC (absent manifest error).

6.3
For the avoidance of doubt, Benchmark Reviews shall not result in any increase
to the Charges or any decrease in the required performance of any Services or
the Operational Measures.

6.4
If the Benchmarking Report states that any Benchmarked Service is not Good
Value, or that the Benchmarked Services as a whole are not Good Value then the
Supplier shall implement the changes set out in the Benchmarking Report as soon
as reasonably practicable within a timescale agreed with HSBC but in any event
no more than three (3) months. If the Supplier fails to implement the changes
within this timescale, HSBC may terminate the Agreement for the Supplier's
irremediable material breach pursuant to clause 24.1 of the Agreement.

6.5
Where any improvements are made to the Services, the Charges or the Operational
Measures in accordance with any Benchmarking Report, the parties shall document
such improvements in accordance with the Change Procedure. Notwithstanding any
provision of the Change Procedure, the Supplier shall not be entitled to charge
HSBC in respect of the documentation of any such improvement, and shall not be
able to object to the documentation of any such improvement.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 7

HUMAN RESOURCES
1.
Structure

1.1
This Schedule Schedule 7 (Human Resources) is divided into four Parts and sets
out provisions in relation to:

(a)
the initial transfer of the Transferring Employees from HSBC and/or other HSBC
Group Members to the Supplier under the Employment Regulations (Part 1);

(b)
the initial recruitment of the Inscope Employees from HSBC and/or other HSBC
Group Members by the Supplier in respect of circumstances where the Employment
Regulations do not apply (Part 2);

(c)
Key Personnel (Part 3); and

(d)
the Re-Transfer of any employees from the Supplier to HSBC, any other HSBC Group
Member or any Successor Supplier on Termination, Part Termination, cancellation
or expiry of this Agreement or of any of the Services provided pursuant to it
(Part 4).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Part 1: Automatic Transfer of Transferring Employees
1.
Transfer Of Employment

1.1
The parties acknowledge that the Employment Regulations may apply to a
transaction contemplated by this Agreement. If the Employment Regulations apply,
the contract of employment of each of the Transferring Employees assigned to the
part of the business transferred by that transaction shall, subject to the
relevant Local Services Agreement, have effect on and after the Relevant
Transfer Date as if originally made with the Supplier instead of HSBC or the
other relevant HSBC Group Member. With effect from the Relevant Transfer Date,
all wages, salaries and entitlements to other contractual benefits (or, to the
extent that it is not reasonably practicable to provide such contractual
benefit, a benefit which is substantially equivalent) of the Transferring
Employees who transfer pursuant to the Employment Regulations at that point
(with the exception of pensions which shall be dealt with in the Local Services
Agreement) and all the employer's liabilities in respect of the remuneration
including in respect of PAYE, tax deductions, social security payments and
National Insurance contributions relating thereto and arising on or after the
Relevant Transfer Date shall be discharged by the Supplier. HSBC and/or the
other relevant HSBC Group Member shall be and remain liable for the payment of
all such amounts accruing up to the Relevant Transfer Date and all necessary
apportionments shall be made. In the case of benefits which accrue or are deemed
to accrue during the financial year but fall to be paid after the Relevant
Transfer Date by the Supplier HSBC or other relevant HSBC Group Member shall
remain liable for the proportion of the Transferring Employees and/or Inscope
Employees transferring that is equivalent to the proportion of the financial
year that elapses up to and on the Relevant Transfer Date. The Supplier shall
pay to the Transferring Employee and/or Inscope Employee as the case may be and
HSBC or the other relevant HSBC Group Members shall reimburse the Supplier for
that proportion

1.2
Notwithstanding the acknowledgement and agreement in paragraph 1.1 of this
Part 1, in the event that a court or tribunal determines that the Employment
Regulations do not apply to a transaction contemplated by this Agreement the
Supplier shall, subject to the relevant Local Services Agreement, with effect
from the Relevant Transfer Date offer employment to each Transferring Employee
on like terms and conditions to those on which they would have been employed by
the Supplier had the Employment Regulations applied or, to the extent that it is
not reasonably practicable to do so in respect of any such term, on terms which
are substantially equivalent.

1.3
Where a Transferring Employee accepts such an offer of employment made pursuant
to paragraph 1.2 from the Supplier, HSBC shall, save in respect of
confidentiality obligations, waive any post-termination restrictions contained
in the contracts of employment of such Transferring Employee to the extent to
which they would otherwise prevent that Transferring Employee from commencing
employment with the Supplier.

1.4
Pensions and Related Benefits: The provisions of the Local Services Agreement,
shall apply with regard to the pensions and related benefits of the Transferring
Employees.

2.
Employee Information

2.1
HSBC shall, at the request of the Supplier, deliver or make available to the
Supplier within twenty-one (21) days following receipt of such request copies of
all tax, PAYE, Social Security and/or



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





National Insurance records and copies of any other documents or records
(reasonably requested by the Supplier) which are relevant to the Transferring
Employees.
2.2
HSBC shall preserve the originals of such records and/or documents for a period
of at least six (6) years in respect of Transferring Employees in the UK (or
such period as may be required by any relevant laws outside the UK) after the
Relevant Transfer Date and shall allow the Supplier access to the same at all
reasonable times to the extent necessary to enable the Supplier to deal with any
matters relating to the Transferring Employees and shall as and when requested
by the Supplier to do so, produce the same to the relevant authorities.

2.3
Should HSBC wish to dispose of or destroy any such records or documents prior to
the expiry of the period referred to in paragraph 2.2 of this Part 1, it shall
not do so without informing the Supplier of its intention to do so and if the
supplier so requests HSBC shall deliver to the Supplier such of the records or
documents as the Supplier may reasonably request.

3.
Warranties

3.1
HSBC shall no later than sixty (60) days prior to the signing of a Local
Services Agreement in a Country disclose the following information about
Transferring Employees:

(a)
identity number, date of birth and commencement of employment;

(b)
details of all remuneration payable and any other emoluments and benefits
provided to all such persons, together with the terms upon which such
remuneration, emoluments and benefits are payable;

(c)
details of any other material terms and conditions of employment of such
persons;

(d)
details of any disciplinary action taken against and grievances raised by any
Transferring Employees in the two (2) years prior to the Relevant Transfer Date
(to the reasonable knowledge of HSBC's and the other relevant Group Member's
Human Resources Department);

(e)
details of any court or tribunal proceedings brought by any Transferring
Employee in the two (2) years prior to the Relevant Transfer Date (or which
HSBC's and the other relevant Group Member's Human Resources Department has
reasonable grounds to believe may be brought by any Transferring Employee
arising out of such employee's employment with HSBC or any other HSBC Group
Member);

(f)
information of any collective agreement which will have effect after a Relevant
Transfer Date in its application to any Transferring Employee;

(g)
copies of employment contracts and contractual policies, procedures, rules and
regulations applicable to any Transferring Employees; and

(h)
all material pensions documentation and information in respect of the
Transferring Employees and the pension arrangements that they participated in
immediately prior to the Relevant Transfer Date.

3.2
Where HSBC has provided information pursuant to paragraph 3.1 of this Part 1
HSBC shall promptly inform the Supplier of any changes to the same prior to the
Relevant Transfer Date.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.3
Subject to the Disclosure Letter to the Local Services Agreement, HSBC shall
make the following warranties on the Signature Date of the relevant Local
Services Agreement and reserves the right to amend such letter on and up to any
Relevant Transfer Date:

(a)
the information at paragraph 3.1 is true, complete and accurate;

(b)
the Local Services Agreement contains an exhaustive list of Transferring
Employees;

(c)
there is no existing or threatened or pending industrial or trade dispute
involving HSBC or any other HSBC Group Member, and any of the Transferring
Employees and, so far as HSBC is aware, there are no facts which might indicate
that there may be any such dispute;

(d)
so far as HSBC is aware, there are no current, pending or threatened claims of
any type against it and/or any other HSBC Group Member and/or any pension scheme
or trustee of any pension scheme operated by HSBC by any existing including the
Transferring Employees or former employee or worker who is or was employed or
engaged in connection with the provision of the Services for HSBC or any other
HSBC Group Member;

(e)
there have been no changes to any of the terms and conditions of employment of
any of the Transferring Employees which have been made in connection with the
transfer of the Services to the Supplier pursuant to the terms of this
Agreement, and neither HSBC nor any other HSBC Group Member has dismissed any
employee in connection with such transfer. For the avoidance of doubt, this
paragraph 3.3(e) will not prevent HSBC from taking any steps appropriate for the
operation of its business;

(f)
there are no agreements or arrangements (whether oral or in writing) between
HSBC or any other HSBC Group Member, and any independent recognised trade union
or any other representative of any Transferring Employees for collective
bargaining purposes;

(g)
neither HSBC nor any other HSBC Group Member is involved in negotiations to vary
the terms and conditions of employment and/or pension benefits of the
Transferring Employees, whether with the Transferring Employees or any
Transferring Employees' representative, and has not made any representations,
promises, offers or proposals to any of the Transferring Employees, or to any
Transferring Employees' representative, concerning or affecting the terms and
conditions of employment of any of the Transferring Employees;

(h)
save for reimbursement of the benefits accruing up to the Relevant Transfer Date
provided for in paragraph 1.1 herein, HSBC and any other relevant HSBC Group
Member has discharged its obligations in full in relation to salary, wages,
commission, bonuses, overtime pay, holiday pay, sick pay, pension contribution
and all other benefits and emoluments relating to the Transferring Employees in
respect of all periods up to and including the Relevant Transfer Date;

(i)
HSBC and any other relevant HSBC Group Member has deducted from all emoluments
paid to the Transferring Employees, in respect of all periods up to and
including the Relevant Transfer Date, and accounted to the relevant authorities
for all amounts properly deductible under all relevant tax regulations for the
time being in force and all social security contributions at the rates for the
time being in force;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(j)
there are no Transferring Employees who are currently the beneficiary of benefit
payable under any long-term permanent health or long term disability insurance
or who are being considered for such benefit; and

(k)
there are no Transferring Employees who have been excluded from membership of a
pension scheme operated by HSBC in contravention of any laws including
Article 141 of the Treaty of Rome and all legislation made in consequence of
that Article.

4.
Indemnities

4.1
HSBC shall indemnify the Supplier and keep it indemnified against each and every
Employment Claim arising out of or relating to any claim by any Transferring
Employee which arises as a result of any act or omission by HSBC or any other
HSBC Group Member relating to their employment before the Relevant Transfer
Date.

4.2
Without prejudice to paragraph 4.1 above, HSBC shall indemnify the Supplier in
the circumstances as set out in this paragraph 4.2.

(a)
This sub-paragraph operates in the following circumstances:    

(i)
if any person who is an employee of HSBC or any other HSBC Group Member, but not
a Transferring Employee or an Inscope Employee, who claims that his contract of
employment has transferred from HSBC or any other HSBC Group Member to the
Supplier as a result of the Employment Regulations and claims that at the date
of the claim, he is still employed by the Supplier, or would have been so
employed had he not been dismissed by the Supplier, HSBC or any other HSBC Group
Member; or

(ii)
if any Transferring Employee claims that his contract of employment has not been
transferred to the Supplier as a result of the Employment Regulations and claims
that he is still employed by HSBC or any other HSBC Group Member as at the date
of the claim.

(b)
In either of these events, the following process will apply:

(i)
the Supplier and HSBC (or the other relevant HSBC Group Member), as the case may
be, will notify the other within fourteen (14) days of becoming aware of any
such claim;

(ii)
the Supplier and HSBC (or the other relevant HSBC Group Member) will consult
with each other with a view to resolving such claims;

(iii)
within twenty-one (21) days of such notification, the Supplier (in the case of
paragraph 4.2(a)(i) above) or HSBC or the other relevant HSBC Group Member (in
the case of paragraph 4.2(a)(ii) above) may offer employment to such person;

(iv)
within fourteen (14) days of the expiry of that twenty-one (21) day period, the
other party may offer employment to such person;

(v)
if, at the end of the periods set out in paragraphs 4.2(a)(i) to 4.2(b)(iv)
(inclusive) above no such offer of employment has been made or such offer has
been made



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





but not accepted, then HSBC or the other relevant HSBC Group Member (in the case
of paragraph 4.2(a)(i) above) or the Supplier (in the case of
paragraph 4.2(a)(ii) above) may, having notified the other party in writing,
terminate the employment of such person.
(c)
Subject to the Supplier complying fully with its obligations pursuant to the
provisions of paragraph 4.2(b) above or acting in any other way as may be agreed
between the parties, HSBC will indemnify the Supplier against all and any
Employment Claims arising out of such termination of employment.

4.3
The indemnity provided in paragraph 4.2 of this Part 1 shall be limited in the
following ways:

(a)
it will cease to apply [***] after the Relevant Transfer Date if, by that date,
no notice has been given pursuant to paragraph 4.2(b)(i) (above); and

(b)
it will not apply to any liability which is created or increased by any act or
omission of the Supplier save for the Supplier following the provisions of
paragraph 4.2(b) above.

4.4
Subject to paragraph 4.2 of this Part 1 and the terms of the Local Services
Agreement, the Supplier shall indemnify and keep HSBC and any other HSBC Group
Member indemnified against each and every Employment Claim arising out of or
relating to any claim by any Transferring Employee which arises as a result of
any act or omission by the Supplier whether before, on or after the Relevant
Transfer Date.

4.5
Subject to paragraph 4.6 of this Part 1, HSBC shall indemnify the Supplier and
keep it indemnified against each and every Employment Claim arising from any
failure of HSBC or any other HSBC Group Member to comply with its legal
obligations relating to the provision of information and consultation under the
Employment Regulations, save to the extent that such failure has arisen as a
result of the Supplier's failure to comply with its legal obligations relating
to the provision of information and consultation under the Employment
Regulations and subject to the Supplier taking reasonable and appropriate steps
to both defend against any claims arising from such failure and to minimise the
liability flowing from such failure.

4.6
The Supplier shall indemnify and keep indemnified HSBC and each other HSBC Group
Member against each and every Employment Claim arising as a result of any
failure by the Supplier to comply with its legal obligations relating to the
provision of information and consultation under the Employment Regulations.

4.7
In respect of the indemnities given in this Schedule:

(a)
the indemnified party shall give written notice to the indemnifying party as
soon as is practicable of the details of any claim or proceedings brought or
threatened against it by a third party in respect of which a claim will or may
be made under the relevant indemnity;

(b)
the indemnifying party shall at its own expense have the exclusive right to
defend, conduct and/or settle all claims and proceedings which may be brought by
a third party to the extent that such claims or proceedings may be covered by
the relevant indemnity provided that where there is an impact upon the
indemnified party, the indemnifying party shall consult with the indemnified
party and shall at all times keep the indemnified party informed of all material
matters; and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(c)
the indemnified party shall at the indemnifying party's expense, provide all
reasonable assistance and documentation required by the indemnifying party in
connection with, and act as or be joined as defendant in, any claim or
proceedings brought by a third party. The indemnifying party shall reimburse the
indemnified party for all reasonable costs and expenses (including legal costs
and disbursements) incurred in providing such cooperation or arising as a result
of the indemnifying party's failure to defend, conduct and/or settle such claims
and proceedings.

5.
Employment Of Transferring Employees

5.1
The Supplier agrees that at all times the Transferring Employees shall be
employed by the Supplier or a member of the Supplier's Group and that they shall
not be employed by any third party entity outside the Supplier's Group.

Part 2: Recruitment Of Inscope Employees
6.
Employee Information And Recruitment Process

6.1
HSBC shall no later than sixty (60) days prior to the signature of a Local
Services Agreement in a Country disclose the following information about the
Inscope Employees:

(a)
employee number, date of birth and commencement of employment;

(b)
details of all remuneration payable and any other emoluments and benefits
provided to all Inscope Employees, together with the terms upon which such
remuneration, emoluments and benefits are payable;

(c)
details of any other material terms and conditions of employment of such
persons;

(d)
copies of employment contracts and contractual policies, procedures, rules and
regulations applicable to the Inscope Employees; and

(e)
any relevant pensions information.

6.2
Where HSBC has provided information pursuant to paragraph 8.1 of Part 4 HSBC
shall promptly inform the Supplier of any changes to the same prior to the
Relevant Transfer Date.

6.3
The Supplier shall offer contracts of employment to all of the Inscope Employees
prior to the Relevant Transfer Date on like terms and conditions to those which
they were employed by HSBC immediately prior to the Relevant Transfer Date or,
to the extent that it is not reasonably practicable to do so in respect of any
terms, on terms which are not materially to the detriment of such Inscope
Employees. All offers of employment shall have an employment commencement date
which is the Relevant Transfer Date.

6.4
Where an Inscope Employee accepts such an offer of employment from the Supplier,
HSBC shall, save in respect of confidentiality obligations, waive any
post-employment restrictions contained in the contracts of employment of any
Inscope Employees to the extent to which they would otherwise prevent the
Inscope Employees from commencing employment with the Supplier.

6.5
HSBC provides no warranty, representation or recommendation to the Supplier as
to the quality, credentials, qualifications, expertise or experience of any of
the Inscope Employees.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





6.6
The Supplier agrees that those Inscope Employees who accept employment with the
Supplier pursuant to this paragraph 6 shall at all times be employed by the
Supplier or a member of the Supplier's Group and that they shall not be employed
by any third party entity outside the Supplier's Group.

6.7
For the avoidance of doubt, HSBC shall have no liability in connection with the
employment of the Inscope Employees by the Supplier or a member of the
Supplier's from the Relevant Transfer Date.

Part 3: Key Personnel
7.
Key Personnel

7.1
The Supplier shall ensure that the Key Personnel devote substantially their
whole time and effort to the performance of the Services for which they are
designated Key Personnel.

7.2
The Supplier shall take all reasonable steps to ensure that it retains the
Services of the Key Personnel, and will change individual Key Personnel only if:

(a)
requested to do so by HSBC;

(b)
that individual Key Personnel becomes unavailable for a period of three (3)
months in any period of six (6) months due to ill health;

(c)
that individual Key Personnel leaves the Supplier’s employment;

(d)
in the ordinary course of business that individual Key Personnel applies for and
is offered a transfer or promotion with the effect that he or she will no longer
be involved in the provision of the Services, provided that the Supplier
provides at least three (3) months' prior notice (or such lesser period as may
be agreed between the parties) and before such transfer or promotion, the
Supplier will use its reasonable endeavours to find a suitable replacement and
to arrange for a reasonable handover period between the outgoing and incoming
employee;

(e)
the Services for which the individual is designated Key Personnel are completed
to HSBC’s satisfaction;

(f)
HSBC consents to the change, which consent will not be unreasonably withheld; or

(g)
that individual Key Personnel is dismissed for serious or gross misconduct, or
any other justifiable reason.

7.3
If any of the Key Personnel become temporarily unavailable the Supplier shall,
acting reasonably, take such steps as may be necessary to ensure the
continuation of the Services.

7.4
Before assigning a replacement employee to the role formerly undertaken by any
Key Personnel the Supplier shall: (i) provide HSBC or the relevant HSBC Group
Member with a curriculum vitae and any other information about the individual
reasonably requested by HSBC or the relevant HSBC Group Member; and (ii) then
introduce the individual to HSBC who will indicate within thirty (30) days after
being introduced to that individual if it reasonably objects to the appointment
of that individual as a member of Key Personnel, together with its reasons for
such objections. If no such indication is received within that thirty (30) day
period the individual will be deemed accepted as



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Key Personnel and the list in the relevant Local Services Agreement updated
accordingly. If any such objection is received, the Supplier shall not assign
the individual as Key Personnel.
7.5
HSBC may request a change to the identity of any Key Personnel (either by the
removal of an individual or individuals from the list of Key Personnel in the
relevant Local Services Agreement or inclusion of other Supplier Personnel on
the list of Key Personnel in the relevant Local Services Agreement) subject to
the consent of the Supplier, such consent not to be unreasonably withheld or
delayed.

7.6
The parties acknowledge that the Key Personnel are likely to have access to
Confidential Information which is critical to HSBC's effectiveness and
competitiveness. The Supplier shall ensure that no Key Personnel shall provide
any services (whether similar or dissimilar to the Services) to any Competitor
of HSBC during the term of this Agreement at any time while they remain Key
Personnel or for a period of six (6) months thereafter.

7.7
HSBC may require the Supplier to remove or procure the removal of any of the Key
Personnel whom it considers to be unsatisfactory for any reason which has a
material impact on such person’s responsibilities.

7.8
If the Supplier replaces the Key Personnel as a consequence of this paragraph 7,
the cost of effecting such replacement shall be borne by the Supplier.

Part 4: Termination, Part Termination or Expiry of this Agreement
8.
Supplier Personnel Information

8.1
At least six (6) months before the expiry of this Agreement or any individual
affected Local Services Agreement, or within twenty-one (21) days following
service of notice of Termination or Part Termination, the Supplier shall,
subject to any applicable legislation governing the use of personal data, within
twenty-one (21) days of HSBC's or relevant HSBC Group Member’s request for the
same, provide HSBC for itself, any HSBC Group Member or for any Successor
Supplier, in respect of the then employees of the Supplier wholly or mainly
engaged by the Supplier in the provision of the Services or such part of the
Services subject to Part Termination (the Core Personnel), with the details set
out in paragraph 3.1 in Part 1 of this Schedule.

8.2
From the date which is six (6) months before the expiry of this Agreement or any
individual affected Local Services Agreement, or at any time following service
of notice of Termination or Part Termination, the Supplier shall not and shall
procure that the Supplier Affiliates shall not, without the prior written
consent of HSBC such consent not to be unreasonably withheld or delayed:

(a)
increase the total number of employees who are Core Personnel;

(b)
make or propose any changes to the terms and conditions of employment of Core
Personnel;

(c)
increase the proportion of working time spent on the Services by any Supplier or
Supplier Affiliate employees (save for fulfilling orders previously requested by
HSBC or if relevant any HSBC Group Member).

8.3
Where the Supplier has provided information pursuant to paragraph 8.1 of this
Part 4 (the Core Personnel Information), the Supplier shall:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
inform HSBC of any material change to the same;

(b)
use Reasonable Endeavours to clarify any matter on which clarification is
reasonably requested by HSBC; and

(c)
use Reasonable Endeavours to co-operate with any other reasonable requests made
by HSBC concerning the Core Personnel Information as soon as practicable and
will use Reasonable Endeavours to do so within fourteen (14) days of any such
change, discovery of new information, or receipt of such request.

8.4
HSBC agrees that any Core Personnel Information provided to it or to any
potential Successor Supplier pursuant to this paragraph 8 shall be held by HSBC
and any potential Successor Supplier in confidence, and that it shall use
Reasonable Endeavours to:

(a)
restrict the disclosure of such Core Personnel Information to such employees of
HSBC, any other HSBC Group Member, any potential Successor Supplier and their
respective advisors as is necessary for the purposes of reasonable due
diligence;

(b)
ensure that such Core Personnel Information shall not be used for any other
reason other than the proposed transfer to a Successor Supplier; and

(c)
retain such Core Personnel Information for no longer than reasonably necessary,

provided that HSBC's obligations under this paragraph 8 will be subject to any
right or obligation to disclose any information imposed by law or by a court of
competent jurisdiction or by any Regulator.
9.
Change To A Successor Supplier, Re-Transfer Provisions And Termination And Part
Termination Of The Services

9.1
HSBC and the Supplier acknowledge and agree that where HSBC, any other HSBC
Group Member or a Successor Supplier provides Replacement Services on or after
the Termination Date or on a Part Termination Date, the provision of such
Replacement Services subject to Part Termination, may (depending on the location
and precise facts of each case) constitute a "relevant transfer" for the
purposes of the Employment Regulations (a Re-Transfer). To the extent that the
Employment Regulations apply, the contracts of employment of the Core Personnel
and any applicable collective agreements will have effect from the Termination
Date, or Part Termination Date as the case may be, as if originally made between
HSBC, the other relevant HSBC Group Member or the Successor Supplier (as the
case may be) and such Core Personnel (Re-Transferring Personnel), and in the
case of any collective agreements between HSBC, the other relevant HSBC Group
Member or the Successor Supplier (as the case may be) and the relevant trade
union or other representative body.

9.2
Each party agrees in such circumstances to comply fully with all its respective
obligations under the Employment Regulations.

9.3
HSBC shall use Reasonable Endeavours to procure that any Successor Supplier
shall comply with its obligations pursuant to the Employment Regulations to
provide the Supplier with all information which it reasonably requires in order
to enable the Supplier to comply with any requirement to inform and consult with
the Re-Transferring Personnel or their representatives pursuant to the
Employment Regulations and HSBC shall use Reasonable Endeavours to procure that
there is written



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





into any contract with a Successor Supplier a paragraph requiring that any
Successor Supplier shall indemnify the Supplier and keep the Supplier
indemnified against each and every Employment Claim arising as a result of any
failure by HSBC, any other HSBC Group Member or, as the case may be, the
Successor Supplier to comply with such obligations.
9.4
Subject to paragraph 9.3 of this Part 4, the Supplier shall indemnify and keep
indemnified HSBC and each other HSBC Group Member against each and every
Employment Claim arising out of any failure by the Supplier to comply with its
obligations to inform and consult with its employees or their representatives
pursuant to the Employment Regulations.

9.5
HSBC shall indemnify the Supplier and keep the Supplier indemnified against each
and every Employment Claim brought against the Supplier relating to any of the
Re-Transferring Personnel where such Employment Claim arises out of or relates
to any act or omission of HSBC or any other HSBC Group Member or Successor
Supplier in the period before or on or after the Termination Date or Part
Termination Date.

9.6
The Supplier shall indemnify and keep indemnified HSBC and each other HSBC Group
Member against each and every Employment Claim brought against HSBC or any other
HSBC Group Member arising out of or in connection with any claim by or on behalf
of any Re-Transferring Personnel, which arises as a result of any act or
omission of the Supplier relating to their employment with the Supplier before
the Termination Date or Part Termination Date.

9.7
Without prejudice to paragraph 9.6 above, the Supplier shall indemnify HSBC and
any other HSBC Group Member in the circumstances as set out in this
paragraph 9.7.

(a)
This sub-paragraph operates in the following circumstances:    

(i)
if any person who is an employee of the Supplier but not Core Personnel claims
that his contract of employment has transferred from the Supplier or Supplier
Affiliate to HSBC and any other HSBC Group Member and/or a Successor Supplier as
a result of the Employment Regulations and claims that at the date of the claim,
he is still employed by HSBC and any other HSBC Group Member and/or a Successor
Supplier, or would have been so employed had he not been dismissed by HSBC and
any other HSBC Group Member and/or a Successor Supplier; or

(ii)
if any Re-Transferring Personnel claims that his contract of employment has not
been transferred to HSBC and/or a Successor Supplier as a result of the
Employment Regulations and claims that he is still employed by the Supplier as
at the date of the claim.

(b)
In either of these events, the following process will apply:

(i)
the Supplier and HSBC (or the other relevant HSBC Group Member), as the case may
be, will notify the other within fourteen (14) days of becoming aware of any
such claim;

(ii)
the Supplier and HSBC (or the other relevant HSBC Group Member) will consult
with each other with a view to resolving such claims;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(iii)
within twenty-one (21) days of such notification, the Supplier (in the case of
paragraph 9.7(a)(ii) above) or HSBC and/or a Successor Supplier (in the case of
paragraph 9.7(a)(ii) above) may offer employment to such person;

(iv)
within fourteen (14) days of the expiry of that twenty-one (21) day period, the
other party may offer employment to such person; and

(v)
if, at the end of the periods set out in paragraphs 9.7(b)(i) to 9.7(b)(iv)
(inclusive) above no such offer of employment has been made or such offer has
been made but not accepted, then the Supplier or Supplier Affiliate (in the case
of paragraph 9.7(a)(i) above) or HSBC and/or a Successor Supplier (in the case
of paragraph 9.7(a)(ii) above) may, having notified the other party in writing,
terminate the employment of such person.

(c)
Subject to HSBC and any other HSBC Group Member complying fully (and procuring
that any Successor Supplier complies fully) with its obligations pursuant to the
provisions of paragraph 9.7(b) above or acting in any other way as may be agreed
between the parties, the Supplier will indemnify HSBC and/or any Successor
Supplier against all and any Employment Claims arising out of such lawful
termination of employment.

9.8
The indemnities provided in paragraphs 9.6 and 9.7 of this Part 4 shall be
limited in the following ways:

(a)
they will cease to apply six (6) months after the Termination Date or
Part-Termination Date if, by that date, no notification has been received by
either HSBC or the Supplier or Supplier Affiliate pursuant to paragraph 9.7(b)
above of an actual or proposed claim as defined in paragraph 9.6 above; and

(b)
they will not apply to any liability which is created or increased by any act or
omission of the HSBC and/or a Successor Supplier save for HSBC and/or the
Successor Supplier following the provisions of paragraph 9.7(b) above.

9.9
The Supplier shall warrant to HSBC and/or (if applicable) the Successor Supplier
to the best of its knowledge and belief:

(a)
data to be disclosed under paragraph 8 of this Part 4 above will have at the
Termination Date been complete and accurate in all respects and it discloses all
material terms and conditions of employment of the Re-Transferring Personnel;
and

(b)
save for benefits which accrue or are deemed to accrue to the Termination Date
but are paid at a date later than the Termination Date, for which the Supplier
shall remain liable on the basis of the time elapsed from commencement of the
current financial year to the Termination Date as a proportion of the whole of
the financial year, it will have satisfied all of its obligations by the
Termination Date with respect to all outgoing and accrued liabilities in respect
of the Re-Transferring Personnel, including wages, contractual bonuses,
commission, holiday remuneration, payments of PAYE, tax, social security and
national insurance contributions.

9.10
The parties shall fully and promptly co-operate in good faith to procure the
smooth and lawful transfer of the Re-Transferring Personnel to HSBC or a
Successor Supplier.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





9.11
In the event that HSBC and/or any Successor Supplier offers employment to any
Core Personnel who are not Re-Transferring Personnel and such offer is accepted
by them, to commence on or after the Termination Date or Part Termination Date
the Supplier shall waive any post-employment restrictions contained in their
contracts of employment which would otherwise prevent them from commencing
employment with HSBC and/or any Successor Supplier.

9.12
The Supplier shall provide no warranty, representation or recommendation to HSBC
and/or any Successor Supplier as to the quality, credentials, qualifications,
expertise or experience of any of the Re-Transferring Personnel.







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 8

[NOT USED]




INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 9

GOVERNANCE
1.
Definitions and Introduction

1.1
The definitions used in this Schedule 9 (Governance) are as set out in
clause 1.2 of this Agreement.

1.2
This Schedule sets out the governance model for this Agreement, including the
roles and responsibilities of the parties required to maintain an effective
working relationship.

1.3
In addition to the provisions of this Schedule 9 (Governance), the Supplier
shall comply with the Terms of Reference. In the event of conflict the
provisions of this Schedule 9 (Governance) shall prevail.

2.
Governance Model to be used

2.1
Establishment of the Governance Bodies

The Governance Bodies shall be established as set out in Annex 1 to this
Schedule 9 (Governance).
2.2
Objectives

(a)
The parties intend that the governance regime set out in this Schedule shall
assist in ensuring that:

(i)
the Services are provided in accordance with this Agreement;

(ii)
the provision of Services is regularly monitored to ensure compliance with this
Agreement, and that appropriate and timely action is taken to deal with any
risks, or issues that arise;

(iii)
both parties undertake their responsibilities in a timely and professional
manner; and

(iv)
risks, and issues are pro-actively managed and mitigated until resolved in
accordance with agreed timescales, in a co-operative manner.

(b)
The Supplier shall ensure that:

(i)
it is able to respond promptly and effectively to both predictable and
unpredictable change (both by way of the Change Procedure and more generally by
way of its approach to the Services);

(ii)
appropriate resource is made available on a regular basis such that the aims,
objectives and specific provisions of this Agreement can be fully realised; and

(iii)
it makes appropriate arrangements for each of the governance meetings identified
in this Schedule, including by sending timely meeting invites, and relevant
meeting documentation and agendas at least forty eight (48) hours in advance of
the meeting and meeting minutes at least forty eight (48) hours after the
relevant meeting.

2.3
Key Roles and Responsibilities



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
The parties shall appoint the following persons to act in the roles described in
this paragraph 2.3 and attend the relevant meetings, on and from the Restatement
Date. Further persons/roles relating to a particular Country shall be set out in
the relevant Local Services Agreement, as applicable.

(b)
The parties shall ensure that their respective representatives in the governance
model are empowered and authorised to resolve the issues before them. An HSBC
representative will chair each of the governance meetings.

(i)
HSBC Roles and Responsibilities

Role Title
Role / Responsibility Description (without prejudice to the supplier's
obligations set out in this Agreement)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]



(ii)
Supplier Roles and Responsibilities

The persons occupying the Supplier roles set out in the table below (and in
relation to a specific Country, as may be set out in the relevant Local Services
Agreement) shall be considered Key Personnel.














INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Role Title
Role / Responsibility Description
[***]




[***]


[***]


[***]


[***]


[***]
[***]


[***]
[***]


[***]
[***]
[***]


[***]


[***]
[***]


[***]
[***]
[***]
[***]
[***]



3.
Roles of the Governance Bodies

The roles of the Governance Bodies is set out in Annex 1 of this Schedule 9
(Governance).
4.
General Governance and Contractual Control Mechanisms

4.1
Both parties shall pro-actively manage risks attributed to them under the
Agreement.

4.2
The Supplier shall develop, operate, maintain and amend, as agreed with HSBC,
processes for:

(a)
the identification, management and mitigation of risks and issues. Each risk
should have a clear action plan which includes timescales for resolution and an
owner accountable;

(b)
management of identified benefits; and

(c)
document control and management,

and shall ensure that it raises risks and issues or potential risks and issues
at the earliest opportunity with the Supplier’s relevant HSBC counterparts (in
any event in advance of the meetings at which these issues will be discussed),
so that the meeting time can be focused on resolution, action planning or
guidance.
5.
Governance Principles



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





In addition to performing their respective governance obligations as set out in
the Agreement (including their respective duties as part of the Governance
Bodies set out in this Schedule 9 (Governance) and the Terms of Reference the
parties shall perform their governance obligations in accordance with the
following principles:
5.1
the time and resource costs of complying with their respective governance
obligations shall be borne by the party incurring that cost;

5.2
any Changes involving this Agreement shall be processed through the Change
Procedure;

5.3
each Governance Body shall endeavour to resolve the issues and achieve the
objectives and shall be empowered to make relevant decisions or have access to
empowered individuals for decisions to be made; and

5.4
HSBC may, on written notice, change the structure or number of the Governance
Bodies or any purpose, responsibilities, frequency of meetings and reporting
lines from time to time throughout the Agreement, provided that this does not
materially increase the Supplier's costs in complying with this Schedule 9
(Governance).

6.
Service Continuity

6.1
Purpose

(a)
The purpose of Service continuity in relation to personnel is to ensure that key
roles/positions are covered with the appropriately skilled Supplier Personnel,
to maintain the Service.

(b)
The obligations of the Supplier in this section are subject to the provisions of
Schedule 7 (Human Resources) insofar as they apply to Key Personnel.

6.2
Service Continuity Management

(a)
The Service continuity management Services (Service Continuity Management) shall
include management of any resourcing issues, based on staff absence or service
failure notification.

(b)
The Supplier shall "fill" any Service continuity "gaps" arising from leave or
extended periods of absence of Supplier Personnel by a temporary secondee from
the Supplier group, until a permanent replacement is sourced.

(c)
In the event of an actual or potential Service continuity "gap" between
personnel, the Supplier shall notify the relevant Global/Regional MSI Manager.

(d)
Where reasonably possible the Supplier shall notify HSBC a minimum of three (3)
weeks in advance of any Service continuity 'gaps' or where this is not
reasonably possible the Supplier shall do so promptly and without delay.

7.
Meetings

7.1
Annex 1 of this Schedule 9 (Governance) sets out the management meetings that
shall be held in relation to this Agreement and the intended frequency of these
meetings. Such frequency may change from time to time as reasonably required by
HSBC.

7.2
Other ad hoc meetings shall take place pursuant to this Agreement, including:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
industry best practices workshops, as further described in Schedule 3
(Services);

(b)
Learning Design Project kick-off meetings, within five (5) Working Days of the
completion of each Service Order, as further described in Schedule 3 (Services),
Schedule 11 (Service Orders), and the relevant Service Order; and

(c)
Learning Design Project post implementation review meetings;

7.3
The parties shall ensure that appropriate representatives attend each meeting.
If any of the persons referred to in the above table are unable to attend a
meeting, the relevant party may appoint a substitute, provided that such
substitute has the relevant delegated authority and is authorised to deal with
the items on the agenda at such meeting.

7.4
HSBC may on reasonable prior notice to the Supplier replace any of the nominated
individuals or alter the roles of the individuals who are nominated to attend
any given meeting.

7.5
The Supplier shall ensure that appropriate information is provided to HSBC
either prior to, or at each meeting, as required by HSBC, to support the agenda
of such meeting.

7.6
The Supplier shall take minutes at each meeting and issue these to meeting
attendees within two (2) Working Days of each meeting. Minutes will, subject to
any amendments required by HSBC, be approved at the next relevant meeting.

7.7
Any decisions reached in a governance meeting shall not be deemed valid unless
the meeting quorum is met as specified in the terms of reference for each
meeting.

8.
Reporting Requirements

8.1
The Supplier shall provide the following reports to HSBC:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Report Requirement
Global/Regional/Local
Frequency
Deadline
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



8.2
The Supplier shall deliver the reports set out above, any other reports being
delivered to HSBC in the Year immediately prior to the Restatement Date and any
reports otherwise set out in this Agreement ("Reports").

8.3
HSBC may, in its discretion, add, amend or remove Reports from the scope of this
Agreement. In the event that:

(a)
HSBC removes or reduces the scope of reports from this Agreement, then it shall
be entitled to a commensurate reduction in Charges to reflect the reduce effort
involved in the production of such reports; and

(b)
HSBC adds or increases the scope of reports and this results in material
additional cost to the Supplier to deliver such reports, then the Supplier shall
be entitled to additional Charges, to be agreed via the Change Procedure.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





9.
Conflicts of Interest

9.1
The Supplier shall do whatever is required to avoid Conflicts of Interest
arising. If a Conflict of Interest does arise then, without prejudice to HSBC's
other rights under the Global Services Agreement and Local Services Agreements,
the Supplier shall minimise the impact and address the circumstances giving rise
to the Conflict of Interest.

9.2
Without prejudice to its general obligations in clause 5.4(f), or 5.4(i), the
Supplier shall ensure that it implements and complies with processes and
controls (Conflicts of Interest Requirements) to identify, minimise, mitigate
and address any Conflict of Interest that might or does arise in the performance
of its obligations under this Agreement and any Local Services Agreements. If
any Conflict of Interest might or does arise, the Supplier will notify HSBC
immediately upon becoming aware of the Conflict of Interest and follow HSBC's
reasonable instructions in relation to it.

9.3
Where the Supplier has taken action in respect of the Conflict of Interest to
cause a detriment to HSBC or an HSBC Group Member, if the parties have not
resolved the dispute pursuant to the Dispute Resolution Procedure or otherwise,
HSBC may terminate the affected Local Services Agreement on immediately
effective notice and without any liability.

10.
Disputes

10.1
Subject to paragraph 5 (Disputed Invoices) of Schedule 5 (Charges), if at any
time a dispute arises out of or in connection with this Agreement,
representatives of HSBC and the Supplier shall in the first instance meet in
good faith with a view to resolving the dispute within a period of fifteen (15)
Working Days from the day the dispute first arises.

10.2
Should the parties not be able to resolve the dispute within fifteen (15)
Working Days, then both parties shall refer the matter to their own appropriate
senior manager(s) respectively for resolution.

10.3
Where the parties are not HSBC Global Services (UK) Limited and GP Strategies
Limited, if the senior manager(s) of the parties are unable to resolve the
dispute within a further ten (10) Working Days, then both parties shall refer
the matter to an appropriate senior manager(s) of HSBC and the Supplier
respectively for resolution.

10.4
If the relevant senior manager(s) of HSBC and the Supplier respectively are
unable to resolve the dispute within a further ten (10) Working Days, then the
parties may, by agreement, attempt to settle the dispute by mediation in
accordance with the Centre for Effective Dispute Resolution (CEDR) Model
Mediation Procedure. To initiate mediation the initiating party must give notice
in writing to the other party and send a copy of the notice to CEDR. The
mediation will start not later than twenty (20) Working Days after the notice.
Subject to paragraph 10.6, the parties agree not to commence any court
proceedings in relation to the dispute until they have attempted to settle the
dispute by mediation and that mediation has either terminated or failed or the
other party has failed to participate in the mediation, provided that the right
to issue proceedings is not prejudiced by a delay.

10.5
Unless otherwise agreed in writing, the costs of any mediation carried out
pursuant to this paragraph shall be shared equally between the parties.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





10.6
Nothing in this Agreement shall prevent either party from taking such action as
it deems appropriate (including any application to a relevant court) for
injunctive or other emergency or interim relief in relation to its Intellectual
Property Rights or Confidential Information (or the Intellectual Property Rights
or Confidential Information of, in the case of HSBC or any HSBC Group Member or
the Intellectual Property Rights or Confidential Information of, in the case of
the Supplier or any Supplier Affiliate).

10.7
For the avoidance of doubt, in the event of any dispute the Supplier will
continue to comply with its obligations under this Agreement and will procure
the continued delivery of any and all Services fully in accordance with its
obligations under this Agreement.

11.
Reference

Where the Supplier is bidding for a Qualifying Project, it shall be required to
include HSBC as a client referee by reference to this Agreement and the Services
provided hereunder, subject to approval from either the HSBC Global Head of
Learning, Global Head of Delivery or Global Head of Design (as most applicable
to the Qualifying Project), which such approval the Supplier shall seek. HSBC
agrees that it shall provide such reference when contacted by a third party in
connection with a Qualifying Project. For the purposes of this provision, a
Qualifying Project means a project any services for an entity of similar
standing to HSBC in any jurisdiction and for a similar scope of services to any
of the Services set out in this Agreement.








INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





ANNEX 1: GOVERNANCE BODIES


The parties shall form the Governance Bodies set out in this Annex 1 to Schedule
9 (Governance), which shall meet at the frequencies set out in the relevant
table.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Governance Body


Areas of Focus
Key Documentation
HSBC Global Attendees
Supplier Global Attendees
Quarterly Performance Review


Frequency: To be delivered Quarterly with the exception of Q1 of each Year being
the "strategic performance review" of the previous year with the strategic
objectives for the current Year.


Objectives with supporting documentation shall be presented in each Quarterly
Performance Review.




Output:
•    Minutes detailing agreed actions including timelines against performance
trends and service improvements




Financial Performance: monitoring general performance trends rather than
individual monitoring of Operational Measures for all services provided by the
Supplier and should at minimum include:
•    Financial performance, proposed strategy and benefits aligned to HSBC
strategy
•    Updates related to key services including achievement of the agreed
business case to include charges and volume with an executive summary supported
by relevant data
•     Review of the Resource Matrix and identify appropriate management aligned
to HSBC’s deployment plan
•    Actions against previous quarterly meeting


Supplier Performance: review improvement plan or progress against specific
deliverables to bring performance to the required level which at minimum should
include:
•    Regional summaries including highlights, performance feedback, issues and
risks;
•    Improvements initiatives against Customer Satisfaction Survey aligned to
services where progress related to agreed key actions, impact, measurements and
status is provided;
•    Successes and opportunities against agreed priorities;
•    Risks  associated with Quarterly activity and mitigating activities to
resolve;
•    Learning Vendor update with reporting metrics as outlined in Schedule 3,
appendix 3-D.


Contractual Compliance: review audit results or due diligence action plans
against contractual obligations, incident and risk control management including:
•    Review and discuss NPS scores and progress against remediation plans (if
applicable);
•    Issues arising out of material shift in market conditions in any
jurisdiction;
•    Invoice management with dispute escalation and resolution.


Future Focus:
•    Tracking innovation and continuous improvement initiatives;
•    HSBC initiatives requiring support from the Supplier;
•    Issues arising in respect of unanticipated high levels of demand by HSBC,
not addressed via the demand planning processes;
•    Issues arising out of material shift in market conditions in any
jurisdiction.








[***]
[***]




[***]







INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Governance Body


Areas of Focus
Key Documentation
HSBC Global Attendees
Supplier Global Attendees
Regional Performance Forum 


- to be held on a Regional basis as determined by HSBC.




Frequency: Bi-Monthly, in advance of the Quarterly Performance Review


Objectives with supporting documentation shall be presented in each Regional
Performance Forum.




Output:
•    Minutes detailing areas of high risk or high opportunity that feeds the
Quarterly Performance Review






Financial Performance: 
•    Review performance over the previous period, using management information
and financial dashboard data to assess and build on customer satisfaction
results related to continuous improvement plans
•    Key metrics that are displayed in a format that is easy to consume, with
achieve/not achieved against Operational Measures and Super KPI overall
achievement and tracking;
•    Updates related to key services including achievement of the agreed
business case to include charges and volume with an executive summary supported
by relevant data.


Supplier Performance:
 Discussion around priorities, opportunities, challenges and continuous
improvement and should at minimum include:
•    Improvements initiatives against Customer Satisfaction Survey aligned to
services where progress related to agreed key actions, impact, measurements and
status is provided;
•    Regional summaries including highlights, performance feedback, issues and
risks;
•    Review of the Resource Matrix and identify appropriate management aligned
to HSBC’s deployment plan;
•    Management of escalated issues from the service teams where (i) the issue
is Supplier rather than service specific, or (ii) where the issue the service
teams are unable to resolve the issue locally


Contractual Compliance: review audit results or due diligence action plans
against contractual obligations, incident and risk control management including:
•    Management of escalated issues from the service teams where the issues are
related to contractual obligations where the local teams are unable to resolve;
•    Invoice management with dispute escalation and resolution.


[***]
[***]
[***]



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Governance Body


Areas of Focus
Key Documentation
HSBC Global Attendees
Supplier Global Attendees
Transactional Conversations


Frequency: Weekly


Objective: to have the Global meeting replicated in the applicable
Region/Country (as required by HSBC)




Output:
•    Minutes detailing areas of high risk or high opportunity that feed the
Regional meetings.


Every day engagement: Day to day operational management of the service to ensure
the Supplier is delivering what is required including:
•    Managing any Incidents/interactions
•    Update on all pipeline/in-flight Programmes/Projects
•    Performance including delivering aligned to demand plan requirements with
take up process report
•    Key/significant initiatives to be discussed and endorsed


Contractual Compliance: Management of escalated issues from the service teams
where the issues are related to contractual obligations where the local teams
are unable to resolve
•    Invoice management with dispute escalation and resolution
[***]
[***]
[***]



Learning Design Services
In respect of Learning Design Services, the parties shall attend Quarterly
strategic meetings and weekly operational meetings with such appropriate
attendees as HSBC may require. The parties shall, within a reasonable timeframe
of the Restatement Date, agree in writing further detail to the required
Governance Bodies and meeting frequencies/descriptions, which once agreed shall
be added to this Schedule via the Change Procedure.


INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 10

APPROVED SUB-CONTRACTORS


The Supplier may use the following listed Supplier Affiliates and/or the
following listed Sub-Contractors to provide the corresponding elements of the
Services:
Name of Supplier Affiliate/ Sub- Contractor
Registered Address and Registered Number
Element of Services to be provided:
(1)    Design Services
(2)    Delivery/Facilitation
(3)    Technology Services
(4)    Learning Consultancy
(5)    Administration
Country in which it will provide Services
Duration of appointment
[***]


[***]
Technology
United Kingdom
ALL REGIONS
Life of Agreement
[***]
[***]
Technology
United Kingdom
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
UAE
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
Australia
Life of Agreement
[***]
[***]
Delivery of BlessingWhite content owned by GP
China
Life of Agreement
General Physics Corporation Mexico, S.A. de C.V.
(S/A)
Sor Juana Ines de la Cruz No 14 Int No 303,
San Lorenzo, 54000. Tlalnepantla Mexico GPC971119FH4
Design Services Delivery/Facilitation
Mexico Argentina Brazil
Life of Agreement
GP Strategies Colombia Ltda. (S/A)
Calle 71 No 11-10 Of.
801, Edificio Corecol- Bogota, Colombia NIT. 900211067-3
Design Services Delivery/Facilitation
Colombia Mexico Argentina Chile
Life of Agreement
GP (Shanghai) Consulting Co, Ltd. (S/A).
Room 18A, 993 West Nanjing Rd, Shanghai 200040, China
310000400537136
(Jingan)
Design Services Delivery/Facilitation
China
ASIA REGION
Life of Agreement
GP Canada Co. (S/A)
1959 Upper Water
Street, Suite 900, Halifax, Nova Scotia Canada B3J 3N2 3214365
Design Services Delivery/Facilitation Learning Consultancy
Canada United States
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





GP Strategies India Private Limited (S/A)
No 4 / 363
Kandanchavadi Old Mahabalipuram RoadBlock B , 1st & 2nd floor, Chennai - 600096
U74999TN2006PTC06 1890
Design Services Delivery/Facilitation Learning Consultancy Administration
India
ASIA REGION
Life of Agreement
GP Strategies Singapore (Asia) Pte Ltd (S/A)
78, Shenton Way,
#26-02A, Singapore 079120
198802356M
Design Services Delivery/Facilitation Learning Consultancy
Singapore
ASIA REGION
Life of Agreement
GP Strategies Limited (S/A)
Unit 2 Bredbury Business Park, Bredbury Parkway, Bredbury, Stockport SK6 2SN
No 8003789
Design Services Delivery/Facilitation
Learning Consultancy Administration Technology
 United Kingdom
 ALL REGIONS


Life of Agreement
GP Strategies Deutschland GmbH (S/A)
Obere Bahnhofstrasse 41
D-82110 Germering Germany
HRB 160370
Design Services Delivery/Facilitation
Germany
Life of Agreement
GP Strategies France S.A.R.L. (S/A)
E Space Park Batiment C, 45 Allee Des Ormes, 06250 Mougins, France
203 B663
Design Services Delivery/Facilitation
France
Life of Agreement
GP Strategies Corporation - South Africa Branch (S/A)
975 Sandton Country Club Estate, Gallo Manor, 222 Bowling Ave, Johannesburg 2052
2012/070065/10
Delivery
Africa
Life of Agreement
GP Strategies (Hong Kong) Limited (S/A)
Room 602, Taurus
Building, 21 A/B Granville Road, Tsimshatsui,
Hong Kong
1194414
Design Services Delivery/Facilitation Administration Learning Consultancy
Hong Kong ASIA REGION
Life of Agreement
GP Strategies Corporation (S/A)
11000 Broken Land Parkway
Columbia, Maryland 21044 USA
Design Services Delivery/Facilitation Learning Consultancy Administration
Technology
All REGIONS
Life of Agreement
GP Strategies Middle East FZ- LLC
Office 306, Block 12, Dubai International Academic City, Dubai, UAE
92036
Delivery/Facilitation Learning Consultancy Administration
EMEA REGION
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





GP Strategies Australia Pty Limited
Level 15, 1 O’Connell Street, Sydney, NSW 2000
 607749708
Delivery/Facilitation Learning Consultancy Administration
ASIA REGION
Life of Agreement
GP Strategies (Taiwan) Limited
3F, No. 170, Tun HuaNorth Road, Sungshan District, Taipei City, Taiwan 54653013
Delivery/Facilitation/ Learning Consultancy Administration
Taiwan
Life of Agreement
GP Strategies Egypt, LLC
25 Mecca Street
Al Mohandessin
Giza, Egypt
70234
Delivery/Facilitation
Learning Consultancy
Administration
EMEA REGION
Life of Agreement
GP Treinamento Brasil Ltda
1.461, Brigadeiro Faria Lima Avenue
8º floor, Room 82B
Jardim Paulistano
01452-002
NIRE 35.227.997.742
Delivery/Facilitation
Learning Consultancy
Administration
LATAM REGION
Life of Agreement
GP Strategies (Malaysia) Sdn Bhd
Suite 2-4, Level 2,
Tower Block, Menara Milenium, Jalan Damanlela, Pusa, Bandar Damansara, 50490
Kuala Lumpur, Malaysia
1085763-K
Delivery/Facilitation
Learning Consultancy Administration
ASIA REGION
Life of Agreement
GP Philippines Inc.
Philam Life Tower,
8767 Paseo de Roxas Avenue, Makati City 1226 Philippines
CS201407732
Delivery/Facilitation
Learning Consultancy Administration
ASIA
Life of Agreement
GP Strategies Argentina S.R.L.
Uruguay 775, Piso 8o Ciudad Autonoma de Buenos Aires


9073 Libro 141 de Sociedad de Responsibilidad Limitada
Delivery/Facilitation Learning Consultancy Administration
LATAM
Life of Agreement
GP Strategies
Danismanlik Ltd. Sti.
Hakki Yeten Cd.
Selenium Plaza No. 10/CK. 5-6 Fulya Besiktas Istanbul TR
890065/0
Delivery/Facilitation
Learning Consultancy Administration
EMEA
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





GP Strategies Switzerland GmbH
c/o Marcus Alder Thouvenin Rechtsanwalte
Partner
Klausstrasse 33
CH-8034 Zurich
CHE-490.594.538
Design Services
Delivery/Facilitation
Switzerland
Life of Agreement
[***]


[***]
Design Services
United Kingdom
ALL REGIONS
Life of Agreement
[***]


[***]
Design Services
United Kingdom
ALL REGIONS
Life of Agreement
[***]


[***]
Delivery/Facilitation
Learning Consultancy
ASIA REGION
Life of Agreement
[***]


[***]
Technology
United States ALL REGIONS
Life of Agreement
[***]


[***]


Delivery/Facilitation
United Kingdom
ALL REGIONS
Life of Agreement
[***]
[***]
Delivery/Facilitation
France,UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
Argentina,Australia,Bahrain,Brazil,Brunei,Canada,China,Turkey,UAE,UK,USA,Vietnam
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Canada,USA,Germany,Italy,Finland,Netherlands,Denmark,Turkey,South Africa
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Design Services, Delivery Facilitation
UK,Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,Balkans,Bulgaria,Czech
Republic,Germany,Gibraltar,Greece,Hungary,Ireland,Malta,Netherlands,Poland,Romania,Switzerland
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK,USA,Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Design Services, Delivery Facilitation
UK,France,Germany,Hong
Kong,Australia,Japan,China,India,Singapore,Indonesia,Taiwan,USA,Canada
Life of Agreement
[***]
[***]
Delivery/Facilitation
India,Hong Kong,UAE,Egypt,USA,UK,Turkey,Thailand,Switzerland,Spain,Singapore,Shi
Lanka,Shanghai,Saudi
Arabia,Qatar,Portugal,Oman,Netherlands,Monaco,Malaysia,Kuwait,Italy,Ireland,Greece,Germany,France,Belgium
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
India
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,Singapore,USA,UAE,India,Indonesia,China,Canada,Malaysia,Oman,Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA,Mexico,Brazil,Canada,France,UK,Egypt,UAE,Kazakhstan,China,Hong
Kong,Malaysia,Singapore,Taiwan,Australia
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Malaysia
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
North America,Argentina,Brazil,Chile,Mexico,China,Hong
Kong,Singapore,Taiwan,Australia,France,Germany,Netherlands,Spain,Switzerland,UK,Denmark,Finland,Norway,Sweden
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,USA,UAE,Australia,New Zealand,South Africa,Sweden,Isreal
Life of Agreement
[***]
 
Delivery/Facilitation
Bulgaria
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Germany
Life of Agreement
[***]
[***]
Delivery/Facilitation
Ireland
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
France,Germany
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
 
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UAE
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,Hong Kong,China,India,Australia
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico,USA,Canada,Bermuda,Germany,Austria,Switzerland,UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
USA,UAE,Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
 
Delivery/Facilitation
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UAE,Qatar,Bahrain,Saudi Arabia,Oman
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Brazil
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Argentina
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Delivery/Facilitation
Malaysia
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
USA,UAE,UK,Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
India,China,Shi Lanka,Malaysia,Egypt,Phillipines
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico,Argentina,USA,Canada,Brazil,Chile,UK,Saudi Arabia,Spain,India,India,Hong
Kong,China,Malaysia,Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico,Chile,USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
 
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Argentina,Australia,Brazil,Canada,China,Egypt,Finland,France,Germany,Hong
Kong,Hungary,India,Japan,Korea,Malaysia,Mexico,Phillipines,Singapore,Spain,Taiwan,Turkey,UAE,UK,USA
Life of Agreement
[***]
 
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Canada
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA,UK,Germany,Netherlands,France,Austria,Ireland,Luxembourg,Belgium,Switzerland,Canada,Australia,Japan,Thailand,Singapore,Taiwan,Malaysia,Hong
Kong
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement
[***
[***]
Design Services, Delivery Facilitation
UK,USA,Germany,Switzerland,France,Canada
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,USA,Sweden,Japan
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Design Services
UK
Life of Agreement
[***]
 
Design Services
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
Malta
Life of Agreement
[***]
[***]
Delivery/Facilitation
Bermuda
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
 
Delivery/Facilitation
Hong Kong,Malaysia,Singapore,Vietnam
Life of Agreement
[***]
[***]
Delivery/Facilitation
UAE
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
Australia,Belgium,Brazil,Czech Republic,France,Germany,Greece,Hong
Kong,Hungary,Ireland,Italy,Lithuania,Mexico,UAE,Netherlands,Poland,Romania,Russia,Shanghai,Singapore,Spain,South
Africa,Turkey,USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Brazil,USA,Mexico,France,Germany,Ireland,Italy,Netherlands,Poland,Portugal,Spain,Sweden,Switzerland,UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Malaysia
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Delivery/Facilitation
Argentina
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
India
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
 
Delivery/Facilitation
#VALUE!
Life of Agreement
[***]
 
Delivery/Facilitation
Indonesia
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
#VALUE!
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Australia
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK,Canada,Australia,Hong
Kong,India,Caribbean,USA,Belgium,Cyprus,China,France,Germany,Greece,Netherlands,Monaco,Poland,Portugal,Spain,Switzerland,Sweden,Turkey
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Mexico,USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA,Canada
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
UK,France,Turkey,Germany,Spain,Austria,Switzerland,Poland,Armenia,Czech
Republic,UAE,Egypt,Qatar,Bahrain,Oman,Kuwait,Lebanon
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
USA
Life of Agreement
[***]
 
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Argentina
Life of Agreement
[***]
[***]
Delivery/Facilitation
USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Indonesia,Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Malaysia
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Design Services, Delivery Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Singapore
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





[***]
[***]
Delivery/Facilitation
Mexico,USA
Life of Agreement
[***]
[***]
Delivery/Facilitation
Sweden,France,Portugal,Germany,Spain,Italy,Russia
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
 
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
Canada
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
China,Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
 
Delivery/Facilitation
Germany
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong,Singapore
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
Hong Kong
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
UK
Life of Agreement
[***]
[***]
Delivery/Facilitation
France
Life of Agreement



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------










Schedule 11

SERVICE ORDERS
1.
Definitions

The definitions used in this Schedule 11 (Service Orders) are as set out in
clause 1.2 of this Agreement.
2.
Introduction

2.1
This Schedule 11 (Service Orders) sets out the procedure for agreeing Service
Orders that shall apply to the provision of the following "Service Order
Services":

(a)
Learning Design Services;

(b)
Learning Delivery Services; and

(c)
Professional Services.

2.2
The parties shall not require Service Orders for the provision of LAO Services,
Account Management Services or Vendor Management Services save in respect of any
invigilations and Local Variations agreed pursuant to Schedule 25 (Local
Services Agreements References).

2.3
Each party shall bear its own costs in complying with their respective
obligations set out in this Schedule.

2.4
The parties will use a form of Service Order that has been agreed by the parties
and is in use as at the Restatement Date. The parties may agree to update or use
alternative form of Service Order pursuant to the Change Procedure from time to
time. In doing so, the Supplier shall work with HSBC in order to understand
HSBC's requirements and incorporate HSBC's reasonable amendments to any such
revised Service Order document. Any changes to the form of Service Order by the
Supplier that have not been agreed pursuant to this paragraph 2.4 shall have no
effect unless subsequently agreed by HSBC via the Change Procedure.

3.
Service Orders

3.1
Where HSBC requires the provision of Service Order Services by the Supplier,
HSBC shall inform the Supplier accordingly and provide the Supplier with details
of the proposed Service Order Services. Following such notification the parties
shall work together to agree the objectives of the proposed Service Order
Services, including identifying the following (where relevant):

(a)
[***]

(b)
[***]

(c)
[***]

(d)
[***]



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(e)
[***]

(f)
[***]

(g)
[***]

(h)
[***]

(i)
[***]

(j)
[***]

(k)
[***]

(l)
[***]

(m)
[***]

(n)
[***]

(o)
[***]

(p)
[***]

(q)
[***]

(r)
[***]

(s)
[***]

(t)
[***]

(u)
[***]

(v)
[***]

(w)
[***]

(x)
[***]

(y)
[***]

(z)
[***]

(aa)
[***]

(bb)
[***]

(cc)
[***]

(dd)
[***]

3.2
the Once the objectives of the proposed Service Order Services have been agreed
pursuant to paragraph 3.1 above, the Supplier shall provide a draft Service
Order to HSBC specifying details of the proposed Service Order Services, as soon
as possible and in any event within ten (10) Working Days.

3.3
HSBC shall provide the Supplier with any further information reasonably
necessary in order for the Supplier to complete the draft Service Order pursuant
to paragraph 3.2.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.4
HSBC shall evaluate the draft Service Order submitted by the Supplier pursuant
to paragraph 3.2 within a reasonable time period and shall respond to the
Supplier with any amendments to the draft Service Order, following which the
Supplier shall evaluate the nature of such amendments and update and re-submit
the draft Service Order to HSBC as soon as possible and in any event within five
(5) Working Days (HSBC providing the Supplier with such information reasonably
necessary in order for it to be able to make such re-submission).

3.5
If HSBC wishes to respond to any re-submitted draft Service Order, the parties
shall repeat the procedure described in paragraph 3.4 above.

3.6
If HSBC approves the draft Service Order, the Supplier shall promptly provide a
signed copy of such Service Order to HSBC, following which HSBC shall
countersign such Service Order. The parties may agree a Change that permits
alternative mechanisms to communicate their willingness to be bound to the terms
of a Service Order, such as e-signatures or other electronic means of
communicating such agreement (Alternative Signatures). The parties agree that
for the purposes of the remainder of this Schedule, a reference to signatures,
shall be deemed to include a reference to Alternative Signatures.

3.7
No Service Order shall take effect unless and until it has been signed by the
Authorised Representatives of each party.

3.8
HSBC shall not be liable to pay any Charges (whether set out in Schedule 5
(Charges), a Local Services Agreement or a draft Service Order) for Service
Order Services performed prior to a draft Service Order being signed by the
Authorised Representatives of both parties and then only in accordance with the
payment terms specified in that Service Order or as otherwise provided in this
Agreement. If the Supplier proceeds with performing the Service Order Services
or procuring and/or providing material prior to signature of an agreed Service
Order, then such performance shall be at the Supplier's risk and expense.

3.9
If HSBC requires in writing the Supplier to respond to an urgent demand for
Services whether by virtue of changes in Law or business circumstances (which
HSBC shall reasonably determine) and that it would not be practicable to agree
the content of the Service Order prior to performing the Service, HSBC may
require the Supplier to immediately commence the Service and the parties will
subsequently agree the detail of an appropriate Service Order which shall
include Charges to the Supplier calculated pursuant to Schedule 5 (Charges) of
this Agreement.

3.10
Fast Track Service Orders

Where HSBC requires the provision of Service Order Services by the Supplier on
an expedited basis, the parties shall follow the same process as set out in
paragraphs 3.1 to 3.8 above, save that the Supplier shall:
(a)
provide an initial draft Service Order to HSBC pursuant to paragraph 3.2 within
two (2) Working Days rather than ten (10) Working Days; and

(b)
re-submit a draft Service Order to HSBC pursuant to paragraph 3.4 within one (1)
Working Day rather than five (5) Working Days.

4.
Authorised Representatives



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.1
Only those individuals holding the roles specified below shall be authorised to
sign a Service Order whether such Service Order Services are global, regional or
local (although not all individuals are required to sign):



Service Type
HSBC Representatives
Supplier Representatives
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



7.
In Progress Projects

7.1
The parties agree the following in respect of In Progress Projects:

(a)
the Charges for any In Progress Projects shall be those in force when the
relevant Service Order for the In Progress Project was entered into by the
parties, pursuant to the terms of this Agreement prior to the Restatement Date;
and

(b)
in the event that the parties wish to extend the term of delivery of any In
Progress Project, then the parties must agree a new Service Order and the
pricing set out in Schedule 5 (Charges) Further Amended and Restated Agreement
shall apply.

7.2
Local In Progress Projects shall be specified in the relevant Local Services
Agreement and the above paragraphs 7.1 shall apply.


Schedule 12

CHANGE PROCEDURE
1.
Definitions And Introduction

The definitions used in this Schedule 12 (Change Procedure) are as set out in
clause 1.2 of this Agreement.
1.1
This Schedule 12 (Change Procedure) sets out the procedure that shall apply to
the classification, processing and approval or rejection of Changes. Each party
shall bear its own costs in complying with their respective obligations set out
in this Schedule 12(Change Procedure).

1.2
The Change Procedure shall not be used to effect any variations to the
paragraphs of this Schedule 12 (Change Procedure).



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





2.
Change Requests

2.1
Save as provided by the Agreement, in the event that HSBC requires a Change to
the Services, HSBC shall submit a draft Change Form to the Supplier specifying
details of the Change and its priority and following such submission:

2.1.1
the Supplier shall evaluate the feasibility of the proposed Change as soon as
possible and in any event within such time period as reasonably specified by
HSBC and shall respond to HSBC providing (i) full details of any impact on the
Charges, or (ii) proposing an amendment to the proposed Change; and

2.1.2
HSBC shall provide the Supplier with all and any further information reasonably
necessary in order for Supplier to respond pursuant to paragraph 2.1.1.

2.2
In the event that the Supplier wishes to suggest a Change to the Services by way
of an addition to, variation of or cessation of the Services, the Supplier shall
create and deliver a Change Form to HSBC providing full details of any impact on
the Charges and implications on timescales.

2.3
The Supplier's activities in relation to paragraphs 2.1 and 2.2 above shall be
undertaken at the Supplier's own cost and expense.

2.4
HSBC shall evaluate the Change Form submitted by the Supplier pursuant to
paragraphs 2.1 and 2.2 within a reasonable time period and shall respond to the
Supplier with any amendments to the Change Form, following which the Supplier
shall evaluate the nature of such amendments and update and re-submit the Change
Form to HSBC (HSBC providing the Supplier with such information reasonably
necessary in order for it to be able to make such re-submission).

2.5
If HSBC wishes to respond to any re-submitted Change Forms, the parties shall
repeat the procedure described in paragraph 2.4 above.

2.6
If HSBC approves a Change, the Supplier shall promptly complete and finalise the
detail of the Change Form which shall set out full details of the Change,
including its implication(s) on the Charges, the Services and the Operational
Measures, and then provide a signed copy of such Change Form to HSBC. If HSBC
approves such Change Form it shall countersign the Change Form.

2.7
No Change Form shall take effect unless and until it has been signed by the
Authorised Representatives of each party. HSBC shall not be liable to pay any
Charges for Services performed pursuant to a Change prior to a Change Form being
signed by the Authorised Representatives of both parties. If the Supplier
proceeds with performing the Services or procuring and/or providing material
prior to signature of an agreed Change Form, then such performance shall be at
the Supplier's expense.

2.8
If HSBC believes a Change is required to respond to an emergency whether by
virtue of changes in Law or business circumstances (which HSBC shall reasonably
determine) and that it would not be practicable to agree the content of the
Change via the Change Procedure prior to implementation of the Change (an
Emergency Change), HSBC may require the Supplier to immediately commence work to
implement the Change and the parties will subsequently agree the detail of an
appropriate Change Form. In such a situation, the Supplier shall use its Best
Endeavours to comply with HSBC's request as soon as possible.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.
Operational Change

3.1
The Parties may agree Operational Changes, via the Operational Change Process
agreed between the parties from time to time in writing.

3.2
Operational Changes shall be used to agree amendments to the terms of any
Service Order, provided any Charges related to such amendments are in accordance
with the provisions of Schedule 5 (Charges).

3.3
An Operational Change is agreed when it has been approved by both parties in
accordance with the Operational Change Process.

3.4
Either party may require that a change that has been presented as an Operational
Change is re-classified as a Change which shall be agreed via the process set
out in paragraph 2 above where:

3.4.1
the parties cannot agree the terms of such Operational Change;

3.4.2
where it is not possible to agree the Operational Change within a reasonable
timeframe; or

3.4.3
where such change is not in the reasonable opinion of that party an Operational
Change, including for the avoidance of doubt where it constitutes a change to
this Agreement, requires a change to the Charges or otherwise changes the
Services, Operational Measures or Super KPI. Accordingly, Operational Change
requests may only be invoked in relation to matters which are catered for within
the Charges for the Services.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.4.4    


APPENDIX 12‑A
Pro Forma Change Form


Change Form Number :


Change Form Number [ ] to the [ ] Agreement dated [ ] between HSBC and [ ] (the
"Agreement").
Title of Change:


Originator:


Reason for Change (for information purposes only):


Description of Change :


[Note: Describe:
(1) What the change actually is i.e. what is changing from the existing scope
(2) What work will be performed so as to effect the change
(3) What the changed scope will look like]


Deliverables resulting from
(a) the work to effect the change and
(b) the changed scope:


Acceptance Testing and Criteria (where relevant): 


Charges Relating to the Change:


[Note: This needs to specify
(1) the charges relating to the implementation of the change; and
(2) the charges that will apply to the changed services, if these have altered
as a result of the change]   



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Timetable and milestones:


[Note: describe the timescales for implementing the change, together with any
individual milestone dates that needs to be achieved]


Change to the Operational Measures:


Other affected elements of the Agreement:


All defined terms in the Agreement shall, unless expressed to the contrary
herein or the context otherwise requires, continue to have the same meanings
where used in this Change Form. No provision of the Agreement, other than those
expressly identified in this Change Form, shall be affected or amended by the
content of this Change Form or performance of the Change. All such terms and
conditions shall continue in full force and effect.


This Change Form Number [ ] shall be read in conjunction with the Agreement, all
terms and conditions of which shall continue to have full force and effect,
except to the extent as expressly altered (by reference to the affected clause
or paragraph number) by this Change Form Number [ ].
Signatures:
SIGNED for and on behalf of HSBC
Signature:
Full Name:
Position:
Date:
SIGNED for and on behalf of SUPPLIER
Signature:
Full Name:
Position:
Date:




Schedule 13

EXIT MANAGEMENT
1.
Definitions and Objectives

1.1
The definitions used in this Schedule 13 (Exit Management) are as set out in
clause 1.2 of this Agreement.

1.2
The purpose of the Termination Services is:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(a)
to enable the Supplier to cease providing the Services or such part of the
Services which are to be terminated and for the Supplier or the Successor
Supplier from the end of the Termination Period to undertake the Replacement
Services; and

(b)
to eliminate or minimise any disruption or deterioration of the Services, or
failure to achieve the Operational Measures or Super KPI, during and as a result
of the handover from the Supplier and the commencement of the Replacement
Services.

2.
Exit Plan

2.1
The Supplier and the Supplier Contracting Parties shall, within thirty (30)
Working Days following the Restatement Date, produce an updated Exit Plan (based
on the principles set out in this Schedule 13 (Exit Management) and updated to
reflect the revised Services being provided pursuant to this Further Amended and
Restated Agreement) for the orderly transition of the Services from the Supplier
or relevant Supplier Affiliate to HSBC, any other HSBC Group Member or any
Successor Supplier in the event of expiration or termination of this Agreement
for any reason. Within twenty (20) Working Days after the submission of that
Exit Plan, the parties will meet and use their respective Reasonable Endeavours
to agree the contents of that Exit Plan, based on the principles set out this in
Schedule 13 (Exit Management).

2.2
If the parties fail to agree an Exit Plan within three (3) months of the
Restatement Date, then HSBC shall be entitled to terminate this Agreement
immediately on such date.

2.3
The Supplier shall:

(a)
in accordance with each Local Services Agreement (except for One Off Local
Services Agreements), update the Exit Plan to include each Country,
respectively, within thirty (30) Working Days following the Restatement Date to
be entered into pursuant to this Agreement, to reflect changes in the Services
and to take account of any variations necessitated by the provision of Services
in those Countries;

(b)
maintain and update the Exit Plan(s) regularly (meaning no less frequently than
annually within twenty (20) Working Days of the commencement of each Year)
throughout the Term and the Termination Period to reflect any changes in the
Services;

(c)
provide all information and assistance reasonably necessary to effect the
termination in accordance with the Exit Plan; and

(d)
jointly review and verify the Exit Plan if required by HSBC and promptly correct
any identified failures.

2.4
The Exit Plan shall, amongst other things:

(a)
provide details of the Supplier functions and other resources that shall provide
the Termination Services as agreed between the parties;

(b)
be designed to address all the issues set out in this Schedule 13 (Exit
Management); and

(c)
provide a timetable, project milestones, generic timings, process,
responsibilities of each of the parties and specify critical controls for
providing the Termination Services.

2.5
Following the completion by the Supplier of the updates referred to above, the
Supplier shall immediately submit the revised Exit Plan to HSBC for review.
Within thirty (30) Working Days



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





after the submission of the revised Exit Plan, the parties will meet and use
their respective Reasonable Endeavours to agree the contents of the revised Exit
Plan, based on the principles set out in this Schedule 13 (Exit Management) and
the changes that have occurred in the Services, any Supplier Systems and
Supplier Personnel used to provide the Services since the Exit Plan was last
agreed.
2.6
Within ten (10) Working Days after service of notice of termination (whether as
to whole of the Services or part only) by either party or six (6) months prior
to the expiration of this Agreement, the Supplier shall submit an Exit Plan
update to reflect all changes to the Services since the last agreed plan in a
form that could be implemented immediately to HSBC for review and approval. The
parties shall meet and use their Reasonable Endeavours to agree the contents of
the Exit Plan based on the principles set out in Schedule 13 (Exit Management).
For the avoidance of doubt, the provisions of paragraph 3 below shall apply
during such period.

2.7
Where there is any dispute between the parties regarding, or failure to agree,
the manner in which the Termination Services are to be performed or the content
of the Exit Plan, either party may on written notice to the other, refer that
issue to the process set out in clause 26 (Disputes).

2.8
Subject to clause 21 (Confidentiality), prior to and during the Termination
Period, the Supplier and the Supplier Contracting Parties shall provide, when
requested by HSBC and at no cost, such information as HSBC reasonably requires
for the purpose of seeking tenders from Successor Suppliers save to the extent
that such support shall not extend to the Supplier providing commercially
sensitive documents including for the avoidance of doubt any pricing
information.

3.
Provision of Termination Services during the Termination Period

3.1
Following notice of termination of or six (6) months prior to expiry of this
Agreement, the Supplier shall at the request of HSBC continue to provide, and
will procure that its Sub-Contractors continue to provide the Services (as
applicable) and will provide the Termination Services for the Termination Period
as specified by HSBC or such shorter period as HSBC may require, and during such
period the Charges will continue to be payable in accordance with Schedule 5
(Charges), together with the Termination Services Fees.

3.2
During the Termination Period, the Supplier shall, in addition to providing the
Services and the Termination Services provide to HSBC any reasonable assistance
requested by HSBC to allow the Services to continue without interruption or
adverse effect on HSBC following the termination or expiration of this Agreement
and to facilitate the orderly transfer of responsibility for and conduct of the
Services to HSBC, any other HSBC Group Member or a Successor Supplier nominated
by HSBC. The Supplier shall use Reasonable Endeavours to reallocate resources to
provide these parts of the Services and Termination Services without additional
costs.

3.3
During the Termination Period, where practical and without disrupting the
Services or the Termination Services, and in any event by the end of the
Termination Period:

(a)
the Supplier shall (at HSBC's option) transfer to HSBC, any other HSBC Group
Member and/or any Successor Supplier all or any Assets which are paid for in
full by HSBC under or in connection with this Agreement (at no cost to HSBC, any
other HSBC Group Member or the Successor Supplier);

(b)
the Supplier shall, and shall procure that Sub-Contractors and Supplier
Personnel shall, cease to use and shall transfer (or at the written request of
HSBC but not otherwise)



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





destroy all HSBC Data relating to or belonging to HSBC and/or any other HSBC
Group Member in its possession to HSBC any other HSBC Group Member and/or any
Successor Supplier, save to the extent that any data or other information is
required for the purposes of providing the Termination Services or any other
services to HSBC and/or any other HSBC Group Member under this Schedule 13 or
the Exit Plan, also save to the extent that Sub-Contractors possess HSBC Data in
connection with services provided to HSBC, any HSBC Group Member or any
Successor Supplier separate from the Supplier or any Supplier Affiliate;
(c)
each party shall cease to use and return to the other party or at the other
party's written request to destroy all Confidential Information of the other
party and will certify that it does not retain the other party's Confidential
Information, save to the extent that such information needs to be retained by
the party in question for the purposes of providing or receiving the Services,
Termination Services or other services to be provided during the Termination
Period or Replacement Services.

3.4
HSBC, any other HSBC Group Member and/or any Successor Supplier may acquire at
HSBC's option (but without any obligation to do so) at net book value, any of
the Assets owned by the Supplier or Supplier Contracting Party (and at least
book value in the case of any Assets leased by the Supplier or Supplier
Contracting Party) which, at the date of the notice of termination are:

(a)
necessary to provide the Services; and

(b)
exclusively used to provide services to HSBC by the Supplier or Supplier
Contracting Party;

(c)
at the written request of HSBC (but not otherwise), the Supplier shall, and
shall procure the Supplier Contracting Parties and Supplier Affiliates shall,
use their Reasonable Endeavours to obtain an assignment, novation or licence for
HSBC, any other HSBC Group Member and/or any nominated Successor Supplier for
any third party contracts or licences required to perform the Replacement
Services (including equipment leases, maintenance and support agreements,
Software and hardware maintenance agreements, agreements relating to Supplier
Intellectual Property, and Third Party Intellectual Property used by the
Supplier in the provision of the Services) required to be transferred by HSBC
(at its sole discretion); and

(d)
at the written request of HSBC (but not otherwise), the Supplier shall, and
shall procure that the Supplier Contracting Parties and Supplier Affiliates
shall, provide all training and transfer all know-how (other than know-how
falling within the definition of the Supplier’s Confidential Information)
relating to the provision of the Services to HSBC, any other HSBC Group Member
and/or its nominated Successor Supplier required to be transferred by HSBC (at
its sole discretion).

3.5
The Supplier shall, and shall procure the Supplier Contracting Parties and
Supplier Affiliates shall, take all reasonable steps to mitigate the amount of
Termination Services Fees payable by HSBC.

3.6
HSBC and each HSBC Contracting Party shall be entitled, by giving written notice
at any time prior to the end of the Termination Period, to require the Supplier
or Supplier Contracting Party to continue to supply the Services for a period of
up to twelve (12) months from the end of the



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Termination Period for the purpose of transitioning to a Successor Supplier. The
rates payable shall be equivalent to the rates underlying the Services, except
where higher rates may be necessary or appropriate to ensure retention of
Supplier Personnel and provided always that any such higher rates are agreed in
advance with HSBC in accordance with Schedule 5 (Charges) and that the Supplier
can demonstrate to HSBC's satisfaction that: (i) current Supplier Personnel
resource cannot be redeployed to provide such Services such that the costs in
respect of which Supplier Personnel fall within the Charges; and (ii) that the
higher rates proposed are in fact the lowest possible rates available on which
to secure the continued support from such Supplier Personnel.
4.
Continuation Services

4.1
Commencing at the start of any Termination Period, the Supplier shall comply
with any HSBC request to provide Continuation Services. HSBC shall identify
which of the Continuation Services are to continue during the Termination Period
and which are to be ceased within such shorter period as the Supplier may
specify.

4.2
The parties shall jointly agree how to ensure that the Operational Measures
continue to be met in respect of the Continuation Services. The Supplier shall
not remove any Key Personnel or reduce Supplier Personnel levels without HSBC's
prior written consent.

4.3
The parties agree that, upon the termination or expiry of this Agreement and at
the request of HSBC, the Supplier shall provide Continuation Services until the
end of the Termination Period on the same terms and at the rates in effect at
such time for such Services as specified in Schedule 5 (Charges), or if such
services are new and not specified in Schedule 5 (Charges), at mutually
agreed-upon rates not to exceed the relevant rates set out in Appendix 5‑F of
Schedule 5 (Charges), provided that the Supplier shall not be entitled to
recover twice for the provision of the same Services.

4.4
Subject to the terms of the Agreement, in this Schedule 13 (Exit Management) and
the Exit Plan, a reference to the Supplier includes any other person nominated
by the Supplier.

4.5
If the terms of the Exit Plan are incomplete, unclear or ambiguous, then they
are to be interpreted and construed by reference to this Schedule 13 (Exit
Management).

5.
Further Tenders

The Supplier shall assist with providing applicable information, as part of the
Exit Plan, to the Successor Supplier in any tender process conducted for the
provision of the Replacement Services.
6.
Equipment

6.1
The Supplier shall arrange for the removal, delivery and installation (which in
respect of laptops or other portable devices shall mean connection to a power
source, as applicable) of any equipment, material and documentation owned or
leased by the Supplier and used in the provision of the Services, which is in
the Supplier's possession or control in connection with the Services. In
addition, if and to the extent that of any equipment, material and documentation
owned or leased by HSBC is in the Supplier’s possession or control in connection
with the Services, then the Supplier shall also arrange for the removal,
delivery and installation (as clarified above), at



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





HSBC's direction, of any such equipment, material and documentation. The cost of
such removal, delivery and installation shall be borne by the Supplier.
6.2
The Successor Supplier shall have the option to purchase any assets owned by the
Supplier or which are within its control and which have been wholly or
substantially used in the provision of the Services. As part of the Exit Plan,
the Supplier shall promptly provide the Successor Supplier with a list of such
assets, together with such accompanying information as may be relevant or as the
Successor Supplier may reasonably require. If the Successor Supplier elects to
purchase some or all of such assets, it may serve notice(s) upon the Supplier,
identifying which assets it wishes to purchase and the Supplier will promptly do
all such things as may be reasonably required to assign title in such assets to
the Successor Supplier in “AS IS” condition upon receipt of payment thereof. The
amount payable by the Successor Supplier for such assets shall be agreed between
the parties or, failing agreement, within ten (10) days of service by the
Successor Supplier of the written notice, the price shall be the asset's net
book value, which in default of agreement between the parties shall be
determined by an expert appointed by HSBC, whose costs shall be borne equally by
the parties.

7.
Data and Materials

7.1
The Supplier shall assist the Successor Supplier in transporting, loading and
running the Supplier data and materials relating to the Services.

7.2
The Supplier will return or destroy (at HSBC's option) any HSBC-related
Confidential Information and any HSBC Data.

8.
Employee and Subcontractors

8.1
The Supplier shall assist the Successor Supplier by liaising with any
Sub-Contractors to ensure that the termination is performed in accordance with
the obligations under the Agreement, each Local Services Agreement, and the Exit
Plan.

8.2
Where the Supplier has entered into any contracts with Sub-Contractors or other
third parties in relation to the provision of the Services it shall provide a
list of such contracts (including details of the subject matter) to HSBC
promptly following written request from HSBC following the commencement of the
Termination Period. At HSBC's request, the Supplier shall, and shall use its
Reasonable Endeavours to procure that the relevant Sub-Contractor or third party
shall enter into a novation of any such contract to the Successor Supplier
substantially in the form set out at Schedule 22 (Standard Form Novation
Agreement).

8.3
Subject to the other provisions of this Schedule 13 (Exit Management) and the
Agreement generally, the Supplier shall as soon as reasonably practical after a
request, provide information and instruction to the Supplier Personnel which
could reasonably be expected to enable the Successor Supplier, or to such other
third parties as the Supplier may, at its absolute discretion, appoint, to
provide services similar to the Replacement Services with minimum disruption and
in accordance with Operational Measures similar to the Operational Measures.
This instruction includes the Supplier assigning the Supplier Personnel to work
with the Successor Supplier employees to facilitate necessary knowledge transfer
from the Supplier to the Successor Supplier as set out in paragraph 10 below.

8.4
The Supplier shall comply with the provisions of Schedule 7 (Human Resources)
during the Termination Period.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





9.
Knowledge Transfer

Subject to the provisions of clause 21 (Confidentiality), the Supplier shall
provide (and procure that the Supplier Personnel shall provide) for the transfer
of necessary knowledge reasonably required for the provision of the Services,
which may, as appropriate include information, records and documents. To
facilitate the transfer of knowledge from the Supplier to the Successor
Supplier, or to such other third parties as the Successor Supplier may, at its
absolute discretion, appoint, the Supplier shall explain the relevant procedures
and operations to the Successor Supplier's personnel.
10.
Operational Transition

10.1
The Supplier shall perform the activities identified in the Exit Plan as
required to effect a smooth transfer of operational responsibilities for the
Replacement Services. Irrespective of the existence of an Exit Plan, the
Supplier shall perform the following tasks:

(a)
documenting and delivering documentation, equipment and material used to provide
the Services (including but not limited to up-to-date copies of all
design-related processes and procedures and all delivery-related documentation
as required as part of the Process Manual);

(b)
providing work volumes, staffing requirements, actual Operational Measures and
information on historical performance for each service component, over the
preceding twelve (12) months (or such shorter period during which the Services
may actually have been provided);

(c)
with respect to work in progress as at the end of the Termination Period,
documenting the current status, stabilising for continuity during transition,
and providing any required training to achieve transfer of responsibility
without loss of momentum or adverse impact on project timetables; and

(d)
providing information and raw data for reports, as required.

10.2
During the Termination Period, the Supplier shall:

(a)
continue to provide the Services in accordance with the Operational Measures and
Super KPI, save to the extent the same may have been varied by agreement between
the parties and set out in the Exit Plan, and on the terms set out in this
Agreement;

(b)
co-operate with HSBC and any other Service Recipients, and where applicable any
successor supplier to ensure the orderly transfer of responsibility for the
Services including promptly, upon reasonable request, facilitating meetings with
Sub-Contractors;

(c)
provide all reasonable assistance and appropriate resources to HSBC and any
other Service Recipients and any successor supplier to facilitate the orderly
transfer of Services to HSBC or a successor supplier;

(d)
promptly and diligently answer any questions about the Services which may be
asked by HSBC or by any successor supplier with a view to (i) explaining the
manner in which the Services have been provided; or (ii) allowing HSBC or the
successor supplier to conduct due diligence; and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(e)
carry out such security tasks as are appropriate to identify security and
operator risks inherent in the transfer of the Services and inform HSBC of such
risks and possible preventative and curative measures necessary to deal with
such risks.

10.3
The Supplier will provide information (and, subject to payment of the Supplier's
reasonable charges therefor, training) to HSBC personnel as directed by HSBC to
enable HSBC (to the extent possible) to provide services similar to the
terminated Services with minimum disruption and in accordance with Operational
Meausres similar to the Operational Measures. This training includes HSBC
assigning HSBC personnel to work with the Supplier Personnel to facilitate
knowledge transfer from the Supplier to HSBC.

10.4
The Supplier shall carry out its obligations under this Schedule 13 (Exit
Management) and the Exit Plan in such a manner so as to cause as little
disruption as possible to the business of HSBC and any other Service Recipients.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 14

POLICIES AND PROCEDURES


1.
Health and Safety Contractor Guidelines for Contractors, Certificate of
Acknowledgement and Site and Safety Rules HSBC Group Policy for Screening of
Personnel provided by Third Parties

2.
HSBC Ethical and Environmental Code of Conduct for Suppliers of Goods and
Services

3.
HSBC Diversity Statement

3.1
The Supplier acknowledges and agrees to comply with the following HSBC diversity
statement:

"HSBC is committed to building a culture where all employees are valued,
respected and where their opinions count. We will be stronger and more
successful by attracting the best people and making full use of their ideas and
abilities, regardless of gender, age, sexuality, ethnicity, disability,
religious belief, background or any other aspect of personal difference.
Diversity is at the heart of HSBC’s values and brand. We express our values by
fostering a diverse and inclusive environment."






INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 15

DISASTER RECOVERY
1.
Definitions And Introduction

1.1
The definitions used in this Schedule 15 (Disaster Recovery) are as set out in
clause 1.2 of this Agreement.

1.2
The Supplier will be responsible for creating the BCDR Plan in accordance with
paragraphs 2, 3, 4, 5 and 6 of this Schedule 15 (Disaster Recovery) and, in the
event of a Disaster, for invoking the BCDR Plan in accordance with paragraph 7
of this Schedule. If a declared Disaster interrupts any of the Services during
the period in which the BCDR Plan is being updated as set out below, the
Supplier will provide business continuity services in accordance with ISO22301
and any other applicable business continuity and disaster recovery plans of
HSBC's BCDR Plan that are then in force.

1.3
Regardless of the occurrence of a Disaster or the invocation of the BCDR Plan,
the Supplier shall continue to use Reasonable Endeavours to provide the Services
and to do so in accordance with the Operational Measures.

2.
Business Continuity And Disaster Recovery Plan Structure

2.1
The BCDR Plan shall detail the processes and arrangements which the Supplier
shall follow to ensure continuity of the Services, and the Supplier's business
processes and operations on which the Services depend, following any Disaster.

2.2
The BCDR Plan should be developed in such a way as to ensure recovery of all
Services delivered by the Supplier to HSBC as soon as possible.

3.
Business Continuity And Disaster Recovery Plan Development

3.1
The Supplier shall have in place a BCDR Plan that complies with all of the
requirements of the Agreement and ISO22301 and shall, by no less than forty-five
(45) Working Days following the Restatement Date submit a draft BCDR Plan, that
has been updated to ensure that it reflects the new scope of Services to be
provided hereunder, to HSBC for approval in accordance with paragraphs 3.2 to
3.4 below.

3.2
HSBC shall review the draft BCDR Plan to ascertain whether it complies with the
requirements of the Agreement and ISO22301 or otherwise that the draft BCDR plan
is reasonably acceptable to HSBC, and shall, within twenty (20) Working Days of
receipt of the draft BCDR Plan notify the Supplier of either its acceptance of
the draft BCDR Plan, or, if it does not accept the draft BCDR Plan, of that fact
and its reasons for finding the draft BCDR Plan unacceptable and any proposed
amendments to the draft BCDR Plan.

3.3
Where HSBC notifies the Supplier pursuant to paragraph 3.2 that it does not
accept the draft BCDR Plan, the Supplier shall, within ten (10) Working Days,
amend the draft BCDR Plan so as to take into account any amendments reasonably
requested by HSBC, or otherwise required to render the draft BCDR Plan compliant
with the requirements of the Agreement and ISO22301, and re-issue the amended
draft BCDR Plan to HSBC, in which case the provisions of paragraphs 3.2 and 3.3
of this Schedule 15 (Disaster Recovery) shall re-apply.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.4
Once HSBC notifies the Supplier that the draft BCDR Plan is accepted, it shall
be deemed to be incorporated into this Schedule 15 (Disaster Recovery) and shall
form part of the Agreement, and (subject to paragraph 3.5 of this Schedule 15)
any changes to the draft BCDR Plan shall be made only through the Change
Procedure as set out in Schedule 12 (Change Procedure).

3.5
The Supplier shall, on annual basis and whenever one or more of the following
occurs:

(a)
the Supplier commences the provision of any new Services; or

(b)
the Services are otherwise modified such that the existing BCDR Plan is no
longer sufficient to ensure continuity of the Services in the event of a
Disaster,

(c)
review and update the BCDR Plan within thirty (30) days and re-submit to HSBC
for review. The provisions of paragraphs 3.2 and 3.3 shall apply to the updated
BCDR Plan.

4.
BCDR Plan Principles

The BCDR Plan will include, without prejudice to the terms of this Schedule 15
(Disaster Recovery), the following:
4.1
an outline of the systems and business processes required to ensure continuity
of Services including prioritisation of these elements;

4.2
a description of how the business continuity and disaster recovery elements of
the BCDR Plan link to each other;

4.3
details of how the invocation of any element of the BCDR Plan may impact upon
the operation of the Services;

4.4
examples of invocation scenarios;

4.5
details of who can invoke the BCDR Plan;

4.6
details regarding how the BCDR Plan links and interoperates with any overarching
and/or connected disaster recovery or business continuity plans of HSBC and any
of its other suppliers, as notified to the Supplier by HSBC from time to time;

4.7
a description of how the Supplier will liaise with HSBC with respect to issues
concerning business continuity and disaster recovery where applicable;

4.8
close key contact details (including roles and responsibilities) for the
Supplier (and any sub-contractors or service providers) and for HSBC;

4.9
a risk analysis;

4.10
frequency of review and amendment of the BCDR Plan;

4.11
a description of test procedures and frequency of testing;

4.12
the procedures for reverting to "normal service";

4.13
a description of alternative processes, (including business processes), options
and responsibilities that may be adopted in the event of a failure in or
disruption to the delivery of the Services;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





4.14
a description of steps to be taken by the Supplier upon resumption of the
Services in order to address any prevailing effect of the failure or disruption
including a root cause analysis of the failure or disruption;

4.15
details of the various possible levels of failures of or disruptions to the
Services and the steps to be taken to remedy the differing levels of failure and
disruption. The BCDR Plan shall also clearly set out the conditions and/or
circumstances under which escalation to the disaster recovery element of the
plan is invoked;

4.16
details of the procedures and processes to be put in place by the Supplier (and
any sub-contractor or service providers) in relation to the Disaster recovery
system and the provision of the disaster recovery services and any testing of
the same;

4.17
high level description of the technical design and build specification of the
disaster recovery system;

4.18
a description of the Supplier’s internal data centre and disaster recovery site
audits;

4.19
backup methodology and details of the Supplier’s approach to data back-up and
data verification;

4.20
hardware configuration details;

4.21
high level description of the network planning including details of all relevant
data networks and communication links;

4.22
any applicable Operational Measures with respect to the provision of disaster
recovery services and details of any agreed relaxation of the Operational
Measures during any period of invocation of the BCDR Plan;

4.23
details of how the Supplier shall ensure compliance with security standards
ensuring that compliance is maintained for any period during which the BCDR Plan
is invoked;

4.24
access controls to any Disaster recovery sites used by the Supplier and any
sub-contractor or service providers in relation to its obligations pursuant to
this Schedule 15 (Disaster Recovery);

4.25
a list of primary and alternate recovery locations for each of the Supplier
premises used in the provision of the Services; and

4.26
the names and contact details of representative(s) designated by the Supplier
and HSBC in paragraphs 5.1(a) and 6.1 respectively, as amended from time to
time.

5.
The Supplier Responsibilities

5.1
In addition to and without prejudice to its other obligations and
responsibilities, the Supplier shall:

(a)
provide a representative who is knowledgeable in BCDR Plan creation and related
planning activities and the actual BCDR Plan itself, so as to serve as a single
point of contact for HSBC (the Supplier BCDR Representative);

(b)
provide HSBC with continuity-related communications and activities. The Supplier
BCDR Representative will be responsible for the development and maintenance of
the BCDR Plan and will provide safe storage and distribution of copies as
follows:

(c)
off-site vital records storage held at:



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





(i)
[***]

(ii)
[***]

(d)
HSBC's business continuity coordinator;

(e)
the Supplier's business continuity coordinator;

(f)
submit the BCDR Plan and any test results to HSBC representative appointed in
accordance with paragraph 6.1 below, for review and acceptance; and

(g)
remain fully responsible for any Sub-Contractors or service providers, and
ensure that each Sub-Contractor or service provider has in place robust and
sufficient business continuity and disaster recovery plans that are:

(i)
integrated with the BCDR Plan, and do not in any way conflict with or undermine
the effectiveness of the BCDR Plan;

(ii)
in accordance with the requirements for the BCDR Plan as set out in the
Agreement; and

(iii)
tested and updated in accordance with the provisions of the Agreement as if such
plans were the BCDR Plan.

6.
HSBC Responsibilities

6.1
HSBC will appoint a representative who is knowledgeable in business continuity
planning to serve as a single point of contact for HSBC in respect of the BCDR
matters (the HSBC BCDR Representative) and who will:

(a)
act as the primary interface to the Supplier's business continuity
representative appointed in accordance with paragraph 5.1(a) above;

(b)
receive the BCDR Plan and test results and either submit comments to the
Supplier’s business continuity representative or, when acceptable, provide
sign-off; and

6.2
provide the Supplier’s BCDR Representative with HSBC updates to the BCDR Plan as
required by this Schedule 15.

7.
Invocation Of The BCDR Plan

7.1
The Supplier shall notify HSBC immediately upon becoming aware of the occurrence
of a Disaster or upon becoming aware that a Disaster is reasonably likely to
occur.

7.2
HSBC may require the Supplier to invoke the BCDR Plan when HSBC becomes aware of
a Disaster or becomes aware that a Disaster is reasonably likely to occur.

7.3
Subject to paragraph 8.4 of this Schedule 15 (Disaster Recovery), in the event
that a Disaster occurs or is reasonably likely to occur, each party's BCDR
Representative (to the extent that either representative is not available, a
suitable alternative approved by HSBC) shall promptly assess the situation and
agree whether the BCDR Plan should be invoked. To the extent that the parties
are unable to agree, then HSBC's decision as to (i) whether a Disaster has
occurred or is reasonably likely to occur, and (ii) whether the BCDR Plan is to
be invoked, shall be final, and the Supplier shall immediately follow such
directions.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





7.4
If, due to the nature of the Disaster, it is impracticable or impossible for the
Supplier to obtain HSBC approval before invoking the BCDR Plan (including where
such approval would cause a delay in the invocation of the BCDR Plan that could
pose a threat to HSBC or its business), the Supplier shall invoke the BCDR
without HSBC's approval provided that HSBC shall be notified of the invocation
as soon as possible.

7.5
The Supplier shall use its Best Endeavours to ensure that HSBC is involved in
all key decisions concerning the application of the BCDR Plan and the
restoration of the Services, and shall keep HSBC notified at all times of the
progress and application of the BCDR Plan.

8.
Testing The BCDR Plan

8.1
The Supplier shall, at no additional charge to the Customer, test the BCDR Plan
on a regular basis (and in any event no less frequently than once every six
(6) months). HSBC may require the Supplier to conduct additional tests of some
or all aspects of the BCDR Plan at any time, where HSBC considers it reasonably
necessary, including where there has been any change to Services provided or any
underlying business processes, or on the occurrence of any event which may
increase the likelihood of the need to implement the BCDR Plan. Except where an
additional test relates to (i) a failure by the Supplier to implement
successfully the BCDR Plan; (ii) a failure by the Supplier to comply with its
obligations; (iii) an existing obligation of the Supplier; or (iv) any change
proposed and made by the Supplier, HSBC will reimburse the Supplier for the
reasonable costs incurred by the Supplier in conducting more than one test of
the BCDR Plan every six (6) months up to a maximum amount agreed between the
parties.

8.2
The Supplier shall use its Reasonable Endeavours to ensure that any testing of
the BCDR Plan shall not impact the Operational Measures or other operational
activities unless such impact has first been notified to HSBC and HSBC
nonetheless approved the performance testing.

8.3
Following each test, the Supplier shall send to HSBC a written report
summarising the results of the testing and shall implement any actions or
remedial measures which the parties agree to be necessary as a result of those
tests in accordance with a remediation plan.

8.4
The Supplier shall undertake and manage testing of the BCDR Plan in full
consultation with HSBC and shall liaise with HSBC in respect of the planning,
performance, and review, of each test, and shall comply with the reasonable
requirements of HSBC in this regard.

8.5
The Supplier shall, at the request of HSBC, re-test all or partial elements of
the BCDR Plan if such BCDR testing fails or does not produce satisfactory
results, as agreed between the parties.

8.6
HSBC shall have the right to inspect and audit (either by itself or through an
external auditor) in accordance with clause 38 (Audit And Regulatory
Requirements) any aspect of the BCDR Plan and the Supplier's business continuity
and disaster recovery processes. The Supplier shall implement, at its own cost,
any reasonable recommendations that may arise from any such audits as soon as
reasonably practicable.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------












INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 16

HSBC PREMISES AND FACILITIES


1.
DEFINITIONS

The definitions used in this Schedule 16 (HSBC Premises and Facilities) are as
set out in clause 1.2 of this Agreement.
2.
PREMISES

The relevant HSBC Premises to which the Supplier will reasonably require access
(to the extent necessary to provide the Services) shall be set out in each Local
Services Agreement.
3.
FACILITIES

HSBC shall provide such facilities as set out in paragraph 3 of Schedule 18
(HSBC Responsibilities).
4.
ASSETS

The parties acknowledge that, as at the Original Signature Date or Restatement
Date, there are no Assets transferring to the Supplier.











INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 17

[NOT USED]






5.    





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 18

HSBC RESPONSIBILITIES
1.
Definitions

The definitions used in this Schedule 18 (HSBC Responsibilities) are as set out
in clause 1.2 of this Agreement.
2.
Information

HSBC will use Reasonable Endeavours to provide information that the Supplier
reasonably requires to perform the Services and that HSBC has readily available
in its control and which:
2.1
is not subject to any obligations of confidentiality owed to third parties; or

2.2
would not be adverse to the commercial interests of HSBC to make available to
the Supplier; or

2.3
has not already been provided to the Supplier.

3.
HSBC Facilities And Systems

3.1
HSBC will be responsible at its own cost for the supply, installation, operation
and maintenance of the HSBC Premises and HSBC Systems throughout the term of
this Agreement to equivalent standards as HSBC would ordinarily supply, install,
operate and maintain such HSBC Premises and HSBC Systems for the benefit of
HSBC.

3.2
HSBC will be responsible for ensuring that the HSBC Premises and HSBC Systems
are made reasonably available as may be necessary for the performance by the
Supplier of its obligations under the Agreement and that the HSBC Premises and
HSBC Systems and the related working environment comply with all applicable
health and safety regulations.

3.3
HSBC will, at its own cost:

(a)
use Reasonable Endeavours to ensure that the HSBC Systems are available and
operational; and

(b)
maintain adequate staff, equipment and other resources, and carry out all
necessary servicing, maintenance and repairs to the HSBC Systems and HSBC
Premises,

in each case, to the extent necessary to enable the Supplier to provide the
Services in accordance with this Agreement.
3.4
To the extent necessary for the performance by the Supplier of its obligations
under the Agreement and subject to HSBC's prior approval, HSBC shall provide,
free of charge, access to the HSBC Systems set out in paragraph 3.5 below via
either a HSBC issued laptop computer or alternatively via citrix remote access,
to those Supplier Personnel directly involved in delivering the Services to
HSBC.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.5
HSBC (and, where applicable, HSBC Group Members) shall provide access to the
following HSBC Systems (for which HSBC has the appropriate rights to provide
such access to the Supplier) to relevant Supplier Personnel who in accordance
with this Schedule 18 (HSBC Responsibilities):

(a)
remote access to HSBC email via user accounts for the relevant Supplier
Personnel, where remote access shall be via Citrix and/or VPN;

(b)
access to Microsoft Office products (Word, Excel, Powerpoint, Outlook,
SharePoint), via Citrix and/or VPN; and

(c)
access to the Internet as may be necessary for the performance by the Supplier
of its obligations under the Agreement, where such obligations are performed
from HSBC Premises.

4.
Premises/office facilities

4.1
HSBC shall provide, free of charge, to all Onsite Personnel: desks, chairs,
access to printers, telephone, facsimile, photocopying, stationery, postage and
security passes for the HSBC Premises in which they would normally operate (Host
Building), as may be necessary to enable the Supplier to fulfil its obligations
under this Agreement.

4.2
For Onsite Personnel who are working from a number of HSBC Premises, a Host
Building will be agreed in advance by HSBC and the Supplier and when such Onsite
Personnel are working from their Host Building, the following shall be supplied
by HSBC: desks, chairs, access to printers, telephone, facsimile, photocopying,
stationery and postage as may be necessary to enable the Supplier to fulfil its
obligations under this Agreement.

4.3
In the event that HSBC decides to relocate any of its HSBC Premises in which
Onsite Personnel are based, HSBC will be responsible for the relocation of the
furniture, technology, telephony and any files to the new building.

5.
Input/Output Data And Errors

HSBC will co-operate with the Supplier in good faith to seek to address the
resolution of errors, omissions or deficiencies in any HSBC System.
6.
Regulatory Compliance

Without prejudice to any other terms in this Agreement, in circumstances where
HSBC requires the assistance of the Supplier or any Supplier Affiliate in order
to enable it to maintain compliance with its obligations to such Regulators,
where such compliance has no relevance to the provision of the Services, HSBC
will, using Reasonable Endeavours, promptly notify the Supplier of the
assistance required which may include the requirement for the Supplier or
relevant Supplier Affiliate to participate in any discussion or attend a
meeting.



Schedule 19

[NOT USED]




INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------










Schedule 20

[NOT USED]









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






Schedule 21

GUARANTEE
THIS GUARANTEE is entered into this u day of     2013
BETWEEN
(1)
HSBC GLOBAL SERVICES (UK) LIMITED a company incorporated in England & Wales
(registered number 727547) whose registered office is at 8 Canada Square,
London, E14 5HQ (HSBC); and

(2)
[NAME OF PARENT (GUARANTOR) COMPANY] a company incorporated in England & Wales
(registered number u ) and whose registered office is at u (Guarantor).

BACKGROUND:
A
[Name of the Supplier], a wholly owned subsidiary of the Guarantor incorporated
in England & Wales (registered number u ) and whose registered office is at u
(Supplier) and HSBC have entered into an agreement for the provision of global
learning outsourced services dated u 2013 ("Agreement").

B
In consideration for the entry into the Agreement by HSBC and the Supplier, the
Guarantor agrees to undertake certain obligations set out below in this
guarantee ("Guarantee").

C
In consideration for £1 paid by HSBC to the Guarantor, receipt of which is
hereby acknowledged.

NOW IT IS AGREED as follows:
1.
Interpretation

1.1
In this Guarantee, any reference to:

(a)
clauses or parties are to the clauses of and/or the parties to this Guarantee,
respectively;

(b)
(unless the context requires otherwise) words in the singular include the plural
and vice versa and any gender includes a reference to all other genders; and

(c)
terms not defined in this Guarantee but defined in the Agreement shall have the
meaning given to them in the Agreement.

1.2
The headings are for convenience only and shall not affect the interpretation of
this Guarantee.

2.
Guarantor's Obligations

2.1
The Guarantor agrees:

(a)
to guarantee to HSBC the due and punctual payment by the Supplier of all sums
due under the Agreement and the due performance and observance of all the
Supplier’s obligations under it;

(b)
to indemnify HSBC against all sums that become payable to HSBC and/or any HSBC
Contracting Party under the Agreement or any Local Services Agreement entered
into pursuant to its terms (and against all loss, damage, liabilities, claims,
proceedings




--------------------------------------------------------------------------------

MJH/UKDP/UKM/92122642.1    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------





(whether civil or criminal), penalties, actions, fines or other sanctions,
judgments, costs and expenses that may arise or occur or that HSBC may sustain
as a consequence of it entering into the Agreement or a Local Services
Agreement); and
(c)
that the Guarantor’s liability under this guarantee and indemnity shall not be
varied, diminished, prejudiced or discharged in any way by HSBC holding or
taking any other or further securities or by granting any time or other
indulgence to the Guarantor, the Supplier or any other guarantor or indemnifier
or by any variation or alteration of the terms of the Agreement or by the
Guarantor omitting to prove or maintain any right of proof or enforce payment of
any dividend or composition, and that the liquidation or insolvency of the
Supplier shall not affect or determine the Guarantor’s liability hereunder.

2.2
The Guarantor's liability to HSBC shall not exceed the Supplier's liability to
HSBC under the Agreement and the Local Services Agreements entered into pursuant
to its terms.

2.3
In any proceedings brought by HSBC under this Guarantee, the Guarantor shall be
entitled:

(a)
to rely on any limitation of liability in the Agreement;

(b)
to raise the equivalent rights in defense of liability as the Supplier would
have had against HSBC and/or the relevant HSBC Contracting Party under the
Agreement; and

(c)
to rely on any counterclaim the Supplier may have against HSBC.

2.4
For the purposes of this Guarantee, HSBC will be entitled to recover the losses
of any HSBC Contracting Party or other Service Recipient as if such losses had
been suffered by HSBC itself.

3.
Notices

All notices given in relation to this Guarantee shall be given in writing
(including where agreed by email) and shall be sent to the following:
3.1
for the attention of:    Chief Procurement Officer

8 Canada Square, London E14 5HQ
fax: 44 (0)20 79924818
3.2
for the attention of:    [role]

[address]
[fax:]
4.
Third Parties

Unless the right of enforcement is expressly granted in the Agreement, it is not
intended that any provision of this Guarantee shall be enforceable by virtue of
the Contracts (Rights of Third Parties) Act 1999 by any person who is not a
party to this Guarantee.
5.
Counterparts




--------------------------------------------------------------------------------

MJH/UKDP/UKM/92122642.1    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------





This Guarantee may be executed in any number of counterparts but shall not be
effective until each party has executed at least one counterpart. Each
counterpart when executed shall be an original, but all the counterparts
together shall constitute one document.
6.
Further Assurance

Each party shall do, execute and perform such further acts, things, deeds and
documents as may from time to time be required to give full legal and practical
effect to this Guarantee.
7.
Entire Agreement

This Guarantee represents the entire terms agreed between the parties in
relation to its subject matter.
8.
Governing Law And Jurisdiction

This Guarantee shall be governed by and construed in accordance with the laws of
England and Wales and is subject to the exclusive jurisdiction of the English
courts.
IN WITNESS of which this Guarantee has been duly executed by the parties.



--------------------------------------------------------------------------------

MJH/UKDP/UKM/92122642.1    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------





SIGNED for and on behalf of HSBC Global Services (UK) Limited
Signature:
 
 
 
Full Name:
 
 
 
Position:
 
 
 
Date:
 





SIGNED for and on behalf of [Guarantor]
Signature:
 
 
 
Full Name:
 
 
 
Position:
 
 
 
Date:
 

















--------------------------------------------------------------------------------

MJH/UKDP/UKM/92122642.1    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------






Schedule 22

STANDARD FORM NOVATION AGREEMENT
THIS NOVATION AGREEMENT is entered into this      day of         20
BETWEEN
(1)
[insert] (the Outgoing Party);

(2)
[insert] (the Continuing Party); and

(3)
[insert] (the Incoming Party).

BACKGROUND:
A.
The Outgoing Party and the Continuing Party entered into an agreement dated
[Note: insert date] for the purpose of [Note: insert purpose - in most
circumstances this will be "for the provision of certain learning services"]
(the Contract), a copy of which is set out in the annex to this Novation
Agreement.[Note: annex will need to be added at the end of the document.]

B.
The Outgoing Party and [Note: insert relevant HSBC entity] (HSBC) entered into
an agreement dated [Note: insert date] for the provision of global learning
services (the HSBC Agreement). HSBC now wishes to appoint the Incoming Party to
provide services which are the same or similar to the services provided under
the HSBC Agreement, and as a result, the Contract shall be novated from the
Outgoing Party to the Incoming Party.

C.
The Outgoing Party wishes to be released from and the Incoming Party wishes to
assume and perform the obligations of the Outgoing Party under the Contract and
the Continuing Party agrees to give such release on the terms set out in this
novation agreement (the Novation Agreement).

IT IS NOW AGREED as follows:
1.
With effect from [enter date] (the Novation Date):

1.1
The Outgoing Party shall cease to be a party to the Contract and the Incoming
Party shall be entitled to all rights of the Outgoing Party thereunder whether
arising on or after the Novation Date as if the Incoming Party had at all times
been a party to the Contract. The Outgoing Party shall remain responsible for
and be bound by all obligations, undertakings and liabilities and shall be
entitled to any benefits arising before the Novation Date as if it had remained
a party to the Contract.

1.2
Notwithstanding the novation of the Contract, the services provided under the
Contract by the Continuing Party shall continue to be provided for and on behalf
of HSBC and HSBC's business, and the Continuing Party agrees that any
licences/scope of use provisions in the Contract shall be extended for this
purposes, if necessary.

1.3
In consideration of the undertakings given by the Outgoing Party pursuant to
this Novation Agreement, the Incoming Party undertakes with the Outgoing Party
and the Continuing Party to observe, perform, discharge and be bound by all
obligations, undertakings and liabilities of the Outgoing Party arising under
the Contract in substitution for the Outgoing Party whether arising on or after
the Novation Date, as if the Incoming Party had at all times been a party to the
Contract.

1.4
In consideration of the undertakings given by the Incoming Party pursuant to
this Novation Agreement and of the payment by the Incoming Party to the
Continuing Party of the sum of one



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





pound sterling (£1) (the receipt and sufficiency of which are hereby
acknowledged), the Continuing Party hereby releases and discharges the Outgoing
Party from the further performance of all its obligations, undertakings and
liabilities under the Contract arising on or after the Novation Date and accepts
the like obligations, undertakings and liabilities of the Incoming Party in
place thereof, and the Incoming Party hereby undertakes to indemnify and hold
the Continuing Party harmless in respect of any loss, damage or expense for
which the Outgoing Party would have been liable but for the release and
discharge referred to herein.
1.5
The Outgoing Party shall indemnify and keep indemnified the Incoming Party from
and against all and any loss, damage or expense which the Incoming Party may
suffer or incur as a result of or in connection with any breach or any act or
omission of the Outgoing Party in connection with the Contract prior to the
Novation Date. Subject to this indemnity, all costs and expenses in relation to
the transferring of the Contract:

(a)
relating to the period prior to the Novation Date shall be borne by the Outgoing
Party; and

(b)
on and following the Novation Date, up to and including the date of expiry or
termination of the Contract (as applicable), shall be borne by the Incoming
Party.

1.6
The Continuing Party and the Incoming Party hereby agree that, as from the
Novation Date, all references in the Contract to the Outgoing Party shall be
read and construed as references to the Incoming Party (but subject always to
the provisions of paragraph 1.2 above).

1.7
Save as expressly provided in this Novation Agreement, all other provisions of
the Contract shall remain in full force and effect and binding on the parties
thereto, insofar as the same are in force and effect and binding on those
parties immediately prior to the Novation Date.

1.8
Nothing in this Novation Agreement shall affect any rights or remedies of any
party that have accrued to it prior to the Novation Date.

1.9
No other term of the Contract is affected, amended or varied by this Novation
Agreement.

2.
The Continuing Party hereby acknowledges and agrees that if, for any reason, the
HSBC Agreement between the Incoming Party and HSBC is terminated for whatever
reasons, HSBC may require the Contract to be novated HSBC or a replacement
service provider. The Continuing Party shall consent to such novation on
substantially the same terms as those contained in this Novation Agreement,
without prejudice to any accrued rights which the Continuing Party may have in
respect of any breach by the Incoming Party of the terms of this Novation
Agreement up to the point of transfer to HSBC or a replacement service provider.

3.
The Continuing Party, the Outgoing Party and the Incoming Party agree to keep
confidential the existence and terms of this Novation Agreement save that, for
the avoidance of doubt, they and their legal advisors may make a disclosure when
under a legal or regulatory obligation (provided that, where reasonably
practicable and without breaking any legal or regulatory obligation, two (2)
days' prior written notice is provided by the party making the disclosure to the
other two parties) to do so, or to their respective professional advisors,
auditors or insurers or in order to secure compliance with this Novation
Agreement in the event of a breach by the other party (provided always that such
third parties are placed under and comply with obligations of



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





confidentiality no less onerous than those set out herein). The provision of
confidentiality contained herein shall not apply to the extent that the
information comprising the subject matter of this paragraph 3 falls into the
public domain without breach by a party of an obligation under this Novation
Agreement, or is otherwise acquired from a third party who owes no obligation in
respect of the information.
4.
This Novation Agreement may be entered into in any number of counterparts and by
the parties to it on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.

5.
Nothing in this Novation Agreement confers, or purports to confer, on any third
party any benefit or any right to enforce any term of this Novation Agreement,
and the provisions of the Contracts (Rights of Third Parties) Act 1999 (as
amended or modified from time to time) shall not apply [Note: Where an HSBC
Contracting Party is not a party this Novation Agreement and the Supplier is the
Outgoing Party (i.e. on exit), include the following:", save that HSBC may
enforce any term of this Novation Agreement which is expressly or implicitly
intended for HSBC's or its business' benefit."]

6.
Each party warrants that this Novation Agreement constitutes its legal, valid
and binding obligation, that it has full power and authority to enter into and
perform and has taken all necessary action to authorise its entry into and
performance of this Novation Agreement.

7.
Each of the parties shall pay its own costs in relation to the negotiation,
agreement and completion of this Novation Agreement and in relation to any legal
documentation arising out of this Novation Agreement.

8.
This Novation Agreement shall be governed by the same laws as the Contract and
the parties agree to accept the same forum as therein provided for the
resolution of any matter arising hereunder.

9.
Save in respect of any terms set out in the [Note: insert reference to HSBC
Agreement in line with the above guidance (which terms shall apply only as
between the Outgoing Party and the Incoming Party), t/T]his Novation Agreement
shall constitute the entire agreement between the parties in relation to the
subject matter of this Novation Agreement and all other terms, statements or
undertakings are expressly excluded. The parties acknowledge that in entering
into this Novation Agreement they are not relying upon any statement or
representation made by or on behalf of the other party, whether or not in
writing, at any time prior to the execution of this Novation Agreement, which is
not expressly set out in this Novation Agreement. The foregoing does not exclude
or limit any party's liability for any fraudulent misrepresentation upon which
any party can prove it relied.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





IN WITNESS of which this Novation Agreement has been duly executed by the
parties.


SIGNED for and on behalf of
 
[Outgoing Party]
 
Signature:
 
 
 
Full Name:
 
 
 
Position:
 
 
 
Date:
 





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------







SIGNED for and on behalf of
 
[Continuing Party]
 
Signature:
 
 
 
Full Name:
 
 
 
Position:
 
 
 
Date:
 


SIGNED for and on behalf of
 
[Incoming Party]
 
Signature:
 
 
 
Full Name:
 
 
 
Position:
 
 
 
Date:
 





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





ANNEX


[Note: insert copy of the Contract described in recital A.]





Schedule 23

LOCAL SERVICES AGREEMENT AND ONE OFF LOCAL SERVICES AGREEMENT


1.
All Local Services Agreements save for One Off Local Services Agreements shall
be in the form set out in Annex 1 to this Schedule 23.

2.
All One Off Local Services Agreements shall be in the form set out in Annex 2 to
this Schedule 23.





INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









ANNEX 1 TO SCHEDULE 23: LOCAL SERVICE AGREEMENT


THIS LOCAL SERVICES AGREEMENT is entered into this day of 20[xx]
BETWEEN
(1)
[HSBC Contracting Party] a company incorporated in [Note: insert country]
(registered number [Note: insert number] whose registered office is at [Note:
insert address] (the HSBC Contracting Party); and

(2)
[Supplier Contracting Party] a company incorporated in [Note: insert country]
(registered number [Note: insert number] whose registered office is at [Note:
insert address] (the Supplier Contracting Party).

BACKGROUND:
A
HSBC Holdings plc and GP Strategies Managed Services Limited entered into a
Global Outsourcing Services Agreement for the provision of global learning
services, dated 2 July 2013, which was amended and restated by HSBC Global
Services (UK) Limited and GP Strategies Limited, successors to the original
contracting parties, and then further amended and restated as the Further
Amended and Restated Global Outsourcing Agreement, dated [Note: insert Further
Amended and Restated Global Outsourcing Agreement signature date] 2018 (the
MSA).

B
Pursuant to the MSA, the HSBC Contracting Party and the Supplier Contracting
Party now wish to enter into this Local Services Agreement to enable the HSBC
Contracting Party to take the benefit of the MSA and receive the Services from
the Supplier Contracting Party subject to its terms.

C
Certain of the Services to be provided pursuant to the MSA will be provided by
the Supplier Contracting Party in [Note: insert the name of the country in
question] (the Country).

D
The HSBC Contracting Party and the Supplier Contracting Party wish to facilitate
local to local contracting and invoicing, by way of this Local Services
Agreement.

IT IS NOW AGREED as follows:
1.
BENEFIT OF THE LOCAL SERVICES AGREEMENT

The Supplier Contracting Party and the HSBC Contracting Party agree as follows:
1.1
the Services to be provided by the Supplier Contracting Party to the HSBC
Contracting Party shall be provided to the HSBC Contracting Party on the basis
that the HSBC Contracting Party takes the benefit of the Services subject to the
terms and conditions of the MSA and the Contracts (Rights of Third Parties) Act
1999 as the same may be amended or re-enacted from time to time;

1.2
any issues of liability of the Supplier Contracting Party to the HSBC
Contracting Party shall be subject to the limitations and exclusions contained
in the MSA;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





1.3
this Local Services Agreement shall be exclusively governed by, and construed in
accordance with the laws of England and Wales save as may be explicitly stated
to the contrary in this Local Services Agreement; and

1.4
the HSBC Contracting Party and the Supplier Contracting Party submit to the
exclusive jurisdiction of the English courts to settle any dispute arising out
of this Local Services Agreement and/or the MSA.

2.
PROVISION OF LOCAL SERVICES

2.1
As set out in clause 2.3 (Engagement) of the MSA, this Local Services Agreement
is entered into so as to address:

(a)
specific Services related requirements applicable to the Country; and/or

(b)
so as to address any mandatory legal requirements applicable to the Country.

2.2
These local Services requirements and associated variations to or additions to
the MSA are set out in the schedules to this Local Services Agreement.

2.3
If applicable mandatory Laws require the inclusion of a particular provision in
this Local Services Agreement or have some other impact on this Local Services
Agreement (where that provision or impact is not already specifically reflected
in this Local Services Agreement), the parties agree that this Local Services
Agreement will not be invalid or frustrated by reason of the non-inclusion of a
relevant provision dealing with the issue but instead:

(a)
if the provision can be incorporated without creating a significant impact to
the terms of this Local Services Agreement, it shall be deemed to be
incorporated and the terms of this Local Services Agreement shall be amended
accordingly; or

(b)
if the incorporation of the relevant term would, in the reasonable opinion of
either party cause a significant impact on the terms of this Local Services
Agreement, that party will notify the other and the parties will negotiate in
good faith any necessary or desirable amendments to this Local Services
Agreement.

2.4
If the parties cannot agree the relevant amendments within thirty (30) days of
the date of notification by a party pursuant to paragraph 2.3(b) above, the HSBC
Contracting Party may terminate this Local Services Agreement on immediately
effective notice and without liability to the Supplier Contracting Party. If
such termination of this Local Services Agreement would have a material impact
on the provision of the overall Services being provided pursuant to the MSA,
HSBC shall then be further entitled to terminate the MSA and each HSBC
Contracting Party shall be entitled to terminate any Local Services Agreement to
which it is a party.

2.5
If the Supplier and HSBC (as defined in the MSA and being the contracting
parties to the MSA) are to amend the terms of the MSA then, unless the relevant
Change Form or variation indicates to the contrary, the amendments shall apply
to the terms of the MSA incorporated into this Local Services Agreement and,
accordingly, this Local Services Agreement will be deemed to have been amended
pursuant to that variation or Change Form.

3.
GENERAL

3.1
This Local Services Agreement incorporates the terms of the MSA. Any references
to "the Supplier" in the MSA shall, for the purposes of this Local Services
Agreement, be interpreted



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





as references to the Supplier Contracting Party that enters into this Local
Services Agreement and, any references to "HSBC" in the MSA shall, for the
purposes of this Local Services Agreement, be interpreted as references to the
HSBC Contracting Party that enters into this Local Services Agreement,
excluding, however, those provisions which by their context are intended to
apply solely to the operation of the MSA and not an individual Local Services
Agreement.
3.2
Unless expressly stated to the contrary in this Local Services Agreement, the
provisions of the MSA (including the terms and conditions, the Charges, the
Services, the Operational Measures and Super KPI, the Service Credits and so
forth) shall apply to the relationship between the parties to this Local
Services Agreement. Accordingly, for example, a reference to the Services in
this Local Services Agreement shall mean a reference to the Services described
in the MSA, as supplemented or amended by the terms of this Local Services
Agreement.

3.3
The parties agree that all claims and liabilities arising in connection with the
Services shall be dealt with subject to the terms of the MSA, as incorporated
into this Local Services Agreement.

3.4
If and to the extent that there are any contractual provisions in addition to
those set out in the MSA or which constitute a variation thereto, they shall be
as set out in the schedules to this Local Services Agreement. In the case of any
additions or variations to the MSA required to comply with local mandatory Law
(as may be set out in Schedule 1 of this Local Services Agreement), it is
expressly recognised that the parties intend the provisions of the MSA to apply
without amendment (other than as set out in this Local Services Agreement) save
as may be strictly necessary to comply with the requirements of local Laws).

3.5
The HSBC Contracting Party shall not by reason of this Local Services Agreement
become liable for any taxes, levies or duties beyond those which it agreed to
pay pursuant to the terms of the MSA. The Supplier Contracting Party shall be
responsible for any such additional taxes, levies or duties as may arise by
virtue of the execution of this Local Services Agreement and/or the provision of
the Services hereunder.

3.6
This Local Services Agreement shall come into force on the date it is signed
and, subject to earlier termination in accordance with the provisions of the
MSA, shall continue for the Term of the MSA.

3.7
This Local Services Agreement and the MSA shall together represent the entire
understanding between the parties to this Local Services Agreement in relation
to the subject matter hereof and supersede, cancel and nullify any previous
agreement between the parties relating to such matters. Each reference in the
MSA to "this/the Agreement" shall be read as the context requires as if
referring to this Local Services Agreement, excluding, however, those references
which by their context are intended to apply solely to the operation of the MSA
and not an individual Local Services Agreement.

3.8
The parties represent to each other that each has full power and authority to
enter into this Local Services Agreement.

3.9
Any reference to terms with capitalised letters in this Local Services Agreement
will have the meaning attributed to them in the MSA as varied or supplemented by
any meaning given to them in this Local Services Agreement.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





SCHEDULE 1
NON-DEROGABLE REQUIREMENTS OF LOCAL LAW
[Note: local lawyers will review the MSA and advise on any mandatory local law
changes. If there are any such changes, these will be described here.]





SCHEDULE 2
LOCAL SERVICE REQUIREMENTS
1.
Transition

[Note: If there is to be a transition, detailed provisions will be required,
including outline transition plan, key milestones and deliverables. Consequence
of not hitting key milestones also to be set out here]
2.
Services [Note: please refer to Schedule 3 (Services) of the MSA.]

2.1
[Local Services Variations

The Supplier Contracting Party shall provide the Services to the HSBC
Contracting Party in the Country[, subject to the following variations:
(a)
[Note: please insert any variations to Schedule 3 (Services) of the MSA. Any
such variations should only be included to the extent that they are strictly
necessary in the Country. Please draft the variations in the following format:
"Paragraph [x] of Schedule 3 (Services) of the MSA shall be [deleted in its
entirety/deleted in its entirety and replaced with the following wording]…"/"A
new paragraph [x] shall be inserted following paragraph [x] of Schedule 3
(Services) of the MSA as follows: …] If there are no such variations, please
delete this paragraph 2.1 entirely.]

2.2
Sites

(a)
The Supplier Contracting Party shall perform the Services from the following
Sites:

(i)
Supplier sites:

(A)
[Note: Supplier to insert]

(ii)
HSBC Premises:

(A)
[Note: HSBC to insert]

(iii)
The Supplier Contracting Party shall not perform the Services from the Supplier
sites listed above unless:

(A)
the HSBC Contracting Party has undertaken an ISR assessment; and

(B)
the Supplier Contracting Party has, to the HSBC Contracting Party's
satisfaction, taken any action identified as part of the ISR assessment.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





3.
Charges [Note: please refer to Schedule 5 (Charges) of the MSA.]

The Charges payable in consideration of the provision of the Services pursuant
to this Local Services Agreement shall be calculated in accordance with Schedule
5 (Charges) of the MSA.
4.
Invoicing Instructions [Note: please refer to Schedule 5 (Charges) of the MSA.]

4.1
Invoices in relation to the performance of the Services pursuant to this Local
Services Agreement shall be submitted to the following address:

[Note: insert recipient (by role title not individual) and postal address].
4.2
[Note: if applicable, insert any local invoicing requirements that apply in
addition to or in replacement of the invoicing procedure described at
Appendix 5‑G (HSBC Invoicing Process) of Schedule 5 (Charges) of the MSA. If the
information is better suited to an Appendix, insert an appropriate Appendix to
this Schedule 2 and use the following wording here: "The information set out in
Appendix [x] (Local E-Invoicing Process), as may be updated by the HSBC
Contracting Party from time to time and notified to the Supplier Contracting
Party, shall apply [in addition to/in replacement of] that set out in
Appendix 5‑G (HSBC Invoicing Processes) of Schedule 5 (Charges) of the MSA." If
there are no additional local invoicing requirements, please delete this
paragraph 4.2 in its entirety.]

5.
Human Resources [Note: please refer to Schedule 7 (Human Resources) of the MSA.]

[Note: this section will need to describe the affected employees, the
roles/terms/benefits to be offered etc. For non-ARD countries, this will need to
be discussed at and the relevant provisions drafted. For countries where the ARD
applies, use the following wording:
5.1
"Redundancy indemnity

Subject to paragraph 5.2 below, in the event that:
(a)
the Supplier Contracting Party terminates the employment of any Transferring
Employees by reason of redundancy; and

(b)
notice of such termination is served on the Transferring Employees no later than
six (6) months after the Relevant Transfer Date; and

(c)
the employment of such Transferring Employees terminates before the first
anniversary of the Relevant Transfer Date,

the HSBC Contracting Party shall reimburse the Supplier Contracting Party in
full in respect of:
(d)
any enhanced redundancy payment calculated by reference to the HSBC Holdings plc
Redeployment and Redundancy policy or the HSBC Bank Security of Employment
policy or any enhanced redundancy payment scheme of HSBC Holdings plc or a HSBC
Group Member (as appropriate); and

(e)
any payment calculated by reference to paragraph 5.4 below,

together the Redundancy Sum.


INTERNAL
260
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





5.2
Prior to confirming to any Transferring Employee the sums which they would
receive on termination of their employment by reason of redundancy, the Supplier
Contracting Party shall (acting reasonably and in good faith) verify its
calculations with the HSBC Contracting Party in order that the HSBC Contracting
Party may confirm that any payment calculated by reference to HSBC Holdings plc
Redeployment and Redundancy policy or the HSBC Bank Security of Employment
policy or any enhanced redundancy payment scheme of HSBC Holdings plc or a HSBC
Group Member (as appropriate) has been correctly calculated. Prior to paying the
Redundancy Sum to such Transferring Employee, the Supplier Contracting Party
shall require them to confirm in writing their understanding that, pursuant to
the HSBC Holdings plc Redeployment and Redundancy policy and/or the HSBC Bank
Security of Employment policy, in the event that they commence a new role with
any HSBC Group Member within three (3) years of the termination of their
employment with the Supplier Contracting Party, the HSBC Contracting Party
reserves the right to require the Transferring Employee to reimburse some or all
of the enhanced redundancy sum (referred to in paragraph 5.1(d) to the HSBC
Contracting Party as a condition of the commencement of such new employment.

5.3
Pursuant to paragraph 5.2, the Supplier Contracting Party shall provide the HSBC
Contracting Party with written evidence (addressed to the Senior Employee
Relations Manager) confirming the amount paid to the Transferring Employee
calculated by reference to HSBC Holdings plc Redeployment and Redundancy policy
or the HSBC Bank Security of Employment policy or any enhanced redundancy
payment scheme of HSBC Holdings plc or a HSBC Group Member (as appropriate). The
HSBC Contracting Party shall reimburse the Supplier Contracting Party for the
Redundancy Sum within forty two (42) days of receipt of an invoice for payment
accompanied by such written evidence.

5.4
Subject to 5.5 below, the HSBC Contracting Party shall indemnify and keep
indemnified the Supplier Contracting Party against all liabilities, costs and
expenses arising out of or in connection with any claim made by any Transferring
Employee (or any beneficiary or any dependant of any Transferring Employee) who
was employed by the HSBC Contracting Party in the Country immediately prior to
the Relevant Transfer Date arising from any right under or in connection with a
HSBC Holdings plc or HSBC Group Member occupational pension scheme which relates
to any matter, right or claim which is not related to old age, invalidity, or
survivor’s benefits under such a scheme on such Transferring Employee leaving
employment by reason of redundancy, where notice of termination of employment by
reason of redundancy is served on the Transferring Employee no later than six
(6) months after the Relevant Transfer Date.

5.5
In calculating any sum payable by the HSBC Contracting Party under paragraph 5.4
above, the following amount shall be deducted: any benefits already in payment
or payable under a HSBC Holdings plc or a HSBC Group Member occupational pension
scheme to or in respect of a Transferring Employee in connection with the
liability being claimed under paragraph 5.4."]

5.6
Key Personnel

(a)
The Key Personnel, for the term of this Local Services Agreement, are: [Note:
please see Part 3 of Schedule 7 (Human Resources) of the MSA, which includes a
number of provisions around Key Personnel. Please include here any Key Personnel
relevant to the Country specifically. .]



INTERNAL
261
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Key Personnel Name
Key Personnel Role
Duration
[Note: insert any Transition related Key Personnel relevant to the Country.]
 
[Transition]
[Note: insert any Transformation related Key Personnel relevant to the Country.]
 
[Transformation]
[Note: insert any other Key Personnel relevant to the Country.]
 
[Term of this Local Services Agreement]



(b)
Any changes to the list of Key Personnel set out above shall be promptly
notified to the HSBC Contracting Party by the Supplier Contracting Party in
writing.

6.
[Governance [Note: please refer to Schedule 9 (Governance) of the MSA.]

[Note: the main Governance regime is set out in Schedule 9 (Governance) of the
MSA. The Local Board may not be applicable in all Countries. If this is the
case, please include the following wording: "The parties acknowledge and agree
that the Local Board (as described in Schedule 9 (Governance) to the MSA) shall
not apply in respect of the Country. Any local issues usually dealt with by a
Local Board shall instead be dealt with by the relevant Regional Board."]]
7.
[Approved Sub-Contractors [Note: please refer to Schedule 10 (Approved
Sub-Contractors) of the MSA.]

The Supplier Contracting Party may use the following Sub-Contractors to provide
the corresponding elements of the Services: [Note: delete if not relevant.]]


INTERNAL
262
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Name of Sub-contractor
Registered number
Registered address
Element of Services to be provided
Duration of appointment
Date of ISR sign off
[Note: Supplier to insert additional proposed sub-contractors, if applicable,
for HSBC's consideration]
 
 
 
 
 



8.
[In Progress Projects [Note: please refer to Schedule 11 (Sercice Orders).]

The In Progress Projects specific to the Country are as follows: [Note: please
see Schedule 11 (Service Orders), which describes the global 'In Progress
Projects' which the Supplier is being asked to take over. If there are any local
In Progress Projects, please include them here otherwise please delete this
paragraph in its entirety.]
Project
Type
Academy
Sub Academy
[Note: HSBC to insert if relevant.]
 
 
 



9.
[Policies [Note: please refer to Schedule 11 (Service Orders) of the MSA.]

In addition to the provisions of the MSA, the Supplier Contracting Party will
comply with the following Policies in the performance of the Services:
[Note: Schedule 14 (HSBC Policies and Procedures) of the MSA sets out the global
policies. If there are any additional local policies, please reference them here
and ensure that copies are provided to the Supplier, otherwise please delete
this paragraph in its entirety.]]
10.
Notices

All notices in relation to this Local Services Agreement shall be given in
writing (including where agreed by email) and shall be sent to the following:
10.1
the HSBC Contracting Party:



INTERNAL
263
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





For the attention of: [Note: insert recipient (by role title not individual)]
[Note: insert postal address]
10.2
the Supplier Contracting Party:

For the attention of: [Note: Supplier to insert recipient (by role title not
individual)]
[Note: Supplier to insert postal address]
11.
Exit Plan

As required by clause 24.5 of the MSA, the Supplier Contracting Party shall
update the Exit Plan (agreed pursuant to clause 24.5 of the MSA) within twenty
(20) Working Days of the signature date of this Local Services Agreement to
reflect changes in the Services and to take account of any variations
necessitated by the provision of Services in the Country.
12.
HSBC Marks

The HSBC Contracting Party hereby grants to the Supplier Contracting Party a
licence to use the HSBC Marks pursuant to paragraph 3.1 of Schedule 24 (Licence
Terms) of the MSA, in accordance with the terms of the MSA.


INTERNAL
264
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





APPENDIX 1: OUTLINE LOCAL TRANSITION PLAN
[Note: insert. The Outline Transition Plan is the high level plan for local
transition in the Country in question. The Supplier must propose a further plan
(that builds on this Outline Local Transition Plan) to HSBC within 10 Workings
Days from signature of this LSA. See paragraph 4.2 of Schedule 2 (Transition) of
the MSA for further information.]


INTERNAL
265
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------







APPENDIX 2: LOCAL TRANSITION MILESTONES
1.
Local Transition Key Milestones

No.
Key Milestone Activity
Key Milestone Date
Acceptance Criteria
Liquidated Damages (payable for each day of delay)
Liquidated Damages Period
 
[Note: insert]
 
 
 
 



2.
Local Transition Interim Key Milestones

No.
Interim Milestone Activity
Interim Milestone Date
Acceptance Criteria
 
[Note: insert]
 
 



3.
Other Local Transition Activities

No.
Activity
Date by which activity must have been Accepted by HSBC
Acceptance Criteria
 
[Note: insert]
 
 



4.
Local Transition Deliverables

No.
Deliverable
Date by which Deliverable must have been Accepted by HSBC
Acceptance Criteria
 
Detailed Local Transition Plan
Within 10 Working Days following the signature date of this Local Services
Agreement
 
 
[Note: insert further local Deliverables as applicable.]
 
 





INTERNAL
266
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------







VARIATION COUNTER-SIGNATURE
Subject to the provisions of clause 31 (Variation) of the MSA, the HSBC
Contracting Party and the Supplier Contracting Party have, in relation to this
Local Services Agreement and the Services to be delivered hereunder only chosen
to vary the specified terms of the MSA as described above. As such, and in
accordance with the provisions of clause 31 (Variation) of the MSA HSBC Global
Services (UK) Limited and GP Strategies Limited have caused their authorised
representatives to counter-sign this Local Services Agreement for the purposes
of witnessing those changes. By attaching their counter-signatures to this Local
Services Agreement neither HSBC Global Services (UK) Limited nor GP Strategies
Limited shall become parties to this Local Services Agreement nor shall they
take on any rights, obligations or liabilities under it.


SIGNED for and on behalf of
 
 
HSBC GLOBAL SERVICES (UK) LIMITED
 
 
Signature:
 
 
Full Name:
 
 
Position:
 
 
Date:
 
 


SIGNED for and on behalf of
 
GP STRATEGIES LIMITED
 
Signature:
 
Full Name:
 
Position:
 
Date:
 





INTERNAL
267
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------







ANNEX 2 TO SCHEDULE 23: ONE OFF LOCAL SERVICE AGREEMENT


ONE OFF LOCAL SERVICES AGREEMENT
DATED [Note: insert date]


[Note: insert HSBC Contracting Party]


and


[GP to insert name of the Supplier Contracting Party]


relating to the provision of Learning Services in [Note: insert Country]







INTERNAL
268
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------











INTERNAL
269
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


[HSBC Contracting Party]/[GP to insert name of the Supplier Contracting
Party]             28 Jan 2015
One Off Local Services Agreement – [Note: insert country]




ONE OFF LOCAL SERVICES AGREEMENT


THIS ONE OFF LOCAL SERVICES AGREEMENT is entered into this [Note: insert day of
the month] day of [Note: insert month and year]
BETWEEN
(1)
[HSBC Contracting Party] a company incorporated in [Note: insert country]
(registered number [Note: insert number]) whose registered office is at [Note:
insert address] (the HSBC Contracting Party); and

(2)
[GP to insert name of the Supplier Contracting Party] a company incorporated in
[Note: GP to insert country] (registered number [Note: GP to insert number])
whose registered office is at [Note: GP to insert address] (the Supplier
Contracting Party).

BACKGROUND:
A.
HSBC Holdings plc and GP Strategies Managed Services Limited entered into a
Global Outsourcing Services Agreement for the provision of global learning
services, dated 2 July 2013, which was amended and restated by HSBC Global
Services (UK) Limited and GP Strategies Limited, successors to the original
contracting parties, and then further amended and restated as the Further
Amended and Restated Global Outsourcing Agreement, dated [Note: insert Further
Amended and Restated Global Outsourcing Agreement signature date] 2018 (the
MSA).



B.
Certain of the Services to be provided pursuant to the MSA will be provided by
the Supplier Contracting Party in or for [Note: insert the name of the country
in question] (the Country).



C.
Pursuant to the MSA, the HSBC Contracting Party and the Supplier Contracting
Party now wish to enter into this One Off Local Services Agreement to enable the
HSBC Contracting Party to take the benefit of the MSA and receive the Services
from the Supplier Contracting Party subject to its terms.

D.
The HSBC Contracting Party and the Supplier Contracting Party wish to facilitate
direct contracting and invoicing, by way of this One Off Local Services
Agreement.

IT IS NOW AGREED as follows:
1.
BENEFIT OF THE LOCAL SERVICES AGREEMENT

The Supplier Contracting Party and the HSBC Contracting Party agree as follows:
1.1
the Services to be provided by the Supplier Contracting Party to the HSBC
Contracting Party in the Country shall be provided to the HSBC Contracting Party
on the basis that the HSBC Contracting Party takes the benefit of the Services
subject to the terms and conditions of the MSA and the Contracts (Rights of
Third Parties) Act 1999 as the same may be amended or re-enacted from time to
time;

1.2
save as may be explicitly stated to the contrary in this One Off Local Services
Agreement:

(a)
any issues of liability of the Supplier Contracting Party to the HSBC
Contracting Party shall be subject to the limitations and exclusions contained
in the MSA;





INTERNAL
270
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

[HSBC Contracting Party]/[GP to insert name of the Supplier Contracting
Party]             28 Jan 2015
One Off Local Services Agreement – [Note: insert country]




(b)
this One Off Local Services Agreement shall be exclusively governed by, and
construed in accordance with the laws of England save as may be explicitly
stated to the contrary in this One Off Local Services Agreement; and



(c)
the HSBC Contracting Party and the Supplier Contracting Party submit to the
exclusive jurisdiction of the English courts to settle any dispute arising out
of this One Off Local Services Agreement.



2.
PROVISION OF LOCAL SERVICES

2.1
This One Off Local Services Agreement is entered into so as to address:

(a)
specific requirements applicable to the Country; and/or

(b)
any mandatory legal requirements applicable to the Country.

2.2
If the Supplier and HSBC (as defined in the MSA and being the contracting
parties to the MSA) are to amend the terms of the MSA then, unless the relevant
Change Form or variation indicates to the contrary, the amendments shall apply
to the terms of the MSA incorporated into this One Off Local Services Agreement
and, accordingly, this One Off Local Services Agreement will be deemed to have
been amended pursuant to that variation or Change Form.

3.
GENERAL

3.1
This One Off Local Services Agreement incorporates the terms of the MSA. Any
references to "the Supplier" in the MSA shall, for the purposes of this One Off
Local Services Agreement, be interpreted as references to the Supplier
Contracting Party that enters into this One Off Local Services Agreement and,
any references to "HSBC" in the MSA shall, for the purposes of this One Off
Local Services Agreement, be interpreted as references to the HSBC Contracting
Party that enters into this One Off Local Services Agreement, excluding,
however, those provisions which by their context are intended to apply solely to
the operation of the MSA and not an individual One Off Local Services Agreement.

3.2
Unless expressly stated to the contrary in this One Off Local Services
Agreement, the provisions of the MSA (including the terms and conditions, the
Charges, the Services and the Operational Measures, the Service Credits and so
forth) shall apply to the relationship between the parties to this One Off Local
Services Agreement. Accordingly, for example, a reference to the Services in
this One Off Local Services Agreement shall mean a reference to the Services
described in the MSA, as supplemented or amended by the terms of this One Off
Local Services Agreement.

3.3
The parties agree that all claims and liabilities arising in connection with the
Services shall be dealt with subject to the terms of the MSA, as incorporated
into, supplemented or amended by this One Off Local Services Agreement.

3.4
The HSBC Contracting Party shall not by reason of this One Off Local Services
Agreement become liable for any taxes, levies or duties beyond those which it
agreed to pay pursuant to the terms of the MSA. The Supplier Contracting Party
shall be responsible for any such additional taxes, levies or duties as may
arise by virtue of the execution of this One Off Local Services Agreement and/or
the provision of the Services hereunder unless otherwise agreed in this One Off
Local Services Agreement. Notwithstanding the foregoing, where the Supplier
Contracting Party considers that it may incur additional taxes, levies or duties
as a direct result of the instruction provided to it by the HSBC Contracting
Party, the Supplier Contracting Party may bring this to the attention of the
HSBC Contracting Party (as applicable) and the parties shall at that time
discuss and agree in writing which party shall bear the cost of any such
additional taxes, levies or duties. For the avoidance of doubt, in the absence
of such written agreement such additional taxes, levies or duties shall be borne
by the



INTERNAL
271
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

[HSBC Contracting Party]/[GP to insert name of the Supplier Contracting
Party]             28 Jan 2015
One Off Local Services Agreement – [Note: insert country]




Supplier Contracting Party. The parties shall use Reasonable Endeavours to avoid
unnecessary taxes, levies and duties in connection with the Services.
3.5
This One Off Local Services Agreement shall come into force on the date it is
signed[ and, subject to earlier termination in accordance with the terms of the
MSA shall continue in force until the date set out in paragraph 2 of Schedule 2
below].

3.6
This One Off Local Services Agreement and the MSA shall together represent the
entire understanding between the parties to this One Off Local Services
Agreement in relation to the subject matter hereof and supersede, cancel and
nullify any previous agreement between the parties relating to such matters.
Each reference in the MSA to "this/the Agreement" shall be read as the context
requires as if referring to this One Off Local Services Agreement, excluding,
however, those references which by their context are intended to apply solely to
the operation of the MSA and not an individual One Off Local Services Agreement.

3.7
The parties represent to each other that each has full power and authority to
enter into this One Off Local Services Agreement.

3.8
Any reference to terms with capitalised letters in this One Off Local Services
Agreement will have the meaning attributed to them in the MSA as varied or
supplemented by any meaning given to them in this One Off Local Services
Agreement.



 
 



INTERNAL
272
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

[HSBC Contracting Party]/[GP to insert name of the Supplier Contracting
Party]             28 Jan 2015
One Off Local Services Agreement – [Note: insert country]




SCHEDULE 1
NON-DEROGABLE REQUIREMENTS OF LOCAL LAW


1.
Notwithstanding any other term of this One Off Local Services Agreement, the
parties acknowledge and agree that there may be Laws in [insert Country] which,
notwithstanding paragraph 1.3(ii) above of this One Off Local Services
Agreement, apply to this One Off Local Services Agreement and/or the parties to
it and which conflict with the parties’ obligations in this One Off Local
Services Agreement (Overriding Mandatory Law). If and only to the extent any
Overriding Mandatory Law applies to this One Off Local Services Agreement:



1.1
the parties agree that this One Off Local Services Agreement will not be invalid
or frustrated by reason of the non-inclusion of a relevant provision dealing
with the issue;



1.2
the relevant party shall not be in breach of this One Off Local Services
Agreement for failing to comply with the obligations in this One Off Local
Services Agreement which conflict with such Overriding Mandatory Law;



1.3
the Supplier Contracting Party and the HSBC Contracting Party shall negotiate in
good faith to amend the conflicting provision or insert a required provision
such that, as amended, it is legal, valid and enforceable, and, to the greatest
extent possible, achieves the parties’ original commercial intentions; and



1.4
If the parties cannot agree the relevant amendments in accordance with paragraph
1.3 above within thirty (30) days of the date of the issue coming to the
attention of the parties, the HSBC Contracting Party may terminate this One Off
Local Services Agreement immediately by giving the Supplier Contracting Party
written notice to that effect and without liability to the Supplier Contracting
Party.















INTERNAL
273
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------






SCHEDULE 2
LOCAL SERVICE REQUIREMENTS


1.
SERVICES

The Supplier Contracting Party shall perform the following Services:
[Insert Scope of Services to be delivered to the Country]


2.
PERFORMANCE SCHEDULE

As per request from the Supplier Contracting Party during the period covered by
this document:
[Note: insert dd mmm yyyy] To [insert dd mmm yyyy]
3.
COMMUNICATION PLAN AND REPORTS

Send attendance list signed to [Note: insert name ([insert email address]]


4.
ACCOUNT REPRESENTATIVE

[Note: insert name, role: email address]


5.
SUPPLIER PERSONNEL

[Note: insert name, role and responsibilities]


6.
DELIVERABLES

[NOTE: Insert deliverables to be provided]


7.
SPECIFICATIONS

The Services shall meet the following technical, functional, performance or
other specifications:
[Insert the relevant information]


8.
ACCEPTANCE CRITERIA AND TESTING PROCEDURES

[Insert the relevant information if applicable
9.
CHARGES

Unless otherwise set forth herein, all amounts due under this One Off Local
Services Agreement shall be payable in the applicable currency set out in
Schedule 5 (Charges) in the Master Services Agreement.
[Note: insert a detailed cost quote, showing breakdown of costs, all aligned to
charging model set out Schedule 5]


10.
INVOICING INSTRUCTIONS



INTERNAL
274
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------





Invoices in relation to the performance of the Services pursuant to this One Off
Local Services Agreement shall be submitted to the HSBC Contracting Party or
Service Recipient which received the Services and shall be sent to the following
address:
[Note: insert name, role and email address]; and
[Note: insert name, role and email address].


11.
GOVERNANCE

The parties acknowledge and agree that the Local Board (as described in Schedule
9 (Governance) to the MSA) shall not apply in respect of the Country. Any local
issues usually dealt with by a Local Board shall instead be dealt with by the
relevant Regional Board.


12.
POLICIES

In addition to the provisions of the MSA, the Supplier Contracting Party will
comply with the following Policies in the performance of the Services:
12.1
Expenses Policy

The parties agree that the HSBC/GP Travel Policy in place at the date of
signature of this One Off Local Services Agreement and as amended and updated
from time to time shall be applicable to Supplier Personnel performing Services
under this One Off Local Services Agreement.
12.2
[Insert any other policies]

13.
NOTICES

All notices in relation to this One Off Local Services Agreement shall be given
in writing (including where agreed by email) and shall be sent to the following:
13.1
the HSBC Contracting Party:

[Insert name, role and email address]
13.2
the Supplier Contracting Party:

[Insert name, role and email address]


14.
HSBC MARKS

The HSBC Contracting Party hereby grants to the Supplier Contracting Party a
licence to use the HSBC Marks pursuant to paragraph 3.1 of Schedule 24 (Licence
Terms) of the MSA, in accordance with the terms of the MSA.


15.
APPROVED SUBCONTRACTORS

The following third parties are Approved Sub-Contractors for the purposes of
this One Off Local Services Agreement:
[insert]




INTERNAL
275
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









 
SIGNATORIES
IN WITNESS of which this One Off Local Services Agreement has been duly executed
by the parties.
SIGNED for and on behalf of
 
[HSBC CONTRACTING PARTY]
 
Signature:
 
Full Name:
 
Position:
 
Date:
 


SIGNED for and on behalf of
 
[GP to insert name of the SUPPLIER CONTRACTING PARTY]
 
Signature:
 
Full Name:
 
Position:
 
Date:
 











INTERNAL
276
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------









INTERNAL
277
 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 









INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------


HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 





Schedule 24

LICENCE TERMS
1.
Definitions and interpretation

1.1
The definitions used in this Schedule 24 (Licence Terms) are as set out in
clause 1.2 of this Agreement.

1.2
In the event of any conflict between these Licence Terms and the Agreement,
these Licence Terms shall prevail, however, for the avoidance of doubt,
clause 20 (Liability) of the Agreement shall apply to these Licence Terms.

2.
Introduction

2.1
The Agreement and the applicable Local Services Agreement set out the rights and
obligations of each party relating to the Services.

2.2
The HSBC Contracting Party has been given rights by HSBC Global Services (UK)
Limited and/or the applicable HSBC Group Member(s) to sublicense the use of the
HSBC Marks to the Supplier on the terms of the applicable Local Services
Agreement and these Licence Terms.

2.3
HSBC Global Services (UK) Limited and/or the applicable HSBC Group Member(s)
is/are the proprietors of the HSBC Marks.

3.
Grant and scope of licence

3.1
Where the HSBC Contracting Party has agreed in a Local Services Agreement to
grant the Supplier Contracting Party a licence to use the HSBC Marks, such
licence shall be a non-exclusive, non- transferable, royalty-free licence to use
the HSBC Marks in the manner set out in the applicable Local Services Agreement
for the sole purpose of providing its obligations under the Local Services
Agreement in relation to the Services and subject to the terms and conditions
set out in these Licence Terms.

3.2
The Supplier Contracting Party may not modify, change, alter, delete from or add
to the HSBC Marks, including any change in text, graphics or colour. The
Supplier Contracting Party agrees that it will not use any HSBC Mark other than
the HSBC Marks provided to the Supplier Contracting Party by the HSBC
Contracting Party in accordance with the Agreement. The Supplier Contracting
Party undertakes to comply with HSBC’s and the HSBC Contracting Party’s
published branding guidelines for use of the HSBC Marks as provided by the HSBC
Contracting Party from time to time.

3.3
The Supplier Contracting Party shall not use the HSBC Marks together with any
logos, trade marks or any other business signs of any competitor of HSBC or the
HSBC Group Members or of any other companies involved in financial services or
in association with any other marks to form a new mark.

4.
Ownership of HSBC Marks

4.1
The Supplier Contracting Party hereby acknowledges HSBC's and/or the HSBC Group
Members’ (as applicable) legal ownership of the HSBC Marks. The Supplier
Contracting Party’s entitlement to display the HSBC Marks is limited to the
express terms of these Licence Terms and the Agreement. No other right to the
HSBC Marks, express or implied, is granted to the Supplier Contracting Party by
virtue of these Licence Terms and HSBC and the HSBC Group Members reserve the
right to use the HSBC Marks in relation to all products and services.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 





4.2
The Supplier Contracting Party agrees that it shall not do anything inconsistent
with the legal ownership by HSBC and/or the HSBC Group Members of the HSBC Marks
and that all goodwill in the HSBC Marks generated by the use of the HSBC Marks
by the Supplier Contracting Party shall to the benefit of HSBC and/or the HSBC
Group Members (as applicable) and the Supplier Contracting Party will, on
request, sign a confirmatory assignment to that effect.

4.3
If so required by the HSBC Contracting Party, any material displaying the HSBC
Marks shall have a legend at the end of the document, page, screen or other
medium on which the HSBC Marks appear, which will read as follows:

4.4
“â Registered Trademark of HSBC Holdings plc. [Insert name of Licensee] Licensee
of the Trademark”.

4.5
The Supplier Contracting Party undertakes not to take any action which may
prejudice the distinctiveness or validity of, or otherwise adversely affect, the
HSBC Marks or HSBC’s and/or the HSBC Group Members’ title to the HSBC Marks.

5.
Quality control

5.1
HSBC and/or the HSBC Group Members may monitor the Supplier Contracting Party’s
use of the HSBC Marks. The Supplier Contracting Party shall deliver copies of
material on which the HSBC Marks are to appear to the HSBC Contracting Party for
review prior to publication. The Supplier Contracting Party will not publish or
otherwise disclose such material incorporating the HSBC Marks without the HSBC
Contracting Party’s prior written consent in accordance with this paragraph, and
where such material is not in conformity with the Supplier Contracting Party’s
obligations under these Licence Terms or the Local Services Agreement, the
Supplier Contracting Party shall make any changes as are requested by the HSBC
Contracting Party immediately. The HSBC Contracting Party will respond to
requests for approval of materials on which the HSBC Marks (or any reference to
HSBC) will appear within five (5) Working Days after the HSBC Contracting Party
has received such request. If any material is approved by the HSBC Contracting
Party it shall not be modified, edited, added to, reformatted or otherwise
changed in relation to the HSBC Marks except with the HSBC Contracting Party’s
prior written consent.

5.2
Save as otherwise provided by the Agreement or any Local Services Agreement the
Supplier Contracting Party shall not display on or include in web pages of the
Supplier Contracting Party’s website bearing the HSBC Marks any content,
products, services or information from, or trade names or trade marks of, any
person, entity or organisation that the HSBC Contracting Party deems to be a
competitor (unless otherwise approved by the HSBC Contracting Party in advance)
or where the display or inclusion of such content, products, services,
information, trade names or trade marks in such web pages is, in the opinion of
the HSBC Contracting Party, unfavourable to the image of HSBC or any HSBC Group
Members or otherwise undesirable.

5.3
The Supplier Contracting Party agrees not to adopt or apply for or use any other
trade mark, trade name, corporate name or design which would be similar to or
confused with the HSBC Marks and, further, that it shall not claim any rights or
interest in the HSBC Marks by way of its licensed use of the same at any time
and that the Supplier Contracting Party will not directly or indirectly at any
time dispute or contest the validity or enforceability of the HSBC Marks nor
encourage or assist anyone else to do the same.

5.4
The Supplier Contracting Party agrees that where permission to use the HSBC
Marks has been granted in relation to any website, subject to any lawful and
overriding security interest or legal duty of the



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 





Supplier Contracting Party it will permit the HSBC Contracting Party to access
all areas of such websites, including any password-protected areas, in order to
inspect any use that is being made of the HSBC Marks.
5.5
The Supplier shall ensure that all of its and the Supplier Affiliates activities
in connection with the HSBC Marks and any material where the HSBC Marks are
used, including all marketing, advertising and promotion in any media, shall
comply with all applicable Laws.

5.6
On request the Supplier Contracting Party shall, subject to any lawful and
overriding security interest or legal duty of the Supplier Contracting Party
provide the HSBC Contracting Party with relevant and applicable metatags used in
connection with any websites on which the HSBC Marks are displayed and shall
make any deletion to that list of metatags as the HSBC Contracting Party may
request as necessary for the protection of the HSBC Marks.

6.
Warranties and indemnities

6.1
The HSBC Contracting Party warrants that it has the right to enter into these
Licence Terms and to grant the Supplier Contracting Party the rights set out in
these Licence Terms.

6.2
Neither the HSBC Contracting Party, HSBC or any HSBC Group Member gives any
warranty as to the validity of the HSBC Marks.

6.3
The Supplier will indemnify and keep indemnified HSBC, the HSBC Contracting
Party and any and all HSBC Group Members against any liability incurred or
suffered by HSBC, the HSBC Contracting Party and/or by any HSBC Group Member,
which arise in connection with use of the HSBC Marks by the Supplier and/or the
Supplier Affiliates which is not in accordance with these Licence Terms or the
applicable Local Services Agreement, including as a result of any claim or
infringement of any Intellectual Property Rights of a third party, resulting
from such improper use of the HSBC Marks.

6.4
The Supplier Contracting Party shall immediately give notice to the HSBC
Contracting Party of any relevant claims or proceedings brought against the
Supplier Contracting Party or of any infringement or suspected infringement of
the HSBC Marks as they arise. HSBC, the HSBC Contracting Party and/or any HSBC
Group Member shall be entitled, but shall not be obliged, to take whatever legal
action it decides upon in its sole discretion to prevent or deal with such
infringements or in relation to such proceedings (unless it notified the
Supplier Contracting Party in writing otherwise) and the Supplier Contracting
Party shall provide, at no expense to HSBC, the HSBC Contracting Party and the
HSBC Group Members, all such co-operation and assistance as they may reasonably
request.



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 












Schedule 25 LOCAL SERVICES AGREEMENT REFERENCES
1.
Local Services Agreement References

1.1
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that references in a Local Services Agreement to:

(a)
The “Master Services Agreement dated 2 July 2013” or the “MSA” are deemed to be
references to this Agreement;

(b)
“HSBC Holdings plc” are deemed to be references to HSBC, pursuant to the
novation agreement effective as of 1 November 2016;

(c)
“Clause 6.7 (Charges)”, “Clause 6.9 (Charges)” and “Clause 6.12 (Charges)” are
deemed to be references to clauses 3.7, 3.8 and 3.11 respectively of Schedule 5
(Charges) to this Agreement;

(d)
“Clause 13.5 (Supplier’s Security Obligations)” and “clause 13.7 (Supplier’s
Security Obligations)” are deemed to be references to clause 13.6 and 13.8
respectively of this Agreement;

(e)
“Clause 20.11” are deemed to be references to clause 20.10 of this Agreement;

(f)
“Clause 23.1(c)” and “Clause 23.1(e)” are both deemed to be references to clause
23.1(d) of this Agreement;

(g)
“Clause 24.6(c)(ii) (Provision of Termination Services during Termination
Period” shall be deemed to be a reference to the relevant section in Schedule
13;

(h)
“Clause 26 (Disputes)” is deemed to be references to paragraph 10 of Schedule 9
(Governance) to this Agreement;

(i)
“Clause 29 (Assignment and sub-contracting)” are deemed to be references to
clause 30 of this Agreement;

(j)
“Clause 31 (Notices)” are deemed to be references to clause 32 of this
Agreement;

(k)
“Clause 32 (Set-Off)” are deemed to be references to clause 33 of this
Agreement;

(l)
“Clause 36.1 (Insurance)” are deemed to be references to clause 37.1 of this
Agreement;

(m)
“Clause 37.3 (Audit and Regulatory Requirements)” are deemed to be references to
clause 38.3 of this Agreement;



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 





(n)
“Clause 37.4 (Audit and Regulatory Requirements)” are deemed to be references to
clause 38.3 of this Agreement;

(o)
“Clause 38.1 (Relationship of the Parties)” and “Clause 38.3 (Relationship of
the Parties)” are deemed to be references to clause 39.1 and 39.3 respectively
of this Agreement; and

(p)
“Clause 39.8 (Governing Law)” are deemed to be references to clause 41.7 of this
Agreement;

1.2
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that:

(a)
subject to clause 1.2(b) below, references in a Local Services Agreement to
“Schedule 3 (Services)” are deemed to be references to Schedule 3 (Services) to
this Agreement;

(b)
subject to paragraph (c) below, where a Local Services Agreement purports to
amend the terms of Appendix 3-D, 3-E or 3-F (including by way of inclusion of
additional service descriptions in schedule 2 to those Local Services
Agreements) then:

(i)
subject to (ii) below, those provisions of the Local Services Agreement shall
have no force and effect;

(ii)
notwithstanding clause (i) above and subject always to paragraph 1.4 below, the
HSBC Contracting Party and Supplier Contracting Party who are parties to the
relevant Local Services Agreement may agree via the Change Procedure that the
terms relating to the provision of services in that Local Services Agreement
remain in force and effect and are to be read in conjunction with Schedule 3
(Services), but which such Change shall have to be approved in writing by the
HSBC Global Third Party Engagement Manager;

1.3
where a Local Services Agreement purports to amend the terms of Appendix 3-C or
otherwise provide for LAO Services different to those set out in Appendix 3-C,
then those provisions of the Local Services Agreement shall have no effect, save
as follows. Where the relevant HSBC Contracting Party identifies any unique
local requirements set out in that Local Services Agreement (Local Variations)
and expressly requires that the Supplier continue to provide such Local
Variations following the Restatement Date, the Supplier shall:

(a)
escalate the requirement for a Local Variation immediately to the Global Head of
Learning Services, together with a quote for the reasonable additional Charges
(if any), based on the "Professional Services Project Admin" rate set out in
Appendix 5-F to Schedule 5 (Charges);

(b)
if the HSBC Contracting Party so requires continue to perform the LAO Services
applicable to the Local Variation for a period of not more than 3 months,
pending confirmation from the Global Head of Learning Services that such Local
Variation is acceptable;

(c)
thereafter cease the provision of the relevant LAO Services unless specifically
authorised by the Global Head of Learning Services and, if so authorised, the
parties shall enter into a Service Order for such Local Variations or, as
applicable an appropriate Change to the relevant Local Services Agreement; and



INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 

--------------------------------------------------------------------------------

HSBC Global Services (UK) Limited/GP Strategies Managed Services Limited
Global Outsourcing Services Agreement
 





(d)
the parties agree that notwithstanding anything else set out in the Service
Order referred to above or in the Local Services Agreement, the rates applicable
to Local Variations shall not exceed the "Professional Services Project Admin"
rate set out in Appendix 5-F to Schedule 5 (Charges).

1.4
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that:

(a)
subject to clause 1.4(b)1.2(b) below, references in a Local Services Agreement
to “Schedule 5 (Charges)” are deemed to be references to Schedule 5 (Charges) to
this Agreement;

(b)
where a Local Services Agreement purports to amend the terms of Schedule 5
(Charges) (including by way of inclusion of additional or alternative rate
cards, Charges, or particular exchange rates) then:

(i)
those provisions of the Local Services Agreement shall have no force and effect;
and

(ii)
all Charges for Services under all Local Services Agreements shall be calculated
in accordance with Schedule 5 (Charges).

1.5
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that provisions in a Local Services Agreement that purport to
amend clause 39.6 of the Original Agreement (Bribery and Corrupt Practices)
shall have no force and effect.

1.6
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that where a Local Services Agreement provides for an
additional clause or sub-clause to be added to this Agreement which would, by
virtue of the Restated Agreement and Further Amended and Restated Agreement,
conflict with the numbering of this Agreement then that additional clause is
deemed to be added at the end of the relevant section. For example, where a
Local Services Agreement provides for a new clause 3.17 to be added to section 3
of this Agreement then the new clause will be deemed to be numbered clause 3.20
so as not to conflict with the existing numbering of this Agreement which
currently runs from clauses 3.1 to 3.19.

1.7
HSBC, the Supplier, the HSBC Contracting Party and the Supplier Contracting
Party each agree that the order of precedence of documents set out in clause
1.1(h) of the Agreement applies here, save that the Parties further agree to
discuss in good faith any conflicts between the provisions of Local Services
Agreements and this Agreement.















INTERNAL


[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 